             Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 1 of 177




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                             ENTERED
                                                                                                                 02/24/2020
                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Jointly Administered)
                                                                    )
                                                                    )   Re: Docket No. 110

                  ORDER (I) APPROVING THE STALKING HORSE
               PROTECTIONS, (II) APPROVING BIDDING PROCEDURES
            FOR THE SALE OF THE LUMMUS ASSETS AND INTERESTS, AND
    (III) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES

             Upon the motion (the “Bidding Procedures Motion”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”), for entry of an order (this “Order”), (a) authorizing and

approving the Bidding Procedures, substantially in the form attached hereto as Exhibit A-1;

(b) approving the Debtors to enter into and perform under the Stalking Horse Purchase Agreement,

attached hereto as Exhibit A-2; (c) approving procedures for assuming and assigning certain

executory contracts and unexpired leases, and approving the Cure Notice, substantially in the form

attached hereto as Exhibit A-3; and the Court having reviewed any evidence in support of the

Bidding Procedures Motion; and the Court having reviewed the Bidding Procedures Motion and

having heard the statements in support of the relief requested therein at a hearing before the Court

(the “Hearing”); and the Court having determined that the legal and factual bases set forth in the



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bidding
      Procedures Motion or the Bidding Procedures (as defined below), as applicable.
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 2 of 177




Bidding Procedures Motion and at the Hearing establish just cause for the relief granted herein;

and any objections to the Bidding Procedures Motion having been addressed as set forth on the

record at the Hearing, withdrawn with prejudice, or overruled on the merits at the Hearing; and

upon all of the proceedings had before the Court; and after due deliberation and sufficient cause

appearing therefor, THE COURT HEREBY FINDS AS FOLLOWS:3

        A.       Jurisdiction and Venue.          The Court has jurisdiction to consider the Bidding

Procedures Motion and the relief requested therein pursuant to 28 U.S.C. § 1334, and venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.       Notice of the Bidding Procedures Motion. As reflected in the certificate of service

filed on January 23, 2020 [Docket No. 127], the Bidding Procedures Motion and the notice of

the Hearing was served on the Court’s electronic filing system and the Notice Parties. The notice

of the Bidding Procedures Motion and the Hearing is reasonable and sufficient in light of the

circumstances and nature of the relief requested in the Bidding Procedures Motion, and no other

or further notice of the Bidding Procedures Motion or the Hearing is necessary. A reasonable and

fair opportunity to object to the Bidding Procedures Motion and the relief granted in this Order has

been afforded under the circumstances.

        C.       Stalking Horse Bid and the Stalking Horse Protections.                      The Debtors have

demonstrated and proven to the satisfaction of this Court that their performance of the obligations

related to the Stalking Horse Bid and the Stalking Horse Protections are in the best interests of the

Debtors, their creditors, and their estates, and that the foregoing represents a prudent exercise of




3
    The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law
    for the purposes of Bankruptcy Rule 7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent
    any findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are
    findings of fact, they are adopted as such.



                                                         2
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 3 of 177




the Debtors’ sound business judgment. The Debtors have articulated good, sufficient, and sound

business justifications and compelling circumstances for performance of obligations related to the

Stalking Horse Bid and the Stalking Horse Protections in that, among other things, the Stalking

Horse Bid constitutes the highest or otherwise best restructuring proposal that the Debtors have

received to date and the approval of the relief requested is a necessary and constructive step toward

the confirmation and consummation of a chapter 11 plan, and the Stalking Horse Bid and the

Stalking Horse Protections allow the Debtors to solicit the highest or otherwise best bid for the

Lummus Assets and Interests through the Bidding Procedures. Additionally, the Stalking Horse

Bid provides a solution for substantially all of the Lummus Assets and Interests.

        D.      The Stalking Horse Bid and the Stalking Horse Protections were negotiated by the

parties at arm’s-length and in good faith by the Debtors and the Stalking Horse Bidder, in

consultation with the Consultation Parties. Furthermore, the Stalking Horse Bid will serve as a

minimum or floor bid on which the Debtors, their creditors, suppliers, vendors, and other bidders

may rely. The Stalking Horse Bidder and the Stalking Horse Protections are providing a material

benefit to the Debtors and their creditors by increasing the likelihood that, given the circumstances,

the best possible price for the Lummus Assets and Interests will be received. Accordingly, the

Stalking Horse Bid and the Stalking Horse Protections are reasonable and appropriate, and

represent the best method for maximizing value for the benefit of the Debtors’ estates.

        E.      Bidding Procedures. The Debtors have articulated good and sufficient reasons for

authorizing and approving the Bidding Procedures attached hereto as Exhibit A-1, which are fair,

reasonable, and appropriate under the circumstances and designed to maximize value for the

benefit of the Debtors’ estates, their creditors, and other parties in interest.




                                                   3
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 4 of 177




       F.      Assumption and Assignment Procedures. The Cure Notice is reasonably calculated

to provide counterparties to the Lummus Executory Contracts and Unexpired Leases to be assumed

or assumed and assigned with proper notice of the intended assumption or assumption and

assignment of their Lummus Executory Contracts or Lummus Unexpired Leases, any Cure

Amounts, and the Assumption and Assignment Procedures, and no other or further notice of such

intention, the Cure Amounts, or the Assumption and Assignment Procedures shall be required.

       G.      Auction. The Auction, if held, is necessary to determine whether any entity other

than the Stalking Horse Bidder is willing to enter into a definitive agreement on terms and

conditions more favorable to the Debtors than the Stalking Horse Bid.

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

A.     The Bidding Procedures.

       1.     The Bidding Procedures, attached hereto as Exhibit A-1, in connection with the Sale

pursuant to the Stalking Horse Purchase Agreement, attached hereto as Exhibit A-2, and

incorporated by reference as though fully set forth herein, are hereby approved and the Debtors

are authorized to solicit bids and conduct an Auction, if necessary, on the terms set forth in

the Bidding Procedures.    The Bidding Procedures shall govern the submission, receipt, and

analysis of all bids, and any party desiring to submit a higher or otherwise better offer must do so

strictly in accordance with the terms of the Bidding Procedures and this Order.

B.     Stalking Horse Protections.

       2.     The Stalking Horse Protections are approved and the Debtors are authorized to incur

and pay the Stalking Horse Protections. The Debtors’ performance of any other obligations related

to the Stalking Horse Bid shall be subject to entry of a further Court order approving the Sale;

provided that, unless the Stalking Horse Bidder exercises the 363 Sale Order, if applicable,

consummation of the Sale to the Stalking Horse Bidder or any other Successful Bidder, and the


                                                 4
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 5 of 177




terms of any purchase agreement with the Stalking Horse Bidder or any other Successful Bidder,

shall remain subject to entry of a further Court order confirming a Plan with respect to the Sale to

the Stalking Horse Bidder or any other Successful Bidder.

       3.     Notwithstanding anything to the contrary herein, including, without limitation, this

Order’s authorization of, and approval of the Debtors’ performance of obligations related to the

Stalking Horse Protections, the entry of this Order and the relief granted hereby is without

prejudice to the rights of any party to object or respond to the Sale, the Plan, the Stalking Horse

Purchase Agreement, or any other document or instrument contemplated by any of the foregoing,

and all such rights are reserved and preserved in all respects.

C.     The Assumption and Assignment Procedures.

       4.     The Assumption and Assignment Procedures set forth in the Bidding Procedures

Motion regarding the assumption or assumption and assignment of the Lummus Executory

Contracts and Unexpired Leases proposed to be assumed by the Debtors and assigned to a

Successful Bidder are approved:

                i.     Cure Notice. No later (i) than thirty (30) days prior to the effective date of
                       the Plan or (ii) five (5) days following the exercise by the Stalking Horse
                       Bidder of the 363 Sale Option, if applicable, the Debtors shall file with the
                       Court and serve via first class mail, electronic mail, or overnight delivery
                       the Cure Notice on all non-Debtor contract counterparties to the Lummus
                       Executory Contracts and Unexpired Leases (collectively, the “Contract
                       Parties,” and each, a “Contract Party”);

               ii.     Content of Cure Notice. The Cure Notice shall notify the applicable
                       Contract Parties that the Lummus Executory Contracts and Unexpired
                       Leases may be subject to assumption or assumption and assignment in
                       connection with the proposed Sale and contain the following information:
                       (a) identification of the applicable Lummus Executory Contracts and
                       Unexpired Leases; (b) the applicable Contract Parties; (c) the Debtors’ good
                       faith estimates of the corresponding Cure Amounts required to cure all
                       monetary defaults under the Lummus Executory Contracts and Unexpired
                       Leases; and (d) the deadline by which any Contract Party to a Lummus
                       Executory Contract or Lummus Unexpired Lease may file an objection to
                       the proposed assumption, assignment, cure, and/or adequate assurance and


                                                  5
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 6 of 177




            the procedures relating thereto (the “Cure Objection”); provided that service
            of a Cure Notice does not constitute an admission that such Lummus
            Executory Contract or Lummus Unexpired Lease is an executory contract
            or unexpired lease, or that such Lummus Executory Contract or Lummus
            Unexpired Lease will be assumed at any point by the Debtors or assumed
            and assigned pursuant to the Stalking Horse Purchase Agreement or any
            other Successful Bid;

     iii.   Cure Objections. Cure Objections, if any, to a Cure Notice must: (a) be in
            writing; (b) comply with the applicable provisions of the Bankruptcy Rules,
            the Local Bankruptcy Rules for the Southern District of Texas (the “Local
            Rules”), and any order governing the administration of these chapter 11
            cases; (c) state with specificity the nature of the Cure Objection and, if
            the Cure Objection pertains to the proposed Cure Amount, state the cure
            amount alleged to be owed to the objecting Contract Party, together with
            any applicable and appropriate documentation in support thereof; and
            (d) be filed with the Court and served so as to be actually received by
            counsel to the Debtors and counsel to Stalking Horse Bidder or any other
            Successful Bidder by 4:00 p.m. (prevailing Central Time) on the date that
            is 14 days after service of the applicable Cure Notice on the objecting
            Contract Party (the “Cure Objection Deadline”);

      iv.   Effects of Filing a Cure Objection. A properly filed and served Cure
            Objection will reserve such objecting party’s rights against the Debtors only
            with respect to the assumption or assumption and assignment of
            the Lummus Executory Contract or Lummus Unexpired Lease at issue
            and/or objection to the accompanying Cure Amount, as set forth in the Cure
            Objection, but will not constitute an objection to the remaining relief
            requested in the Motion;

      v.    Dispute Resolution. Any objection to the proposed assumption or
            assumption and assignment of a Lummus Executory Contract or Lummus
            Unexpired Lease or Cure Amount that is not resolved by the parties shall be
            heard at the next scheduled omnibus hearing (or at such later date as may
            be fixed by the Court). To the extent that any Cure Objection cannot be
            resolved by the parties, such Lummus Executory Contract or Lummus
            Unexpired Lease shall be assumed and assigned only upon satisfactory
            resolution of the Cure Objection, to be determined in the Stalking Horse
            Bidder’s or other Successful Bidder’s reasonable discretion. To the extent
            a Cure Objection remains unresolved, the Lummus Executory Contract or
            Lummus Unexpired Lease may be conditionally assumed and assigned,
            subject to the consent of the Stalking Horse Bidder or other Successful
            Bidder, pending a resolution of the Cure Objection after notice and a
            hearing. If a Cure Objection is not satisfactorily resolved, the Stalking
            Horse Bidder or other Successful Bidder may determine that such Lummus
            Executory Contract or Lummus Unexpired Lease should be rejected and not
            assigned, in which case the Stalking Horse Bidder or other Successful


                                      6
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 7 of 177




            Bidder will not be responsible for any Cure Amounts in respect of such
            contract;

      vi.   Supplemental Cure Notice. If the Debtors discover Lummus Executory
            Contracts and Unexpired Leases inadvertently omitted from the Cure
            Notice or the Successful Bidder identifies other Lummus Executory
            Contracts or Lummus Unexpired Leases that it desires to assume or assume
            and assign in connection with the Sale, the Debtors may, in consultation
            with the Successful Bidder and in accordance with the Stalking Horse
            Purchase Agreement or as otherwise agreed by the Debtors and the
            Successful Bidder, at any time before the closing of the Sale supplement the
            Cure Notice with previously omitted Lummus Executory Contracts and
            Unexpired Leases or modify a previously filed Cure Notice, including
            modifying the previously stated Cure Amounts associated with any
            Lummus Executory Contract and Lummus Unexpired Lease
            (the “Supplemental Cure Notice”);

     vii.   Objection to the Supplemental Cure Notice. Any Contract Party listed on
            the Supplemental Cure Notice may file an objection (a “Supplemental Cure
            Objection”) only if such objection is to the proposed assumption or
            assumption and assignment of the applicable Lummus Executory Contract
            and/or Lummus Unexpired Lease or the proposed Cure Amounts, if any.
            All Supplemental Cure Objections must: (a) state, with specificity, the
            legal and factual basis for the objection as well as what Cure Amounts are
            required, if any; (b) include appropriate documentation in support thereof;
            and (c) be filed no later than 4:00 p.m. (prevailing Central Time) on the date
            that is 14 days following the date of service of such Supplemental Cure
            Notice, which date will be set forth in the Supplemental Cure Notice
            (the “Supplemental Cure Objection Deadline”);

    viii.   Dispute Resolution of Supplemental Cure Objection. If a Contract Party
            files a Supplemental Cure Objection in a manner that is consistent with the
            requirements set forth above, and the parties are unable to consensually
            resolve the dispute, the Debtors shall seek an expedited hearing before
            the Court to determine the Cure Amounts, if any, and approve the
            assumption and/or assignment of the relevant Lummus Executory Contracts
            and Unexpired Leases. If there is no such objection, then the Debtors shall
            obtain an order of this Court fixing the Cure Amount and approving the
            assumption and/or assignment of any Lummus Executory Contracts and
            Unexpired Leases listed on a Supplemental Cure Notice; and

      ix.   No Cure Objections. If there are no objections to a Cure Notice or a
            Supplemental Cure Notice, or if a Contract Party does not file and serve a
            Cure Objection or a Supplemental Cure Notice in a manner that is consistent
            with the requirements set forth above, and absent a subsequent order of
            the Court establishing an alternative Cure Amounts, (a) the Cure Amounts,
            if any, set forth in the Cure Notice (or Supplemental Cure Notice) shall be


                                      7
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 8 of 177




                      controlling, notwithstanding anything to the contrary in any Lummus
                      Executory Contracts and Unexpired Leases or any other document, and
                      (b) the Contract Party will be deemed to have consented to the assumption
                      or assumption and assignment of the Lummus Executory Contracts and
                      Unexpired Leases and the Cure Amounts, if any, and will be forever barred
                      from objecting to the assumption or assumption and assignment of such
                      Lummus Executory Contracts and Unexpired Leases and rights thereunder,
                      including the Cure Amounts, if any, and from asserting any other claims
                      related to such Lummus Executory Contracts and Unexpired Leases against
                      the Debtors or the Successful Bidder, or the property of any of them.

       5.    Any objections to the Successful Bidder’s proposed form of adequate assurance of

future performance must be filed no later than (a) the Cure Objection Deadline, or

(b) the Supplemental Cure Objection Deadline, as applicable. Such objections will be resolved at

the next scheduled omnibus hearing or an expedited hearing, as applicable. The Debtors may, in

consultation with the Successful Bidder, adjourn the resolution of any such objection to a later

hearing.

       6.    The inclusion of a Lummus Executory Contract or a Lummus Unexpired Lease in

the Cure Notice (or Supplemental Cure Notice) will not: (a) obligate the Debtors to assume any

Lummus Executory Contract or Lummus Unexpired Lease listed thereon or obligate

the Successful Bidder to take assignment of such Lummus Executory Contract or Lummus

Unexpired Lease; or (b) constitute any admission or agreement of the Debtors that such Lummus

Executory Contract or Lummus Unexpired Lease is an executory contract or unexpired lease.

Only those Lummus Executory Contracts and Unexpired Leases that are included on a schedule

of assumed and assigned contracts attached to the Definitive Purchase Agreement with

the Successful Bidder (including amendments or modifications to such schedules in accordance

with such agreement) will be assumed and assigned to the Successful Bidder.

       7.    Nothing in this Order or the Bidding Procedures shall be deemed a waiver of any

rights, remedies or defenses that any party (including the sureties, the Debtors, the Debtors’



                                               8
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 9 of 177




lenders, the Stalking Horse Bidder, or any other prospective purchaser) has or may have under

applicable bankruptcy and non-bankruptcy law, under any indemnity agreements, surety bonds or

related agreements or any letters of credit relating thereto, or any rights, remedies or defenses of

the Debtors with respect thereto, including seeking Bankruptcy Court relief with regard to

the Auction, the Bidding Procedures, the Sale, and any related items (including, if necessary, to

seek an extension of the Bid Deadline). The rights of all Consultation Parties with respect to the

outcome of the Auction are preserved.

       8.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       9.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Bidding Procedures Motion.

       10.    The requirements set forth in Local Rule 9013-1 and the Procedures for Complex

Chapter 11 Cases in the Southern District of Texas are satisfied by the contents of the Bidding

Procedures Motion.

       11.    This Order shall be immediately effective and enforceable upon entry hereof.

       12.    The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

 Houston, Texas
     Signed:
 Dated:      February
        ___________,   24, 2020.
                     2020
                                                     ____________________________________
                                                     DAVID R. JONES
                                                     DAVID R. JONES
                                                     UNITEDSTATES
                                                     UNITED  STATESBANKRUPTCY
                                                                     BANKRUPTCY    JUDGE
                                                                                 JUDGE




                                                 9
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 10 of 177




                           EXHIBIT A-1

                         Bidding Procedures
         Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 11 of 177




                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                           )   Case No. 20-30336 (DRJ)
                                                                      )
                              Debtors.                                )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No.

                              BIDDING PROCEDURES FOR THE SALE
                             OF THE LUMMUS ASSETS AND INTERESTS

       On January 21, 2020, the above-captioned debtors and debtors in possession (collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”).

       On [●], 2020, the Bankruptcy Court entered the Order (I) Approving the Stalking Horse
Protections, (II) Approving Bidding Procedures for the Sale of the Lummus Assets and Interests,
and (III) Approving Contract Assumption and Assignment Procedures [Docket No. [●]]
(the “Bidding Procedures Order”),2 by which the Bankruptcy Court approved the following
procedures (the “Bidding Procedures”).

        These Bidding Procedures set forth the process for a potential auction (the “Auction”) of
the Debtors’ right, title, and interest in and to the equity interests of the Lummus Debtors3 and
certain related assets (collectively, the “Lummus Assets and Interests”) pursuant to the terms of



1
      A complete list of each of the Debtors in these cases may be obtained on the website of the Debtors’ proposed
      claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor McDermott
      International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 757
      North Eldridge Parkway, Houston, Texas 77079.
2
      All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
      the Bidding Procedures Order.
3
      The “Lummus Debtors” are Lummus Technology LLC; McDermott Technology (2), B.V.; McDermott
      Technology (3), B.V.; OOO Lummus Technology; CB&I Lummus Engineering & Technology China Co. Ltd.;
      Lummus Technology Heat Transfer B.V. (Netherlands); Lummus Technology Heat Transfer B.V. (India);
      Lummus Novolen Technology GmbH; Novolen Technology Holdings C.V.; Lummus Technology B.V.; Lummus
      Gasification Technology Licensing LLC; Lummus Engineered Products, LLC; Lummus Technology
      International LLC; Lummus Technology Services LLC; Chemical Research and Licensing, LLC; Lummus
      Technology Ventures LLC; Catalytic Distillation Technologies; Lummus Technology Overseas LLC; Chevron
      Lummus Global LLC; and CLG Technical Services, LLC.
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 12 of 177




the chapter 11 plan (the “Sale”),4 subject to the option of the Stalking Horse Bidder (as defined
below) to require the Debtors to consummate the Sale pursuant to the 363 Sale Option (as defined
below) solely in accordance with the Stalking Horse Purchase Agreement and upon advance notice
to the Debtors and the Consultation Parties.

        The Debtors, in consultation with the Consultation Parties5 selected the bid (the “Stalking
Horse Bid”) for the Lummus Assets and Interests submitted by Illuminate Buyer, LLC
(the “Stalking Horse Bidder”), a joint after a comprehensive, multiple round, public bidding
process completed before the commencement of these chapter 11 cases. The Stalking Horse
Bidder has executed that certain Share and Asset Purchase Agreement dated January 21, 2020
entered into by and among certain of the Debtors and Illuminate Buyer, LLC (as amended,
supplemented or otherwise modified by the parties thereto, and including the disclosure schedules
and exhibits attached thereto, the “Stalking Horse Purchase Agreement”) pursuant to which the
Stalking Horse Bidder has agreed to purchase the Purchased Assets (as defined in the Stalking
Horse Purchase Agreement), subject to the terms and conditions set forth therein. Having
announced the Stalking Horse Bid, the Debtors will now conduct a round of open bidding during
these chapter 11 cases intended to obtain the highest or otherwise best bid for the Lummus Assets
and Interests. The Stalking Horse Bid is subject to higher or better offers submitted in accordance
with the terms and conditions of these Bidding Procedures.

Copies of the Bidding Procedures Order or any other documents in the Debtors’ chapter 11
cases are available upon request to Prime Clerk LLC by calling (877) 426-7705 (toll free) or
(917) 994-8380 (international) or visiting the Debtors’ restructuring website at
(https://cases.primeclerk.com/McDermott).




4
    For the avoidance of doubt, these Bidding Procedures are subject to the terms and conditions contained in any
    interim and final orders entered by this Court authorizing the use of cash collateral and debtor in possession
    financing with respect to the Debtors.
5
    “Consultation Parties” means the following parties: (a) counsel to the DIP LC Agent, and the DIP Collateral
    Agent, Linklaters LLP, 1345 Avenue of the Americas, New York, NY 10105, Attn: Margot Schonholtz
    (margot.schonholtz@linklaters.com), and Penelope Jensen (penelope.jensen@linklaters.com); (b) counsel to the
    DIP LC Agent, and the DIP Collateral Agent, Bracewell LLP, 1251 Avenue of the Americas, 49th Floor, New
    York,      NY,     10020-1100,     Attn:   Trey      Wood      (trey.wood@bracewell.com),      Jeris   Brunette
    (jeris.brunette@bracewell.com), and Mark Dendinger (mark.dendinger@bracewell.com); (c) counsel to certain
    DIP Lenders, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Damian S.
    Schaible (damian.schaible@davispolk.com), and Natasha Tsiouris (natasha.tsiouris@davispolk.com);
    (d) financial advisors to the DIP LC Agent, and the DIP Collateral Agent, FTI Consulting, Three Times Square,
    9th Floor, New York, NY 10036, Attn: Sanjeev Khemlani (sanjeev.khemlani@fticonsulting.com), and Chuck
    Carroll (charles.carroll@fticonsulting.com); (e) financial advisors to certain DIP Lenders, Centerview Partners,
    LLC, 31 West 52nd Street, New York, NY 10019, Attn: Karn S. Chopra (kchopra@centerviewpartners.com), and
    Johannes Preis (jpreis@centerviewpartners.com); and (g) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285
    6th Ave, New York, NY 10019, Attn: Andrew N. Rosenberg (arosenberg@paulweiss.com) and Alice Belisle
    Eaton (aeaton@paulweiss.com), and Brown Rudnick LLP, 7 Times Square, New York, NY 10036, Attn: Robert
    J. Stark (rstark@brownrudnick.com) and Bennett S. Silverberg (bsilverberg@brownrudnick.com), co-counsel to
    the Ad Hoc Group of Senior Noteholders.



                                                         2
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 13 of 177




I.      Assets to be Auctioned.

        These Bidding Procedures set forth the terms by which prospective bidders may qualify
for and participate in the Auction. The Lummus Assets and Interests will be offered for sale
through the Auction. The Debtors, in consultation with the Consultation Parties, may consider
bids from multiple bidders (including multiple bids submitted by the same bidder) for the Lummus
Assets and Interests in any combination. The Stalking Horse Bid referenced herein provides for
the Stalking Horse Bidder’s acquisition of the Lummus Assets and Interests in the absence of a
higher or otherwise better offer.

II.     Public Announcement of Auction.

       As soon as reasonably practicable after the Petition Date, the Debtors shall (I) serve on the
Notice Parties (as defined below) a notice of the Auction and Sale (the “Sale Notice”), and (II)
publish the Sale Notice, with any modifications necessary for ease of publication, in The New York
Times (National Edition) to provide notice to any other potential interested parties.

III.    Potential Bidder Requirements.

        To participate in the bidding process or otherwise be considered for any purpose hereunder,
a person or entity (other than the Stalking Horse Bidder) interested in purchasing the Lummus
Assets and Interests (a “Potential Bidder”) must deliver or have previously delivered to the Debtors
the following preliminary documentation (collectively, the “Preliminary Bid Documents”):

        a.     an executed confidentiality agreement (a “Confidentiality Agreement”) in form and
               substance acceptable to the Debtors and that constitutes an Acceptable
               Confidentiality Agreement (as defined in the Stalking Horse Purchase Agreement);

        b.     sufficient information, as reasonably determined by the Debtors, after consultation
               with the Consultation Parties that the Potential Bidder has or may reasonably obtain
               the financial capacity to close the Sale (including current audited or verified
               financial statements of, or verified financial commitments obtained by,
               the Potential Bidder (or, if the Potential Bidder is an entity formed for the purpose
               of acquiring the property to be sold, the party that will bear liability for a breach)
               as well as an overview of any recent transactions), the adequacy of which must be
               acceptable to the Debtors, in consultation with the Consultation Parties;

        c.     sufficient information, as reasonably determined by the Debtors, after consultation
               with the Consultation Parties, that the Potential Bidder has the ability to receive any
               and all necessary governmental, licensing, regulatory, and other approvals;

        d.     identity of the Potential Bidder, including its legal name, jurisdiction and form of
               organization, and details regarding the ownership and capital structure of the
               Potential Bidder, including details related to the Potential Bidder’s beneficial
               owners, ultimate beneficial owners, and controlling entities, and any of the
               principals, corporate officers, or other representatives that are authorized to appear
               for and act on behalf of the Potential Bidder with respect to the contemplated
               transaction; and


                                                 3
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 14 of 177




       e.      a description of the nature and extent of any due diligence the Potential Bidder
               wishes to conduct.

       Promptly after a Potential Bidder delivers Preliminary Bid Documents, the Debtors shall,
in consultation with the Consultation Parties, (i) determine and notify each Potential Bidder as to
whether such Potential Bidder has submitted acceptable Preliminary Bid Documents, (ii) provide
copies of any such notices to the Notice Parties and the Stalking Horse Bidder, and (iii) provide
copies of any such Preliminary Bid Documents to the Consultation Parties. Only those Potential
Bidders that have submitted acceptable preliminary documentation (each, an “Acceptable Bidder”)
to the reasonable satisfaction of the Debtors and their advisors, in consultation with the
Consultation Parties, may submit bids to purchase the Lummus Assets and Interests.

IV.    Qualified Bid Requirements.

       To participate in the Auction, an Acceptable Bidder (other than the Stalking Horse Bidder)
must deliver to the Debtors and their advisors an irrevocable offer for the purchase of the Lummus
Assets and Interests (each, a “Bid”), and shall meet the following criteria:

       a.      Purchased Assets and Assumed Liabilities: Each Bid must clearly state which
               of the Lummus Assets and Interests the Acceptable Bidder seeks to acquire and
               which liabilities of the applicable Debtor the Acceptable Bidder agrees to assume;

       b.      Good Faith Deposit: Each Bid, other than the Stalking Horse Bid, must be
               accompanied by a cash deposit in the amount of $100 million, submitted by wire
               transfer of immediately available funds to an escrow account to be identified and
               established by the Debtors in consultation with the Consultation Parties pursuant to
               a customary and reasonable escrow agreement (the “Good Faith Deposit”). To the
               extent a Qualified Bid (other than the Stalking Horse Bid) is modified before,
               during, or after the Auction in any manner that increases the purchase price
               contemplated by such Qualified Bid, the Debtors reserve the right, in consultation
               with the Consultation Parties, to require that such Qualified Bidder (as defined
               below) increase its Good Faith Deposit so that it equals $200 million;

       c.      Purchase Price: Each Bid must clearly set forth the cash purchase price to be paid,
               assuming a purchase of the Lummus Assets and Interests and any assumption of
               liabilities (the “Purchase Price”). The Purchase Price should be a single point value
               in U.S. Dollars for the total enterprise value of the Lummus Assets and Interests on
               a cash-free, debt-free basis. Each Bid should also include a bridge detailing the
               adjustments between the Purchase Price and the equity value of the Lummus Assets
               and Interests, including a specific target working capital amount, and any material
               assumptions (transactional, operational or otherwise) that have had an impact on
               the Purchase Price;

       d.      Retention of Equity Stake by the Debtors: Each Bid must clearly state whether
               the Acceptable Bidder is willing to contemplate an equity stake in the Lummus
               Debtors being retained by McDermott International, Inc. including the amount of
               any such retained equity stake, any impact on the valuation of the Sale structure



                                                 4
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 15 of 177




       and any proposed capital structure to effect the Sale clearly showing the cash impact
       on McDermott International, Inc. of its retaining such a stake;

 e.    Minimum Bid: At a minimum, each Bid must have a Purchase Price that, in the
       Debtors’ reasonable business judgment, after consultation with the Consultation
       Parties, (i) has a value equal to or greater than the aggregate cash consideration,
       assumed liabilities, and other non-cash consideration contemplated by the Stalking
       Horse Bid, and (ii) includes cash or cash equivalents equal to no less than
       $2,615,000,000 plus the Initial Minimum Overbid Amount (as defined below).
       “Initial Minimum Overbid Amount” means an amount equal to the sum of (a) 1%
       of Base Purchase Price (as defined in the Stalking Horse Purchase Agreement) plus
       (b) the Break-Up Fee (as defined in the Stalking Horse Purchase Agreement) plus
       (c) the Expense Reimbursement (as defined in the Stalking Horse Purchase
       Agreement).

 f.    Markup of the Purchase Agreement: Each Acceptable Bidder must provide an
       executed purchase agreement as well as a redline of such agreement marked to
       reflect the amendments and modifications made to the form of the Stalking Horse
       Purchase Agreement, which amendments and modifications may not be materially
       more burdensome than the Stalking Horse Purchase Agreement or otherwise
       inconsistent with these Bidding Procedures. The Debtors, in their reasonable
       business judgement in consultation with the Consultation Parties, will determine
       whether any such amendments and modifications are materially more burdensome.
       Significant alterations to the Stalking Horse Purchase Agreement are discouraged
       and may negatively impact a Bid. Each Acceptable Bidder should state in its Bid
       that it is prepared to promptly execute these agreements in the form submitted in
       its Bid;

 g.    Same or Better Terms; Bid Documents: Except as otherwise provided in
       the Bidding Procedures, each Bid must be, in the Debtors’ reasonable business
       judgment, after consultation with the Consultation Parties, substantially on the
       same or better terms than the terms of the Stalking Horse Purchase Agreement.
       Each Bid must include duly executed ancillary transaction documents necessary to
       effectuate the transactions contemplated in such Bid (such documents,
       the “Bid Documents”);

 h.    Employee Obligations: Each Bid must indicate whether the Acceptable Bidder
       intends to hire all employees who are primarily employed in connection with
       the Lummus Assets and Interests included in such Bid;

 i.    Committed Financing: Each Bid must include committed financing, documented
       to the Debtors’ reasonable satisfaction, after consultation with the Consultation
       Parties, that demonstrates the Acceptable Bidder has received sufficient debt or
       equity funding commitments, as applicable, to satisfy such Acceptable Bidder’s
       Purchase Price and other obligations under its Bid, including the identity and
       contact information of the specific person(s) or entity(s) responsible for such
       committed financing whom Evercore Group L.L.C. (“Evercore”) and Kirkland &


                                         5
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 16 of 177




       Ellis LLP (“Kirkland”) should contact regarding such committed financing. Such
       funding commitment shall not be subject to any internal approval, syndication
       requirements, diligence, or credit committee approvals, and shall have covenants
       and conditions reasonably acceptable to the Debtors;

 j.    Pro Forma Capital Structure: Each Bid must include a description of
       the Acceptable Bidder’s pro forma capital structure;

 k.    Contingencies; No Financing or Diligence Outs: Any Bid shall not be
       conditioned on the obtaining or the sufficiency of financing, any internal approval,
       or on the outcome or review of due diligence, but may be subject to the accuracy at
       the closing of the specified representations and warranties or the satisfaction at the
       closing of specified conditions, which shall not be more burdensome, in
       the Debtors’ reasonable business judgment, after consultation with the Consultation
       Parties, than those contemplated by the Stalking Horse Bid. The Acceptable
       Bidders are expected to have completed all of their due diligence by the Bid
       Deadline (as defined below), including all business, legal, accounting, and other
       confirmatory diligence. The extent and nature of any remaining due diligence
       should be set forth in a specific list attached to each Bid;

 l.    Identity: Each Bid must fully disclose the identity of each entity and each entity’s
       shareholders, partners, investors, and ultimate controlling entities that will be
       bidding for or purchasing the applicable assets or otherwise participating in
       connection with such Bid, and the complete terms of any such participation, along
       with sufficient evidence that the Acceptable Bidder is legally empowered to
       complete the transactions on the terms contemplated by the parties. Each Bid must
       also include contact information for the specific person(s) whom Evercore and
       Kirkland should contact regarding such Bid;

 m.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
       representation that the Acceptable Bidder: (i) has had an opportunity to conduct
       any and all due diligence prior to making its offer; (ii) has relied solely upon its
       own independent review, investigation, and/or inspection of any documents and/or
       the assets in making its Bid; and (iii) did not rely upon any written or oral
       statements, representations, promises, warranties, or guaranties whatsoever,
       whether express, implied, by operation of law, or otherwise, regarding the
       completeness of any information provided in connection therewith, except as
       expressly stated in the Acceptable Bidder’s proposed purchase agreement;

 n.    Authorization: Each Bid must contain evidence that the Acceptable Bidder has
       obtained all necessary authorizations or approvals from its shareholders and/or its
       board of managers or directors, or any other internal and other approvals, as
       applicable, with respect to the submission of its Bid and the consummation of the
       transactions contemplated in such Bid. Any required regulatory or other third-party
       approvals, consents, or other proposed conditions to the consummation of the Sale
       must be clearly specified with an explanation of the estimated timing and process



                                         6
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 17 of 177




       and any other relevant information that might impact the ability to consummate the
       Sale;

 o.    Adequate Assurance of Future Performance: Each Bid (other than the Stalking
       Horse Bid) must (i) identify the Lummus Executory Contracts and Unexpired
       Leases to be assumed or assumed and assigned in connection with the proposed
       Sale, (ii) provide for the payment of all Cure Amounts related to such executory
       contracts and unexpired leases by the Acceptable Bidder, and (iii) demonstrate, in
       the Debtors’ reasonable business judgment, after consultation with the Consultation
       Parties, that the Acceptable Bidder can provide adequate assurance of future
       performance under all such Lummus Executory Contracts and Unexpired Leases;

 p.    Government Approvals:           Each Bid must include a description of all
       governmental, licensing, regulatory, or other approvals or consents that are required
       to close the proposed Sale, together with evidence satisfactory to the Debtors, after
       consultation with the Consultation Parties, of the ability to obtain such consents or
       approvals in a timely manner, as well as a description of any material contingencies
       or other conditions that may be imposed upon, or that will otherwise apply to, the
       obtainment or effectiveness of any such consents or approvals;

 q.    Government Approvals Timeframe: Each Bid must set forth (i) an estimated
       timeframe for obtaining any required governmental, licensing, regulatory, or other
       approvals or consents for consummating any proposed Sale, and (ii) the basis for
       such estimate;

 r.    Executory Contracts and Leases: Each Bid must identify with particularity each
       and every condition to closing, including the Lummus Executory Contracts and
       Unexpired Leases (each as defined in the Bidding Procedures Order) for which
       assumption and assignment is required;

 s.    Compliance with Bankruptcy Code and Non-Bankruptcy Law;
       Acknowledgment: Each Bid must comply in all respects with the Bankruptcy
       Code and any applicable non-bankruptcy law. Each Bid must also include a written
       acknowledgment that the Acceptable Bidder agrees to all of the terms of the Sale
       set forth in these Bidding Procedures;

 t.    Irrevocable: Each Bid must state that in the event a Bid is chosen as the Back-Up
       Bid (as defined below), it shall remain irrevocable until the Debtors and the
       Successful Bidder consummate the applicable Sale; provided that if the Stalking
       Horse Bid is selected as the Back-Up Bid (as defined below), the Stalking Horse
       Bid must remain irrevocable until the Back-Up Termination Date (as defined in the
       Stalking Horse Purchase Agreement), or as otherwise agreed to by the Debtors,
       after consultation with the Consultation Parties and the Stalking Horse Bidder in
       accordance with the Stalking Horse Purchase Agreement;




                                         7
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 18 of 177




        u.      Back-Up Bid. Each Bid shall provide that the Acceptable Bidder will serve as a
                backup bidder if the Acceptable Bidder’s bid is the next highest or otherwise best
                bid;

        v.      Expected Closing Date. Each Bid must state the Acceptable Bidder’s expected
                date of closing of the Sale; and

        w.      Letters of Credit: Each Bid must provide that the Acceptable Bidder agrees that
                the obligations of any non-Debtor affiliate of the Debtors with regard to any letters
                of credit issued on behalf of any Lummus Debtor will be replaced to the reasonable
                satisfaction of the Debtors and the applicable issuer(s) of such letters of credit.

       Only Bids fulfilling all of the preceding requirements contained in this section may, or
otherwise in the Debtors’ reasonable discretion, after consultation with the Consultation Parties,
be deemed to be “Qualified Bids,” and only those parties submitting Qualified Bids may, at the
Debtors’ reasonable discretion, after consultation with the Consultation Parties, be deemed to
be “Qualified Bidders.”

        Within one business day after the Bid Deadline, the Debtors, after consultation with the
Consultation Parties, shall determine which Acceptable Bidders are Qualified Bidders and will
notify the Acceptable Bidders whether Bids submitted constitute Qualified Bids, which will enable
such Qualified Bidders to participate in the Auction. Any Bid that is not deemed a Qualified Bid
shall not be considered by the Debtors; provided that if the Debtors receive a Bid prior to the Bid
Deadline that does not satisfy the requirements of a Qualified Bid, the Debtors may, after
consultation with the Consultation Parties, provide the Acceptable Bidder with the opportunity to
remedy any deficiencies prior to the Auction. The Stalking Horse Bidder shall be deemed to be a
Qualified Bidder, the Stalking Horse Bid shall be deemed a Qualified Bid, and the Stalking Horse
Bidder may participate in the Auction with respect to the Lummus Assets and Interests.

V.      Obtaining Due Diligence Access.

        Only Acceptable Bidders, including the Stalking Horse Bidder, shall be eligible to receive
due diligence information and access to the Debtors’ electronic data room and to additional
non-public information regarding the Debtors. All due diligence requests must be directed to
Evercore. The Debtors will provide to each Acceptable Bidder reasonable due diligence
information, as reasonably requested by such Acceptable Bidder in writing, as soon as reasonably
practicable after such request, and the Debtors shall post substantially all written due diligence
provided to any Acceptable Bidder to the Debtors’ electronic data room. Acceptable Bidders will
not, directly or indirectly, contact or initiate or engage in discussions in respect of matters relating
to the Debtors or a potential transaction with any customer, supplier, or other contractual
counterparty of the Debtors without the prior written consent of the Debtors. The due diligence
period will end on the Bid Deadline and subsequent to the Bid Deadline the Debtors shall have no
obligation to furnish any due diligence information.

       In connection with the provision of due diligence information to Acceptable Bidders,
the Debtors shall not furnish any confidential information relating to the Debtors or a potential




                                                   8
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 19 of 177




transaction to any person except an Acceptable Bidder or such Acceptable Bidder’s duly
authorized representatives to the extent provided in an applicable Confidentiality Agreement.

        The Debtors and their advisors shall coordinate all reasonable requests for additional
information and due diligence access from Acceptable Bidders; provided that the Debtors, in
consultation with the Consultation Parties, may decline to provide such information to Acceptable
Bidders who, in the Debtors’ reasonable business judgment have not established, or who have
raised doubt, that such Acceptable Bidders intend in good faith to, or have the capacity to,
consummate a Sale. For any bidder who is a competitor or customer of the Debtors or is affiliated
with any competitors or customers of the Debtors, the Debtors reserve the right to withhold or
modify any diligence materials that the Debtors determine are business-sensitive or otherwise
inappropriate for disclosure to such bidder; provided that the Debtors shall keep the Consultation
Parties reasonably informed of any such withholding or modification and shall provide the
Consultation Parties with any details regarding such withholding or modification upon request.

               A.    Communications with Acceptable Bidders (including Qualified
               Bidders).

        Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
direct communications, including any diligence requests, with Acceptable Bidders (including any
Qualified Bidders) shall be through Evercore.

               B.      Due Diligence from Acceptable Bidders (including Qualified Bidders).

        Each Acceptable Bidder (including any Qualified Bidder) shall comply with all reasonable
requests for additional information and due diligence access requested by the Debtors or their
advisors and the Consultation Parties and their respective advisors, regarding the ability of such
Acceptable Bidder (including any Qualified Bidder) to consummate its contemplated transaction.
Failure by an Acceptable Bidder (including any Qualified Bidder) to comply with such reasonable
requests for additional information and due diligence access may be a basis for the Debtors, after
consultation with the Consultation Parties, to determine that such bidder is no longer an Acceptable
Bidder (including any Qualified Bidder) or that a bid made by such bidder is not a Qualified Bid.

Evercore Group L.L.C., 55 East 52nd Street, New York, New York 10055, Attn.: Dimitrios
Georgiou             (Dimitrios.Georgiou@Evercore.com),               Roopesh           Shah
(Roopesh.Shah@Evercore.com), and David Andrews (David.Andrews@Evercore.com),
shall coordinate all requests for additional information and due diligence access on behalf of
the Debtors.

VI.    Indications of Interest.

        The Debtors reserve the right to require Acceptable Bidders to submit written indications
of interest prior to the Bid Deadline specifying, among other things, the Lummus Assets and
Interests proposed to be acquired, the amount and type of consideration to be offered, and any
other material terms to be included in a bid by such party. The Debtors shall promptly distribute
any written indications of interest received to the Consultation Parties. If an Acceptable Bidder
fails to comply with any such request by the Debtors, the Debtors, after consultation with the


                                                 9
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 20 of 177




Consultation Parties, may deny such Acceptable Bidder further diligence access or deny such
Acceptable Bidder further participation in the Auction process. The Debtors also reserve the right
to exclude any Acceptable Bidder (prior to its submission of a Qualified Bid) from continuing in
the Auction process if the Debtors determine, in consultation with the Consultation Parties, that
the consideration proposed to be paid by such Acceptable Bidder is insufficient.

VII.    Bid Deadline.

       Binding Bids must be received by (a) the Debtors’ counsel, Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022, Attn.: Joshua A. Sussberg P.C.
(joshua.sussberg@kirkland.com), Christopher T. Greco, P.C. (christopher.greco@kirkland.com),
Anthony R. Grossi (anthony.grossi@kirkland.com), and John R. Luze (john.luze@kirkland.com)
and (b) the Debtors’ financial advisor, Evercore Group L.L.C., 55 East 52nd Street, New York,
New York 10055, Attn.: Dimitrios Georgiou (Dimitrios.Georgiou@Evercore.com), Roopesh
Shah (Roopesh.Shah@Evercore.com), and David Andrews (David.Andrews@Evercore.com), in
each case so as to be actually received no later than 4:00 p.m. (prevailing Central Time) on
Monday, March 2, 2020 (the “Bid Deadline”). The Debtors shall promptly distribute any Binding
Bids received to the Consultation Parties.

VIII. Evaluation of Qualified Bids.

        The Debtors will promptly, and in no event more than one (1) day after the Bid Deadline,
deliver copies of all Bids from Acceptable Bidders to the Consultation Parties.

        The Debtors shall evaluate Qualified Bids and identify the Qualified Bid that is, in
the Debtors’ business judgment, after consultation with the Consultation Parties, the highest or
otherwise best Qualified Bid or combination of Qualified Bids for the Lummus Assets and
Interests (the “Starting Bid”), and shall promptly distribute copies of the Starting Bid to
the Consultation Parties. When determining the highest or otherwise best Qualified Bid, as
compared to other Qualified Bids, the Debtors may consider the following factors, in addition to
any other factors that the Debtors deem appropriate, in all cases after consultation with the
Consultation Parties: (a) the amount and nature of the total consideration; (b) the likelihood of the
Qualified Bidder’s ability to close a transaction and the timing thereof; (c) the net economic effect
of any changes to the value to be received by each of the Debtors’ estates from the transaction
contemplated by the Bid Documents; and (d) the tax consequences of such Qualified Bid. Two
business days prior to the date of the Auction, the Debtors shall notify the Stalking Horse Bidder
and all Qualified Bidders as to which Qualified Bid is the Starting Bid for the Auction with respect
to the applicable assets. At such time, the Debtors shall also distribute copies of the Starting Bid
to the Stalking Horse Bidder and each Qualified Bidder.

IX.     No Qualified Bids.

        If no Qualified Bids other than the Stalking Horse Bid are received by the Bid Deadline,
then the Debtors may, in consultation with the Consultation Parties, cancel the Auction, and may
decide, in the Debtors’ reasonable business judgment and after consultation with the Consultation
Parties, to designate the Stalking Horse Bid as the Successful Bid and pursue entry of
the Confirmation Order approving a Sale of the Lummus Assets and Interests to the Stalking Horse



                                                 10
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 21 of 177




Bidder pursuant to the Stalking Horse Purchase Agreement. The Debtors shall promptly file notice
of any cancellation of the Auction and designation of the Stalking Horse Bid as the Successful Bid
with the Bankruptcy Court.

X.     Auction.

        If one or more Qualified Bids (other than the Stalking Horse Bid) are received by the Bid
Deadline with respect to any applicable assets, then the Debtors shall conduct the Auction with
respect to such assets. The Auction for each applicable asset shall commence on Monday, March
9, 2020, at 9:00 a.m. (prevailing Eastern Time), at the offices of Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022, or such later time or other place as the Debtors
determine, after consultation with the Consultation Parties and subject to the terms of the DIP
Credit Agreement and the RSA, in which case the Debtors shall timely notify the Stalking Horse
Bidder and all other Qualified Bidders of such later time or other place, and file a notice of the
change on the Bankruptcy Court’s docket for these chapter 11 cases.

       The Auction will be conducted in accordance with the following procedures
(the “Auction Procedures”):

       a.      the Auction will be conducted openly;

       b.      only Qualified Bidders shall be entitled to bid at the Auction;

       c.      the Qualified Bidders shall appear at the Auction in person or through duly
               authorized representatives;

       d.      only a reasonable number of authorized representatives of the Debtors, the
               Consultation Parties, and each Qualified Bidder, and in the case of the Debtors and
               each Qualified Bidder, their respective advisors, shall be permitted to attend the
               Auction;

       e.      bidding shall begin with the Starting Bid;

       f.      subsequent bids (each, an “Overbid”) shall be made in minimum increments
               of $10,000,000;

       g.      each Qualified Bidder will be permitted a reasonable time to respond to previous
               bids at the Auction, as determined by the Debtors;

       h.      during the course of the Auction, the Debtors shall, after submission of each
               Overbid, promptly inform each Qualified Bidder of the terms of the previous bids
               and inform each Qualified Bidder which Overbid(s) reflect, in the Debtors’ view,
               the highest or otherwise best bid(s) for the applicable assets;

       i.      the Auction will be transcribed to ensure an accurate recording of the bidding at
               the Auction;




                                                11
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 22 of 177




       j.      each Qualified Bidder will be required to confirm on the record that it has not
               engaged in any collusion with respect to the bidding or any Sale;

       k.      each Qualified Bidder will be required to confirm that its bid is a good faith, bona
               fide offer and it intends to consummate the Sale if selected as the Successful Bid;

       l.      the Bankruptcy Court and the Debtors will not consider bids made after the Auction
               has been closed; and

       m.      notwithstanding anything herein to the contrary, the Debtors, after consultation
               with the Consultation Parties and subject to the consent of the Required Consenting
               Stakeholders (as defined in the RSA) and the Required Lenders (as defined in the
               DIP Credit Agreement), may at any time choose to adjourn the Auction by
               announcement at the Auction. The Debtors shall promptly file notice of such
               adjournment with the Bankruptcy Court.

        At the Auction, the Debtors shall have the right, after consultation with the Consultation
Parties, to modify the Auction Procedures or adopt and announce additional Auction Procedures,
including, for example and without limitation, other Auction Procedures necessary for the Debtors
to consider any bids to purchase fewer than all of the Lummus Assets and Interests and for
the Debtors to exercise their right to move to “blind” bidding for Qualified Bidders including cash
in their bids (however, if such election is made, the Debtors shall share such bids with the
Consultation Parties).

XI.    Acceptance of the Successful Bid.

        The Auction shall continue until (i) there is only one Qualified Bid or a combination of
Qualified Bids that the Debtors, in consultation with the Consultation Parties, determine, in their
reasonable business judgment and in a manner consistent with the exercise of their fiduciary duties
and outlined below in further detail is the highest or otherwise best bid to purchase any or all of
the Lummus Assets and Interests (each, a “Successful Bid”), and (ii) the Debtors determine, in
their reasonable business judgment and after consultation with the Consultation Parties, that further
bidding is unlikely to result in a different Successful Bid or Successful Bids that would be
reasonably acceptable to the Debtors, at which point, the Auction will be closed.

        In consultation with the Consultation Parties, when determining the highest or otherwise
best Qualified Bid, as compared to other Qualified Bids, the Debtors may consider the following
factors in addition to any other factors that the Debtors deem appropriate: (a) the amount and
nature of the total consideration; (b) the likelihood of the Qualified Bidder’s ability to close a
transaction and the timing thereof; (c) the net economic effect of any changes to the value to be
received by each of the Debtors’ estates from the transaction contemplated by the Bid Documents;
and (d) the tax consequences of such Qualified Bid.

        Any Qualified Bidder that submits a Successful Bid will be deemed a “Successful Bidder”
with respect to the Lummus Assets and Interests. The Debtors shall promptly file notice of the
Successful Bid and the Successful Bidder with the Bankruptcy Court. Within five days following
conclusion of the Auction and selection of a Successful Bidder, the Debtors shall present the results
of the Auction at a hearing (the “Sale Hearing”) and shall seek Bankruptcy Court approval to enter


                                                 12
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 23 of 177




into a binding purchase agreement with the Successful Bidder on the terms of the Successful Bid
(the order approving such entry, the “Definitive Purchase Agreement Order”). For the avoidance
of doubt, the Definitive Purchase Agreement Order shall deem the Debtors’ selection of the
Successful Bid final and, subject to the designation of the Back-Up Bid (defined below), the
Debtors shall not solicit and /or accept any further bids or offers to submit a bid after such selection;
provided that, notwithstanding anything to the contrary in these Bidding Procedures, nothing in
these Bidding Procedures shall require the board of directors, board of managers, or such similar
governing body of any Debtor to take or refrain from taking any action that would be inconsistent
with applicable law or its fiduciary obligations under applicable law.

         Within one business day of the selection of the Successful Bidder, such Successful Bidder
(other than the Stalking Horse Bidder) shall make a cash deposit, in addition to its Good Faith
Deposit, in the amount of $100 million, submitted by wire transfer of immediately available funds
to an escrow account to be identified and established by the Debtors in consultation with the
Consultation Parties pursuant to a customary and reasonable escrow agreement. Each Successful
Bidder and the Debtors shall, as soon as commercially reasonable and practicable, complete and
sign all agreements, contracts, instruments, or other documents evidencing and containing the
terms upon which each such Successful Bid was made.

        Unless waived by the Debtors, in consultation with the Consultation Parties, and subject to
the 363 Sale Option (as defined below), the consummation of the Sale shall be subject to entry of
an order confirming the Debtors’ chapter 11 plan (as such plan may be amended, modified, or
supplemented, the “Plan,” the order confirming the Plan, the “Confirmation Order,” and the
hearing to consider confirmation of the Plan, the “Confirmation Hearing”), and the closing of the
Sale (the “Closing”) shall be a condition to the effective date of the Plan. Notwithstanding
anything to the contrary in these Bidding Procedures, only if the Stalking Horse Bidder is
designated the Successful Bidder, and subject to the terms and conditions of the Stalking Horse
Purchase Agreement, the Stalking Horse Bidder shall have the option, in its sole discretion, to
require the Debtors to consummate the Sale pursuant to sections 363 and 365 of the Bankruptcy
Code and the Sale Order solely in accordance with the terms of the Stalking Horse Purchase
Agreement (the “363 Sale Option”).

XII.    Designation of Back-Up Bidder.

        The Qualified Bidder with the second highest or otherwise best bid or combination of bids
(the “Back-Up Bid”) to purchase any or all of the applicable assets (the “Back-Up Bidder”) will
be determined by the Debtors, after consultation with the Consultation Parties, at the conclusion
of the Auction and will be announced at that time to all the Qualified Bidders participating in
the Auction. The Debtors’ selection of a Back-Up Bid shall be deemed final and the Debtors shall
not accept any further bids or offers to submit a bid after such selection. If for any reason a
Successful Bidder fails to consummate the purchase of such assets within the time permitted after
the entry of the Confirmation Order, then the Back-Up Bidder will automatically be deemed to
have submitted the Successful Bid for such assets, and the Back-Up Bidder shall be deemed a
Successful Bidder for such assets and shall be required to consummate any Sale with the Debtors
as soon as is reasonably practicable without further order of the Bankruptcy Court, provided that
the Debtors shall file a notice with the Bankruptcy Court.



                                                   13
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 24 of 177




XIII. Approval of the Sale.

        The Debtors, in consultation with the Consultation Parties, will present the results of
the Auction to the Bankruptcy Court for approval at the Sale Hearing, at which certain findings
will be sought from the Bankruptcy Court regarding the Auction, including, among other things,
that: (1) the Auction was conducted, and the Successful Bidder was selected, in accordance with
the Bidding Procedures; (2) the Auction was fair in substance and procedure; (3) the Successful
Bid was a Qualified Bid as defined in the Bidding Procedures; and (4) consummation of any Sale
as contemplated by the Successful Bid in the Auction will provide the highest or otherwise best
offer for the Lummus Assets and Interests, and is in the best interests of the Debtors and their
estates. Except as otherwise expressly provided in the Stalking Horse Purchase Agreement,
consummation of the Sale shall be subject to entry of the Confirmation Order and the effective
date of the Plan shall be conditioned upon the Closing.

       The Sale Hearing and Confirmation Hearing are presently scheduled to commence on
Thursday, March 12, 2020, at 9:00 a.m. (prevailing Central Time), or as soon thereafter as
counsel may be heard, before the Honorable David R. Jones, United States Bankruptcy Court for
the Southern District of Texas. Objections to the Sale must be filed no later than Tuesday, March
10, 2020, at 4:00 p.m. (prevailing Central Time).

       The Sale Hearing may be continued to a later date by the Debtors, in consultation
with the Consultation Parties and the Successful Bidder, by sending notice to the Notice
Parties prior to, or making an announcement at, the Sale Hearing. No further notice of any
such continuance will be required to be provided to any party.

XIV. Return of Good Faith Deposit.

        The Good Faith Deposit of a Successful Bidder shall, upon consummation of any Sale, be
credited to the Purchase Price paid for the applicable Lummus Assets and Interests. If a Successful
Bidder fails to consummate any Sale, then the Good Faith Deposit shall be forfeited to, and retained
irrevocably by, the Debtors, and all parties in interest, and the Debtors specifically, reserve the
right to seek all available damages from the defaulting Successful Bidder. The Debtors will treat
any forfeited Good Faith Deposit in accordance with the DIP Order.

       Except as otherwise provided in the Stalking Horse Purchase Agreement, the Good Faith
Deposit of any Qualified Bidders that are not Successful Bidders or Back-Up Bidders will be
returned within five business days after the Auction or upon the permanent withdrawal of the
proposed Sale, and the Good Faith Deposit of any Back-Up Bidders will be returned within five
business days after the consummation of any Sale.

XV.    Reservation of Rights.

        The Debtors reserve their rights to, with the prior written consent of the Consultation
Parties, and subject to the terms of the DIP Credit Agreement, the Stalking Horse Purchase
Agreement, and the RSA, modify these Bidding Procedures in their reasonable business judgment
and in a manner consistent with the exercise of their fiduciary duties in any manner that will best
promote the goals of the bidding process, or impose, at or before the Auction, additional customary
terms and conditions on the sale of the Lummus Assets and Interests, including, without limitation:


                                                14
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 25 of 177




(1) extending the deadlines set forth in the Bidding Procedures; (2) adjourning the Auction without
further notice; (3) adding procedural rules that are reasonably necessary or advisable under the
circumstances for conducting the Auction; (4) canceling the Auction; (5) rejecting any or all Bids
or Qualified Bids; and (6) adjusting the applicable minimum overbid increment, including by
requesting that Qualified Bidders submit last or final bids on a “blind” basis; provided that no such
modification to these Bidding Procedures shall be disproportionately adverse to the Stalking Horse
Bidder as compared to any other Qualified Bidder. The Debtors shall provide notice in writing of
any such modification to any Qualified Bidder, including the Stalking Horse Bidder, and the
Consultation Parties. For the avoidance of doubt, the Debtors reserve the right at any point prior
to the selection of the Successful Bidder to, after consultation with the Consultation Parties,
terminate the Sale processes contemplated hereunder with respect to any or all of the Lummus
Assets and Interests or consummate the Sale through a 363 process.

        All parties expressly reserve all of their rights (and do not waive any such rights) to seek
Bankruptcy Court relief with regard to the Auction, the Bidding Procedures, the Sale, and any
related items (including, if necessary, to seek an extension of the Bid Deadline). The rights of all
Consultation Parties with respect to the outcome of the Auction are preserved.

XVI. DIP Orders

        Notwithstanding anything to the contrary contained in these Bidding Procedures or
otherwise: (i) any right of the DIP Agents to consent to the sale of any portion of their collateral
as set forth in the DIP Credit Agreement, including, without limitation, any or all of the Lummus
Assets and Interests, on terms and conditions acceptable to the DIP Agents, are hereby expressly
reserved and not modified, waived or impaired in any way by these Bidding Procedures; (ii) unless
otherwise ordered by the Bankruptcy Court, all cash proceeds generated from the sale of any or all
of the Lummus Assets and Interests shall be applied in accordance with the terms and conditions
of the DIP Documents and the DIP Order, as applicable; and (iii) nothing in these Bidding
Procedures shall, or shall be construed to, in any way amend, alter, prejudice, impair or otherwise
modify the terms of any provision of the DIP Order or any of the DIP Documents, or the rights of
the Debtors, the DIP Agents or the DIP Lenders thereunder.

XVII. Consent to Jurisdiction

        All Qualified Bidders at the Auction will be deemed to have consented to the core
jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
disputes relating to the Sale, the Auction and the construction and enforcement of these Bidding
Procedures, and/or any written indications of interest, Preliminary Bid Documents, or the Bid
Documents, as applicable, and consented to the entry of a final order or judgment in any way
related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
construction and enforcement of any agreement or any other document relating to a Sale if it is
determined that the Bankruptcy Court would lack Article III jurisdiction to enter such a final order
or judgment absent the consent of the parties.

       Any parties raising a dispute relating to these Bidding Procedures must request that such
dispute be heard by the Bankruptcy Court on an expedited basis.




                                                 15
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 26 of 177




XVIII. Fiduciary Out.

        Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
directors, board of managers, or similar governing body of a Debtor to take any action or to refrain
from taking any action related to any sale transaction or with respect to these Bidding Procedures,
to the extent such Debtor, board of director, board of managers, or such similar governing body
reasonably determines in good faith, in consultation with counsel, that taking or failing to take
such action, as applicable, would be inconsistent with applicable law or its fiduciary obligations
under applicable law; provided, however, that the Debtors shall promptly provide the Consultation
Parties with notice of such action or inaction. If, at the Auction, the Debtors exercise the foregoing
right to take any action or refrain from taking any action to the extent failing to do so would be
inconsistent with applicable law or their fiduciary obligations under applicable law, the Debtors
shall provide the Consultation Parties with notice of such action or inaction as soon as practicable.

         Further, notwithstanding anything to the contrary in these Bidding Procedures, through the
acceptance of the Successful Bid, the Debtors and their respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, and other advisors or representatives shall
have the right to, in consultation with the Consultation Parties: (a) consider, respond to, and
facilitate alternate proposals for sales or other restructuring transactions involving any or all of the
Lummus Assets and Interests (each an “Alternate Proposal”); (b) subject to the terms and
conditions of these Bidding Procedures, provide access to non-public information concerning
the Debtors to any entity or enter into confidentiality agreements or nondisclosure agreements with
any entity; (c) maintain or continue discussions or negotiations with respect to Alternate Proposals;
(d) otherwise cooperate with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiation of Alternate Proposals; and (e) enter into or continue discussions or
negotiations with holders of claims against or equity interests in a Debtor, any other party in
interest in these chapter 11 cases (including any official committee and the United States Trustee),
or any other entity regarding Alternate Proposals.

XIX. Notice Parties.

         Information that must be provided to the “Notice Parties” under these Bidding Procedures
must be provided to the following parties or their respective counsel, if known (collectively,
the “Notice Parties”): (a) the Office of the United States Trustee for the Southern District of Texas;
(b) entities listed as holding the 50 largest unsecured claims against the Debtors (on a consolidated
basis); (c) the Consultation Parties; (d) the agents for each of the Debtors’ secured credit facilities,
and counsel thereto; (e) the indenture trustee for each of the Debtors’ unsecured notes, and counsel
thereto; (f) Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 6th Ave, New York, NY 10019,
Attn: Andrew N. Rosenberg and Alice Belisle Eaton, and Brown Rudnick LLP, 7 Times Square,
New York, NY 10036, Attn: Robert J. Stark and Bennett S. Silverberg, co-counsel to the Ad Hoc
Group of Senior Noteholders (g) the Office of the United States Attorney for the Southern District
of Texas; (h) the state attorneys general for states in which the Debtors conduct business; (i) the
Internal Revenue Service; (j) the Securities and Exchange Commission; (k) the Environmental
Protection Agency and similar state environmental agencies for states in which the Debtors
conduct business; (l) the Stalking Horse Bidder (and counsel to the Stalking Horse Bidder); (m)
all parties who have expressed a written interest in some or all of the Lummus Assets and Interests;


                                                  16
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 27 of 177




(n) all known holders of liens, encumbrances, and other claims secured by the Lummus Assets and
Interests; (o) each governmental agency that is an interested party with respect to the Sale and
transactions proposed thereunder; and (p) any party that has requested notice pursuant to
Bankruptcy Rule 2002.



                      [Remainder of this page is intentionally left blank.]




                                               17
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 28 of 177




                            EXHIBIT A-2

                  Stalking Horse Purchase Agreement
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 29 of 177

                                                               Execution




             SHARE AND ASSET PURCHASE AGREEMENT

                         BY AND BETWEEN

                              SELLERS

                                 AND

                     ILLUMINATE BUYER, LLC

                      _______________________

                      Dated as of January 21, 2020
        Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 30 of 177




                                                TABLE OF CONTENTS

                                                                                                                             Page

ARTICLE I DEFINITIONS ............................................................................................................1
     Section 1.1 Definitions....................................................................................................1
     Section 1.2 Other Defined Terms .................................................................................25

ARTICLE II PURCHASE AND SALE; CLOSING .....................................................................28
     Section 2.1 Purchase and Sale ......................................................................................28
     Section 2.2 Purchase Price ............................................................................................28
     Section 2.3 Escrow Amounts ........................................................................................29
     Section 2.4 Closing Date...............................................................................................29
     Section 2.5 Purchased Assets ........................................................................................30
     Section 2.6 Excluded Assets .........................................................................................32
     Section 2.7 Assumed Liabilities ...................................................................................34
     Section 2.8 Retained Liabilities ....................................................................................35
     Section 2.9 Retained Stake Option ...............................................................................37
     Section 2.10 Closing Deliveries......................................................................................37
     Section 2.11 Adjustment to Base Purchase Price ...........................................................40
     Section 2.12 Purchase Price Allocation ..........................................................................45
     Section 2.13 Non-Assignment; Consents .......................................................................46
     Section 2.14 Foreign Acquisition Agreements ...............................................................49
     Section 2.15 Target Entities ............................................................................................49
     Section 2.16 Bulk Sales Waiver......................................................................................50
     Section 2.17 Withholding Rights ....................................................................................50
     Section 2.18 Pre-Closing Reorganization .......................................................................50
     Section 2.19 Lummus Consultants .................................................................................50
     Section 2.20 363 Sale Option..........................................................................................50
     Section 2.21 Target Entity Transaction Expenses ..........................................................51

ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH SELLER .....................51
     Section 3.1 Organization, Standing and Power ............................................................52
     Section 3.2 Target Entities ............................................................................................52
     Section 3.3 Authority; Execution and Delivery; Enforceability ...................................53
     Section 3.4 No Conflicts; Consents ..............................................................................53
     Section 3.5 Proceedings ................................................................................................54
     Section 3.6 Financial Statements; Absence of Undisclosed Liabilities ........................54
     Section 3.7 Absence of Changes or Events ..................................................................55
     Section 3.8 Title and Condition; Sufficiency of Assets ................................................56
     Section 3.9 Intellectual Property ...................................................................................57
     Section 3.10 Real Property .............................................................................................58
     Section 3.11 Contracts ....................................................................................................59
     Section 3.12 Compliance with Applicable Laws; Permits..............................................61
     Section 3.13 Environmental Matters...............................................................................62
     Section 3.14 Taxes ..........................................................................................................63
     Section 3.15 Labor Relations; Employees and Employee Benefit Plans........................65



                                                                -i-
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 31 of 177




          Section 3.16        Intercompany Arrangements ......................................................................67
          Section 3.17        Brokers .......................................................................................................67
          Section 3.18        Significant Customers ................................................................................68
          Section 3.19        Significant Suppliers ..................................................................................68
          Section 3.20        Insurance ....................................................................................................68
          Section 3.21        Related-Party Transactions ........................................................................68
          Section 3.22        Lock Box ....................................................................................................69

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ........................70
     Section 4.1 Organization, Standing and Power ............................................................70
     Section 4.2 Authority; Execution and Delivery; Enforceability ...................................70
     Section 4.3 No Conflicts; Consents ..............................................................................71
     Section 4.4 Financial Ability to Perform ......................................................................71
     Section 4.5 Proceedings ................................................................................................72
     Section 4.6 Financing....................................................................................................72
     Section 4.7 Brokers .......................................................................................................73
     Section 4.8 Investigation; Acquisition of Shares for Investment .................................73
     Section 4.9 Solvency .....................................................................................................74
     Section 4.10 Adequate Assurance Regarding Executory Contracts ...............................74

ARTICLE V COVENANTS..........................................................................................................74
     Section 5.1 Covenants Relating to Conduct of Business ..............................................74
     Section 5.2 Efforts ........................................................................................................78
     Section 5.3 Confidentiality ...........................................................................................81
     Section 5.4 Access to Information ................................................................................82
     Section 5.5 Publicity .....................................................................................................84
     Section 5.6 Intercompany Accounts and Intercompany Arrangements........................84
     Section 5.7 Tax Matters ................................................................................................85
     Section 5.8 Employee Matters ......................................................................................85
     Section 5.9 Financial Obligations .................................................................................91
     Section 5.10 Names Following Closing..........................................................................92
     Section 5.11 Insurance/Directors and Officers of the Target Entities ............................93
     Section 5.12 Litigation Support ......................................................................................93
     Section 5.13 Payments ....................................................................................................94
     Section 5.14 Non-Solicitation of Employees; Non-Competition ...................................94
     Section 5.15 Misallocated Assets ...................................................................................96
     Section 5.16 Further Assurances.....................................................................................97
     Section 5.17 Pre-Closing Reorganization .......................................................................97
     Section 5.18 Additional Financial Statements ................................................................97
     Section 5.19 Bankruptcy Court Filings; Milestones .......................................................98
     Section 5.20 Alternative Transactions ............................................................................99
     Section 5.21 Cure Costs ................................................................................................100
     Section 5.22 Financing..................................................................................................100
     Section 5.23 R&W Insurance Policy ............................................................................105
     Section 5.24 Dutch 403 Statement ................................................................................106
     Section 5.25 Title Affidavits and Releases of Deeds of Trust ......................................106
     Section 5.26 Master Service Agreements .....................................................................106


                                                                   -ii-
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 32 of 177




         Section 5.27 Intellectual Property Cross-Licenses .......................................................106
         Section 5.28 Shared Services Agreements....................................................................108

ARTICLE VI CERTAIN TAX MATTERS ................................................................................108
     Section 6.1 Survival of Tax Representations and Warranties.....................................108
     Section 6.2 Tax Indemnification .................................................................................108
     Section 6.3 No Recourse .............................................................................................109
     Section 6.4 Tax Indemnification Procedures ..............................................................110
     Section 6.5 Tax Proceedings; Cooperation .................................................................110
     Section 6.6 Preparation of Tax Returns and Payment of Taxes .................................111
     Section 6.7 Refunds and Tax Reimbursement ............................................................112
     Section 6.8 Cooperation, Tax Returns and Exchange of Information ........................112
     Section 6.9 Tax Sharing Agreements..........................................................................113
     Section 6.10 Termination of Existing CIT Fiscal Unity ...............................................113
     Section 6.11 Tax Treatment of Payments .....................................................................114
     Section 6.12 Transfer Taxes .........................................................................................114
     Section 6.13 Straddle Period Allocation .......................................................................114
     Section 6.14 Dispute Resolution with Respect to the CIT Fiscal Unity .......................115
     Section 6.15 Existing VAT Fiscal Unity ......................................................................116
     Section 6.16 Check-the-Box Elections .........................................................................116

ARTICLE VII CONDITIONS PRECEDENT.............................................................................116
     Section 7.1 Conditions to Each Party’s Obligations to Close .....................................116
     Section 7.2 Conditions to Obligations of Purchaser to Close .....................................117
     Section 7.3 Conditions to Obligations of Sellers to Close ..........................................118
     Section 7.4 Frustration of Closing Conditions............................................................119

ARTICLE VIII TERMINATION; EFFECT OF TERMINATION.............................................119
     Section 8.1 Termination ..............................................................................................119
     Section 8.2 Effect of Termination ...............................................................................122
     Section 8.3 Notice of Termination ..............................................................................124

ARTICLE IX GENERAL PROVISIONS ...................................................................................125
     Section 9.1 Survival of Representations, Warranties and Agreements;
                  Indemnification; Release; Disclaimer ......................................................125
     Section 9.2 Entire Agreement .....................................................................................128
     Section 9.3 Assignment ..............................................................................................128
     Section 9.4 Amendments and Waivers .......................................................................129
     Section 9.5 No Third-Party Beneficiaries ...................................................................129
     Section 9.6 Notices .....................................................................................................129
     Section 9.7 Specific Performance ...............................................................................131
     Section 9.8 Governing Law and Jurisdiction ..............................................................131
     Section 9.9 Waiver of Jury Trial .................................................................................132
     Section 9.10 Severability ..............................................................................................133
     Section 9.11 Counterparts .............................................................................................133
     Section 9.12 Expenses ..................................................................................................133
     Section 9.13 Interpretation; Absence of Presumption ..................................................133



                                                              -iii-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 33 of 177




      Section 9.14   Transaction Privilege ...............................................................................134
      Section 9.15   Disclosure Schedules ...............................................................................136
      Section 9.16   Non-Recourse ..........................................................................................136
      Section 9.17   Seller Representative ...............................................................................137
      Section 9.18   NO SPECIAL DAMAGES ......................................................................138


EXHIBITS

Exhibit A    Bidding Procedures
Exhibit B    Bidding Procedures Order
Exhibit C    Deposit Escrow Agreements
Exhibit D    Pre-Closing Reorganization
Exhibit E    Form of Transition Services Agreement
Exhibit F    Form of Assignment and Conveyance Agreement
Exhibit G    Form of Assignment and Assumption Agreement and Bill of Sale
Exhibit H    Form of Strategic Agreement
Exhibit I    Shareholders Agreement Term Sheet
Exhibit J    Form of Dutch Deed of Transfer
Exhibit K    Seller Disclosure Schedules and Purchaser Disclosure Schedules
Exhibit L    R&W Insurance Policy
Exhibit M    EBITDA Calculation Principles
Exhibit N    Dutch Notary Instructions
Exhibit O    Bidding Procedures Motion
Exhibit P    Pre-Closing Restructuring
Exhibit Q    Sale Order




                                                       -iv-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 34 of 177




                        SHARE AND ASSET PURCHASE AGREEMENT

        This SHARE AND ASSET PURCHASE AGREEMENT, dated as of January 21, 2020
(this “Agreement”), is by and among Sellers (as defined in Section 1.1) and Illuminate Buyer,
LLC, a Delaware limited liability company (“Purchaser”). Each Seller and Purchaser are referred
to as a “Party” and, collectively, as the “Parties.”

       WHEREAS, Sellers and certain of their Subsidiaries are engaged in, among other things,
the Business, including through their ownership of interests and participation in the Target Entities;

        WHEREAS, on or shortly following the date of this Agreement, MII and certain Sellers
intend to file a voluntary petition and commence a case (collectively, the “Chapter 11 Cases”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the Bankruptcy
Court;

        WHEREAS, on the terms and subject to the conditions set forth in this Agreement and
subject to the approval of the Bankruptcy Court, Sellers shall sell, assign, transfer and convey to
Purchaser, and Purchaser shall purchase and acquire from Sellers, all of their right, title and interest
in and to the Purchased Assets, and Purchaser shall assume the Assumed Liabilities (the
“Transaction”);

       WHEREAS, on the terms and conditions set forth in this Agreement, prior to or following
the Closing, Sellers shall have the option to retain or purchase, as applicable, a ten percent (10%)
common equity ownership interest in Purchaser (the “Retained Stake Interest”, and the option
described herein relating thereto, the “Retained Stake Option”); and

        WHEREAS, simultaneously with the Closing under this Agreement, Sellers, Purchaser and
certain of their respective Subsidiaries desire to enter into certain other agreements in connection
with the transactions contemplated hereby.

       NOW, THEREFORE, in consideration of the representations, warranties, covenants and
agreements contained in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, on the terms and subject to the conditions of
this Agreement, the Parties hereby agree as follows:

                                            ARTICLE I
                                           DEFINITIONS

      Section 1.1 Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

        “Acceptable Confidentiality Agreement” means a confidentiality agreement that (i) is for
a term of no less than one (1) year, unless the confidentiality obligation applies to confidential
information that is retained, in which case the term of such restriction shall be no less than five (5)
years, (ii) contains provisions that are no less restrictive than those contained in the Confidentiality
Agreement in any material respect, (iii) contains an employee non-solicit and no-hire and business
relationship non-solicitation covenant that is for a term of no less than one (1) year and is otherwise
no less restrictive than that contained in the Confidentiality Agreement in any material respect,
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 35 of 177




(iv) contains appropriate provisions respecting customary obligations to establish “clean teams”
for any potential bidder that is a competitor of the Business and (v) does not prohibit MII or any
of its Affiliates from providing information to Purchaser in accordance with Section 5.20. An
Acceptable Confidentiality Agreement may not include any provisions granting exclusivity to any
Person other than any Party or prohibiting Sellers from satisfying their obligations hereunder.

        “Accounts Payable” means, of any Person, any and all trade and other accounts payable of
such Person outstanding as of immediately prior to the Measurement Time, including all trade and
other accounts payable under any Assumed Business Contract.

        “Accounts Receivable” means, of any Person, any and all trade and other accounts
receivable of such Person outstanding as of immediately prior to the Measurement Time, including
all trade and other accounts receivable under any Assumed Business Contract and any claim,
remedy or other right of such Person relating thereto.

        “Adjustment Amount” means an amount (which may only be a negative amount or zero)
equal to (a) the Closing Working Capital minus (b) the Reference Working Capital.

        “Affiliate” means, with respect to any Person, any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting securities, by
Contract or otherwise. For purposes of this Agreement: (i) no Seller shall be deemed an Affiliate
of Purchaser, nor, from and after the Closing, of the Business or the Target Entities; (ii) neither
Purchaser nor any of Purchaser’s Affiliates shall be deemed Affiliates of any Seller, nor, prior to
Closing, of the Business or the Target Entities; (iii) the Purchased Ventures shall not be deemed
to be Affiliates of any Seller unless such Seller otherwise controls such Purchased Venture and in
any event shall not be deemed an Affiliate after Closing; and (iv) following the Closing, the Target
Entities shall be Affiliates of Purchaser.

        “Alternative Transaction” means any (i) merger, consolidation, share exchange or other
similar transaction to which Sellers or any of their respective Affiliates is a party, (ii) issuance,
sale or transfer of equity interests in, Sellers, the Target Entities, the Purchased Assets or the
Business, (iii) direct or indirect sale of assets of, or any issuance, sale or transfer of equity interests
in, Sellers, the Target Entities, the Purchased Assets or the Business, or (iv) other transaction,
including a plan of liquidation or reorganization (in any jurisdiction, whether domestic, foreign,
international or otherwise), in the case of each of the preceding clauses (i) - (iv), (A) that transfers
or vests ownership of, economic rights to, or benefits in any of the Purchased Assets (other than
de minimis assets) or the Business to any party other than Purchaser and (B) whether or not such
transactions are entered into in connection with any bankruptcy, insolvency or similar Proceedings;
provided, however, that notwithstanding the foregoing, the Pre-Closing Reorganization shall not
in and of itself constitute an “Alternative Transaction”.

       “Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act, the UK Bribery
Act of 2010 and all other similar Laws of any jurisdiction.



                                                   -2-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 36 of 177




       “AP Delayed Payments” means, as of any time of determination, an amount equal to the
total Accounts Payable of the Business owing to third-parties, less the amount of such Accounts
Payable that, as of such time, is classified as current in accordance with HFM; provided that such
amount shall be no less than $9,524,000.

        “Assumed Business Contracts” means all Contracts primarily relating to the Business or
the Purchased Assets or to which the Target Entities are party, as well as any portion of any other
Contract to which the Sellers or any of their Affiliates (other than the Target Entities) are party
that primarily relates to the Business, the Purchased Assets or the Target Entities.

        “Auction” means an auction undertaken with respect to the Purchased Assets as set forth
in the Bidding Procedures Order.

        “Back-Up Termination Date” means the earlier to occur of: (i) consummation of the
transaction resulting from the Auction with the Successful Bidder; (ii) Purchaser’s receipt of notice
from Seller Representative of the release by Sellers of Purchaser’s obligations under
Section 5.20(b); and (iii) thirty (30) calendar days following the conclusion of the Auction and the
designation of Purchaser as the Back-Up Bidder in accordance with Section 5.20 (so long as
Purchaser has not otherwise terminated this Agreement pursuant to Article VIII); provided that in
no event shall the Back-Up Termination Date extend beyond the Outside Date.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas (Houston division).

       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated by
the United States Supreme Court under section 2075 of title 28 of the United States Code, 28
U.S.C. § 2075, as applicable to the Chapter 11 Cases, and the general, local and chambers rules of
the Bankruptcy Court.

        “Benefit Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (whether or not subject to ERISA) or any employment, retention, change in control, profit-
sharing, bonus, stock option, stock purchase, restricted stock and other equity or equity-based,
incentive, deferred compensation (including any pension, old age retirement, disability, early
retirement or similar plan), severance, termination or other benefit plan, program, policy,
agreement or arrangement sponsored, maintained or contributed to by Sellers or any of their
respective Subsidiaries or any of their respective ERISA Affiliates for the benefit of any Business
Employee or Former Business Employee, other than any Multiemployer Plan or any schemes or
arrangements maintained by a Governmental Entity for Business Employees or Former Business
Employees.

        “Bidding Procedures” means the bidding procedures approved by the Bankruptcy Court
pursuant to the Bidding Procedures Order, (i) in the form attached hereto as Exhibit A and, in any
case, (ii) in form and substance satisfactory to Purchaser; it being understood that (A) Bidding
Procedures in substantially the form of Exhibit A will be deemed satisfactory to Purchaser and (B)
Purchaser shall consider in good faith any amendments to such form reasonably requested by the
Bankruptcy Court prior to objecting to any such amendments so requested.




                                                -3-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 37 of 177




        “Bidding Procedures Motion” means the motion filed by Sellers seeking entry of the
Bidding Procedures Order and entry of the Sale Order, which motion shall be in form and
substance satisfactory to Purchaser; it being understood that (A) the Bidding Procedures Motion
in substantially the form attached as Exhibit O will be deemed satisfactory to Purchaser and (B)
Purchaser shall consider in good faith any amendments to such form reasonably requested by the
Bankruptcy Court prior to objecting to any such amendments so requested.

        “Bidding Procedures Order” means an order of the Bankruptcy Court approving the
Bidding Procedures in form and substance satisfactory to Purchaser, which order must (i) provide
for approval of the Break-Up Fee and the Expense Reimbursement pursuant to Section 8.2(c); (ii)
set forth the Bidding Procedures; and (iii) schedules the Auction and a hearing to approve the Sale
Order, it being understood that (A) the Bidding Procedures Order in substantially the form attached
hereto as Exhibit B will be deemed satisfactory to Purchaser and (B) Purchaser shall consider in
good faith any amendments to such form reasonably requested by the Bankruptcy Court prior to
objecting to any such amendments so requested.

       “Break-Up Fee” means $81,750,000.

       “Business” means the process technology business (consisting of the offering of
proprietary gas processing, refining, petrochemical and coal gasification technologies and the
supply of proprietary catalysts, equipment and engineering services related to such technologies),
the engineered products business (consisting of the offering of equipment modularization, related
proprietary and specialized equipment and related engineering services in the fields of gas
processing and heat transfer), taken as a whole, in each case, as conducted by the Target Entities
and the Sellers as of the date hereof and, subject to Section 5.1, as of the Closing; provided that,
notwithstanding the foregoing, the “Business” shall not include (x) the Excluded Business, (y) the
Excluded Assets or (z) the Retained Liabilities.

        “Business Affiliated Person” shall mean: (a) any current or former director, manager,
trustee, officer or employee of any Seller or Target Entity; (b) Sellers and any Affiliate of Sellers;
and (c) any equityholder of any Seller that is an individual.

        “Business Day” means any day, other than a Saturday, Sunday, or day on which
commercial banks are required or authorized to be closed in (i) Houston, Texas or New York,
New York, or (ii) Mumbai, India or Amsterdam, the Netherlands; provided, that, for purposes of
the definition of “Marketing Period,” Section 2.4, Section 5.2 and Section 8.2, “Business Day”
shall include only those days described in the preceding clause (i).

       “Business Employee” means the individuals listed in Section 1.1(a) of the Seller Disclosure
Schedules. Notwithstanding the foregoing, subject to Purchaser’s prior written approval (not to be
unreasonably withheld, conditioned or delayed), Sellers shall be permitted to update, not later than
fourteen (14) days following the date of this Agreement, the list of Business Employees by adding,
not more than thirty (30) employees of Sellers or any of their Subsidiaries whom Sellers reasonably
demonstrate are considered “shared services” employees who provide substantial support for the
Business.




                                                 -4-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 38 of 177




        “Business Intellectual Property” means all Owned Intellectual Property and all other
Intellectual Property used or held for use in the operation of the Business.

        “Business Material Adverse Effect” means any event, change, development or effect that,
individually or in the aggregate, (i) has, or would reasonably be expected to have, a material
adverse effect on the business, financial condition, operations, assets or Liabilities of the Business,
the Target Entities and the Purchased Assets, taken as a whole; or (ii) would reasonably be
expected to impair or materially delay the ability of Sellers or the Target Entities to consummate
the Transaction and the other transactions contemplated hereby; provided, however, that, for
purposes of clause (i), no such event, change, development, or effect resulting or arising from or
in connection with any of the following matters shall be deemed, either alone or in combination,
to constitute or contribute to a “Business Material Adverse Effect”: (a) changes or developments
in the general conditions in the industries in which the Business operates, occurring after the date
of this Agreement; (b) general political, economic, business, monetary, financial or capital or credit
market conditions or trends (including interest rates); (c) changes or developments in global or
national political, economic, business, monetary, financial or capital or credit market conditions
or trends, occurring after the date of this Agreement; (d) any act of civil unrest, war or terrorism,
including an outbreak or escalation of hostilities involving the United States or any other country
or the declaration by the United States or any other country of a national emergency or war; (e)
any conditions resulting from natural disasters, acts of God or other similar force majeure events
after the date of this Agreement; (f) the failure of the financial or operating performance of any
Seller, any Target Entity or the Business to meet internal, Purchaser or analyst or other external
projections, forecasts or budgets for any period (it being understood that the underlying cause of,
or the effect of, failure by the Business to meet such projections and forecasts may be taken into
account in determining whether a Business Material Adverse Effect has occurred); (g) any action
taken or omitted to be taken after the date hereof by or at the written request of Purchaser (other
than actions that Sellers are required to take or omit to take in accordance with this Agreement),
or in compliance with applicable Law or the express covenants and agreements contained in this
Agreement (other than the covenants set forth in Section 5.1); (h) the execution, announcement,
pendency or consummation of this Agreement, the Transaction or the other transactions
contemplated hereby or by reason of the identity of Purchaser or its Affiliates; or (i) changes after
the date hereof in any applicable Law or GAAP or other applicable accounting principles or
standard; except, in the case of clause (a), (b), (c), (d), (e) or (i), to the extent, and only to the
extent, that the effects of such event, change, development, or effect are disproportionately adverse
to the Business, the Purchased Assets or the Target Entities, taken as a whole, relative to similarly
situated businesses in the industries in which the Business operates, in which case only the
incremental disproportionate adverse impact may be taken into account in determining whether a
Business Material Adverse Effect has occurred.

        “Capital Stock” means, with respect to: (i) any corporation, any share, or any depositary
receipt or other certificate representing any share, of an equity ownership interest in that
corporation; and (ii) any other Entity, any share, membership, partnership or other percentage
interest, unit of participation or other equivalent (however designated) of an equity interest in that
Entity, together with (a) any option, warrant, purchase right, conversion right, exchange right, put
right, preemptive right, commitment or other security or Contract which would entitle any other
Person, directly or indirectly, to acquire any of the interests described in clauses (i) and (ii) in such
Person or otherwise entitle any other Person to share in the equity, profits, earnings, losses or gains


                                                  -5-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 39 of 177




of such Person (including equity appreciation, phantom equity, profit participation or other similar
rights or securities), (b) any security directly or indirectly convertible into or exchangeable or
exercisable for any security described in clauses (i) or (ii), or (c) any security or other right with
equity features or that is derivative of, or provides economic benefits based on, directly or
indirectly, the value or price of any security described in the clauses (i) or (ii).

        “Cash Amounts” means, of any Person, as of any time of determination, all unrestricted
cash and cash equivalents, including bank and other depositary accounts, safe deposit boxes (to
the extent held in cash), demand accounts, certificates of deposit, time deposits, negotiable
instruments, brokerage accounts and marketable securities (net of any amounts attributable to
uncleared issued checks, drafts or wire transfers outstanding as of such time and not deducted from
the applicable bank accounts as of such time) and excluding, for the avoidance of doubt, restricted
cash and any amounts held in escrow, in each case, of such Person as of such time, such amounts
calculated in accordance with the Transaction Accounting Principles.

     “CFIUS” means the Committee on Foreign Investment in the United States and each
member agency thereof, acting in such capacity.

        “CFIUS Approval” means that the Parties (or their respective counsel) shall have received
a written notification that either (a) CFIUS has concluded its review or investigation of the
transactions contemplated by this Agreement and that (i) such transactions do not constitute a
“covered transaction;” (ii) there are no unresolved national security issues with respect to such
transactions; or (iii) the United States government will not take action to prevent, condition or
suspend such transactions; or (b) the President of the United States has decided not to take any
action to condition, suspend or prohibit the transactions contemplated by this Agreement pursuant
to Section 721 of the Defense Production Act.

       “Chosen Court” means the courts described in Section 9.8 in accordance with the
provisions thereof.

         “CITA” means the Dutch Corporate Income Tax Act (Wet op de vennootschapsbelasting
1969).

         “CIT Fiscal Unity” means a fiscal unity (fiscale eenheid) pursuant to section 15 of the
CITA.

        “Closing Cash Amount” means an amount equal to the sum of the aggregate Cash Amounts
of the Purchased Entities as of the Measurement Time.

        “Closing Funded Debt” means an amount equal to the sum of the aggregate Funded Debt
of the Purchased Entities, in each case as of the Measurement Time (excluding, for the avoidance
of doubt, Liabilities from which the Target Entities are released at or prior to the Closing with no
Liability to Purchaser or its Affiliates by order of the Bankruptcy Court).

        “Closing Lien Release Letters” means one or more release letters or termination statements
with respect to each item of Indebtedness of Sellers or any of their respective Affiliates (other than
the Target Entities) that is guaranteed by any of the Target Entities or that is secured by a Lien on
any of the assets or properties of the Target Entities or any other Purchased Assets and listed in


                                                 -6-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 40 of 177




items 1 through 4 of Section 3.6(d) of the Seller Disclosure Schedules, in each case, in form and
substance reasonably satisfactory to Purchaser, which letters and other instruments provide that all
guarantees by, and other obligations of, the Target Entities in respect of such Indebtedness, and all
Liens on the assets of the Target Entities and the other Purchased Assets securing the obligations
in respect of such Indebtedness, shall be released and terminated effective concurrently with the
Closing with no Liability to Purchaser or any of its Affiliates.

        “Closing Purchase Price” means (a) the Base Purchase Price, plus (b) the Estimated
Adjustment Amount (which may only be a negative number or zero), plus (c) the Estimated
Closing Cash Amount, minus (d) the Estimated Closing Funded Debt, minus (e) the Estimated
Target Entity Transaction Expenses, minus (f) the Rollover Value, if applicable, minus (g)
Estimated Leakage (which shall not, for the avoidance of doubt, include Permitted Leakage),
minus (h) the Estimated EBITDA Adjustment Amount, if any, plus (i) the Ticking Fee, plus (j) the
Estimated Contract Capital Amount (which may only be a negative number or zero), minus (k) the
Lease Obligations. Notwithstanding anything herein to the contrary, in no event shall the Purchase
Price include any increase respecting interest rate or currency swaps, collars, caps and similar
hedging obligations.

       “Closing Working Capital” means the Working Capital as of the Measurement Time
(which shall only be a negative number or zero).

       “Code” means the U.S. Internal Revenue Code of 1986, as amended.

        “Compliant” means, with respect to the Required Financial Information, that (i) such
Required Financial Information does not contain any untrue statement of material fact regarding
the Business, the Purchased Assets or the Target Entities, or omit to state any material fact
regarding the Business, the Purchased Assets or the Target Entities necessary in order to make
such Required Financial Information not materially misleading under the circumstances in which
made, (ii) such Required Financial Information complies in all material respects with all applicable
requirements of Regulation S-K and Regulation S-X under the Securities Act for a registered
public offering of non-convertible debt securities on Form S-1 (other than such provisions
(including, without limitation, information required by Rules 3-09, 3-10 and 3-16 of Regulation
S-X and Rule 402(b) of Regulation S-K) for which compliance is not customary in a Rule 144A
offering of non-convertible debt securities) and (iii) the financial statements and other financial
information included in such Required Financial Information would not be deemed stale or
otherwise be unusable under customary practices for offerings and private placements of high yield
debt securities under Rule 144A promulgated under the Securities Act and are sufficient to permit
Sellers’ independent accountants to issue comfort letters to the Debt Financing Sources, including
as to customary negative assurances and change period, in order to consummate any offering of
debt securities on any day during the Marketing Period, which such accountants have confirmed
they are prepared to issue.

        “Confirmation Order” means an order of the Bankruptcy Court confirming a chapter 11
plan, which order shall (i) be in form and substance reasonably acceptable to Purchaser (as it relates
to the terms of this Agreement and the authorization of the consummation of the Transaction by
the Bankruptcy Court) and Sellers, it being understood Purchaser may object to any amendments
Sellers propose making to such form that are adverse to Purchaser, and (ii) unless the Transaction



                                                 -7-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 41 of 177




has been consummated following Purchaser’s exercise of the 363 Sale Option, approves this
Agreement and the terms and conditions hereof, and authorizes Sellers to consummate the
transactions contemplated hereby.

       “Consultation Parties” means, collectively: (i) Linklaters LLP, 1345 Avenue of the
Americas, New York, NY 10105, Attn: Margot Schonholtz (margot.schonholtz@linklaters.com)
and Penelope Jensen (penelope.jensen@linklaters.com); (ii) Bracewell LLP, 1251 Avenue of the
Americas, 49th Floor, New York, NY, 10020-1100, Attn: Trey Wood
(trey.wood@bracewell.com), Jeris Brunette (jeris.brunette@bracewell.com) and Mark Dendinger
(mark.dendinger@bracewell.com); (iii) Davis Polk & Wardwell LLP, 450 Lexington Avenue,
New York, NY 10017, Attn: Damian S. Schaible (damian.schaible@davispolk.com) and Natasha
Tsiouris (natasha.tsiouris@davispolk.com); (iv) FTI Consulting, Three Times Square, 9th Floor,
New York, NY 10036, Attn: Sanjeev Khemlani (sanjeev.khemlani@fticonsulting.com) and
Chuck Carroll (charles.carroll@fticonsulting.com); and (v) Centerview Partners, LLC, 31 West
52nd Street, New York, NY 10019, Attn: Karn S. Chopra (kchopra@centerviewpartners.com) and
Johannes Preis (jpreis@centerviewpartners.com).

       “Contamination” means the presence of, emission, discharge or release of any Hazardous
Material to, on, onto or into the environment.

       “Contract” means any legally binding written or oral contract, lease, license, commitment,
loan or credit agreement, indenture or agreement or other arrangement, obligations, promise or
understanding, other than a Permit or a Benefit Plan.

        “Contract Capital Amount” means, in all cases requiring calculation of such amount
pursuant to this Agreement in Section 2.11 or otherwise, “Adjusted Contract Capital,” calculated
as of the Measurement Time in accordance with the Transaction Accounting Principles; provided
that the Contract Capital Amount shall reduce the Closing Purchase Price by no less than
$24,641,805.

        “Covered Loss” means all losses, Liabilities, claims, fines, deficiencies, Taxes, damages,
payments (including those arising out of any settlement or Judgment relating to any Proceeding),
interest, awards, assessments, obligations, penalties, fees and costs and expenses of any kind
(including reasonable accountants’ and attorneys’ fees and disbursements incurred in the defense
thereof).

        “Cure Costs” means all monetary Liabilities, including pre-petition monetary Liabilities,
of any Seller or Target Entity or any of their Affiliates that must be paid or otherwise satisfied to
cure all of such Seller’s or Target Entity’s or any of their Affiliates’ monetary defaults under the
Assumed Business Contracts, and any other amounts that must be paid pursuant to section 365 of
the Bankruptcy Code, at the time of the assumption or assumption and assignment thereof to
Purchaser or an Affiliate of Purchaser as provided hereunder, in each case as such amounts are
determined by the Bankruptcy Court.

        “Debt Financing Sources” shall mean each lender and each other Person that has committed
to provide, arrange or act as agent in respect of, or otherwise entered into agreements in connection
with, the Debt Financing, including the Debt Commitment Letters, and the parties to any joinder



                                                -8-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 42 of 177




agreements or any definitive documentation entered into pursuant thereto, together with each
Affiliate thereof and each officer, director, employee, partner, controlling person, advisor,
attorney, agent and representative of each such lender, other Person or Affiliate, and their
respective successors and assigns.

        “Deposit Escrow Agreements” means those certain Escrow Agreements, each dated as of
the date hereof, by and among Seller Representative, Purchaser and the JPM Escrow Agent and
the RBC Escrow Agent, as applicable, in each case, with respect to a Deposit Escrow Amount, a
copy of each of which is attached hereto as Exhibit C.

        “Dutch Shares” means all of the shares in the capital of MDRT (2), being one (1) share
having a par value of one Dollar, numbered 1, amounting to one hundred percent (100%) of the
issued capital of MDRT (2).

       “EBITDA” means the adjusted consolidated earnings before interest, tax, depreciation and
amortization of the Business and calculated in accordance with the EBITDA Principles.

        “EBITDA Adjustment Amount” means, a dollar amount calculated as the amount, if any,
by which EBITDA for the calendar year ended December 31, 2019 calculated based on the results
of operations of the Business as applied to the 2019 Audited Additional Financial Statements, but
with the calculation of EBITDA prepared and calculated in accordance with the EBITDA
Principles, is less than (a) $232,055,000 multiplied by (b) 11.7. For the avoidance of doubt, if
EBITDA for the calendar year ended December 31, 2019, calculated in accordance with the
EBITDA Principles is greater than or equal to $232,055,000, the EBITDA Adjustment Amount
shall be zero.

       “EBITDA Principles” means the principles for the calculation of EBITDA as set forth on
Exhibit M.

        “Emergency” means a sudden or unexpected event that causes, or poses an imminent and
substantial risk of causing, (a) substantial damage to all or any portion of the assets, facilities or
properties of the Business or the property of any third party, (b) imminent death or injury to any
Person or (c) imminent and substantial risk of material damage to natural resources (including
wildlife) or the environment.

       “Entity” means any corporation, partnership of any kind, limited liability company,
unlimited liability company, business trust, unincorporated organization or association, mutual
company, joint stock company, joint venture or any other entity or organization.

        “Environmental Laws” means, collectively, any and all Laws and Judgments relating to
Contamination or Hazardous Materials, or protection of the environment, natural resources or
(with respect to exposure to Hazardous Materials) worker health and safety.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “ERISA Affiliate” means, with respect to any entity, trade or business, any other entity,
trade or business that is, or was at the relevant time, a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes or


                                                 -9-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 43 of 177




included the first entity, trade or business, or that is, or was at the relevant time, a member of the
same “controlled group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.

        “ERISA Affiliate Liability” means any Liability of the Sellers or any of their respective
Affiliates, including the Target Entities, under or in respect of any employee benefit plan pursuant
to any Law that imposes Liability on a “controlled group” or similar basis (as used in Section 4001
of ERISA or Section 414 of the Code), as a result of such Seller or such Affiliate of any Seller
being an ERISA Affiliate prior to the Closing Date with respect to any other Person.

       “Escrow Agents” means, collectively, the JPM Escrow Agent and the RBC Escrow Agent.

        “Excluded Business” means any business of, or otherwise conducted by, Sellers or their
Affiliates, other than the Business.

      “Excluded Business Taxes” means any Taxes imposed on Sellers or with respect to the
Excluded Assets or the Retained Liabilities.

       “Existing CIT Fiscal Unity” means the CIT Fiscal Unity established between MDRT as
the parent company, and MDRT (2), McDermott Technology (3), B.V., CB&I Power Company
B.V., Comet II B.V., CB&I Holdings B.V., Lealand Finance Company B.V., and Chicago Bridge
& Iron Company B.V. as subsidiaries.

       “Existing CIT Fiscal Unity Termination Date” means the date on which the Relevant
Target Entities no longer meet the statutory requirements for inclusion in the Existing CIT Fiscal
Unity or such earlier date as agreed between MDRT and Purchaser and as approved in advance by
the Dutch Tax Authority (Belastingdienst).

     “Existing VAT Fiscal Unity” means the VAT Fiscal Unity established between certain
members of the Seller's group (other than a Target Entity) and Lummus Technology Heat Transfer
B.V.

        “Existing VAT Fiscal Unity Termination Date” means the Closing Date or, if later, the
date on which the relevant member of the Seller's group has notified the Dutch Tax Authority
(Belastingdienst) in writing that the Existing VAT Fiscal Unity is terminated in respect of Lummus
Technology Heat Transfer B.V.

        “Expense Reimbursement” means the payment in full in cash of, without duplication, all
documented, third-party out-of-pocket fees, costs and expenses incurred by Purchaser or its
Affiliates, prior to, on or after the date hereof in connection with or related to the authorization,
preparation, investigation, negotiation, execution and performance of the Transaction Documents
and the Transaction, including the Chapter 11 Cases and other judicial and regulatory proceedings
related to the Transaction Documents and the Transaction, up to an aggregate amount of
$25,000,000, including commitment fees in connection with the Debt Financing (and any interest
or ticking fee or other fees accrued or paid in connection with the Debt Financing), any fees and
expenses in connection with the R&W Insurance Policy including any premiums and any deposits
related thereto, and any fees, costs and expenses of any advisors, outside legal counsel,
accountants, experts and consultants (including, but not limited to, Paul, Weiss, Rifkind, Wharton


                                                -10-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 44 of 177




& Garrison LLP, Lazard Ltd., Cyril Amarchand Mangaldas, KPMG International Cooperative,
Grant Thornton LLP, Ramboll Group A/S and McKinsey & Company) retained by Purchaser or
its Affiliates.

        “Former Business Employee” means any former employee of any Sellers or any of their
respective Subsidiaries who, as of the last day of his or her employment, was primarily providing
services to the Business or was primarily dedicated to supporting the Business.

        “Fraud” means (i) a false representation of a material fact, (ii) made with knowledge or
belief of its falsity, (iii) with the intent of inducing the other Person to act, or refrain from acting,
and (iv) upon which the other Person acted or did not act in justifiable reliance on the
representation, with resulting Losses, and which shall expressly exclude constructive fraud.

      “Fund Affiliate” means any portfolio company or investment fund that is an Affiliate of
The Chatterjee Group or Rhône Capital V L.P.

        “Funded Debt” means, of any Person, the aggregate amount of the following, without
duplication: (a) the outstanding principal amount of any indebtedness for borrowed money,
including all accrued but unpaid interest thereon (including all indebtedness between the Target
Entities, on the one hand, and Sellers and their respective Affiliates (other than the Target Entities),
on the other hand) to the extent not terminated at or prior to Closing with no Liability for such
Indebtedness to Purchaser or its Affiliates (including the Target Entities); (b) all other obligations
evidenced by bonds, debentures, notes or similar instruments of indebtedness, including all
accrued but unpaid interest thereon; (c) all obligations under funded letters of credit, performance
bonds, guarantees and keep-well arrangements, in each case solely to the extent drawn, in each
case of such Person as of such time; (d) all obligations with respect to any interest rate or currency
swaps, collars, caps and similar hedging arrangements to the extent not terminated prior to the
Closing and for which the Target Entities are liable (which may only be zero or a negative number);
(e) all Liabilities under receivable factoring arrangements; (f) all then-existing unsatisfied
obligations for the deferred purchase price of assets or services; (g) all Liabilities arising under the
Lummus Novolen Technology GmbH, Wiesbaden (Pension Plans), the Lummus Novolen
Technology GmbH, Mannheim (Pension Plan 2007) and the Lummus Novolen Technology
GmbH, Mannheim (Pension Plan 1996) that are classified as non-current balance sheet liabilities
in accordance with GAAP, which amount shall be no less than $47,123,029; (h) the portion of any
warranty reserves classified as a non-current balance sheet liability in accordance with GAAP,
which amount shall be no less than $9,732,204; (i) any Indebtedness of the Sellers or their
Affiliates to the extent the Target Entities are liable for such Indebtedness; (j) all Liabilities arising
out of or related to any Seller Benefit Plan that is an International Benefit Plan (or portion thereof)
that (A) is not a Transferred Benefit Plan set forth on Section 3.15(a) of the Seller Disclosure
Schedules on the date of this Agreement and (B) is required, pursuant to Section 5.8(k)(ii), to be
transferred to, or assumed by, Purchaser, a Target Entity or one of their respective Subsidiaries;
(k) all Cure Costs not paid prior to Closing for which Purchaser or any of its Affiliates (including
the Target Entities) is liable and (l) unpaid Income Taxes other than Pass-Through Income Taxes
of the Target Entities, whether or not due and payable, with respect to taxable periods or portions
thereof ending on or before the Measurement Time (which amount (A) shall be calculated as if the
taxable year within the meaning of Section 957(a) of the Code ended at the close of business on
the Closing Date, (B) shall disregard any election pursuant to Section 965(h) of the Code, (C) shall



                                                  -11-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 45 of 177




not take into account any offsets or reductions with respect to the carryforward to the Measurement
Time of any Tax attributes (including loss carryforwards), Tax refunds or overpayments of Tax),
(D) shall include any Taxes as a result of the Pre-Closing Restructuring and the Pre-Closing
Reorganization, and (E) shall in no event be less than $22,700,000); provided that Funded Debt
shall not include (i) trade payables, (ii) any intercompany indebtedness or other obligations solely
between any Target Entities, (iii) any indebtedness incurred by any Target Entity (or Purchaser or
its Affiliates and subsequently assumed by any Target Entity) in connection with the Closing from
the Debt Financing Sources, (iv) any undrawn letters of credit, guarantees or surety bonds or the
undrawn portion of any letters of credit, guarantees or surety bonds, (v) any obligations for leases,
whether classified as capitalized leases or operating leases in accordance with GAAP, or (vi) any
amount that is included in the calculation of Closing Working Capital or Leakage or described in
the definition of Lease Obligations.

       “GAAP” means U.S. generally accepted accounting principles consistently applied.

        “Governmental Entity” means any national, federal, state, local, provincial, territorial,
county, municipal, supranational or foreign government, or other political subdivision thereof, or
any court of competent jurisdiction, administrative agency, department or commission or other
national, federal, state, local, provincial, territorial, county, municipal, supranational or foreign
governmental authority or instrumentality, or any arbitrator, legislator, judicial body, regulatory
or self-regulatory authority, court, tribunal or executive or quasi-governmental board, body,
bureau, authority or instrumentality.

        “Hazardous Material” means any substance, pollutant, contaminant, material or waste that
is classified in any applicable Environmental Law as “hazardous,” “toxic,” “dangerous,” a
“pollutant,” a “contaminant” or words of similar meaning, including asbestos, asbestos-containing
materials, polychlorinated biphenyls, petroleum or petroleum products, radioactive materials and
radon gas.

       “HFM” means Oracle Hyperion Financial Management, the financial reporting system
used by the Business.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

       “Income Tax” means any Tax (however denominated) imposed on or measured by
reference to overall net income.

       “Indebtedness” means, with respect to any Person and as of any time, any of the following,
without duplication: (a) all Funded Debt of such Person, (b) all letters of credit or performance
bonds issued for the account of such Person and (c) all guarantees and keepwell arrangements
issued by such Person, in each case as of such time.

         “Independent Accounting Firm” means PricewaterhouseCoopers LLP; provided, however,
that if PricewaterhouseCoopers LLP shall decline or is unable to be engaged as such, another firm
of independent public accountants that Purchaser and Seller Representative select by mutual
written agreement shall be engaged as the Independent Accounting Firm.



                                                -12-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 46 of 177




       “Independent Tax Advisor” means a tax advisor or tax lawyer (a) of a reputable tax
accounting firm, advisory firm or law firm that is independent of the Parties, (b) with at least ten
(10) years of practicing experience and (c) that is a member of the Dutch Association of Tax
Advisors (Nederlandse Orde van Belastingadviseurs) or the Dutch Association of Tax Lawyers
(Nederlandse Vereniging van Advocaat-Belastingkundigen).

        “Information Technology” means any tangible or digital computer systems (including
computers, screens, servers, workstations, routers, hubs, switches, networks, data communications
lines and hardware), databases, telecommunications systems and all other information technology
equipment.

        “Intellectual Property” means intellectual property and similar rights, whether protected,
created or arising under the laws of the United States or any other jurisdiction anywhere in the
world, whether or not registered, including (a) Patents and applications therefor, (b) copyrights
and other works of authorship, including copyright registrations and applications, (c) Marks, (d)
trade secrets, Know-How, inventions, discoveries, concepts, ideas, methods, processes, designs,
formulae, technical data, drawings, specifications, data bases, customer lists, pricing information
and other proprietary and confidential information, (e) Software, (f) other property rights and (g)
moral rights.

        “International Benefit Plan” means each Benefit Plan sponsored, maintained or contributed
to principally for the benefit of International Business Employees.

       “International Business Employee” means each Business Employee primarily employed
outside of the United States.

       “Joint Written Instructions” has the meaning set forth in the Escrow Agreements.

       “JPM Escrow Agent” means JPMorgan Chase Bank, N.A.

       “Judgment” means any judgment, injunction, order, ruling, writ, decision, award or decree
of any Governmental Entity.

        “Know-How” means processes, methods, designs, formulae, technical information, trade
secrets, other similar know-how and non-public information.

        “Knowledge” means, with respect to Sellers, the actual knowledge of any Person listed in
Section 1.1(b) of the Seller Disclosure Schedules, in each case, after reasonable inquiry of their
direct reports, and with respect to Purchaser, the actual knowledge of any Person listed in
Section 1.1(b) of the Purchaser Disclosure Schedules, in each case, after reasonable inquiry of
their direct reports.

       “Law” means any national, state, local, supranational or foreign law, statute, code, order,
ordinance, rule, regulation or treaty (including any Tax treaty), in each case promulgated or
ordered by a Governmental Entity.




                                               -13-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 47 of 177




       “Lease Obligations” means a fixed, agreed amount of lease obligations, whether classified
as capitalized or operating leases in accordance with GAAP in an agreed amount equal to
$14,900,000.

       “Leased Real Property” means, collectively, the Transferred Leased Real Property and the
Target Entity Leased Real Property.

        “Liabilities” means all debts, liabilities, guarantees, assurances, commitments and
obligations of any kind, whether fixed, contingent or absolute, asserted or unasserted, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, known or unknown, due or to
become due, whenever or however arising (including whether arising out of any Contract or tort
based on negligence or strict liability, or any other theory of liability).

         “Lien” means any mortgage, lien, pledge, security interest, charge, easement, purchase
option, right of first refusal or offer, covenant, right of way, option, claim, exclusive license,
restriction, title defect, encroachment or other survey defect or other encumbrance of any kind.

       “Lien Release Letters” means, collectively, the Closing Lien Release Letters and the Other
Lien Release Letters.

       “Losses” means losses, damages, liabilities, deficiencies, Taxes, interest, awards,
assessments, judgments, settlements, penalties, costs and expenses, including reasonable outside
attorneys’ fees, costs, but excluding punitive or exemplary damages (other than to the extent paid
or payable to a third party).

        “Marketing Period” means the first period of twenty (20) consecutive Business Days,
starting with the first day of such period and through and ending with the last day of such period
that shall begin on the date that (i) Purchaser has access to the Required Financial Information and
the Required Financial Information shall be Compliant and (ii) the conditions set forth in
Section 7.1 and Section 7.2 (other than those conditions that by their nature are to be satisfied at
the Closing, which conditions were, at such date, capable of being satisfied if the Closing had
occurred at such time) shall be satisfied and nothing has occurred and no condition exists that
would cause any of the conditions set forth in Section 7.1 and Section 7.2 to fail to be satisfied
assuming the Closing were to be scheduled for any time during such twenty (20) consecutive
Business Day period; provided that if Sellers in good faith reasonably believe that Sellers have
delivered all of the Required Financial Information, the Seller Representative may deliver to
Purchaser a written notice to that effect (stating when Sellers believe they completed such delivery
and that such Required Financial Information is Compliant), in which case the Sellers shall be
deemed to have delivered all of the Required Financial Information on the date specified in such
notice unless Purchaser in good faith reasonably believes Sellers have not completed delivery of
the Required Financial Information and that such Required Financial Information is not Compliant
and, within seventy-two (72) hours following receipt of such notice by Purchaser, delivers a
written noticed to Sellers to that effect (stating with specificity which Required Financial
Information Purchaser reasonably believes Sellers have not delivered or in what manner such
Required Financial Information is not Compliant). Notwithstanding anything in this definition to
the contrary, (w) the Marketing Period shall not be deemed to include July 3, 2020, (x) if the
Marketing Period were to commence but would not be completed in accordance with its terms on



                                               -14-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 48 of 177




or prior to August 21, 2020, then the Marketing Period shall not commence prior to September 8,
2020, (y) the Marketing Period shall end on any earlier date prior to the expiration of the twenty
(20) consecutive Business Day period described above if the Debt Financing is consummated on
such earlier date and (z) the Marketing Period shall not commence or be deemed to have
commenced if, after the date hereof and prior to the completion of such twenty (20) consecutive
Business Day period: (1) any Seller or any Target Entity has publicly announced its intention to,
or determines that it must, restate any historical financial statements or other financial information
included in or that includes the Required Financial Information or any such restatement is under
active consideration, in which case, the Marketing Period shall not commence or be deemed to
commence unless and until such restatement has been completed and the applicable Required
Financial Information has been amended and updated or any Seller or Target Entity has publicly
announced or informed Purchaser that it has concluded that no restatement shall be required, (2)
any Seller’s or any Target Entity’s independent accountants shall have withdrawn their audit
opinion with respect to any audited financial statements contained in or that includes the Required
Financial Information for which they have provided an opinion, in which case the Marketing
Period shall not commence or be deemed to commence unless and until, at the earliest, a new or
reinstated unqualified audit opinion is issued with respect to such audited financial statements for
the applicable periods by the independent accountants or another independent public accounting
firm reasonably acceptable to Purchaser, (3) any Required Financial Information would not be
Compliant at any time during such twenty (20) consecutive Business Day period or otherwise
ceases to meet the requirement of “Required Financial Information”, in which case the Marketing
Period shall not commence or be deemed to commence unless and until, at the earliest, such
Required Financial Information is updated or supplemented so that it is Compliant (it being
understood that if any Required Financial Information provided at the commencement of the
Marketing Period ceases to be Compliant during such twenty (20) consecutive Business Day
period, then the Marketing Period shall be deemed not to have commenced), or (4) any Seller shall
have failed to file any Annual Report on Form 10-K or Quarterly Report on Form 10-Q, in each
case to the extent such report is required to include historical financial statements or other financial
information included in or that includes the Required Financial Information, required to be filed
with the SEC by the date required under the Exchange Act or other applicable Laws (in each case,
to the extent then applicable), in which case the Marketing Period shall not commence or be
deemed to commence unless and until, at the earliest, such reports have been filed.

        “Marks” means any trademark, service mark, trade dress, trade name, business name, brand
name, slogan, logo, Internet domain name, or other indicia of origin, whether or not registered,
including all common law rights therein, and registrations and applications for registrations
thereof, and including all goodwill related thereto.

        “MDRT” means McDermott Technology, B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, trade register number 70303770.

         “MDRT (2)” means McDermott Technology (2), B.V., a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated under the laws of
the Netherlands, trade register number 70542767.

       “Measurement Time” means 11:59 pm local time on December 31, 2019.



                                                 -15-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 49 of 177




       “MII” means McDermott International, Inc.

       “RBC Escrow Agent” means RBC Trust Company (Delaware) Limited.

       “Multiemployer Plan” means any “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA.

       “Organizational Documents” means, as applicable, the certificate or articles of
incorporation or formation, limited liability company agreement, partnership agreement or by-laws
or any equivalent or equivalent governing documents of a Person, including amendments thereto.

       “ORPIC JV Payable” means, as of any time of determination, the outstanding Liability
owed by Lummus Technology Heat Transfer B.V. to CB&A-CTCI B.V. (or any successor thereto)
in accordance with and pursuant to that certain Settlement Agreement, by and among Lummus
Technology Heat Transfer B.V., CB&I-CTCI B.V., and CB&I Nederland B.V.; provided that the
aggregate amount of such Liability shall in no event be less than $27,522,000.

        “Other Lien Release Letters” means one or more release letters, termination statements and
other instruments of release (excluding, for the avoidance of doubt, the Closing Lien Release
Letters) with respect to each item of Indebtedness of Sellers or any of their respective Affiliates
(other than the Target Entities) that is guaranteed by any of the Target Entities or that is secured
by a Lien on any of the assets or properties of the Target Entities or any other Purchased Assets,
in each case, in form and substance reasonably satisfactory to Purchaser, which letters and other
instruments provide that all guarantees by, and other obligations of, the Target Entities in respect
of such Indebtedness, and all Liens on the assets of the Target Entities and the other Purchased
Assets securing the obligations in respect of such Indebtedness, shall be released and terminated
effective concurrently with the Closing with no Liability to Purchaser or any of its Affiliates.

        “Owned Intellectual Property” means (a) all Intellectual Property that is owned by a Target
Entity and (b) all Transferred Intellectual Property.

       “Owned Real Property” means, collectively, the Transferred Owned Real Property and the
Target Entity Owned Real Property.

       “Pass-Through Income Tax” means any Income Tax imposed on or with respect to the
income and operations of a Pass-Through Target Entity for taxable periods ending or before the
Closing Date (including the portion of a Straddle Period ending on the Closing Date).

        “Pass-Through Target Entity” means (a) any Target Entity incorporated in the United
States that is treated as a pass-through entity (e.g., partnership) or disregarded entity for U.S.
federal income Tax purposes, and (b) each of the Relevant Target Entities.

        “Pass-Through Tax Return” means any income Tax Return filed by or with respect to any
Pass-Through Target Entity or any of its Subsidiaries to the extent that the results of operations
reflected on such income Tax Return are also reflected on the income Tax Returns of the Sellers
or the direct and indirect (if any) owners of the Sellers.




                                               -16-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 50 of 177




        “Patents” means patents, statutory invention registrations, inventor’s certificates and
applications for any of the foregoing (including provisional applications), and all reissues,
divisions, renewals, continuations, continuations-in-part, extensions and reexaminations thereof,
and all foreign equivalents, all international applications and all corresponding national stage
applications filed in all countries and with all Governmental Entities with respect thereto.

        “Permits” means permits, approvals, authorizations, consents, licenses, registrations or
certificates issued by any Governmental Entity.

        “Permitted Equity Liens” means: (i) transfer restrictions arising under applicable federal
or state securities Laws or the Organizational Documents of the Target Entities; or (ii) Liens
incurred by or at the direction of Purchaser at the Closing in connection with the Debt Financing.

        “Permitted Leakage” means (a) the payments to Sellers and their respective Affiliates
pursuant to the agreements set forth on or otherwise disclosed on Section 3.22 of the Seller
Disclosure Schedules, (b) compensation or bonus payments to employees or other payments made
pursuant to Benefit Plans, or accruals with respect thereto, and reimbursement of business
expenses and advancement of business travel expenses pursuant to the Target Entities’ expense
reimbursement policy, in each case, as disclosed to Purchaser, in effect on the Measurement Time
and in the ordinary course of business consistent with past practice, (c) any payment undertaken
by or on behalf of any Target Entity, in each case, with Purchaser’s prior written consent (pursuant
to Section 5.1) that expressly consents to such payments as “Permitted Leakage”, (d) (i) payments
pursuant to intercompany work agreements and (ii) reimbursement arrangements with respect to
corporate overhead allocations, shared services or other SG&A, in each case of the foregoing
clauses (i) and (ii), in the ordinary course of business consistent with past practice and consistent
with the costs and charges reflected in the 2019 Audited Additional Financial Statements, (e) the
Pre-Closing Reorganization (except with respect to Taxes as a result of the Pre-Closing
Reorganization, which, for the avoidance of doubt, shall be borne by Sellers), (f) any payments
that have been repaid in full to the Target Entities prior to the Closing, and (g) solely to the extent
reflected in the calculation of the Purchase Price, Target Entity Transaction Expenses.

        “Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or other
governmental charges or levies that are not yet due or payable or that are being contested in good
faith by appropriate Proceedings and for which appropriate reserves have been established in the
2019 Audited Additional Financial Statements in accordance with GAAP; (b) mechanics’,
materialmen’s, repairmen’s and other statutory Liens arising in the ordinary course of business
and securing obligations incurred prior to the Closing Date that are not delinquent, that will be
paid and discharged in the ordinary course of business and for which appropriate reserves have
been established in the 2019 Audited Additional Financial Statements in accordance with GAAP;
(c) Liens incurred or deposits made in the ordinary course of business and on a basis consistent
with past practice in connection with workers’ compensation, unemployment insurance or other
types of social security; (d) with respect to real property, (i) minor defects or imperfections of title
(which, for the avoidance of doubt, do not secure payment of a sum of money); (ii) easements,
declarations, covenants or rights-of-way, restrictions and similar Liens that, in each case, do not
secure payment of a sum of money; (iii) zoning ordinances, variances, conditional use permits and
similar regulations, permits, approvals and conditions; and (iv) Liens not created by Sellers or any
of their respective Subsidiaries that affect the underlying fee interest of any leased real property,



                                                 -17-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 51 of 177




including master leases or ground leases and any set of facts that an accurate up-to-date survey
would show; provided, however, that (with respect to this clause (d) only) any such item does not,
individually or in the aggregate, materially interfere with the ordinary conduct of the Business or
materially impair the continued use and operation of such real property for the purpose for which
it is used as of the date of this Agreement or as of the Closing; (e) Liens that will be released at the
Closing with no Liability to Purchaser or its Affiliates; (f) Liens incurred by or at the written
direction of Purchaser at the Closing; (g) any Lien granted or incurred pursuant to an order of the
Bankruptcy Court; and (h) Permitted Equity Liens.

         “Person” means any individual, firm, corporation, partnership, limited liability company,
trust, joint venture, Governmental Entity or other entity.

      “Petition Date” means the date upon which Sellers file the Chapter 11 Cases in the
Bankruptcy Court.

      “Post-Closing Agreements” means the Shareholders Agreement, the Transition Services
Agreement and the Strategic Agreement.

        “Pre-Closing Reorganization” means the internal restructuring of Sellers and their
respective Subsidiaries described in the Pre-Closing Reorganization Plan.

        “Pre-Closing Reorganization Plan” means the transactions to be undertaken or effected by
Sellers and their respective Affiliates to implement the Pre-Closing Reorganization set forth as
Exhibit D to this Agreement, with such amendments or modifications that Sellers and Purchaser
mutually agree in writing.

       “Pre-Closing Restructuring” means the internal restructuring of Sellers and their respective
Subsidiaries set forth in Exhibit P.

        “Proceeding” means any judicial, administrative or arbitral action, suit or proceeding by or
pending before any Governmental Entity or any non-governmental body with regulatory, oversight
or arbitrational authority.

       “Purchaser Disclosure Schedules” means those certain Purchaser Disclosure Schedules
dated as of the date of this Agreement, provided by Purchaser to Sellers and attached hereto as
Exhibit K.

       “Purchaser Fundamental Representations” means those representations and warranties of
Purchaser set forth in the first sentence of Section 4.1 (Organization, Standing and Power),
Section 4.2 (Authority; Execution and Delivery; Enforceability) and Section 4.7 (Brokers).

        “Purchaser Related Parties” means the Debt Financing Sources and Purchaser’s Affiliates
and its and its Affiliates’ respective Representatives.

       “RBC Escrow Agent” means RBC Trust Company (Delaware) Limited.

       “Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.



                                                 -18-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 52 of 177




       “Real Property Leases” means, collectively, the Transferred Real Property Leases and the
Target Entity Real Property Leases.

       “Reference Working Capital” means -$13,991,903 (which, for the avoidance of doubt, is a
negative number).

        “Regulatory Approvals” means all Approvals from antitrust and other Governmental
Entities that are (a) required under applicable Law (including Antitrust Laws) to permit the
consummation of the Transaction and the other transactions contemplated by this Agreement or
(b) as set forth on Section 7.1(a) of the Seller Disclosure Schedules.

        “Relevant Group Companies” means the Target Entities that form part of the Existing VAT
Fiscal Unity.

       “Relevant Target Entities” means the Target Entities that form part of the Existing CIT
Fiscal Unity on the date of this Agreement.

       “Representatives” of a Person means any officer, director, incorporator, member, partner,
manager or employee of such Person or any investment banker, attorney, accountant, consultant,
agent or other advisor or representative of such Person.

        “Reorganized McDermott” means the reorganized debtor that is the successor to or
otherwise structurally replaces MII as a result of the issuance of equity to MII’s lenders and other
creditors as part of the Chapter 11 Cases.

        “Required Financial Information” means (a) all financial statements of the Business
required by paragraph 5 of Exhibit D to the Debt Commitment Letter, (b) all information (to the
extent reasonably available to Sellers) regarding the Business reasonably requested by the
Purchaser to assist in the preparation of a customary pro forma unaudited consolidated balance
sheet and related pro forma unaudited statement of income of the Business required by paragraph
4 of Exhibit D to the Debt Commitment Letter, and (c) all other financial statements and other
pertinent and customary financial information regarding the Business of the type required by
Regulation S-X and Regulation S-K under the Securities Act for a registered public offering of
non-convertible debt securities on Form S-1 and required under paragraph 7 of Exhibit D to the
Debt Commitment Letter, but limited to the type and form customarily included in private
placements of debt securities under Rule 144A of the Securities Act, to consummate the offering(s)
of non-convertible debt securities contemplated by the Debt Commitment Letter, assuming that
such offering(s) were consummated at the same time during the Business’s fiscal year as such
offering(s) of non-convertible debt securities will be made, or as otherwise required under
paragraph 7 of Exhibit D to the Debt Commitment Letter in order to assist in receiving customary
“comfort” (including as to “negative assurance” comfort and change period) from the Sellers’
independent accountants in connection with the offering(s) of non-convertible debt securities
contemplated by paragraph 7 of Exhibit D to the Debt Commitment Letter, it being understood
and agreed that the Required Financial Information shall not include pro forma financial
information or projections, which shall be the responsibility of Purchaser (without waiver of the
obligations of Sellers under Section 5.20), it being understood, in the case of each of clauses (b)




                                               -19-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 53 of 177




and (c) above, that the Sellers need only assist in the preparation thereof, but shall not be required
to prepare independently any separate pro forma financial statements.

        “Required Supporting Stakeholders” means holders of at least two-thirds (66.667%) in
principal amount outstanding under each of (1) the 2021 LC Agreement, (2) the Credit Agreement,
(3) the Senior Notes Indenture, and (4) the Superpriority Credit Agreement (each as defined in the
draft chapter 11 plan circulated by Kirkland on January 18, 2020).

        “Sale Order” means the order of the Bankruptcy Court, in form and substance acceptable
to Purchaser, authorizing Sellers to immediately assume this Agreement, and authorizing and
approving, among other things, subject to entry of the Confirmation Order (unless Purchaser
exercises the 363 Sale Option) (a) the sale of the Purchased Assets to Purchaser on the terms and
conditions set forth herein, free and clear of all Liens (other than Permitted Liens) and Excluded
Liabilities, including, for the avoidance of doubt, any successor liability, to the maximum extent
permitted by the Bankruptcy Code, and (b) the assumption and assignment of the Assumed
Business Contracts and the Assumed Liabilities by and to Purchaser, it being understood that the
Sale Order in substantially the form attached hereto as Exhibit Q will be deemed satisfactory to
Purchaser.

        “Sanctioned Country” means any country or territory that is, or whose government is, the
target or comprehensive sanctions imposed by the United States, Canada, the European Union, or
the United Kingdom.

       “Sanctioned Person” means any Person that appears on any list of sanctioned Persons
issued by, or is otherwise the target of sanctions issued or imposed by, the United States, Canada,
the European Union, or the United Kingdom.

       “Seller Benefit Plan” means any Benefit Plan other than a Transferred Benefit Plan.

        “Seller Disclosure Schedules” means those certain Seller Disclosure Schedules dated as of
the date of this Agreement, provided by Sellers to Purchaser and attached hereto as Exhibit K.

        “Seller Marks” means the Marks of each Seller or any of its Affiliates (excluding the Target
Entities), including the “MCDERMOTT,” “CHICAGO BRIDGE & IRON” and “CB&I” Marks,
and any variations or derivatives thereof, either alone or in combination with other words.

        “Sellers” means, collectively, (i) McDermott Technology (US), Inc., a Delaware
corporation, (ii) McDermott Technology (Americas), Inc., a Delaware corporation, (iii) MDRT,
and (iv) J. Ray Holdings, Inc., a Delaware corporation.

       “Sellers Fundamental Representations” means those representations and warranties of
Sellers set forth in the first sentence of Section 3.1 (Organization, Standing and Power),
Sections 3.2(a), 3.2(b), 3.2(c) and the third and fourth sentences of Section 3.2(e) (Target Entities),
Section 3.3 (Authority; Execution and Delivery; Enforceability) and Section 3.17 (Brokers).

       “Software” means computer software programs, whether in source code or object code
form, and related documentation and user manuals.




                                                 -20-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 54 of 177




        “Solvent” means, with respect to any particular Person, that (i) the fair saleable value
(determined on a going concern basis) of the assets of such Person will be greater than the total
amount of its Liabilities; (ii) such Person will be able to pay its debts and obligations in the ordinary
course of business as they become due; and (iii) such Person satisfies statutory requirements with
respect to solvency, maintaining adequate capital and similar requirements.

       “Specified Purchased Assets” has the meaning set forth in Section 1.1(f) of the Seller
Disclosure Schedules.

        “Stalking Horse Protections” means the Expense Reimbursement and the Break-Up Fee.

        “Straddle Period” means (a) with respect to Pass-Through Income Taxes, any taxable
period that includes, but does not end on, the Closing Date and (b) with respect to Taxes that are
not Pass-Through Income Taxes, any taxable period that includes, but does not end at, the
Measurement Time.

        “Subsidiary” means with respect to any Person, any corporation, limited liability company
or other Entity, of which (a) such first Person directly or indirectly owns or controls at least a
majority of the securities or other interests having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions or (b) such first Person is
a general partner, managing member or similar capacity; provided that no Purchased Venture shall
be deemed to be a Subsidiary of any Seller unless such Seller otherwise controls the Purchased
Venture. For purposes of this Agreement, from and after the Closing, assuming the transfer of the
Purchased Entity Shares as contemplated hereby, no Target Entity shall be deemed to be a
Subsidiary of any Seller. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used with respect to
any Person means the possession, directly or indirectly, of the power to direct or cause the direction
of the management and policies of such Person, whether through the ownership of voting
securities, by Contract or otherwise.

        “Successful Bidder” has the meaning set forth in the Bidding Procedures.

       “Surviving Intercompany Arrangements” means (a) any Contract set forth on
Section 1.1(g) of the Seller Disclosure Schedules and (b) any additional Contracts, including new
Contracts arising between the date of this Agreement and the Closing, to the extent mutually
designated in writing by Sellers and Purchaser prior to the Closing as a Surviving Intercompany
Arrangement.

        “Tangible Personal Property” means machinery, equipment, hardware, furniture, fixtures,
tools and other tangible personal property that are, in each case, primarily related to the Business
as conducted by Sellers and their respective Subsidiaries during the twelve (12)-month period
immediately prior to the date hereof or the twelve (12)-month period immediately prior to the
Closing, it being understood that Tangible Personal Property shall not include any Intellectual
Property or Information Technology.

        “Target Dedicated Employee” means any employee of any Seller or any of its Subsidiaries
other than a Target Entity who primarily provides services to the Business, or who is primarily
dedicated to supporting the Business, immediately prior to the Closing (including any such


                                                  -21-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 55 of 177




employee who is on sick leave, military leave, vacation, holiday, short-term or long-term disability
or other similar leave of absence).

       “Target Entities” means, collectively, the Purchased Entities and the Purchased Ventures.

        “Target Entity Employee” means any individual who is employed by a Target Entity
immediately prior to the Closing (including any such employee who is on sick leave, military
leave, vacation, holiday, short-term or long-term disability or other similar leave of absence).

        “Target Entity Leased Real Property” means the real property leased, subleased, licensed
or sublicensed by the Target Entities.

       “Target Entity Owned Real Property” means the real property owned in fee or its
equivalent by the Target Entities.

       “Target Entity Real Property Lease” means the lease, sublease, license or sublicense under
which the Target Entities lease, sublease, or otherwise occupy the Target Entity Leased Real
Property.

        “Target Entity Transaction Expenses” means the amount of Transaction Expenses incurred
at or prior to the Closing by or on behalf of, or reimbursable by, the Target Entities, including the
Transaction Expenses that are allocated to the Target Entities, in accordance with Section 2.21;
provided that the first $10,000,000 of Target Entity Transaction Expenses (including any retention
or similar payment obligation, or bonuses to management) shall be borne by Purchaser as part of
the Final Purchase Price.

         “Tax” means (i) any tax of any kind imposed by a Taxing Authority, including any federal,
state, local, foreign or other income, franchise, estimated, sales, use, ad valorem, receipts, value
added, goods and services, profits, license, branch, withholding, payroll, employment,
unemployment, compensation, utility, production, premium, windfall profits, escheat, excise,
severance, premium, real or personal property, net worth, capital gains, transfer, stamp, capital
stock, documentary, social security (or similar), environmental, alternative or add-on minimum,
occupation, customs duties, levies, fees, imposts and any other assessment or governmental charge
in the nature of a tax, together with all interest, penalties and additions, whether disputed or not,
with respect to such amounts imposed by any Taxing Authority; and (ii) any and all liability for
the payment of any items described in clause (i) above as a result of being (or ceasing to be) a
member of an affiliated, consolidated, combined, unitary or aggregate group (or being included
(or being required to be included) in any Tax Return related to such group), including pursuant to
Treasury Regulations Section 1.1502-6 (or comparable provision of state, local or non-U.S. Tax
law).

        “Tax Claim” means any notice, demand, assessment, letter or other document by or on
behalf of any Taxing Authority resulting in a Tax Liability of any of the Target Entities.

        “Tax Facility” means any facility under any applicable Tax Law, as a result of which a
deferral or exemption from a Tax Liability is or becomes available in respect of any event or
transaction that would have given rise to a Tax Liability for Target Entities, but for the availability
of such facility.


                                                 -22-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 56 of 177




       “Tax Indemnity” means the tax indemnities included in Section 6.2.

        “Tax Proceeding” means any audit, examination, contest, litigation or other Proceeding
with or against any Taxing Authority.

        “Tax Return” means any return, declaration, report, claim for refund, election, disclosure,
estimate or information return or statement filed or required to be filed with any Taxing Authority
relating to Taxes, including any schedule or attachment thereto and including any amendment
thereof.

       “Taxing Authority” means any Governmental Entity responsible for the administration or
the imposition of any Tax.

       “TCA” means the Dutch Tax Collection Act (Invorderingswet 1990).

        “Ticking Fee” means, as determined on the Closing Date, a fee equal to $10,833,333.33
per month starting on January 1, 2020 and continuing until the Closing Date, pro rated for any
partial month; provided that in no event shall the aggregate Ticking Fee be in excess of $65 million.

        “Trade Law” means any Law governing exports, imports, and sanctions, including any
export, import, or sanctions Law of the United States.

        “Transaction Documents” means this Agreement, the Post-Closing Agreements, the
Assignment and Assumption Agreement and Bill of Sale, the Foreign Closing Documents and the
Warranty Deeds, and any other documents or agreements entered into by the Parties or their
respective Affiliates or Subsidiaries in connection with the Transaction.

         “Transaction Expenses” means, without duplication, all reasonable, documented, third-
party out-of-pocket fees, costs and expenses incurred at or prior to the Closing by or on behalf of,
or reimbursable by, Sellers or any of their respective Affiliates (including the Target Entities),
arising from or in connection with the process by which Sellers and their Affiliates solicited,
discussed and negotiated strategic alternatives with respect to the Business or this Agreement, each
Transaction Document and any transaction contemplated hereby or thereby (including the
Transaction), including the negotiation, performance or consummation thereof, including (a) fees
and expenses of counsel, advisors, consultants, brokers, finders, accountants, and experts, in each
case, for which a Target Entity or a Seller may be liable or responsible therefor; (b) any fees, costs
and expenses incurred in connection with the soliciting or obtaining of the Non-Regulatory
Approvals; and (c) any amounts payable by Sellers or any of their Affiliates (including the Target
Entities) to any current or former director, officer, service provider or employee related to the
consummation of the transactions contemplated by this Agreement, including severance, retention,
change of control and similar payment obligations or bonuses (including any payments pursuant
to the retention arrangement set forth on Section 1.1(h) of the Seller Disclosure Schedules), plus
any related payroll Taxes attributable to such payment, that, in each case, are unpaid as of
immediately prior to the Closing and, in each case, for which a Target Entity may be liable or
responsible therefor; provided that, in no event shall “Transaction Expenses” include any fees,
costs or expenses (i) incurred in acquiring or otherwise in respect of the R&W Insurance Policy,
(ii) related to any financing activities of Purchaser or any of its Affiliates in connection with the



                                                -23-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 57 of 177




transaction contemplated hereby or (iii) solely to the extent included in the Final Purchase Price,
that otherwise constitute Funded Debt, Permitted Leakage or Leakage.

        “Transfer Regulations” means any Law implementing Council Directive 77/187/EEC as
amended by Council Directive 90/50/EC and any legislation in any jurisdiction which provides for
the automatic transfer of employment in the event of a transfer of a business or services.

       “Transferred Benefit Plan” means (a) any Benefit Plan solely sponsored, maintained or
contributed by, or for, any Target Entity, or (b) any Benefit Plan that is exclusively sponsored,
maintained for, or entered into with, one or more Business Employees.

       “Transferred Leased Real Property” means the real property leased, subleased, licensed, or
sublicensed by Sellers and primarily used in the conduct of the Business.

       “Transferred Owned Real Property” means the real property owed in fee or its equivalent
by Sellers and primarily used in the conduct of the Business.

        “Transferred Permits” means the Business Permits and Environmental Permits, in each
case that are primarily related to the Business as conducted in the twelve (12)-month period
immediately prior to the date hereof or the twelve (12)-month period immediately prior to the
Closing or for use or ownership of the Purchased Assets as used or owned in the twelve (12)-
month period immediately prior to the date hereof or the twelve (12)-month period immediately
prior to the Closing.

       “Transferred Real Property Lease” means the lease, sublease, license, or sublicense under
which the applicable Seller leases, subleases, licenses, or sublicenses the Leased Real Property.

       “VAT” means (a) within the European Union, such Tax as may be levied in accordance
with (but subject to derogations from) European Directive 2006/112/EC and (b) outside the
European Union, any Tax levied by reference to added value, sales or consumption.

      “VAT Fiscal Unity” means a fiscal unity (fiscale eenheid) pursuant to section 7(4) of the
Dutch Value Added Tax Act (Wet op de omzetbelasting 1968).

        “Willful Breach” means a material breach of this Agreement that is a consequence of an
intentional act or intentional failure to act with the actual knowledge that the taking of the act or
failure to act would result in a material breach of this Agreement.

        “Working Capital” means, as of any time and without double counting, the net working
capital of the Business as of such time, calculated by subtracting (a) the sum of the amounts as of
such time for those current liability line items and those general ledger accounts (and only such
line items and accounts) shown on the Sample Closing Statement for the Business, from (b) the
sum of the amounts as of such time for those current asset line items and general ledger accounts
(and only such line items and accounts) shown on the Sample Closing Statement for the Business,
in each case determined in accordance with the Transaction Accounting Principles; provided,
however, that in no event shall “Working Capital” include any amount included in the Closing
Cash Amount, Closing Funded Debt, the Contract Capital Amount or any amounts for Income




                                                -24-
        Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 58 of 177




Taxes or deferred Tax assets and liabilities, and all such amounts shall be adjusted, if necessary,
to exclude all amounts to the extent related to any Excluded Assets or Retained Liabilities.

      Section 1.2 Other Defined Terms. In addition, the following terms shall have the
meanings ascribed to them in the corresponding section of this Agreement:

 Term                                                                                                             Section
 2017–2018 Audited Additional Financial Statements ..............................                                 5.18(a)
 2019 Audited Additional Financial Statements ........................................                            5.18(a)
 363 Sale Notice .........................................................................................        2.20
 363 Sale Option .........................................................................................        2.20
 403 Statement ............................................................................................       5.24
 Additional Audited Financial Statements .................................................                        5.18(a)
 Affiliate Transaction .................................................................................          3.21
 Agreement .................................................................................................      Preamble
 Allocation ..................................................................................................    2.12(c)
 Antitrust Laws ...........................................................................................       3.4
 Approvals ..................................................................................................     2.13(a)
 Assignment and Assumption Agreement and Bill of Sale ........................                                    2.10(a)(vi)
 Assignment and Conveyance Agreement .................................................                            2.10(a)(v)
 Assumed Contracts ...................................................................................            5.21
 Assumed Liabilities...................................................................................           2.7
 Back-Up Bidder ........................................................................................          5.20(b)
 Baker Botts ................................................................................................     9.14(a)
 Bankruptcy Code.......................................................................................           Recitals
 Base Purchase Price ..................................................................................           2.2
 Binder Agreement .....................................................................................           5.23(a)
 Business Covered Person ..........................................................................               5.14(a)
 Business Permits .......................................................................................         3.12(c)
 CFIUS Notice ............................................................................................        5.2(a)
 Chapter 11 Cases .......................................................................................         Recitals
 Claim Notice .............................................................................................       9.1(d)(i)
 Closing ......................................................................................................   2.4
 Closing Date ..............................................................................................      2.4
 Closing Statement .....................................................................................          2.11(b)
 Commitment Letters .................................................................................             4.6
 Competing Business ..................................................................................            5.14(c)(i)
 Confidentiality Agreement ........................................................................               5.3(a)
 Debt Commitment Letters .........................................................................                4.6
 Debt Financing ..........................................................................................        4.6
 Deposit Escrow Amount ...........................................................................                2.3(a)
 Dispute Notice...........................................................................................        9.1(d)(ii)
 Disputed Items ..........................................................................................        2.11(d)
 Dutch Deed of Transfer.............................................................................              2.10(a)(ix)
 Dutch Pension Plan ...................................................................................           5.8(k)
 Environmental Permits ..............................................................................             3.13(b)
 Equity Commitment Letters ......................................................................                 4.6


                                                                      -25-
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 59 of 177




Term                                                                                                                 Section
Equity Financing .......................................................................................             4.6
Equity Investors ........................................................................................            4.6
Escrow Account ........................................................................................              2.3(b)
Estimated Adjustment Amount .................................................................                        2.11(b)
Estimated Closing Cash Amounts.............................................................                          2.11(b)
Estimated Closing Funded Debt ...............................................................                        2.11(b)
Estimated Contract Capital Amount .........................................................                          2.11(b)
Estimated EBITDA Adjustment Amount .................................................                                 2.11(b)
Estimated Leakage ....................................................................................               2.11(b)
Estimated Target Entity Transaction Expenses.........................................                                2.11(b)
Excluded Assets ........................................................................................             2.6
Excluded Matters ......................................................................................              9.1(b)
Fee Letters .................................................................................................        4.6
Final Determination ..................................................................................               2.12(c)
Final Purchase Price ..................................................................................              2.11(f)
Financing ...................................................................................................        4.6
Foreign Acquisition Agreements ..............................................................                        2.14
Foreign Closing Documents......................................................................                      2.10(b)(vii)
Guarantees .................................................................................................         5.9
Indemnified Party ......................................................................................             9.1(d)(i)
Indemnifying Party. ..................................................................................               9.1(d)(i)
Intercompany Arrangements .....................................................................                      3.16
Inventory ...................................................................................................        2.5(h)
IP Contracts ...............................................................................................         3.9(c)
Key Employee ...........................................................................................             5.14(a)
Kirkland ....................................................................................................        9.14(a)
Lummus Consultants.................................................................................                  2.19
Master Service Agreement ........................................................................                    5.26
Material Contracts .....................................................................................             3.11(a)
Non-Assignable Assets .............................................................................                  2.13(a)
Nonparty Affiliate .....................................................................................             9.16
Non-Regulatory Approvals .......................................................................                     2.13(b)
Notice of Objection ...................................................................................              6.14(a)
Opening Balance Sheet .............................................................................                  6.10(b)
Outside Date ..............................................................................................          8.1(g)
Parties ........................................................................................................     Preamble
Party ..........................................................................................................     Preamble
PII ..............................................................................................................   3.9(e)
Post-Closing Statement .............................................................................                 2.11(c)
Privacy Policy ...........................................................................................           3.9(g)
Purchase Price ...........................................................................................           2.2
Purchase Price Escrow Agreement ...........................................................                          2.3(b)
Purchased Assets .......................................................................................             2.5
Purchased Entities .....................................................................................             2.5(a)
Purchased Entity .......................................................................................             2.5(a)



                                                                        -26-
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 60 of 177




Term                                                                                                              Section
Purchased Entity Shares ............................................................................              2.5(a)
Purchased Insurance Proceeds ..................................................................                   2.5(p)
Purchased Venture ....................................................................................            2.5(a)
Purchased Venture Equity Interests ..........................................................                     2.5(a)
Purchased Ventures ...................................................................................            2.5(a)
Purchaser ...................................................................................................     Preamble
Purchaser 401(k) Plan ...............................................................................             5.8(h)
Purchaser FSA Plans .................................................................................             5.8(j)
Purchaser Indemnified Person...................................................................                   9.1(b)
Purchaser Material Adverse Effect ...........................................................                     4.1
Purchaser Shared Contract ........................................................................                2.13(d)
Purchaser Specified Allocation .................................................................                  2.12(a)
Purchaser’s Allocation ..............................................................................             2.12(b)
R&W Insurance Policy .............................................................................                5.23(a)
Registered IP .............................................................................................       3.9(a)
Repaid Clawback Amount ........................................................................                   5.8(o)
Required Payment Amount .......................................................................                   4.6
Restricted Activities ..................................................................................          5.14(c)
Retained Claims ........................................................................................          2.6(o)
Retained Contracts ....................................................................................           2.6(d)
Retained Liabilities ...................................................................................          2.8
Retained Stake Interest..............................................................................             Recitals
Retained Stake Option...............................................................................              Recitals
Rollover Value ..........................................................................................         2.9(b)
Sample Closing Statement ........................................................................                 2.11(a)
SEC ...........................................................................................................   5.3(b)
Securities Act ............................................................................................       4.8
Seller 401(k) Plans ....................................................................................          5.8(h)
Seller Covered Person ...............................................................................             5.14(b)
Seller FSA Plans .......................................................................................          5.8(j)
Seller Representative.................................................................................            9.17(a)
Seller Specified Notice..............................................................................             2.12(a)
Seller’s Allocation Notice .........................................................................              2.12(b)
Sellers Sufficiency Representations ..........................................................                    7.2(a)
Shared Contract .........................................................................................         2.13(d)
Shareholders Agreement ...........................................................................                2.9(a)
Significant Customer.................................................................................             3.18
Significant Supplier...................................................................................           3.19
Specified Allocation ..................................................................................           2.12(a)
Strategic Agreement ..................................................................................            2.10(a)(vii)
Tax Indemnified Purchaser Parties ...........................................................                     6.2
Tax Indemnified Purchaser Party ..............................................................                    6.2
Transaction ................................................................................................      Recitals
Transaction Accounting Principles ...........................................................                     2.11(a)
Transfer Taxes...........................................................................................         6.12



                                                                      -27-
       Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 61 of 177




 Term                                                                                                        Section
 Transferred Books and Records ................................................................              2.5(o)
 Transferred Business Employee................................................................               5.8(b)(i)
 Transferred FSA Balances ........................................................................           5.8(j)
 Transferred Intellectual Property ..............................................................            2.5(c)
 Transferred International Business Employees .........................................                      5.8(m)
 Transition Period .......................................................................................   5.10(b)
 Transition Services Agreement .................................................................             2.10(a)(iv)
 WARN Act ................................................................................................   3.15(k)
 Warranty Deed ..........................................................................................    2.10(b)(xii)

                                                  ARTICLE II
                                          PURCHASE AND SALE; CLOSING

         Section 2.1 Purchase and Sale. Subject to the entry of the Bidding Procedures Order,
the Sale Order, the Confirmation Order (unless the Transaction has been consummated following
Purchaser’s exercise of the 363 Sale Option) and any other orders necessary to consummate the
Transaction, and the terms and conditions of this Agreement, the Sale Order and the Confirmation
Order (if applicable), at the Closing, each Seller shall (and shall cause its applicable Affiliates to)
sell, assign, transfer and convey to Purchaser, and Purchaser shall purchase and acquire from such
Seller, all of such Seller’s right, title and interest in and to the Purchased Assets (it being
understood that the transfer of the Purchased Entity Shares and Purchased Venture Equity Interests
held by any other Target Entity will constitute the transfer of any Purchased Assets owned by a
Target Entity and an assumption of the Assumed Liabilities, and such Purchased Assets shall not
be separately transferred other than as required by applicable Law), free and clear of Liens other
than Permitted Equity Liens (in the case of the Purchased Entity Shares and the Purchased Venture
Equity Interests), Permitted Liens (in the case of all other Purchased Assets) or as otherwise set
forth in the Sale Order or the Confirmation Order (as applicable); provided that, solely with respect
to the Dutch Shares, Sellers, as applicable, hereby sell to Purchaser and Purchaser hereby
purchases such Dutch Shares, subject to the entry of the Bidding Procedures Order, the Sale Order,
the Confirmation Order (unless the Transaction has been consummated following Purchaser’s
exercise of the 363 Sale Option), and any other orders necessary to consummate the Transaction,
and the terms and conditions of this Agreement, the Sale Order and the Confirmation Order (if
applicable).

        Section 2.2 Purchase Price. In consideration for the Purchased Assets and the other
obligations of Sellers pursuant to this Agreement, at the Closing, Purchaser shall (i) pay to Sellers
(or to such Affiliate(s) of Sellers as Seller Representative may designate in writing at least three
(3) Business Days prior to the Closing) (and Sellers (or such Affiliate(s)) shall receive such amount
on behalf of and for the benefit of Sellers) an aggregate of two billion seven hundred twenty-five
million Dollars ($2,725,000,000) in cash (the “Base Purchase Price”), as adjusted in accordance
with Section 2.11 (the Base Purchase Price, as so adjusted, the “Purchase Price”) and as delivered
and adjusted in the manner set forth in Section 2.10(a)(i); and (ii) assume the Assumed Liabilities.




                                                                   -28-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 62 of 177




       Section 2.3     Escrow Amounts.

                (a)     On the date of this Agreement, Purchaser shall deposit or cause to be
deposited in cash with (i) the JPM Escrow Agent, an amount of $43,000,000 and (ii) the RBC
Escrow Agent, an amount of $57,000,000 (such aggregate amount, the “Deposit Escrow
Amount”), in each case by wire transfer in immediately available Dollars to such account as
directed by the relevant Escrow Agent. The Deposit Escrow Amount shall be held by the Escrow
Agents pursuant to the relevant Escrow Agreement until distributed to the applicable Parties as
provided herein. If the Closing occurs, (a) the Deposit Escrow Amount shall be credited towards
the Purchase Price payable by Purchaser to Sellers as provided by Section 2.10(a)(i) and (b)
Purchaser and Seller Representative shall direct the Escrow Agents to distribute the Deposit
Escrow Amount to Sellers in accordance with Section 2.10(a)(xii) and Section 2.10(b)(xv),
respectively. If this Agreement is terminated as expressly contemplated by Section 8.2(b), then the
Deposit Escrow Amount shall be distributed in accordance with Section 8.2(b). In the event
Purchaser is the Successful Bidder, no later than five (5) Business Days following the conclusion
of the Auction or otherwise being designated as the Successful Bidder (if the Auction is not held),
Purchaser shall deposit or cause to be deposited with (i) the JPM Escrow Agent, an amount of
$43,000,000, and (ii) the RBC Escrow Agent, an amount of $57,000,000 (which aggregate amount
shall, once deposited, be included as part of the “Deposit Escrow Amount” for purposes of this
Agreement and the Deposit Escrow Agreements), in each case by wire transfer in immediately
available Dollars to such account as directed by the relevant Escrow Agent. The Deposit Escrow
Amount shall be held by the Escrow Agents in accordance with the terms of this Agreement and
the relevant Deposit Escrow Agreement.

               (b)     At the Closing, Purchaser shall deposit, or cause to be deposited, with the
JPM Escrow Agent, an amount of $25,000,000 (such aggregate amount, the “Purchase Price
Escrow Amount”), in cash in the by wire transfer of immediately available funds to accounts
designated in writing by the JPM Escrow Agent no fewer than two (2) Business Days prior to the
Closing Date (the “Escrow Account”). The Escrow Account shall be used to satisfy any amounts
owed to Purchaser pursuant to Section 2.11(g). Any funds in the Escrow Account not so used shall
be distributed to Sellers in accordance with escrow agreements containing substantially similar
terms to the Deposit Escrow Agreements with the JPM Escrow Agent (the “Purchase Price Escrow
Agreement”). In the event of a conflict between the Purchase Price Escrow Agreement and this
Agreement, the terms of this Agreement shall govern.

        Section 2.4 Closing Date. The closing of the Transaction (the “Closing”) shall take
place at 9:00 a.m., Houston, Texas time, at the Houston, Texas offices of Kirkland & Ellis, LLP,
on the third (3rd) Business Day following the date on which the last of the conditions set forth in
Article VII (other than those conditions that are to be satisfied by action taken at the Closing, but
subject to the satisfaction or waiver of such conditions at the Closing) have been satisfied (or, to
the extent permitted hereunder, waived in writing by the Party entitled to the benefits thereof) or
at such other place, time and date as may be agreed between Seller Representative and Purchaser
in writing; provided that if the Marketing Period has not ended at the time of the satisfaction or
waiver of all of the conditions set forth in Article VII (other than those conditions that are to be
satisfied by action taken at the Closing, but subject to the satisfaction or waiver of such conditions
at the Closing), Purchaser shall not be required to effect the Closing until the earlier of (a) any
Business Day during the Marketing Period specified by Purchaser on not less than three (3)



                                                -29-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 63 of 177




Business Days’ notice to the Seller Representative, and (b) the third (3rd) Business Day
immediately following the final day of the Marketing Period (subject, in the case of each of clause
(a) and (b), to the satisfaction or waiver of all of the conditions set forth in Article VII as of the
date determined pursuant to this proviso (other than those conditions that are to be satisfied by
action taken at the Closing, but subject to the satisfaction or waiver of such conditions at the
Closing)). The date on which the Closing occurs is referred to in this Agreement as the “Closing
Date.” Unless the Parties otherwise agree in writing, the Closing shall be deemed to occur at 11:59
p.m. local time in each applicable jurisdiction on the Closing Date.

       Section 2.5 Purchased Assets. “Purchased Assets” means all of the assets of the Sellers
and the Target Entities primarily used or held for use or otherwise primarily relating to the
Business, wherever located and of every type, including Sellers’ right, title and interest as of the
Closing in the following, less and except the Excluded Assets:

                (a)     (i) One hundred percent (100%) of the equity interests (the “Purchased
Entity Shares”) in each of the entities listed in Section 2.5(a)(i) of the Seller Disclosure
Schedules (as such schedule may be amended by the Parties upon their mutual written consent
after the date hereof and prior to the Closing to add additional entities to hold any of the other
Purchased Assets) (each, a “Purchased Entity,” and, collectively, the “Purchased Entities”), which
Purchased Entity Shares may, for the avoidance of doubt, be the equity interests of the Purchased
Entities as such entities are reorganized pursuant to the Confirmation Order and section 1141 of
the Bankruptcy Code, and (ii) the issued and outstanding equity interests (the “Purchased Venture
Equity Interests”) held by Sellers or any of their Subsidiaries in each of the entities listed on
Section 2.5(a)(ii) of the Seller Disclosure Schedules (each, a “Purchased Venture” and,
collectively, the “Purchased Ventures”));

               (b)    All Assumed Business Contracts (it being agreed that any such Contracts
that are Shared Contracts shall be governed by Section 2.13(d));

               (c)     The Intellectual Property that is primarily related to, or primarily used or
held for use in, the operation of the Business as conducted by Sellers and their respective
Subsidiaries as of immediately prior to the date hereof and the Closing, including the Intellectual
Property listed in Section 2.5(c) of the Seller Disclosure Schedules (the “Transferred Intellectual
Property”);

               (d)     The Transferred Owned Real Property and the Transferred Real Property
Leases;

               (e)     Any and all Tangible Personal Property and interests therein owned;

               (f)     Any and all Information Technology and interests therein that are primarily
related to, or primarily used in, the Business as conducted by Sellers and their respective
Subsidiaries as of the date hereof and as of the Closing;

               (g)    Any and all rights to any credits, prepaid expenses and security deposits of
the Business or otherwise arising out of or primarily relating to the Assumed Business Contracts,
Real Property Leases or Purchased Assets;



                                                -30-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 64 of 177




                (h)   Any and all raw materials, work-in-process, finished goods, supplies and
other inventories primarily related to, or primarily used or held for use in, the Business, including
any such raw materials, work-in-process, finished goods, supplies and other inventories (i) being
held by customers of the Business pursuant to consignment arrangements, (ii) being held by
suppliers of the Business under tolling or similar arrangements or (iii) treated as current assets in
the calculation of Working Capital (collectively, the “Inventory”);

               (i)     All the Transferred Permits, subject to Section 2.13;

               (j)     Any and all goodwill primarily related to the Business;

                (k)     Any and all Accounts Receivable of the Business to the extent included in
the final calculation of Closing Working Capital or would be included in the final calculation of
Closing Working Capital if the Measurement Time were deemed to be the moment immediately
prior to the Closing;

               (l)     Any and all claims, demands, causes of action, defenses and rights of offset
or counterclaim, right of recovery, bankruptcy claims or proofs of claims or settlement agreements
(in any manner arising or existing, whether choate or inchoate, known or unknown, contingent or
non-contingent) at any time to the extent arising out of or relating to the Business, the Purchased
Assets or the Assumed Liabilities (including all rights and claims under any and all warranties
extended by suppliers, vendors, contractors, manufacturers and licensors in favor of any Seller or
Target Entity in relation to any of the Purchased Assets) and the right to retain all proceeds and
monies therefrom, other than any Retained Claim;

              (m)    Any and all Transferred Benefit Plans and any and all assets, trust
agreements or any other funding and administrative Contracts related to the Transferred Benefit
Plans;

               (n)     Cash Amounts included in the final calculation of the Closing Cash
Amounts;

                (o)     Originals or, to the extent originals are not available, copies of all
documents, instruments, papers, books, records, books of account, files (including sales and
business files), data (including customer and supplier lists, repair and performance records,
property records, contract records, and manufacturing, test and design records), drawings, catalogs,
brochures, sales literature, promotional materials, certificates, environmental documents, records
and files (other than with respect to any Seller Benefit Plan) pertaining to the Business Employees
and the Former Business Employees (to the fullest extent permitted by applicable Law),
certificates and other accounting, financial and business records and documents, including (to the
extent primarily related to the Business) all Tax Returns and other books and records related to
Taxes, in each case, whether maintained in electronic or physical form, and in each case, in the
possession or control of Sellers and primarily used or held for use in the Business (the “Transferred
Books and Records”); provided that, with respect to any such books and records that are Purchased
Assets pursuant to this clause (o), Sellers shall be permitted to keep (i) copies of such books,
records and other materials to the extent required to demonstrate compliance with applicable Law
or pursuant to bona fide internal compliance procedures or that are necessary in connection with



                                                -31-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 65 of 177




financial statement preparation or procedures of Sellers and their respective Affiliates, (ii) copies
of such books, records and other materials to the extent related to any Excluded Assets or Sellers’
and their respective Affiliates’ Retained Liabilities, and (iii) such books, records and other
materials in the form of so-called “back-up” electronic tapes in the ordinary course of business
consistent with past practice. With respect to any books and records related to any Contract with
a third party (or work to be performed under any such Contract or potential Contract), the
Transferred Books and Records shall include only the books and records, or portions of such books
and records, that primarily relate to the Business and copies of the books and records, or portions
of such books and records, that otherwise relate to the Business, and the remainder of such books
and records shall be Excluded Assets;

                 (p)      Any and all (i) insurance policies (other than insurance policies related to,
or maintained in connection with, any Seller Benefit Plan) to the extent primarily related to the
Business and all rights of Sellers and the Target Entities thereunder and all rights to insurance (and
the proceeds therefrom) if and only if set forth on Section 2.5(p) of the Seller Disclosure Schedules
and (ii) rights to all net insurance proceeds actually received (without deduction for any payments
Seller or its Affiliates is obligated to make to a third-party insurer in connection with self-insurance
or co-insurance from Seller or its Affiliates, other than the deductible of the Business as of the date
of this Agreement) from third parties by Seller or any of its Affiliates under any insurance policy
written prior to the Closing with respect to (A) the Purchased Assets prior to the Closing (other
than such proceeds to the extent used to purchase replacement assets that are included in the
Purchased Assets) or (B) any Assumed Liabilities (the “Purchased Insurance Proceeds”);

                 (q)     Any and all confidentiality agreements entered into by any Seller respecting
a sale of the Business in connection with the Transaction or that primarily relate to the Business,
the Purchased Assets or the Assumed Liabilities (and not the Excluded Assets or Retained
Liabilities), solely to the extent of any and all of Sellers’ rights to enforce any provision thereof
and of any confidentiality agreements entered into by any Seller or any of their Affiliates that relate
to the Business against the counterparties thereto and any claims thereunder; and

                (r)     All other assets, properties, Contracts, rights and claims (i) primarily used
or held for use or otherwise primarily relating to the Business or the Target Entities or (ii) reflected
in the 2019 Audited Additional Financial Statements (other than those assets, properties, Contracts,
rights and claims that (1) have been sold, transferred or otherwise disposed of in compliance with
the covenant set forth in Section 5.1(b)(iv)(C), applied as if such covenant were in effect from and
after the Measurement Time or (2) have become obsolete in the ordinary course of business (or
with respect to rights under Contracts, excluding Contracts that have expired or terminated in
accordance with their terms), in each case since the date of the 2019 Audited Additional Financial
Statements).

        The Parties acknowledge and agree that a single asset may fall within more than one of
clauses (a) through (r) in this Section 2.5; such fact does not imply that (i) such asset shall be
transferred more than once or (ii) any duplication of such asset is required.

       Section 2.6 Excluded Assets. Anything to the contrary contained in this Agreement
notwithstanding, the Parties expressly understand and agree that the following rights, properties
and assets of Sellers (collectively, the “Excluded Assets”), shall be retained by Sellers, and shall



                                                 -32-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 66 of 177




be excluded from the Purchased Assets and Sellers shall not grant, assign, transfer or convey to
Purchaser:

               (a)     Except as expressly included in Section 2.5(m) and as set forth in
Section 5.8, any and all Seller Benefit Plans, and any and all assets, trust agreements or any other
funding and administrative Contracts related to the Seller Benefit Plans;

               (b)     Any and all Intellectual Property, other than the Transferred Intellectual
Property, including all Know-How and other Intellectual Property of Sellers (not including the
Target Entities) that was (i) transferred to Lummus Technology LLC and its Affiliates pursuant to
(A) the Transfer of Proprietary Rights Agreement dated May 10, 2018 between Lummus
Technology LLC and J. Ray Holdings Inc., (B) the Transfer of Proprietary Rights Agreement dated
May 10, 2018 between McDermott Technology (Americas), Inc., McDermott Technology (US),
Inc. and Chicago Bridge & Iron Company and (C) the Transfer of Proprietary Rights Agreement
dated May 10, 2018 between Lummus Technology LLC, McDermott Technology (Americas), Inc.
and McDermott Technology (US), Inc. and (ii) transferred back to Sellers on December 30, 2019;

               (c)     Any and all licenses to or of Intellectual Property rights, other than any such
licenses included in the Assumed Business Contracts;

             (d)      Subject to Section 2.13, the Contracts set forth on Section 2.6(d) (the
“Retained Contracts”);

              (e)     Except as expressly included in Section 2.5(d) or Section 3.10(b), any and
all owned and leased real property and other interests in real property;

              (f)       Except as expressly included in Section 2.5(e), any and all Tangible
Personal Property;

                (g)     Any and all refunds (whether by way of refund, credit, rebate, offset, or
otherwise) or credits attributable to Excluded Business Taxes, except to the extent included as a
current asset in the final calculation of Working Capital;

                  (h)   All books and records other than the Transferred Books and Records;

                  (i)   All causes of action and claims under chapter 5 of the Bankruptcy Code;

                (j)    Tax Returns and other books and records related to Taxes paid or payable
by Sellers or any of their respective Affiliates and not primarily related to Taxes of the Target
Entities, the Purchased Assets, Assumed Liabilities or the Business;

                  (k)   Except as set forth in Section 2.5(n), any and all Cash Amounts;

                  (l)   Except as included in Section 2.5(f), Any and all Information Technology
of the Sellers;

               (m)    Except as included in Section 2.5(p) and subject to Section 5.11, any and all
insurance policies and binders and interests in insurance pools and programs and self-insurance



                                                -33-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 67 of 177




arrangements whether or not related to the Business, for all periods before, through and after the
Closing, including any and all refunds and credits due or to become due thereunder and any and
all claims, rights to make claims and rights to proceeds on any such insurance policies for all
periods before, through and after the Closing;

               (n)     Subject to Section 2.13, any and all Business Permits and Environmental
Permits, other than the Transferred Permits;

                (o)     Except as set forth in Section 2.5(l), any and all claims, causes of action,
defenses and rights of offset or counterclaim, or settlement agreements (in any manner arising or
existing, whether choate or inchoate, known or unknown, contingent or non-contingent) at any
time to the extent arising out of or related to the Excluded Assets or Retained Liabilities (including
all rights and claims under any and all warranties extended by suppliers, vendors, contractors,
manufacturers and licensors in favor of any Seller, a Target Entity or any of their respective
Affiliates to the extent primarily related to any Excluded Assets), and the right to retain all
proceeds and monies therefrom (collectively, the “Retained Claims”);

              (p)     The equity of (i) NET Power, LLC and (ii) McDermott Engineering and
Construction Nigeria;

              (q)     Any and all assets expressly set forth in Section 2.6(q) of the Seller
Disclosure Schedules; and

                (r)     Except as set forth in Section 2.5(p), (i) all attorney-client privilege and
attorney work-product protection of Sellers or associated with the Business arising with respect to
legal counsel representation of Sellers or its Affiliates or the Business in connection with the
transactions contemplated by this Agreement or any of the Transaction Documents, (ii) all
documents subject to the attorney-client privilege or work-product protection described in
clause (i) of this paragraph and (iii) all documents maintained by Sellers in connection with the
transactions contemplated by this Agreement or any of the Transaction Documents.

       The Parties acknowledge and agree that neither Purchaser nor any of its Subsidiaries will
acquire or be permitted to retain any direct or indirect right, title and interest in any Excluded
Assets except as otherwise agreed in writing by the Parties.

        Section 2.7 Assumed Liabilities. Subject to the terms and conditions of this Agreement,
from and after the Closing, Purchaser shall assume and hereby agrees to pay, discharge and
perform the following Liabilities and only the following Liabilities (the “Assumed Liabilities”) of
Sellers and the Target Entities:

              (a)     Subject to Section 2.13, any and all Liabilities relating to or arising out of
the Assumed Business Contracts (it being agreed that any Liabilities relating to or arising out of
any such Contracts that are Shared Contracts shall be governed by Section 2.13(d));

               (b)     Any and all Accounts Payable of the Business that arise out of or relate to
the Business without limiting adjustments resulting from the final calculation of Closing Working
Capital in accordance with this Agreement;



                                                -34-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 68 of 177




                (c)      Any and all Liabilities with respect to any return, repair, warranty or any
other Liabilities to the extent arising from or relating to products and services of the Business that
were designed, manufactured, serviced or sold on, prior to or after the Closing Date or that were
held in the Inventory as of the Closing Date without limiting adjustments resulting from the final
calculation of Closing Working Capital or Closing Funded Debt in accordance with this
Agreement;

                (d)      Except for any Liabilities expressly retained by Sellers pursuant to
Section 5.8, any and all Liabilities (i) in respect of Business Employees to the extent included in
the final calculation of Closing Working Capital and, solely to the extent set forth on Section 2.7(d)
the Seller Disclosure Schedules, Former Business Employees, whether arising prior to, at or after
the Closing, other than the Retained Liabilities set forth in Section 2.8(e); (ii) assumed by
Purchaser pursuant to Section 5.8, or (iii) relating to or arising out of the Transferred Benefit Plans;
and

                (e)     Except as set forth in Section 2.8, any and all Liabilities of the Target
Entities to the extent arising out of the Business or the Purchased Assets, whether accruing prior
to, on or after the Closing Date, and in each case, whether fixed or contingent, matured or
unmatured, arising by Law or by Contract or otherwise; provided that, for any Liabilities required
to be set forth on a balance sheet under GAAP, only such Liabilities provided for or otherwise
reflected on the 2019 Audited Additional Financial Statements or incurred after the Measurement
Time.

       The Parties acknowledge and agree that a single Liability may fall within more than one of
clauses (a) through (e) in this Section 2.7, but Sellers shall not transfer such Liability more than
once. The fact that a Liability may be excluded under one clause does not imply that it is not
intended to be included under another clause.

        Section 2.8 Retained Liabilities. Anything to the contrary contained in this Agreement
notwithstanding, neither Purchaser nor any of its Affiliates (including, following the Closing, the
Target Entities) shall assume or agree to pay, perform or otherwise discharge, nor shall they be or
become responsible or otherwise liable, directly or indirectly, for any Liabilities of Sellers or their
respective Affiliates other than the Assumed Liabilities (such Liabilities, other than those
constituting the Assumed Liabilities, the “Retained Liabilities”). Without limiting the generality
of the foregoing, the following Liabilities of the Sellers or any of their respective Affiliates shall,
from and after the Closing, be retained by Sellers and Sellers hereby agree to pay, discharge and
perform all such Retained Liabilities:

               (a)      Any and all Indebtedness of any Seller or any of their Affiliates (other than
the Target Entities to the extent included in the calculation of Closing Funded Debt);

              (b)     Any and all Liabilities of the Target Entities arising under interest rate or
currency swaps, collars, caps and similar hedging obligations;

               (c)    Any and all Liabilities of Sellers pursuant to the terms of this Agreement or
any of the Transaction Documents;




                                                 -35-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 69 of 177




               (d)    Any and all Liabilities to the extent arising out of or related to the Excluded
Assets or the Excluded Business;

               (e)      Except as set forth in Section 2.7(d) or assumed by Purchaser pursuant to
Section 5.8, Liabilities relating to or arising under any Seller Benefit Plan;

                 (f)    Any and all Liabilities for Excluded Business Taxes, except to the extent
any such Liabilities were included as liabilities in calculating Funded Debt or as a current liability
in the final calculation of Working Capital;

             (g)     Any and all Liabilities to the extent arising from or relating to the Pre-
Closing Reorganization and the Pre-Closing Restructuring, including Tax liabilities relating
thereto;

              (h)   Any and all Liabilities under the defined benefits and defined contribution
pension plans of Lummus Consultants International Ltd. and any and all pension Liabilities of
Lummus Consultants International LLC;

                (i)      Any and all Cure Costs;

                (j)    Any and all Transaction Expenses to the extent not included in the
calculation of the Final Purchase Price;

               (k)     Any and all Leakage (other than Permitted Leakage) to the extent not
included in the calculation of the Final Purchase Price (it being understood and agreed that such
Leakage shall be deemed to be a Retained Liability);

             (l)   Except as provided in Section 2.7(d), any and all Liabilities in respect of
Former Business Employees, whether arising prior to, at or after the Closing;

            (m)     Any and all Liabilities arising from the ORPIC JV Payable and the AP
Delayed Payments, and each such Retained Liability shall be paid in full by Sellers prior to the
Closing;

              (n)      Any and all Liabilities arising in connection with any claim or Proceeding
by a shareholder of a Seller or any of its Affiliates against any Target Entities;

                (o)      Any and all Liabilities related to or arising out of the Shaw (S&W) Pension
Plan; and

                (p)      Except as provided in Sections 2.7(d)(ii) and (iii), any and all ERISA
Affiliate Liabilities.

        The Parties acknowledge and agree that a single Liability may fall within more than one of
clauses (a) through (p) in this Section 2.8; such fact does not imply that (i) such Liability shall be
transferred more than once or (ii) any duplication of such Liability is required. Sellers and
Purchaser acknowledge and agree that none of Purchaser or any of its Affiliates will be required




                                                   -36-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 70 of 177




to assume, retain, pay, perform or otherwise discharge, or shall otherwise be or become responsible
or have any Liability for, any of the Retained Liabilities.

       Section 2.9     Retained Stake Option.

                (a)     At any time prior to the date that is the six (6)-month anniversary of the
Closing Date, subject to the other provisions of this Section 2.9, Sellers may, with the prior written
consent of the Consultation Parties, elect to retain or purchase, as applicable, the Retained Stake
Interest by providing written notice from the Seller Representative to Purchaser. In connection
with exercising the Retained Stake Option, whether before or after Closing, Sellers and Purchaser
shall negotiate in good faith to finalize a Shareholders Agreement (and any other ancillary
documentation with respect thereto) (collectively, the “Shareholders Agreement”), which
Shareholders Agreement shall include the terms and conditions set forth in the term sheet attached
as Exhibit I to this Agreement; provided, however, if the Retained Stake Option is exercised prior
to the Closing (upon written notice from the Seller Representative to Purchaser at least thirty (30)
days prior to the Closing), then, to the extent the Parties are unable to finalize the Shareholders
Agreement as of the Closing Date, the Parties agree that the terms set forth in the term sheet
attached as Exhibit I to this Agreement (and only such terms) shall be binding on the Parties.

              (b)     If the Retained Stake Option is exercised at or prior to the Closing, the
Closing Purchase Price shall be decreased by $20,000,000 (the amount of such decrease, if any,
the “Rollover Value”).

               (c)     If the Retained Stake Option is exercised following the Closing, then the
purchase shall be consummated within thirty (30) days following receipt by Purchaser of Sellers’
election to exercise the Retained Stake Option (or such longer period as may be agreed between
Sellers and Purchaser). The purchase price for such Retained Stake Option shall equal
$20,000,000 plus an amount that would yield a 12% per annum internal rate of return to the
equityholders of Purchaser calculated from the Closing Date through the date on which the sale of
the Retained Stake Interest is consummated.

       Section 2.10 Closing Deliveries.

                (a)     At the Closing, Purchaser shall deliver, or cause to be delivered, to Sellers
(or one or more other Affiliates of Sellers designated by Seller Representative or as otherwise set
forth in this Section 2.10(a)) the following:

                      (i)     payment, by wire transfer(s) to one or more bank accounts of Sellers
(or any of their respective Affiliates) designated in writing by Seller Representative (such
designation to be made by Seller Representative at least two (2) Business Days prior to the Closing
Date), an amount in immediately available Dollars equal to (A) the Closing Purchase Price less
(B) the Deposit Escrow Amount less (C) the Rollover Value, if any, less (D) the Purchase Price
Escrow Amount;

                     (ii)   deposit of the Purchase Price Escrow Amount into the Escrow
Account in accordance with Section 2.3(b) and the Purchase Price Escrow Agreement;

                       (iii)   the certificate to be delivered pursuant to Section 7.3(c);


                                                -37-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 71 of 177




                     (iv)    a counterpart of the Transition Services Agreement, in substantially
the form attached as Exhibit E to this Agreement (the “Transition Services Agreement”), duly
executed by Purchaser or one or more of its Affiliates named as a party thereto;

                       (v)    an assignment of the equity interests for the purchase and sale of the
Purchased Entity Shares and Purchased Venture Equity Interests, other than the Purchased Entity
Shares subject to the Dutch Deed of Transfer or the Foreign Closing Documents, substantially in
the form attached as Exhibit F to this Agreement (the “Assignment and Conveyance Agreement”),
duly executed by Purchaser or one of its Affiliates;

                       (vi)    to the extent any Purchased Asset or Assumed Liability is not held
by a Target Entity, a counterpart of the Assignment and Assumption Agreement and Bill of Sale
for the Purchased Assets (other than the Purchased Entity Shares and the Purchased Venture Equity
Interests) and the Assumed Liabilities, by and between the applicable Sellers and Purchaser,
attached as Exhibit G to this Agreement (the “Assignment and Assumption Agreement and Bill of
Sale”), duly executed by Purchaser or one of its Affiliates that is to acquire such Purchased Assets
or assume such Assumed Liabilities;

                         (vii) a counterpart of the Strategic Agreement, in substantially the form
attached as Exhibit H to this Agreement (the “Strategic Agreement”), duly executed by Purchaser
or one of its Affiliates named as a party thereto;

                         (viii) in the event the Retained Stake Option is exercised prior to Closing,
subject to Section 2.9(a), a counterpart of the Shareholders Agreement, duly executed by Purchaser
or one of its Affiliates named as a party thereto;

                        (ix)   a duly legalized power of attorney on behalf of Purchaser for
purposes of executing the notarial deed of transfer, in substantially the form attached as Exhibit J,
to effect the transfer of the Dutch Shares to Purchaser (the “Dutch Deed of Transfer”), together
with the instruction that the Dutch civil law notary (notaris) in the Netherlands or any of its
deputies may proceed with the execution of the Dutch Deed of Transfer in substantially the form
attached as Exhibit N to this Agreement;

                     (x)     a counterpart of the Foreign Closing Documents (as defined below)
duly executed by Purchaser or one of its Affiliates, to the extent applicable;

                     (xi)      a counterpart of each Purchase Price Escrow Agreement duly
executed by Purchaser;

                      (xii) a counterpart of Joint Written Instructions, duly executed by
Purchaser, directing each of the Escrow Agents, as applicable, to distribute the Deposit Escrow
Amount to Sellers; and

                    (xiii) any other Closing deliverables reasonably necessary or advisable to
consummate the Transactions or any other transactions contemplated hereby.

               (b)     At the Closing, Seller Representative shall deliver, or cause to be delivered,
to Purchaser the following:


                                                -38-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 72 of 177




                       (i)     the certificate to be delivered pursuant to Section 7.2(c);

                     (ii)    a counterpart of the Transition Services Agreement, duly executed
by each Seller named as a party thereto;

                        (iii) such stock transfers, stock certificates (or local legal equivalent) and
other documents evidencing or otherwise necessary to give effect to the transfer of the Purchased
Entity Shares and Purchased Venture Equity Interests free and clear of all Liens (other than
Permitted Equity Liens), and, in the case that such Purchased Entity Shares and Purchased Venture
Equity Interests are in certificate form, duly endorsed in blank or with stock powers duly executed
in proper form for transfer;

                      (iv)   a counterpart of the Assignment and Conveyance Agreement duly
executed by each applicable Seller;

                       (v)    a counterpart of the Assignment and Assumption Agreement and
Bill of Sale duly executed by each applicable Seller;

                     (vi)    a counterpart of the Purchase Price Escrow Agreement duly
executed by Seller Representative and the relevant Escrow Agent;

                        (vii) with respect to jurisdictions outside the United States in which the
Purchased Assets or Assumed Liabilities are located, and without duplication of the other Closing
deliveries set forth in this Section 2.10, the Foreign Acquisition Agreements and such other bills
of sale, share transfer deeds, stock powers, certificates of title, deeds, assignments and other
agreements or instruments of transfer (in a form that is consistent with the terms and conditions of
this Agreement and otherwise customary in such jurisdictions and that is reasonably acceptable to
Purchaser) as and to the extent necessary to effect the transfer of the Purchased Assets or the
assumption of the Assumed Liabilities pursuant to this Agreement (collectively, the “Foreign
Closing Documents”), in each case duly executed by each Seller (and Purchased Entity, if
applicable) named as a party thereto, to the extent applicable;

                      (viii) a counterpart of the Strategic Agreement, duly executed by each
Seller named as a party thereto;

                       (ix)     in the event the Retained Stake Option is exercised at the Closing,
subject to Section 2.9(a), a counterpart of the Shareholders Agreement, duly executed by each
applicable Seller or Affiliate thereof;

                       (x)     duly executed Lien Release Letters;

                        (xi)    duly executed resignation letters (including customary releases in a
form reasonably satisfactory to Seller Representative) from all individuals that are not employees
(effective as of the Closing) of the Target Entities that are directors and officers of any of the
Target Entities, including the individuals listed on Section 2.10(b)(xi) of the Seller Disclosure
Schedules that remain directors or officers, as applicable, as of immediately prior to the Closing,
resigning in all officer or director capacities from the Target Entities and in form and substance
reasonably acceptable to Purchaser;


                                                -39-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 73 of 177




                       (xii) a fully executed limited warranty or comparable deed in customary
form with respect to each Transferred Owned Real Property (each, a “Warranty Deed”);

                       (xiii) an IRS Form W-9 duly executed by each Seller incorporated in the
United States, and with respect to MDRT (2) a duly executed certificate and an accompanying
notice addressed to the IRS in compliance with Treasury Regulations 1.897-2(h) and dated not
more than thirty (30) days prior to the Closing Date;

                       (xiv) a duly legalized power of attorney on behalf of MDRT (2) and
MDRT for purposes of executing the Dutch Deed of Transfer, together with the instruction that
the Dutch civil law notary (notaris) in the Netherlands or any of its deputies may proceed with the
execution of the Dutch Deed of Transfer in substantially the form attached as Exhibit N to this
Agreement, if applicable;

                      (xv) a counterpart of Joint Written Instructions, duly executed by Seller
Representative, directing each of the Escrow Agents, as applicable, to distribute the Deposit
Escrow Amount to Sellers;

                       (xvi) two (2) copies of Internal Revenue Service Form 8832 (or successor
form) with respect to each of the Target Entities set forth on Section 6.16 of the Seller Disclosure
Schedules (and, if applicable, Lummus Consultants International LLC and Lummus Consultants
International Ltd.); and

                    (xvii) any other Closing deliverables reasonably necessary or advisable to
consummate the Transaction or any other transactions contemplated hereby.

              (c)     At the Closing, Seller Representative shall deliver, or cause to be delivered,
to the Dutch civil law notary (notaris) in the Netherlands the original shareholders register of
MDRT (2), if applicable.

       Section 2.11 Adjustment to Base Purchase Price.

                 (a)    Section 2.11(a) of the Seller Disclosure Schedules sets forth a calculation
(for illustrative purposes only) of (1) the Working Capital, the Cash Amounts and the Funded Debt
of the Target Entities, in each case, as of the date set forth for such metric (the “Sample Closing
Statement”), and in each case, including the classification of asset and liability line items and
general ledger accounts, prepared in accordance with the accounting principles set forth in Section
2.11(a) of the Seller Disclosure Schedules (the “Transaction Accounting Principles”) and (2)
Leakage, as of the date set forth for such metric. In the event of a conflict between the Transaction
Accounting Principles and the Sample Closing Statement, the Transaction Accounting Principles
shall govern.

                (b)    At least five (5) Business Days prior to the anticipated Closing Date, Seller
Representative shall cause to be prepared and delivered to Purchaser a closing statement (the
“Closing Statement”) setting forth Sellers’ good-faith estimate of (i) the Adjustment Amount (such
estimate, the “Estimated Adjustment Amount”), (ii) the Closing Cash Amounts (such estimate, the
“Estimated Closing Cash Amounts”), (iii) the Closing Funded Debt (such estimate, the “Estimated
Closing Funded Debt”), (iv) the Target Entity Transaction Expenses (such estimate, the “Estimated


                                                -40-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 74 of 177




Target Entity Transaction Expenses”), (v) Leakage (which shall not, for the avoidance of doubt,
include Permitted Leakage) (such estimate, the “Estimated Leakage”), (vi) the EBITDA
Adjustment Amount (such estimate, the “Estimated EBITDA Adjustment Amount”) and (vii) the
Contract Capital Amount (such estimate, the “Estimated Contract Capital Amount”). The Closing
Statement shall (x) set forth in reasonable detail the calculations of such amounts and shall be
accompanied by supporting documentation reasonably sufficient to allow Purchaser to review and
analyze the Closing Statement and (y) be prepared in accordance with the Transaction Accounting
Principles. The Estimated Adjustment Amount, the Estimated Closing Cash Amounts, the
Estimated Closing Funded Debt, the Estimated Target Entity Transaction Expenses, the Estimated
Leakage, the Estimated EBITDA Adjustment Amount and the Estimated Contract Capital Amount
shall be used to calculate the Closing Purchase Price to be paid by Purchaser to Sellers at the
Closing. Purchaser agrees that, following the Closing through the date that the Post-Closing
Statement becomes final and binding in accordance with this Section 2.11, it will not take any
actions with respect to any accounting books, records, policies or procedures on which the Post-
Closing Statement is to be based that would reasonably be expected to materially impede or delay
the final determination of the Post-Closing Statement. Without prejudice to any rights of Purchaser
hereunder, Sellers shall prepare the Closing Statement in good faith consultation with Purchaser
and the Closing Statement shall be in a form reasonably acceptable to Purchaser. In furtherance of
the foregoing, Sellers shall provide Purchaser and its Representatives with reasonable access to
the work papers and other books and records of Sellers and the Target Entities used in the
preparation of the Closing Statement as Purchaser may reasonably request for the purpose of
reviewing the Closing Statement.

                 (c)    As promptly as reasonably practicable and in any event within ninety (90)
days after the Closing Date, Purchaser shall prepare or cause to be prepared, and will provide to
Seller Representative, a written statement (the “Post-Closing Statement”), setting forth Purchaser’s
good faith calculations of the actual Adjustment Amount, the actual Closing Cash Amounts, the
actual Closing Funded Debt, the actual Target Entity Transaction Expenses, the actual Leakage
(which shall not, for the avoidance of doubt, include Permitted Leakage), the actual EBITDA
Adjustment Amount and the actual Contract Capital Amount. The Post-Closing Statement shall
(i) set forth in reasonable detail the calculations of such amounts and shall be accompanied by
reasonable supporting documentation for such calculations and (ii) be prepared in accordance with
the Transaction Accounting Principles (and, solely with respect to the EBITDA Adjustment
Amount, Exhibit M). Once Purchaser has delivered the Post-Closing Statement, the Post-Closing
Statement shall be deemed irrevocable by Purchaser for purposes of the calculation of the Final
Purchase Price, and Purchaser shall be foreclosed and barred in all respects from amending,
supplementing or modifying the Post-Closing Statement and related calculations following
delivery to Seller Representative; provided that the Post-Closing Statement may be revised (w)
within thirty (30) days following receipt by Seller Representative of the Post-Closing Statement to
correct any manifest errors, (x) in connection with, and as a result of, Seller Representative’s
review thereof (and related discussion and/or negotiation between the Parties) in accordance with
this Section 2.11, (y) in connection with, and as a result of any determination by, the Independent
Accounting Firm in accordance with this Section 2.11, or (z) as otherwise agreed between
Purchaser and Seller Representative.

              (d)   Within sixty (60) days following receipt by Seller Representative of the
Post-Closing Statement, Seller Representative shall deliver written notice to Purchaser of any


                                               -41-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 75 of 177




dispute Sellers have with respect to the calculation, preparation or content of the Post-Closing
Statement (the “Dispute Notice”); provided that, if Seller Representative does not deliver any
Dispute Notice to Purchaser within such sixty (60)-day period, the Post-Closing Statement as
prepared by Purchaser shall be deemed to be final, conclusive and binding on the Parties. The
Dispute Notice shall set forth in reasonable detail (i) any item on the Post-Closing Statement that
Sellers dispute and (ii) the proposed amount of such item; provided, however, that Sellers may not
dispute the accounting principles, practices, methodologies and policies used in preparing the Post-
Closing Statement unless they are inconsistent with the Transaction Accounting Principles (or,
solely with respect to the EBITDA Adjustment Amount, Exhibit M). Upon receipt by Purchaser
of a Dispute Notice, Purchaser and Seller Representative shall negotiate in good faith to resolve
any dispute set forth therein. If Purchaser and Seller Representative fail to resolve all such disputes
in writing within thirty (30) days after delivery of the Dispute Notice (such disputed items that
have not been resolved in writing, the “Disputed Items”), then Purchaser and Seller Representative
jointly shall engage, promptly (but in any event within sixty (60) days after delivery of the Dispute
Notice), the Independent Accounting Firm to resolve any such Disputed Item; provided that, if
Seller Representative and Purchaser are unable to agree on the Independent Accounting Firm, then
each of Seller Representative and Purchaser shall select an internationally recognized independent
major accounting firm, and the two (2) firms shall mutually select a third internationally
recognized independent major accounting firm to serve as the Independent Accounting Firm.
Purchaser and Seller Representative shall furnish or cause to be furnished to the Independent
Accounting Firm such work papers and other documents and information relating to the Disputed
Items as the Independent Accounting Firm may reasonably request and are available to that Party
or its agents, copies of which shall be concurrently provided to the other Party. Additionally,
Purchaser and Seller Representative shall be afforded the opportunity to present to the Independent
Accounting Firm any material relating to the Disputed Items (provided that copies of such material
shall be concurrently provided to the other Party), but shall not engage in any other ex parte
communications with the Independent Accounting Firm without the prior written consent of the
other Party or without the other Party having the opportunity to be present for and participate in
any in-person communications (and, to the extent of any written communications, being
concurrently provided with a copy of such communications). The Parties agree that the content of
all such information furnished to the Independent Accounting Firm shall be limited to (i) whether
the Adjustment Amount, the Closing Cash Amounts, the Closing Funded Debt, the Target Entity
Transaction Expenses, Leakage and the Contract Capital Amount were properly calculated in
accordance with the Transaction Accounting Principles (and, solely with respect to the EBITDA
Adjustment Amount, Exhibit M), (ii) the proposed resolution of each disputed issue by such Party
and (iii) reasonable supporting detail for the foregoing. Purchaser and Seller Representative shall
instruct the Independent Accounting Firm to, as soon as practicable after the submission of the
presentations described above (and any hearing necessary to consider the content of such
presentations) and in any event not more than forty-five (45) days from the engagement of the
Independent Accounting Firm, make a final determination, binding on the Parties, of the
appropriate amount of each of the Disputed Items. The Independent Accounting Firm’s decision
shall be the Parties’ sole and exclusive remedy regarding any dispute concerning the appropriate
amount of each Disputed Item (absent bad faith by the Independent Accounting Firm); provided
that nothing contained in this Section 2.11 shall limit the rights of Purchaser pursuant to Article
VI or Article IX for a breach or inaccuracy in the representations and warranties set forth in
Article III, as applicable. With respect to each Disputed Item, such determination, if not in



                                                 -42-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 76 of 177




accordance with the position of either Sellers or Purchaser, shall not be in excess of the higher, nor
less than the lower, of the amounts advocated by Sellers or Purchaser, as applicable, in their
respective presentations to the Independent Accounting Firm described above. Notwithstanding
the foregoing, the scope of the disputes to be resolved by the Independent Accounting Firm shall
be limited to fixing mathematical errors and determining whether any disputed determinations of
the Adjustment Amount, the Closing Cash Amounts, the Closing Funded Debt, the Target Entity
Transaction Expenses, Leakage and the Contract Capital Amount were properly calculated in
accordance with the Transaction Accounting Principles (and, solely with respect to the EBITDA
Adjustment Amount, Exhibit M). The Independent Accounting Firm is not authorized to, and shall
not, make any other determination, including (i) any determination with respect to any matter
included in the Post-Closing Statement or the Dispute Notice other than those matters that were
properly submitted for resolution to the Independent Accounting Firm, (ii) any determination as
to whether the Transaction Accounting Principles were followed with respect to the Financial
Statements (other than the Additional Audited Financial Statements), (iii) any determination as to
whether the Reference Working Capital calculation was properly calculated in accordance with
the Transaction Accounting Principles, (iv) any determination as to the accuracy of the
representations and warranties set forth in this Agreement, or (v) any determination as to
compliance by any party with any of their respective covenants in this Agreement. Any dispute
not within the scope of disputes to be resolved by the Independent Accounting Firm pursuant to
this Section 2.11 shall be resolved as otherwise provided in this Agreement. Any determination
by the Independent Accounting Firm, and any work or analyses performed by the Independent
Accounting Firm, may not be offered as evidence in any Proceeding as evidence of a breach of
any representations or warranty in this Agreement or a breach of any covenant in this Agreement
(other than as a breach of this Section 2.11). All negotiations pursuant to this Section 2.11 shall be
treated as compromise and settlement negotiations for purposes of Rule 408 of the Federal Rules
of Evidence and comparable state rules of evidence, if applicable. The Independent Accounting
Firm’s determinations shall be based solely on written submissions by Purchaser and Seller
Representative that are in accordance with the applicable guidelines and procedures set forth in
this Article II and on any hearings that the Independent Accounting Firm may deem necessary
concerning such submissions or on the responses to any questions or requests for supporting
information (i.e. not on the basis of independent review) and on the definitions included in this
Agreement. All fees and expenses relating to the work, if any, to be performed by the Independent
Accounting Firm shall be borne by Sellers and Purchaser in proportion to the allocation of the
dollar value of the amounts in dispute between Sellers and Purchaser resolved by the Independent
Accounting Firm, such that the Party prevailing on the greatest dollar value of such disputes pays
the lesser proportion of the fees. All determinations made by the Independent Accounting Firm,
and the Post-Closing Statement, as modified by the Independent Accounting Firm, will be final,
conclusive and binding on the Parties, absent manifest error or Fraud. The Parties acknowledge
and agree that the Independent Accounting Firm shall be functioning solely as an expert and not
as an arbitrator. The Parties agree that any adjustment as determined pursuant to this
Section 2.11(d) shall be treated as an adjustment to the Purchase Price, except as otherwise
required by applicable Law.

                (e)      For purposes of complying with the terms set forth in this Section 2.11, each
of Sellers and Purchaser shall reasonably cooperate with and make available to each other and
their respective Representatives all information, records, data and working papers, in each case to
the extent related to the Purchased Assets, the Assumed Liabilities, the Business or Target Entities,


                                                -43-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 77 of 177




and shall permit access to its senior personnel, as may be reasonably required in connection with
the preparation and analysis of the Post-Closing Statement and the resolution of any disputes
thereunder; provided that customary confidentiality and hold harmless agreements relating to
access to working papers in form and substance reasonably and customarily acceptable to any
auditors or independent accountants are signed by Seller Representative or Purchaser, as
applicable, and their respective Representatives. Notwithstanding anything to the contrary in this
Section 2.11(e), no Party shall be required to provide access to or disclose information where, upon
the advice of counsel, such access or disclosure would jeopardize attorney-client privilege or
contravene any applicable Laws.

                (f)     The “Final Purchase Price” shall mean the Base Purchase Price, plus (i) the
Adjustment Amount (which may only be a negative number or zero), plus (ii) the Closing Cash
Amounts, minus (iii) the Closing Funded Debt, minus (iv) the Target Entity Transaction Expenses,
minus (v) the Rollover Value, if applicable, minus (vi) Leakage (which shall not, for the avoidance
of doubt, include Permitted Leakage), minus (vii) the EBITDA Adjustment Amount, if any, plus
(viii) the Ticking Fee, plus (ix) the final Contract Capital Amount (which may only be a negative
number or zero), minus (x) the Lease Obligations, in each case as finally determined pursuant to
Sections 2.11(c) and 2.11(d).

                 (g)     If the Closing Purchase Price exceeds the Final Purchase Price, then Sellers
shall, (i) instruct the JPM Escrow Agent to promptly release an amount equal to such shortfall to
Purchaser pursuant to the Escrow Agreement and (ii) to the extent that there are insufficient funds
in the Escrow Account to satisfy such shortfall, pay or cause to be paid to Purchaser such shortfall
to an account or accounts designated in writing by Purchaser, or, at the sole discretion of Purchaser,
Purchaser shall be entitled to any of the following: (1) pursue recourse against the Sellers and (2)
withhold and set off the amount of any payments due to Purchaser from any amounts due and
payable to Sellers and their Affiliates pursuant to the Strategic Agreement. If the Final Purchase
Price exceeds the Closing Purchase Price, then Purchaser shall pay or cause to be paid an amount
in cash equal to such excess to Sellers by wire transfer of immediately available funds to an account
or accounts designated in writing by Seller Representative to Purchaser and instruct the JPM
Escrow Agent to promptly release the amount in the Escrow Account to Sellers pursuant to the
Escrow Agreement; provided, however, that if either Purchaser or Sellers would be required to
pay less than $100,000 under this Section 2.11(g), then neither Purchaser nor Sellers, as the case
may be, shall be required to make such payment, but if either Purchaser or Sellers would be
required to pay more than $100,000, then Purchaser or Sellers, as the case may be, shall only be
required to pay, or instruct the JPM Escrow Agent to pay, as applicable, the amount in excess of
$100,000. Any payment pursuant to this Section 2.11(g) is to be made within five (5) Business
Days of the date on which the Adjustment Amount, Closing Cash Amounts, Closing Funded Debt,
Target Entity Transaction Expenses, Leakage, the EBITDA Adjustment Amount and the Contract
Capital Amount are finally determined pursuant to this Section 2.11, except as expressly provided
for in this Agreement, and any amounts owed pursuant to this Section 2.11(g) shall be paid in full.

               (h)     No actions taken by Purchaser on its own behalf or on behalf of any Target
Entity on or following the Closing Date shall be given effect for purposes of determining the
Adjustment Amount (or other items contained in the Post-Closing Statement), and the
determination of the Final Purchase Price shall not take into account any developments or events
taking place after the Closing Date.



                                                -44-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 78 of 177




       Section 2.12 Purchase Price Allocation.

                (a)     No later than thirty (30) days before the Closing (or otherwise as necessary
to prepare bills of sale, transfer agreements, or to otherwise timely comply with the requirements
of applicable Law in respect of the sale of the Specified Purchased Assets), Purchaser shall deliver
to Seller Representative a written notice setting forth (i) the portion of the Purchase Price (as
determined as of the applicable date of such allocation) and any other items that are treated as
additional consideration for Tax purposes allocable to the Specified Purchased Assets and (ii) the
allocation of such amount among the Specified Purchased Assets, in each case, prepared in
accordance with the allocation principles set forth in Section 2.12(a) of the Seller Disclosure
Schedules and in a manner consistent with Sections 338, if applicable, and 1060 of the Code and
the Treasury Regulations promulgated thereunder (such statement, a “Purchaser Specified
Allocation”). If Sellers disagree with the Purchaser Specified Allocation, Seller Representative
may, within ten (10) days after delivery of such Purchaser Specified Allocation, deliver a notice
(the “Seller Specified Notice”) to Purchaser to such effect, specifying those items as to which
Seller disagrees and setting forth Sellers’ proposed allocations. If any Seller Specified Notice is
duly delivered, Purchaser and Seller Representative shall cooperate in good faith to attempt to
resolve such dispute no later than five (5) days prior to the Closing (it being understood that
resolution of any such dispute shall not be a condition to the Closing). If the Seller Representative
and Purchaser cannot resolve such dispute within five (5) days prior to the Closing, then the
Purchaser Specified Allocation prepared by Purchaser, reflecting any changes based on the good
faith negotiations between Purchaser and the Seller Representative, shall be considered final. Any
such allocations, as prepared by Purchaser if no Seller Specified Notice has been given or as agreed
to by Purchaser and Sellers (a “Specified Allocation”), shall be conclusive and binding on the
Parties.

                (b)     No later than thirty (30) days after the date on which the Purchase Price is
finally determined pursuant to Section 2.11, Purchaser shall deliver to Seller Representative a
proposed allocation of the Purchase Price (as finally determined pursuant to Section 2.11) and any
other items that are treated as additional consideration for Tax purposes to Sellers determined in a
manner consistent with the allocation principles set forth in Section 2.12(a) of the Seller Disclosure
Schedules, Sections 338, if applicable, and 1060 of the Code and the Treasury Regulations
promulgated thereunder and reflecting any Specified Allocations made pursuant to Section 2.12(a)
(the “Purchaser’s Allocation”). If Sellers disagree with Purchaser’s Allocation (for the avoidance
of doubt, other than with respect to any Specified Allocation reflected in Purchaser’s Allocation),
Seller Representative may, within thirty (30) days after delivery of Purchaser’s Allocation, deliver
a notice (the “Seller’s Allocation Notice”) to Purchaser to such effect, specifying those items as to
which Sellers disagree and setting forth Sellers’ proposed allocation. If the Seller’s Allocation
Notice is duly delivered, Purchaser and Seller Representative shall, during the thirty (30) days
following such delivery, use commercially reasonable efforts to reach agreement on the disputed
items or amounts in order to determine the allocation of the Purchase Price (as finally determined
pursuant to Section 2.11) and any other items that are treated as additional consideration for Tax
purposes. If Purchaser and Seller Representative are unable to reach such agreement they shall
promptly thereafter cause the Independent Accounting Firm to resolve any remaining disputes,
which decision shall be rendered within thirty (30) days after such firm is retained and shall be
final, conclusive and binding on the Parties. One-half of the fees and expenses of the Independent




                                                -45-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 79 of 177




Accounting Firm shall be paid by Purchaser, and one-half of such fees and expenses shall be paid
by Sellers.

               (c)     Any allocation of the Purchase Price whether initially or as such may be
finally determined pursuant to Section 2.11 and any other items that are treated as additional
consideration for Tax purposes, whether determined separately from, in advance of, or pursuant to
a decision by the Independent Accounting Firm shall incorporate, reflect, and be consistent with
any Specified Allocation and Sections 338, if applicable, and 1060 of the Code and the Treasury
Regulations promulgated thereunder. The allocation, as prepared by Purchaser if no Seller’s
Allocation Notice has been given, as adjusted pursuant to any agreement between Purchaser and
Sellers, or as determined by the Independent Accounting Firm (the “Allocation”), shall be
conclusive and binding on the Parties. None of Purchaser or Sellers shall (and shall cause their
respective Affiliates not to) take any position inconsistent with the Allocation or any Specified
Allocation on any Tax Return or in any Tax Proceeding, in each case, except to the extent
otherwise required pursuant to a “determination” within the meaning of Section 1313(a) of the
Code (or any analogous provision of state, local or foreign Law) (a “Final Determination”).

       Section 2.13 Non-Assignment; Consents.

                 (a)     Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to sell, assign, transfer or convey any Purchased Asset
if an attempted sale, assignment, transfer or conveyance thereof would be prohibited by applicable
Law, unless the Bankruptcy Code, applicable non-bankruptcy Law, or Sale Order or the
Confirmation Order (as applicable) authorizes or permits the assumption and assignment (in whole
or, to the extent relevant, in part) of such Purchased Asset irrespective of the consent or lack thereof
of a third party, or would, without the approval, authorization or consent of, filing with, notification
to, or granting or issuance of any license, order, waiver or permit by, any third party or
Governmental Entity (collectively, “Approvals,” and such assets, collectively, the “Non-
Assignable Assets”), (i) constitute a material breach or other contravention thereof or (ii) be
reasonably likely to subject any Seller, Target Entity, Purchaser or any of their respective officers,
directors, agents or Affiliates to civil or criminal liability, unless and until such Approval is
obtained, it being understood that the Closing shall, despite the existence of any Non-Assignable
Assets, proceed in accordance with this Agreement, subject to the satisfaction and waiver of the
conditions set forth in Article VII, and Purchaser shall pay the Purchase Price at the Closing in
accordance with the terms hereof without the sale, assignment, conveyance, transfer or delivery of
such Non-Assignable Assets (but subject to Sellers’ compliance with the other covenants and
obligations set forth herein).

                (b)     Prior to Closing, Sellers shall, and shall cause their respective Affiliates to,
use reasonable best efforts to obtain or cause to be obtained any Approval (other than Regulatory
Approvals, which shall be governed by Section 5.2) (collectively, the “Non-Regulatory
Approvals”) required to sell, assign, transfer or convey the Purchased Assets at the Closing and to
obtain the unconditional release of Sellers and their respective Affiliates so that Purchaser and its
Affiliates shall be solely responsible for the Assumed Liabilities, and Purchaser shall provide
reasonable cooperation to Sellers and their Affiliates in connection therewith as reasonably
requested by Sellers. If any such Non-Regulatory Approval is not obtained prior to the Closing,
then, (A) until the earliest of (x) such time as such Non-Regulatory Approval is obtained and (y)



                                                 -46-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 80 of 177




with respect to a Purchased Asset that is a Contract, the expiration of the term of such Contract in
accordance with its current term or the execution of a replacement Contract by Purchaser or its
Affiliate, Sellers shall, and shall cause their respective Affiliates to continue to, use reasonable
best efforts to obtain, or cause to be obtained, such Non-Regulatory Approval, and Purchaser shall
provide reasonable cooperation to Sellers, subject to any approval of the Bankruptcy Court that
may be required, and (B) Sellers shall, and shall cause their respective Affiliates to enter into an
arrangement reasonably acceptable to Purchaser and Sellers intended to both (x) provide
Purchaser, to the fullest extent not prohibited by applicable Law, the claims, rights, remedies and
benefits of any such Purchased Assets and (y) cause Purchaser to assume and bear all Assumed
Liabilities thereunder from and after the Closing in accordance with this Agreement (including by
means of any subcontracting, sublicensing or subleasing arrangement). In furtherance of the
foregoing, Purchaser will timely pay, perform or discharge when due any Assumed Liability
(including any Assumed Liability for Taxes) arising thereunder after the Closing Date. Upon
obtaining the relevant Non-Regulatory Approval, each Seller shall, and shall cause any of its
applicable Affiliates to, promptly sell, convey, assign, transfer and deliver to Purchaser such
Purchased Asset for no additional consideration (other than assumption of any related Assumed
Liabilities with respect thereto as contemplated hereby), and Purchaser shall timely assume and
agree to promptly pay, perform or discharge any related Assumed Liability. Failure to obtain any
such Non-Regulatory Approval shall not, in and of itself, be deemed a breach of this Agreement
by Sellers. The terms of this Section 2.13(b) shall not apply with respect to Shared Contracts, it
being understood that the treatment of Shared Contracts is addressed in Section 2.13(d).

               (c)     Notwithstanding anything to the contrary in this Agreement, all reasonable
and documented third-party legal and administrative fees, and other costs and expenses, payable
in connection with obtaining Non-Regulatory Approvals shall be borne by Sellers. Anything in
this Agreement to the contrary notwithstanding, neither Sellers nor Purchaser shall have any
obligation under this Agreement or otherwise to initiate any claim or Proceeding against any
Person in order to obtain any Non-Regulatory Approvals.

                (d)    Sellers shall, and shall cause their Affiliates to, use reasonable best efforts
to cause to occur, and Purchaser shall reasonably cooperate with Sellers and their Affiliates with
such efforts as reasonably requested by Sellers, on or prior to the Closing, with respect to each
Contract listed on Section 2.13(d) of the Seller Disclosure Schedules, the termination, amendment,
separation or other action set forth on Section 2.13(d) of the Seller Disclosure Schedules with
respect to such Contract; provided that neither Party shall be required to initiate any claim or
Proceeding against any Person in order to accomplish such action. In the event that the action set
forth on Section 2.13(d) of the Seller Disclosure Schedules with respect to any Contract is not
completed on or prior to the Closing, then Sellers shall, and shall cause their Affiliates to, continue
to use reasonable best efforts following the Closing to cause the action set forth on Section 2.13(d)
of the Seller Disclosure Schedules with respect to such Contract to occur. If the action set forth
on Section 2.13(d) of the Seller Disclosure Schedules with respect to any Contract is not completed
on or prior to the Closing, in addition to complying with the obligations set forth in the second
sentence of this Section 2.13(d), the Parties shall in good faith implement mutually acceptable
alternative arrangements for purposes of allocating rights and Liabilities and obligations under
such Contract; provided that such arrangements shall not result in a breach or violation of such
Contract by the applicable Seller, Purchaser or any of their respective Affiliates. If, following the
Closing, any Seller or any of its Affiliates remains party to any Contract set forth on


                                                 -47-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 81 of 177




Section 2.13(d) of the Seller Disclosure Schedules (which schedule may be amended, from time
to time, by mutual agreement of Purchaser and Sellers) or any other Contract, all or a portion of
which relates to the Business (any such Contract, a “Shared Contract”), Purchaser and Sellers shall
in good faith implement mutually acceptable arrangements (such alternative arrangements may
include a mutually agreed subcontracting, sublicensing, agency or subleasing arrangement) under
which Purchaser and its applicable Subsidiaries would, in compliance with applicable Law, obtain
the benefits under and assume the obligations and bear the economic burdens of those parts of such
Shared Contract that relate to the Business, or under which such Seller and its Subsidiaries would,
upon the request of Purchaser, enforce for the benefit of Purchaser and its Subsidiaries (at the
expense of Sellers) the rights of such Seller and its Subsidiaries against any third party under those
parts of such Shared Contract that constitutes an Assumed Business Contract. If, following the
Closing, Purchaser or any of its Affiliates (including any Target Entity) is party to any Contract
set forth on Section 2.13(d) of the Seller Disclosure Schedules (which schedule may be amended,
from time to time, by mutual agreement of Purchaser and Sellers) or any other Contract, all or a
material portion of which relates to the Excluded Assets (any such Contract, a “Purchaser Shared
Contract”), Purchaser and Sellers shall in good faith implement mutually acceptable arrangements
(such alternative arrangements may include a subcontracting, sublicensing, agency or subleasing
arrangement) under which the applicable Seller and its applicable Subsidiaries would, in
compliance with Law, obtain the benefits under and assume the obligations and bear the economic
burdens associated with, the portion of such Purchaser Shared Contract that relates to the Excluded
Assets, or under which Purchaser and its Subsidiaries would, upon the request of such Seller,
enforce for the benefit (and at the expense) of such Seller and its Subsidiaries the rights of
Purchaser and its Subsidiaries against any third party under the portion of such Purchaser Shared
Contract that relates to the Excluded Assets. Notwithstanding the foregoing, and notwithstanding
Section 2.13(d) of the Seller Disclosure Schedules, in no event shall any Person be required to
assign (or amend), either in its entirety or in part, any Contract that is not assignable (or cannot be
amended) by its terms without obtaining one or more Approvals. In furtherance of the foregoing,
Purchaser will promptly pay, perform or discharge when due any Liability (including any liability
for Taxes) arising under any Shared Contract (to the extent such Liability arising under such
Shared Contract relates to the Business) after the Closing Date and the applicable Seller shall
promptly pay, perform or discharge when due any Liability (including any liability for Taxes)
arising under any Purchaser Shared Contract (to the extent such Liability arising under such
Purchaser Shared Contract relates to the Excluded Assets) after the Closing Date; provided that no
Shared Contract or Purchaser Shared Contract may be terminated without Purchaser’s or Sellers’,
as applicable, prior written consent (not to be unreasonably conditioned, withheld or delayed).
Notwithstanding anything herein to the contrary, in connection with the Chapter 11 Cases (or any
other proceeding), the Sellers shall not, and shall cause their respective Affiliates not to, reject any
executory Contract or unexpired lease relating to the Business without prior good faith consultation
with Purchaser and, if any such Contract is rejected following such good faith consultation, Sellers
will cooperate with Purchaser in good faith to enter into a mutually acceptable arrangement to
provide Purchaser with the benefit of any such Contract following the Closing.

                (e)    Following the Closing, for so long as Sellers hold any Purchased Assets or
are parties to any Shared Contracts and provide Purchaser or any of its Affiliates any claims, rights
and benefits of any such Purchased Asset or Shared Contract pursuant to an arrangement described
in this Section 2.13, Sellers shall hold and operate such Purchased Assets and operate under such
Shared Contracts in a manner consistent in all material respects with the manner in which Sellers


                                                 -48-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 82 of 177




held and operated such Purchased Assets and Shared Contracts prior to the date hereof and prior
to the Closing. Anything contained in this Agreement to the contrary notwithstanding, any transfer
or assignment to Purchaser of any Purchased Asset or any part of a Shared Contract that shall
require an Approval as described above in this Section 2.13 shall be made subject to such Approval
being obtained.

                (f)   Anything contained in this Agreement to the contrary notwithstanding, any
transfer or assignment to any Seller of any Excluded Asset or any part of a Purchaser Shared
Contract that shall require an Approval as described above in this Section 2.13 shall be made
subject to such Approval being obtained.

                (g)     The Parties agree that, following the Closing, except as provided by
Section 2.13(d) or otherwise agreed by the Parties pursuant to this Agreement or the Transition
Services Agreement, and except with respect to any Shared Contract as provided in
Section 2.13(d)), with respect to any Contract between a third party, on the one hand, and any
Seller or any of its Affiliates, on the other hand, to which none of the Target Entities or Purchaser
is a party following the Closing, none of the Target Entities or Purchaser shall have any rights, or
be entitled to any benefits, under any such Contracts from and after the Closing.

        Section 2.14 Foreign Acquisition Agreements. The transfer of each Purchased Entity or
any Purchased Venture Equity Interests of a Purchased Venture organized in a jurisdiction outside
of the United States, or the transfer of any other Purchased Asset located in a jurisdiction outside
of the United States, shall be effected pursuant to short-form acquisition agreements in form and
substance reasonably acceptable to each of Purchaser and Sellers (the “Foreign Acquisition
Agreements”) on a country-by-country basis to the extent that either local Laws in the relevant
jurisdiction require observance of specified formalities or procedures to legally effect a transfer of
such entity or assets. The Foreign Acquisition Agreements shall serve purely to effect the legal
transfer of the applicable Purchased Entity Shares, Purchased Venture Equity Interests or
Purchased Asset and shall not affect the value being received or paid by Purchaser or given by
Sellers, including the allocation of assets and Liabilities as between them, all of which shall be
determined by this Agreement. Unless otherwise agreed by Purchaser and Seller Representative,
the Foreign Acquisition Agreements will be executed and delivered on the Closing Date and the
transfer of the assets and interests set forth in such Foreign Acquisition Agreements will be
consummated on the Closing Date.

        Section 2.15 Target Entities. Subject to the last paragraph of Section 2.5, the Parties
intend that the transfer of the Target Entities shall result in an indirect transfer of only those assets
of the Target Entities that would otherwise (that is, if the Target Entities were Sellers and the
parties were transferring assets of the Target Entities and not their equity interests) fall within the
definition of “Purchased Assets,” and in an indirect transfer of only those Liabilities of the Target
Entities that would otherwise fall within the definition of “Assumed Liabilities.” Sellers and
Purchaser shall mutually agree in writing, prior to the Closing, to take, at Sellers’ sole cost and
expense (to include any Tax cost associated therewith), such action as is necessary or advisable to
transfer, effective as of, or prior to, the Closing Date (or following the Closing if by Purchaser or
its Affiliates), the Excluded Assets and Retained Liabilities from the Target Entities to Sellers or
one or more of their Affiliates for no consideration (or for such consideration as is required by all
applicable Laws) and as would not result in any impairment or Liability to the Purchased Assets



                                                  -49-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 83 of 177




or the Business other than de minimis impairment or Liability so that the assets and Liabilities of
each of the Target Entities at the Closing are consistent with the agreement of the Parties as set
forth in the preceding sentence.

        Section 2.16 Bulk Sales Waiver. Purchaser hereby waives compliance by Sellers with
the provisions of any so-called “bulk transfer law” of any jurisdiction in connection with the sale
of the Purchased Assets to Purchaser.

        Section 2.17 Withholding Rights. Purchaser shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement such amounts as Purchaser is
required to deduct and withhold with respect to the making of such payment under the Code, or
any provision of state, local or non-U.S. Tax law; provided, however, that, to the extent reasonably
practicable, Purchaser will provide notice to Sellers within five (5) Business Days prior to
withholding and shall provide each Seller a reasonable opportunity to provide documentation or
other proof reasonably acceptable to Purchaser to avoid such withholding. To the extent that such
amounts are so withheld and paid over to the proper Governmental Entity by Purchaser, such
withheld and deducted amounts will be treated for all purposes of this Agreement as having been
paid to the Persons in respect of which such deduction and withholding was made by Purchaser.

        Section 2.18 Pre-Closing Reorganization. The Parties agree to cooperate in the
implementation of the Pre-Closing Reorganization; provided that, notwithstanding anything to the
contrary contained in any of the Transaction Documents, any documents, Contracts or other
arrangements implementing the Pre-Closing Reorganization shall be reasonably acceptable to both
the Sellers and the Purchaser.

        Section 2.19 Lummus Consultants. Notwithstanding anything to the contrary set forth in
this Agreement, no later than five (5) Business Days prior to the anticipated Closing Date,
Purchaser may, in its sole discretion, elect to include, as of the Closing, all of the outstanding
Capital Stock of each of Lummus Consultants International LLC and Lummus Consultants
International Ltd. (together, “Lummus Consultants”) as assets to be conveyed to Purchaser at the
Closing. If Purchaser makes the election described in the preceding sentence, Sellers agree to
convey such Capital Stock to Purchaser at the Closing and, solely for purposes of the Sellers
Fundamental Representations, each of Lummus Consultants International LLC and Lummus
Consultants International Ltd. shall be deemed “Target Entities” under this Agreement and all
Liabilities attributable to such Entities shall be deemed to be included as part of “Assumed
Liabilities”, except to the extent described in Section 2.8(h). Prior to the Closing, Sellers shall,
and shall cause their respective Affiliates to, provide, subject to Section 5.4, reasonable access to
information with respect to each of Lummus Consultants International LLC and Lummus
Consultants International Ltd., solely for purposes of Purchaser’s evaluation of its decision as to
whether to exercise the election provided in this Section 2.19.

         Section 2.20 363 Sale Option. Subject to entry of the Sale Order, if Purchaser is
designated as the Successful Bidder, Purchaser shall have the option (the “363 Sale Option”), in
its sole discretion, to deliver a written notice (the “363 Sale Notice”) to Sellers and the Consultation
Parties (in accordance with Section 9.6, and with respect to the Consultation Parties, to the email
addresses set forth in the definition of “Consultation Parties”), and, two (2) Business Days after
receipt of such notice, Sellers shall consummate the Transaction pursuant to sections 363 and 365



                                                 -50-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 84 of 177




of the Bankruptcy Code and the Sale Order; provided that Purchaser (x) shall only be entitled to
exercise the 363 Sale Option in the event that the consummation of the Transaction in accordance
with this Agreement would not be unreasonably delayed as a result of such exercise, and (y) shall
not deliver the 363 Sale Notice earlier than (i) the 135th calendar day following the Petition Date,
if as of such date (a) the Confirmation Order has not been entered and (b) the conditions precedent
to the consummation of the Transaction set forth in Section 7.1(a), Section 7.1(b), Section 7.1(d)
and Section 7.3 have been satisfied, or are capable of being satisfied at the Closing, or have been
waived, or (ii) the 150th calendar day following the Petition Date, if as of such date (a) the
Confirmation Order has been entered but the effective date of the chapter 11 plan in the Chapter
11 Cases has not occurred and (b) the conditions precedent to the consummation of the Transaction
set forth in Section 7.1(a), Section 7.1(b), Section 7.1(d) and Section 7.3 have been satisfied, or
are capable of being satisfied at the Closing, or have been waived; provided, further, that if (A) on
the Petition Date, Sellers fail to file a chapter 11 plan, disclosure statement, and a restructuring
support agreement executed by the Required Supporting Stakeholders (as defined below) (an
“RSA”), in each case consistent with the Transaction, (B) at any time following the Petition Date,
any statutory committee is appointed in the Chapter 11 Cases, or (C) at any time after the Petition
Date, the parties to the RSA do not constitute the Required Supporting Stakeholders, then the date
set forth in clause (i) of the immediately preceding proviso of this Section 2.20 shall instead be the
120th calendar day following the Petition Date and the date set forth in clause (ii) of the
immediately preceding proviso of this Section 2.20 shall instead be the 135th calendar day
following the Petition Date. Notwithstanding anything to the contrary in this Agreement, if
Purchaser exercises the 363 Sale Option, Seller shall not be required to satisfy the closing condition
under Section 7.2(g) (solely as it relates to the Confirmation Order) in connection with the
consummation of the Transaction.

        Section 2.21 Target Entity Transaction Expenses. Sellers shall, and shall cause their
respective Affiliates to, ensure that the Target Entity Transaction Expenses for which Purchaser is
responsible as part of the Final Purchase Price in accordance with this Agreement will be deemed
to be incurred, paid or otherwise payable by the Target Entities, and not Sellers or any of their
respective Affiliates (other than the Target Entities), by the time the Final Purchase Price is
calculated pursuant to the terms herein. Any such Target Entity Transaction Expenses that are so
allocated to the Target Entities in accordance with this Section 2.21 that would not have been borne
by the Target Entities in the ordinary course of business shall be disregarded for purposes of
calculating EBITDA for the calendar year ending December 31, 2019 for all purposes of this
Agreement. Actions taken solely to allocate Target Entity Transaction Expenses to the Target
Entities in accordance with this Section 2.21 shall not, in and of itself, be deemed a breach of
Section 5.1.

                                 ARTICLE III
               REPRESENTATIONS AND WARRANTIES OF EACH SELLER

        Except as set forth in the Seller Disclosure Schedules (it being agreed that the disclosure
of any matter in any section or subsection in the Seller Disclosure Schedules relating to this
Article III shall be deemed to be disclosed for all purposes of this Article III as long as the
relevance of such disclosure to the other Sections or sub-Sections of this Agreement is reasonably
apparent on the face of such disclosure that it applies to such Sections or sub-Sections), each Seller,
jointly and severally, hereby represents and warrants to Purchaser as follows:



                                                 -51-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 85 of 177




         Section 3.1 Organization, Standing and Power. Each of the Sellers and each Target
Entity is duly organized, validly existing and in good standing (where applicable) under the Laws
of its jurisdiction of organization. Each of the Sellers and the Target Entities is duly qualified and
in good standing (where applicable) in every jurisdiction in which the conduct of its business as
now conducted requires it to so qualify and has all necessary organizational power and authority
to carry on its business as presently conducted, except, in each case, as would not reasonably be
expected to have, individually or in the aggregate, a Business Material Adverse Effect.

        Section 3.2     Target Entities.

               (a)     Set forth on Section 3.2(a) of the Seller Disclosure Schedules is a true,
correct and complete list of the authorized and outstanding Capital Stock of each Target Entity and
the owner of record of such Capital Stock.

                  (b)     All of the Capital Stock of the Target Entities owned of record by Sellers or
another Target Entity has been duly authorized and validly issued, are fully paid and non-
assessable (where applicable) and have not been issued in violation of any preemptive rights, rights
of first offer, rights of first refusal or similar rights, and are owned beneficially, of record and with
good and valid title by the applicable owner of record set forth on Section 3.2(a) of the Seller
Disclosure Schedules, free and clear of any Liens other than Permitted Equity Liens. Such Capital
Stock constitutes all of the issued and outstanding Capital Stock of Target Entities owned of record
by Sellers and the Target Entities. There are no outstanding Contracts, options, warrants, calls,
purchase rights, subscription rights, exchange rights or other rights, convertible securities,
agreements or commitments of any kind pursuant to which any of the Target Entities is or may
become obligated to (i) issue, transfer, sell or otherwise dispose of any of its securities, or any
securities convertible into or exercisable or exchangeable for its securities, or (ii) redeem, purchase
or otherwise acquire any outstanding securities of any of the Target Entities, in each case, other
than as may be set forth in the Organizational Documents of such Target Entity. Each of the Target
Entities’ respective jurisdiction of incorporation, formation or organization is set forth on Section
3.2(a) of the Seller Disclosure Schedules. Except as set forth on Section 3.2(a) of the Seller
Disclosure Schedules, none of the Target Entities have any issued or outstanding Capital Stock.

               (c)    The Purchased Venture Equity Interests set forth on Section 3.2(c) of the
Seller Disclosure Schedules as being owned by Sellers or other Target Entities have been duly
authorized and validly issued, are fully paid and non-assessable (where applicable) and are owned
beneficially and of record by a Seller or Target Entity, free and clear of any Liens other than
Permitted Equity Liens.

              (d)     No Target Entity owns any Capital Stock of any other Person (other than
any other Target Entity).

                (e)    Prior to the date of this Agreement, Sellers have delivered or made available
to Purchaser true, correct and complete copies of the Organization Documents of each Target
Entity, as set forth on Section 3.2(e) of the Seller Disclosure Schedules. Such Organizational
Documents are in full force and effect, and have not been amended, and the Target Entities are not
in violation of any provision of their respective Organizational Documents in any manner that
would reasonably be expected to have, individually or in the aggregate, a Business Material



                                                  -52-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 86 of 177




Adverse Effect. No Target Entity is a party to any voting trusts, proxies, or other shareholder or
similar agreements or understandings with respect to the voting, purchase, repurchase or transfer
of its respective Capital Stock. None of the Target Entities has any outstanding bonds, debentures,
notes or other obligations that provide the holders thereof the right to vote (or are convertible or
exchangeable into or exercisable for securities having the right to vote) with the shareholders of
such Target Entity on any matter. No Target Entity is under any obligation, or is bound by any
Contract pursuant to which it may become obligated to, (i) declare, make or pay any dividends or
distributions, whether current or accumulated or due or payable, or (ii) make any loan to,
investment in, or capital contribution to, any Person.

        Section 3.3 Authority; Execution and Delivery; Enforceability. Subject to the
Bankruptcy Court’s entry of the Bidding Procedures Order, the Sale Order, the Confirmation Order
(unless the Transaction has been consummated following Purchaser’s exercise of the 363 Sale
Option) and any other order necessary to consummate the Transaction, such Seller has all
necessary power and authority to execute this Agreement and the other Transaction Documents to
which it is or will be a party, to carry out and perform its obligations hereunder or thereunder and
to consummate the Transaction and the other transactions contemplated hereby and thereby
(subject to the entry of the Bidding Procedures Order, the Sale Order and, in the case of the
obligation to consummate the Transaction, to the entry of the Confirmation Order (unless the
Transaction has been consummated following Purchaser’s exercise of the 363 Sale Option)). The
execution and delivery by such Seller or any Target Entity of this Agreement and the other
Transaction Documents to which it is a party and the consummation by Sellers of the Transaction
and the other transactions contemplated hereby and thereby have been, or in the case of documents
to be executed at the Closing will be, duly authorized by all necessary corporate or other action of
Sellers and the Target Entities (subject to the entry of the Bidding Procedures Order, the Sale
Order, the Confirmation Order (unless the Transaction has been consummated following
Purchaser’s exercise of the 363 Sale Option) and any other orders necessary to consummate the
Transaction) and no other corporate proceedings, consents or approvals on the part of such Seller
or any Target Entity are necessary to authorize this Agreement, the others Transaction Documents
or to consummate the Transaction or any other transactions contemplated hereby or thereby. Each
Seller has duly executed and delivered this Agreement, and the Transaction Documents to be
executed at the Closing, will be, duly executed by the applicable Seller or Target Entity, and
assuming due authorization, execution and delivery by Purchaser, this Agreement constitutes, and,
when executed by the applicable Seller or Target Entity, the other Transaction Documents will
constitute, subject to the entry of the Bidding Procedures Order, the Sale Order, the Confirmation
Order (unless the Transaction has been consummated following Purchaser’s exercise of the 363
Sale Option) and any other orders necessary to consummate the Transaction, their respective legal,
valid and binding obligations of such Person, enforceable against such Person in accordance with
their terms, subject to the effect of any Laws relating to bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating to or
affecting creditors’ rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in a Proceeding in
equity or at law) and approval of the Sale Order or the Confirmation Order (as applicable) by the
Bankruptcy Court.

      Section 3.4 No Conflicts; Consents. Subject to the entry of the Sale Order or the
Confirmation Order (as applicable), the execution and delivery by such Seller of this Agreement


                                               -53-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 87 of 177




and the execution of and delivery by Sellers, as applicable, of the other Transaction Documents,
does not, and the consummation by Sellers of the Transaction and the other transactions
contemplated hereby and thereby, and the compliance by Sellers, as applicable, with the terms
hereof and the terms of the Transaction Documents to which such Person will be a party, do not
and will not, require any consent, notice, authorization or approval under, result in the loss of any
material benefit under, require any material payment pursuant to, conflict with, or result in any
material violation of or default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation under, or result in the
creation of any Lien (other than Permitted Liens (except on the Capital Stock of the Target Entities,
which shall only be subject to Permitted Equity Liens)) upon any of the Purchased Assets under,
any provision of (a) the Organizational Documents of (1) such Seller or (2) any Target Entity,
(b) any Judgment or Law applicable to the Business, the Purchased Assets or the Assumed
Liabilities, or to which Seller or any Target Entity is subject, (c) any collective bargaining or works
council Contract to which any Business Employees are subject, (d) any material Contract or Real
Property Lease relating to the Business or any Target Entity, or (e) any material Business Permit.
No Approval of any Governmental Entity is required to be obtained or made by or with respect to
Sellers or the Target Entities in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents or the consummation of the Transaction and the
other transactions contemplated hereby, other than (i) in respect of any applicable Law or other
legal restraint designed to govern competition, trade regulation, foreign investment, or national
security or defense matters or to prohibit, restrict or regulate actions with the purpose or effect of
monopolization or restraint of trade (collectively, the “Antitrust Laws”), (ii) in respect of any
Permits set forth on Section 3.4 of the Seller Disclosure Schedules, (iii) notices, filings, consents
and orders required in connection with the Chapter 11 Cases (including the entry of the Sale Order
or the Confirmation Order (as applicable) by the Bankruptcy Court) and (iv) those that, if not
obtained, made or given, would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.

        Section 3.5 Proceedings. Other than the Chapter 11 Cases, there are no Proceedings
pending or, to the Knowledge of Sellers, otherwise threatened in writing, against Sellers or the
Target Entities with respect to the Business, except as would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect. None of the Target Entities
or the Purchased Assets are subject to any continuing order of, settlement contract or similar
written contract with, any Governmental Entity.

       Section 3.6     Financial Statements; Absence of Undisclosed Liabilities.

               (a)     Section 3.6 of the Seller Disclosure Schedules contains true, correct and
complete copies of an unaudited balance sheet and income statement of the Business for the year
ended December 31, 2018 and an unaudited balance sheet and income statement of the Business
for the six (6)-month period ending June 30, 2019 (collectively, the “Unaudited Statements”).
Subject to Section 3.6(a) of the Seller Disclosure Schedules, the Unaudited Statements were
derived from the books and records of the Business and, taken as a whole, fairly present in all
material respects the assets and liabilities of the Business as of the applicable balance sheet date
and, where applicable, the revenue and expense of the Business for the applicable periods set forth
therein and the financial condition and the results of operations of the Business as of the dates
specified therein, and, where applicable, for the respective periods covered therein, it being



                                                 -54-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 88 of 177




understood that the amounts therein relating to Lummus Consultants and the Sellers’ Sonozaire
business shall be disregarded for purposes of this Section 3.6(a). Section 3.6(a) of the Seller
Disclosure Schedules sets forth the true, correct and complete amounts of the Business’ contract
backlog as of the relevant dates or periods set forth on Section 3.6(a) of the Seller Disclosure
Schedules.

                 (b)    The Additional Audited Financial Statements, when delivered pursuant to
Section 5.18 and the financial statements contemplated by clause (a) of the definition of Required
Financial Information when delivered will (i) have been prepared in all material respects on the
basis of preparation outlined in Section 3.6(b) of the Seller Disclosure Schedules, (ii) be prepared
from the books and records of the Business and (iii) fairly present in all material respects the assets
and liabilities of the Business as of the applicable balance sheet date and the revenue and expense
of the Business for the applicable periods set forth therein and the financial condition and the
results of operations of the Business as of the dates specified therein for the respective periods
covered therein.

                (c)    The Business does not have any Liabilities of a type required by GAAP to
be reflected in the Additional Audited Financial Statements, other than Liabilities that: (i) will be
reflected or reserved against in the Additional Audited Financial Statements, (ii) were incurred
since June 30, 2019 in the ordinary course of business, consistent with past practice, (iii) are
Retained Liabilities, (iv) will be discharged or paid off prior to or at the Closing without any
Liability to Purchaser and its Affiliates, (v) arise under this Agreement or the other Transaction
Documents or (vi) would not, individually or in the aggregate, reasonably be expected to be
material to the Business.

               (d)    Section 3.6(d) of the Seller Disclosure Schedules lists all Indebtedness for
borrowed money of Sellers and their Affiliates (i) with respect to which any Target Entity is a
guarantor or is otherwise liable in any manner or (ii) that is secured by a Lien on any Purchased
Asset (including any Purchased Entity Shares) or any asset of a Target Entity.

               (e)      (i) The system of internal controls over financial reporting in respect of the
Business is sufficient to provide reasonable assurance in all material respects that transactions are
recorded as necessary to permit preparation of consolidated financial statements in accordance
with GAAP, consistently applied and (ii) the accounting controls in respect of the Business are
sufficient to provide reasonable assurances in all material respects that (A) transactions are
executed in accordance with management’s general or specific authorization and (B) transactions
are recorded as necessary to permit the accurate preparation of consolidated financial statements
in accordance with GAAP. Except as set forth on Section 3.6(e) of the Seller Disclosure Schedules,
since June 30, 2019, none of the Sellers or any of their respective Affiliates has received any
material complaint, allegation, assertion or claim, in each case, in writing, regarding deficiencies
in the accounting or auditing practices, procedures, methodologies, methods, or internal
accounting controls, in each case, in respect of the Business.

       Section 3.7     Absence of Changes or Events.




                                                 -55-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 89 of 177




               (a)    Except for the Chapter 11 Cases, or as set forth on Section 3.7(a) of the
Seller Disclosure Schedules, since June 30, 2019 through the date of this Agreement, the Business
has been conducted in all material respects in the ordinary course consistent with past practice.

               (b)    Except as set forth on Section 3.7(b) of the Seller Disclosure Schedules,
since June 30, 2019 through the Closing Date, there has not occurred any event, change, or
development that has had or would reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.

       Section 3.8     Title and Condition; Sufficiency of Assets.

              (a)     Except as would not be material to the Business, taken as a whole, Sellers
and the Target Entities together have good and valid title to all of the owned tangible Purchased
Assets and valid leasehold interest in all the leased tangible Purchased Assets, free and clear of
any Liens other than Permitted Liens.

                (b)    At the Closing, assuming the receipt of all Approvals required for the
transfer, conveyance and assignment of such Purchased Assets, Sellers will transfer, convey and
assign good and valid title to the Purchased Assets (including record and beneficial ownership of
all Purchased Entity Shares and Purchased Venture Equity Interests) and the right to use leased or
licensed Purchased Assets, in each case free and clear of all Liens (except for Permitted Liens with
respect to the Purchased Assets and Permitted Equity Liens with respect to the Purchased Entity
Shares and Purchased Venture Equity Interests). The Tangible Personal Property included in the
Purchased Assets is in good operating condition and repair (except for normal wear and tear) in all
material respects.

                 (c)    Except as set forth on Section 3.8(c) of the Seller Disclosure Schedules, as
of the Closing, the Purchased Assets (including the Purchased Entity Shares, the Purchased
Venture Equity Interests and the assets held by the Target Entities and their respective
Subsidiaries), (i) taking into account the services contemplated by the Transition Services
Agreement (and the assets utilized by MII and its Affiliates (other than the Target Entities) named
as a party thereto in connection with the provision of such services) and the Surviving
Intercompany Arrangements and any arrangements contemplated by Section 2.13, Section 5.10(b)
or Section 5.27(b) and (ii) assuming all Approvals, Business Permits and Environmental Permits
have been obtained or transferred, will (1) constitute all of the assets necessary for Purchaser and
its Affiliates to conduct the Business following the Closing in all material respects in the manner
currently conducted by Sellers and their Subsidiaries and (2) include all of the assets reflected in
the 2019 Audited Additional Financial Statements (acknowledging that the classification of such
assets as set forth in the 2019 Audited Additional Financial Statements may have changed since
the date of the 2019 Audited Additional Financial Statements), excluding (x) Cash Amounts, (y)
Excluded Assets and (z) assets, properties, Contracts, rights and claims that (A) have been sold,
transferred or otherwise disposed of in compliance with the covenant set forth in
Section 5.1(b)(iv)(C) as if such covenant were in effect from and after the Measurement Time and
(B) have become obsolete in the ordinary course of business (or with respect to rights under
Contracts, excluding Contracts that have expired or terminated in accordance with their terms), in
each case for purposes of this clause (z) since the date of the 2019 Audited Additional Financial
Statements.



                                               -56-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 90 of 177




               (d)     The Transferred Permits are sufficient to conduct the Business following
the Closing in the manner currently conducted by Seller and its Affiliates during the twelve (12)-
month period immediately prior to the date hereof, except as would not reasonably be expected to
have, individually or in the aggregate, a Business Material Adverse Effect.

       Section 3.9     Intellectual Property.

                (a)     Section 3.9(a) of the Seller Disclosure Schedules sets forth a true and
complete list of all applications for Patents or to register Marks and copyrights, all issued Patents,
and all registrations for both Marks and copyrights, in each case, that are material to the Business,
owned by a Seller or a Target Entity and that are included in the Owned Intellectual Property
(collectively, the “Registered IP”). Except as would not reasonably be expected to be material to
the Business, all of the registrations, issuances and applications set forth on Section 3.9(a) of the
Seller Disclosure Schedules are valid, subsisting and in full force and effect, and have not expired
or been canceled, abandoned or otherwise terminated, and payment of all renewal and maintenance
fees and expenses in respect thereof, and all filings related thereto, have been duly made.

                (b)     Except as set forth on Section 3.9(b) of the Seller Disclosure Schedules or
as would not reasonably be expected to be material to the Business: (i) none of the Owned
Intellectual Property is subject to any Judgment adversely affecting the use thereof or rights thereto
by a Seller or Target Entity; (ii) there is no opposition or cancellation Proceeding pending or, to
the Knowledge of Sellers, threatened, against a Seller or Target Entity concerning the ownership,
validity, enforceability or infringement of any Owned Intellectual Property; (iii) to the Knowledge
of Sellers, no Person is infringing, misappropriating, or otherwise violating any Owned Intellectual
Property; and (iv) the conduct of the Business and the Owned Intellectual Property do not infringe,
misappropriate or otherwise violate any Intellectual Property or other proprietary rights of any
other Person, and there is no action pending or, to the Knowledge of Sellers, threatened, alleging
any such infringement, misappropriation or other violation, and no Seller or Target Entity has
received any written notice within the two (2)-year period prior to the date of this Agreement
alleging any such infringement, misappropriation or other violation.

                (c)    Except as set forth on Section 3.9(c) of the Seller Disclosure Schedules,
none of the Sellers or the Target Entities has entered into any Contract that grants any license,
sublicense or other rights to any third party with respect to any Owned Intellectual Property, except
for (i) non-exclusive licenses or sublicenses granted in the ordinary course of business and (ii)
licenses, sublicenses, or other rights the loss or termination of which would not reasonably be
expected to have, individually or in the aggregate, a Business Material Adverse Effect (the
Contracts set forth on Section 3.9(c) of the Seller Disclosure Schedules, the “IP Contracts”).

               (d)     Except as would not reasonably be expected to be material to the Business,
the applicable Sellers or Target Entities (i) own, free and clear of all Liens (other than Permitted
Liens), all Owned Intellectual Property and (ii) license or otherwise possess rights to use all other
Business Intellectual Property. Upon the Closing, Purchaser or the Target Entities will own or,
taking into account the services contemplated by the Transition Services Agreement and licenses
granted to Purchaser and the Target Entities in Section 5.10(b) and Section 5.27(b), have the right
to use all Business Intellectual Property on substantially similar terms and conditions as the
Business enjoyed immediately prior to the Closing, assuming that all Approvals are obtained.



                                                -57-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 91 of 177




                (e)    Each of the Sellers and the Target Entities, as applicable, has taken
commercially reasonable steps to protect and maintain the material Owned Intellectual Property,
including as it relates to trade secrets and all personal data, including personally identifiable
information (“PII”) stored in their respective computer systems, and to the Knowledge of Sellers,
except as set forth on Section 3.9(e) of the Seller Disclosure Schedules, there are no unauthorized
uses or disclosures of any such Owned Intellectual Property or PII, in each case, except as would
not reasonably be expected to have, individually or in the aggregate, a Business Material Adverse
Effect. Since January 1, 2016, each of the Sellers and the Target Entities has secured, or has a
policy to secure, valid written confidentiality and assignment agreements from all consultants,
contractors and employees who contribute or have contributed to the creation, conception,
reduction to practice or other development of any Intellectual Property developed on behalf of the
Sellers or Target Entities, except as would not reasonably be expected to be material to the
Business.

                (f)    To the Knowledge of Sellers, (i) all Software and Information Technology
material to the Business perform in material conformance with their documentation and are free
from any material software defect or virus, (ii) no proprietary Software material to the Business
uses any “open source” code or similar software in such a way as would require disclosure or
licensing of, or waiver of any rights with respect to, any such proprietary Software or any other
Owned Intellectual Property, and (iii) Sellers and the Target Entities have not provided and are not
obligated to provide to any other Person current or contingent possession of any proprietary source
code material to the Business.

                (g)     The Business has a privacy policy regarding the collection and use of PII
(the “Privacy Policy”). Sellers and the Target Entities are in material compliance with all
applicable Laws regarding the collection, use and protection of PII and with the Privacy Policy.
The execution, delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby do not, in any material respect, violate the applicable Laws or
the Privacy Policy as it currently exists or as it existed at any time during which any personal data,
including any PII, was collected or obtained by the Business and, upon the Closing, the Business
will own and continue to have the right to use all such PII on substantially similar terms and
conditions as the Business enjoyed immediately prior to the Closing. No Proceedings are pending
or, to the Knowledge of Sellers, threatened against any Seller or the Target Entities relating to the
collection or use of PII.

       Section 3.10 Real Property.

                (a)      (i) All Owned Real Property is listed in Section 3.10(a)(i) of the Seller
Disclosure Schedules and (ii) all Leased Property is listed in Section 3.10(a)(ii) of the Seller
Disclosure Schedules. All Real Property Leases and amendments, guaranties or other agreements
relating thereto are listed in Section 3.10(a)(iii) of the Seller Disclosure Schedules. Except as set
forth on Section 3.10(a)(iv), of the Seller Disclosure Schedules, the Owned Real Property and the
Leased Real Property constitute all of the real property used in the conduct of the Business.

               (b)     Except as set out in Section 3.10(b) of the Seller Disclosure Schedules, the
applicable Sellers or Target Entities have good, legal and valid fee (or its equivalent) title to all
Owned Real Property, free and clear of all Liens, other than Permitted Liens. As of the date hereof,



                                                -58-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 92 of 177




there exists no default under any restrictive covenants or other instruments affecting the Owned
Real Property or any event that with the lapse of time or the giving of notice or both would
constitute such a default, and neither Seller nor any of its Subsidiaries has received written notice
of any default under any such restrictive covenants or other instruments affecting the Owned Real
Property that, as of the date of this Agreement, remains uncured, in each case except as would not
reasonably be expected to have, individually or in the aggregate, a Business Material Adverse
Effect.

                (c)     The applicable Sellers or Target Entities have a valid leasehold estate in all
Leased Real Property as lessee or sublessee, in each case, free and clear of all Liens, other than
Permitted Liens and other than as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect. Prior to the date of this Agreement, Seller has
provided Purchaser with a true and complete copy of each Real Property Lease and all
amendments, guaranties and other agreements relating thereto. All Real Property Leases are in full
force and effect and are valid, binding and enforceable in accordance with their respective terms,
subject to the effect of any Laws relating to bankruptcy, reorganization, insolvency, moratorium,
fraudulent conveyance or preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in equity or at law), except
as would not reasonably be expected to have, individually or in the aggregate, a Business Material
Adverse Effect. No written notices of default under any Real Property Lease have been sent or
received by any of the Sellers or Target Entities that, as of the date of this Agreement, remain
uncured, except as would not reasonably be expected to have, individually or in the aggregate, a
Business Material Adverse Effect. No Seller or Target Entity, as applicable, nor, to the Knowledge
of the Seller, any other party to a Real Property Lease is in default under any Real Property Lease
and no event has occurred and no condition or act exists with respect to any of the Sellers or the
Target Entities or, to the Knowledge of the Seller, with respect to any other contracting party, that
with notice or lapse of time or both would constitute a default, in each case except as would not
reasonably be expected to have, individually or in the aggregate, a Business Material Adverse
Effect.

               (d)     None of the Owned Real Property or Leased Real Property has been leased,
subleased, licensed, or sublicensed to any other Person.

              (e)    As of the date hereof, no condemnation or eminent domain proceeding is,
to the Knowledge of Seller, pending or threatened with respect to any of the Real Property.

       Section 3.11 Contracts.

                (a)    Section 3.11(a) of the Seller Disclosure Schedules sets forth as of the date
of this Agreement a true, correct and complete list of the following Contracts (other than purchase
orders and invoices) (1) to which any Seller or Target Entity is a party and (2) which is primarily
related to the Business and which is Purchased Asset (together with the IP Contracts, the “Material
Contracts”):

                       (i)     any Contract or group of Contracts with a Significant Customer that
is material to the Business;



                                                -59-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 93 of 177




                       (ii)    any Contract or group of Contracts with a Significant Supplier that
is material to the Business;

                      (iii) any Contract or group of Contracts containing a minimum purchase
requirement (or similar “take-or-pay” provisions) for the Business to purchase during the twelve
(12)-month period immediately following, or pursuant to which the Business has purchased during
the twelve (12)-month period immediately preceding the Measurement Time, in the aggregate, a
minimum of $2,000,000 of goods and/or services on an annual basis;

                       (iv)    any Contract or group of Contracts containing a minimum supply
commitment for the Business to sell during the twelve (12)-month period immediately following,
or pursuant to which the Business has sold during the twelve (12)-month period immediately
preceding, the date hereof, in the aggregate, a minimum of 2,000,000 of goods and/or services on
an annual basis;

                      (v)     any Contract or group of Contracts pursuant to which the Business
has backlog in excess of $5,000,000 as of the date of this Agreement;

                      (vi)    any Contract or group of Contracts requiring future capital
expenditure obligations of the Business in excess of $1,000,000;

                       (vii) any Contract or group of Contracts relating to any acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or otherwise) under
which, after the Closing, the Business will have a material obligation with respect to an “earn out,”
contingent purchase price, guarantee, or similar contingent payment obligation or any other
contingent obligation (including an indemnity obligation);

                     (viii) any material joint venture, partnership or other similar agreement
involving co-investment with a third party;

                      (ix)    any Contract or group of Contracts relating to any interest rate
transaction or any hedge, collar, option, forward purchasing, swap, derivative or similar Contract
or group of Contracts with a nominal value as of the date hereof greater than $1,000,000;

                        (x)    any Contract or group of Contracts containing covenants (A) that
would restrict or limit in any material respect the ability of the Business or any Target Entity after
the Closing to compete in any business or with any Person or in any geographic area or (B) that
grants “most favored nation” or similar best available pricing terms; and

                       (xi)    any Contract evidencing Funded Debt that constitutes an Assumed
Liability.

                (b)   True, correct and complete copies of each Material Contract, including all
material amendments, supplements and modifications thereto, and a summary of the terms of each
oral Material Contract, have been made available to Purchaser. Each Material Contract is in full
force and effect and is valid, binding and enforceable against the Seller or Target Entity party
thereto and, to the Knowledge of Sellers, each of the other parties thereto, in accordance with its
terms, in each case, subject to the effect of any Laws relating to bankruptcy, reorganization,


                                                -60-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 94 of 177




insolvency, moratorium, fraudulent conveyance or preferential transfers, or similar Laws relating
to or affecting creditors’ rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in a Proceeding in
equity or at law), except as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect. None of the Sellers, the Target Entities, nor, to the
Knowledge of Sellers, any other party to a Material Contract is in breach or violation of, or default
under, any Material Contract and, to the Knowledge of Sellers, no event has occurred and no
condition or act exists with respect to any the of the Sellers, the Target Entities, or with respect to
any other contracting party, that with notice or lapse of time or both would constitute a breach or
default (whether by lapse of time or notice or both), except as would not reasonably be expected
to have, individually or in the aggregate, a Business Material Adverse Effect. None of the Sellers
nor the Target Entities nor, to the Knowledge of Sellers, any of their Affiliates has received written
notice of termination of any Material Contract.

       Section 3.12 Compliance with Applicable Laws; Permits.

                (a)    None of the Sellers, the Target Entities, nor the Business, is, or in the last
three (3) years has been (i) in violation of any Law or Judgment applicable to the conduct of the
Business, or (ii) subject to any actual or threatened enforcement action or investigation by any
Governmental Entity that has jurisdiction over the operations of the Business, except, in each case,
as would not reasonably be expected to have, individually or in the aggregate, a Business Material
Adverse Effect.

              (b)     In the last three (3) years, none of the Sellers, the Target Entities nor the
Business has violated any applicable Trade Law or Antitrust Law applicable to the conduct of the
Business in any material respect.

                (c)    The applicable Sellers and the Target Entities hold all Permits necessary for
the conduct of the Business as presently conducted (the “Business Permits”), other than any such
Permits the absence of which would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect. Section 3.12(c) of the Seller Disclosure Schedules
of the Seller Disclosure Schedules sets forth a true, correct and complete list of each Business
Permit other than immaterial registrations obtained in the ordinary course of business. The
applicable Sellers, the Target Entities, and the Business are in compliance with the terms of the
Business Permits, except as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect. None of the Sellers, the Target Entities or, to the
Knowledge of Sellers, any of their Affiliates has received written notice of any Proceeding related
to the revocation, withdrawal, modification or termination of any material Business Permit.

                (d)    In the last five (5) years, none of the Target Entities, the Sellers, or any of
their respective directors, officers, or employees, nor, to the Knowledge of Sellers, any of their
respective agents, representatives, or any Person acting on their behalf has violated, in any material
respect, any applicable Anti-Corruption Law.

               (e)    The Target Entities and Sellers have implemented and maintain internal
controls reasonably designed to ensure compliance, in all material respects, with applicable Laws;




                                                 -61-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 95 of 177




and the Target Entities and Sellers maintain accurate books and records in compliance with such
Laws.

                (f)     In the last five (5) years, (i) there has been no action taken by the Target
Entities, Sellers, or any director, officer, or employee of the Target Entities or Sellers, or, to the
Knowledge of Sellers, any agent, representative or any other Person acting on behalf of the Target
Entities or Sellers in material violation of any applicable Trade Law, (ii) neither the Target Entities
nor Sellers has been convicted of violating, in any material respect, any applicable Trade Law or
subjected to any investigation by a Governmental Authority for any material violation of any
applicable Trade Law, (iii) neither the Target Entities nor Sellers has conducted or initiated any
internal investigation or made a voluntary, directed, or involuntary disclosure to any Governmental
Authority regarding any alleged act or omission arising under or relating to noncompliance with
any applicable Trade Law and (iv) neither the Target Entities nor Sellers has received any written
notice or citation from a Governmental Authority or any other Person related to any actual or
potential material noncompliance with any applicable Anti-Corruption Law or Trade Law.

                (g)     Neither the Target Entities, Sellers nor any Person that controls the Target
Entities or Sellers is a Sanctioned Person. Neither the Target Entities nor Sellers conducts any
business with, or has any plans to conduct business with, any Sanctioned Country, whether directly
or indirectly.

                (h)    In the last five (5) years, neither the Sellers nor any Target Entity has
received from any Governmental Authority or any other Person any written notice of any material
violation or alleged violation of any applicable Anti-Corruption Laws or conducted any internal
investigation with respect to, or made any voluntary or involuntary disclosure to a Governmental
Authority concerning, any actual or alleged violation of any applicable Anti-Corruption Laws.

       Section 3.13 Environmental Matters. Except for such matters that would not reasonably
be expected to have, individually or in the aggregate, a Business Material Adverse Effect:

              (a)     Sellers and the Target Entities are, and for the past three (3) years have been,
in compliance with all applicable Environmental Laws with respect to the Business;

             (b)    the applicable Sellers and the Target Entities hold all Permits with respect
to Environmental Laws necessary for the operation of the Business as presently conducted (the
“Environmental Permits”);

              (c)     the applicable Sellers and the Target Entities are, and for the past three (3)
years have been, in compliance with the terms of the Environmental Permits;

                (d)    there are no suits, actions or Proceedings pending or, to the Knowledge of
Sellers, threatened against any Seller or Target Entity alleging a violation of or Liability under
Environmental Laws or Environmental Permits with respect to the Business or any Owned Real
Property or Transferred Leased Real Property;

              (e)    no Seller or Target Entity has assumed by Contract (other than any Real
Property Lease) any Liability pursuant to Environmental Laws with respect to the Business and
the Owned Real Property or Transferred Leased Real Property, and no Seller or Target Entity is


                                                 -62-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 96 of 177




subject to any order or decree of settlement with any Governmental Entity or any settlement with
any Person imposing Liability or obligations under Environmental Laws; and

               (f)     there is no pending or, to the Knowledge of Sellers, threatened,
investigation of the Business, or the Owned Real Property or Transferred Leased Real Property,
by any Governmental Entity under any Environmental Laws, and there is no Contamination at any
Owned Real Property or Transferred Leased Real Property or, to the Knowledge of Sellers, any
other location where a Seller or Target Entity has disposed or arranged for the disposal of any
Hazardous Materials, which in each case has resulted or would reasonably be expected to result in
the Target Entities incurring any Liability pursuant to any Environmental Law.

       Section 3.14 Taxes.

                (a)      Except as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect, with respect to the Purchased Assets, the Assumed
Liabilities, and the Business, and, without duplication, the Target Entities, (i) all Tax Returns
required to be filed have been timely filed (taking into account extensions) and all such Tax
Returns are correct, accurate and complete; (ii) all Taxes due and payable (whether or not shown
as due on a Tax Return) have been timely paid (other than any Taxes not due on the date of the
filing of the Chapter 11 Cases as to which subsequent payment was or is prohibited by reason of
the Chapter 11 Cases); (iii) adequate provision has been made at the Target Entities for any Taxes
not yet due and payable for all taxable periods, or portions thereof, ending on or before the date
hereof; (iv) there is no pending Tax Proceeding by any Taxing Authority with respect to any Taxes
and no such Tax Proceeding has been threatened in writing; (v) all applicable Laws relating to the
withholding of Taxes, and all applicable information reporting requirements relating to Taxes,
have been complied with; and (vi) there are no Liens for Taxes upon any of the Purchased Assets
other than Permitted Liens. Sellers have given or otherwise made available to Purchaser true,
correct and complete copies of all material Tax Returns, audit reports, examination reports and
statements of deficiencies for taxable periods, or for transactions consummated, for which the
applicable statutory periods of limitation have not yet expired.

                (b)   No outstanding waiver of any statute of limitation on or extension of the
period for the assessment or collection of any Tax has been executed or requested with respect to
any of the Purchased Assets.

                (c)     (i) No claim has ever been received from a Taxing Authority in writing that
any of the Target Entities is or may be subject to Tax in a jurisdiction in which it does not file Tax
Returns, (ii) any adjustment to the Taxes of any of the Target Entities made by a Taxing Authority,
which adjustment is required to be reported to other applicable Taxing Authorities, has been so
reported and (iii) none of the Target Entities has participated in any “listed transaction” within the
meaning of Treasury Regulations Section 1.6011-4.

               (d)    None of the Target Entities has or has had a permanent of fixed
establishment, branch, residence or other taxable presence, as defined in any applicable Tax Law
in any country outside its country of formation. Each of the Target Entities is, and has been since
formation or incorporation, a tax resident of the country of its formation or incorporation and such
tax residency has never been challenged by any Taxing Authority. Each of the Target Entities has



                                                -63-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 97 of 177




properly and in a timely manner documented its transfer pricing methodology in compliance with
Section 482 and 6662 of the Code and the Treasury Regulations promulgated thereunder and any
similar provisions under any state, local, or non-U.S. Tax Law.

               (e)     None of the Target Entities is a party to or is subject to any Contract or
agreement relating to the sharing, allocation or payment of, or indemnity for, any Taxes, other than
(i) any such Contract or agreement entered into in the ordinary course of business consistent with
past practice and for which Taxes are not the principal subject matter and (ii) the Existing CIT
Fiscal Unity and the Existing VAT Fiscal Unity.

               (f)    Each of the Target Entities has properly collected and retained all material
records necessary to support any Tax credit, refund, or rebate claims, and have only made such
claims in accordance with Law.

               (g)     There are no closing agreements pursuant to Section 7121 of the Code or
any similar provision of state, local, or non-U.S. Tax law, or private letter rulings from the Internal
Revenue Service or a comparable ruling of any other Taxing Authority, with respect to any of the
Purchased Assets.

              (h)     None of the Target Entities has liability for Taxes of any Person under
Treasury Regulation Section 1.1502-6, Treasury Regulation Section 1.1502-78, or any similar
provision of state, local, or non-U.S. Tax law, as a transferee or successor, by contract, or
otherwise.

                (i)     None of the Target Entities will be required to include in any taxable period
ending after the Closing Date an amount of material taxable income attributable to income that
accrued but was not recognized in any taxable period prior to the Closing Date (or to exclude from
taxable income in a taxable period ending after the Closing Date any deduction the recognition of
which was accelerated from such taxable period to a taxable period prior to the Closing Date) as a
result of (i) application of Section 481 of the Code, (ii) any method of accounting employed
(including the long-term contract method, completed contract method of accounting or cash
method of accounting), or (iii) the use of the installment method pursuant to Section 453 of the
Code, or, in each case, comparable provisions of state, local or non-U.S. Tax law.

              (j)      Each of the Purchased Ventures has a valid election in effect under Section
754 of the Code.

               (k)     None of the Target Entities has made any election pursuant to Section
965(h) of the Code or will be required to include any amount in taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of the application of Section
965 of the Code.

               (l)    Since its applicable date of formation, each of the Target Entities has had
the U.S. federal income Tax classification set forth on Section 3.14(l) of the Seller Disclosure
Schedules.

              (m)    Sellers and the Target Entities have maintained and obtained reasonably
complete, correct and up to date records, invoices and other documents (including for transfer


                                                 -64-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 98 of 177




pricing purposes), as the case may be, appropriate or requisite for purposes of any applicable Law
relating to Tax and have reasonably preserved all records, invoices and other documents in the
form and for the periods as are required by Tax Law.

               (n)    All material transactions between any Target Entity and any of the Sellers
were effected on arm's length terms.

               (o)      No Target Entity claimed the application of a Tax Facility that on the
Closing Date is still subject to a claw-back or reversal provision under any applicable Law;

               (p)    Except in respect of Lummus Technology Heat Transfer B.V., no decision
(beschikking) has been issued for the inclusion of any Target Entity in any VAT Fiscal Unity.

       Section 3.15 Labor Relations; Employees and Employee Benefit Plans.

                (a)    Section 3.15(a) of the Seller Disclosure Schedules sets forth a list of each
material Transferred Benefit Plan and each material Seller Benefit Plan as of the date of this
Agreement. Sellers have made available to Purchaser correct and complete copies of each material
Transferred Benefit Plan and each material Seller Benefit Plan (or, to the extent that no such copy
exists, an accurate written description thereof). In addition, with respect to each material
Transferred Benefit Plan, Sellers have made available to Purchaser, to the extent applicable, (i) any
related trust agreement or other funding instrument and (ii) the most recent financial statements
and actuarial valuation reports.

               (b)    Except as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect, each Benefit Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code has received a favorable determination letter (or
in the case of a master or prototype plan, a favorable option letter, or in the case of a volume
submitted plan, a favorable advisory letter) as to its qualification.

                (c)     No Transferred Benefit Plan is subject to Title IV of ERISA. None of the
Target Entities sponsors, maintains or contributes to, or is obligated to contribute to, or has any
material Liability (whether actual or contingent) with respect to, a plan that is subject to Section
412 of the Code or Section 302 or Title IV of ERISA, including a Multiemployer Plan. Except as
set forth on Section 3.15(c) of the Seller Disclosure Schedules, no Benefit Plan provides for retiree
health or life insurance benefits or coverage to any Business Employee (other than as required
under Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the Code, or any similar Laws).
Except as would not reasonably be expected to have, individually or in the aggregate, a Business
Material Adverse Effect, with respect to each Benefit Plan subject to Title IV of ERISA: (i) there
has been no cessation of operations at facility in the last six (6) years that has resulted in Liability
to any Target Entity under Section 4062(e) of ERISA that remains outstanding as of the date of
this Agreement; and (ii) neither Seller nor any of its Subsidiaries has (A) engaged in transactions
described in Section 4069 or 4212(c) of ERISA that would reasonably be expected to result in
Liability of any Target Entity or Purchased Venture after the Closing Date or (B) incurred any
Liability under Title IV of ERISA that remains unsatisfied as of the date of this Agreement.

               (d)    Except as would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect, all International Benefit Plans that are Transferred


                                                 -65-
      Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 99 of 177




Benefit Plans: (i) that are intended to qualify for special tax treatment meet all requirements for
such treatment, and no event has occurred that would reasonably be expected to adversely affect
the qualification of such International Benefit Plans; and (ii) that are intended to be funded and/or
book-reserved are fully funded and/or book-reserved, as appropriate, based upon reasonable
actuarial assumptions.

                (e)     Except as would not, individually or in the aggregate, reasonably be
expected to result in a material Liability to any Target Entity: (i) each Transferred Benefit Plan has
been administered, maintained, and operated in compliance with its terms and applicable Law; (ii)
all contributions (including employer contributions and employee salary reduction contributions),
premiums and expenses required to be made by Law or by the terms of a Transferred Benefit Plan
or any agreement relating thereto have been duly and timely paid or have been properly accrued
for on the Business Financial Statements, and will have been made or properly accrued as of the
Closing; (iii) there are no claims, lawsuits, investigations, inquiries, audits, assessments,
Proceedings or arbitrations (other than routine claims for benefits) pending or, to the Knowledge
of any Seller, threatened in writing, against or arising out the Transferred Benefit Plans; (iv) there
are no outstanding Liabilities for Taxes, penalties or fees with respect to any Transferred Benefit
Plans; and (v) each Transferred Benefit Plan that is a “nonqualified deferred compensation plan”
(as such term is defined in Section 409A(f)(1) of the Code) is in compliance with Section 409A of
the Code and the regulations thereunder.

                (f)    Except as disclosed in Section 3.15(f) of the Seller Disclosure Schedules,
neither the execution of this Agreement nor the consummation of the Transaction (whether alone
or together with any other events) will result in (i) any of the following with respect to any Business
Employee, Former Business Employee, or consultant or director of the Business: (A) any material
severance pay or any increase in severance pay upon any termination of employment after the date
of this Agreement, (B) any material payment, compensation or benefit, or material increase in the
amount of any payment, compensation or benefit that is a Liability of the Business, (C) the
acceleration of the time of payment or vesting or any funding (through a grantor trust or otherwise)
of compensation or benefits; or (ii) the payment or deemed payment (whether in cash, property,
the vesting of property or otherwise) of any amount that would, individually or in combination
with any other such payment, constitute an “excess parachute payment,” as defined in Section
280G(b)(1) of the Code.

                (g)     Set forth in Section 3.15(g) of the Seller Disclosure Schedules is a true and
correct list, as of the date of this Agreement, of each collective bargaining and works council
agreement of such Seller or any of its Affiliates to which any Business Employees are subject.
During the two (2)-year period immediately prior to the date of this Agreement, there have been
no strikes or lockouts involving Business Employees, except for such strikes or lockouts which
would not reasonably be expected to have, individually or in the aggregate, a Business Material
Adverse Effect. There is no organizational effort being made or, to the Knowledge of Seller,
threatened by or on behalf of any collective bargaining union, works council or other employee
representative or labor organization with respect to any Business Employees.

              (h)     Seller and the Target Entities have, to the extent required by Law, duly
informed, consulted, and received the consent of each works’ council, or similar representative
body, or each trade union, or otherwise satisfied any applicable procedural and substantive



                                                 -66-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 100 of 177




requirements vis-à-vis any applicable works’ council or similar representative body, in connection
with the entering into of this Agreement.

                (i)     Except as would not reasonably be expected to have a Business Material
Adverse Effect, with respect to the Business Employees and Former Business Employees, Seller
and its Subsidiaries are, and for the last three (3) years have been, in compliance with all applicable
Laws relating to employment, employment practices, terms and conditions of employment, wages
and hours, unfair labor practices, equal employment opportunity, affirmative action and other
hiring practices (including, without limitation, timing and usage of criminal conviction information
for job applicants), immigration, workers’ compensation, unemployment, the payment of social
security and other employment-related taxes, employment standards, employment of minors,
health and safety, labor relations, unions, withholdings, meal and rest periods, insurance, employee
benefits, pay equity, employee classification, and family and medical leave.

               (j)     Section 1.1(a)(i) of the Seller Disclosure Schedules contains a true,
complete and correct list of (i) each employee of Seller or any of its Subsidiaries who is primarily
dedicated to supporting the Business, (ii) each Target Entity Employee and (iii) each Target
Dedicated Employee, and each such employee’s title. Without limitation to clauses (G) through
(J) in Section 5.1(b)(xvii), Seller shall provide Purchaser with an updated schedule to reflect all
employee terminations and hires, if any, following the date hereof, in each case as soon as practical
following such termination or hire, but in no event later than the earlier of (x) fourteen (14)
calendar days following such termination or hire and (y) fourteen (14) calendar days prior to the
Closing.

               (k)     There has been no “mass layoff” or “plant closing” (as defined under the
Worker Adjustment and Retraining Notification Act (29 USC §2101 et seq.) (“WARN Act”)), nor
have there been employment losses sufficient in number to trigger any notice obligation under any
similar non-U.S., state or local Law with respect to any Target Entity within the past six (6)
months. No Target Entity has incurred any material liability under the WARN Act, or any similar
non-U.S., state or local Law that remains unsatisfied.

        Section 3.16 Intercompany Arrangements. Except as set forth on Section 3.16 of the
Seller Disclosure Schedules, there are no material Contracts between or among Sellers, on the one
hand, and any of the Target Entities, on the other hand, with respect to the conduct of the Business,
other than the Transaction Documents and the Organizational Documents of the Target Entities.
Section 3.16 of the Seller Disclosure Schedules sets forth a true, correct and complete list of all
material Contracts between or among Seller, on the one hand, and any of the Target Entities, on
the other hand, with respect to the conduct of the Business (collectively, the “Intercompany
Arrangements”).

        Section 3.17 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transaction and the other transactions contemplated by this Agreement based
upon arrangements made by or on behalf of such Seller or any of its Subsidiaries (including the
Target Entities) for which Purchaser or any of its Affiliates (including the Target Entities following
the Closing) would have any Liability.




                                                 -67-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 101 of 177




        Section 3.18 Significant Customers. Section 3.18 of the Seller Disclosure Schedules sets
forth a true, complete and correct list of the names of the twenty (20) most significant customers
(by revenue) of the Business (each, a “Significant Customer”) for the twelve-month period ended
December 31, 2019, and the approximate amount for which each such customer was invoiced by
the Business during such period (treating affiliated customers as a single customer). To the
Knowledge of Sellers, since June 30, 2019, neither Sellers nor any of their respective Subsidiaries
have received any written notice from a Significant Customer that such Significant Customer has
reduced, or will reduce, in a material respect its purchase of the products or goods purchased from
the Business by such Significant Customer.

        Section 3.19 Significant Suppliers. Section 3.19 of the Seller Disclosure Schedules sets
forth a true, complete and correct list of the names of the twenty (20) most significant suppliers
(by dollar volume of purchases) of the Business (each, a “Significant Supplier”) for the twelve-
month period ended December 31, 2019, and the approximate amount the Business purchased
from each such supplier during such period (treating affiliated suppliers as a single supplier). To
the Knowledge of Sellers, since June 30, 2019, neither Sellers nor any of their respective
Subsidiaries have received any notice from a Significant Supplier that such Significant Supplier
has reduced, or will reduce, in a material respect the supply or availability of the products,
equipment, goods or services supplied to the Business by such Significant Supplier.

        Section 3.20 Insurance. Section 3.20 of the Seller Disclosure Schedules lists all material
insurance policies and insurance Contracts maintained or held with respect to the Business. To
the Knowledge of Sellers, the Business has insurance policies of the type and in the amounts
customarily carried by Persons conducting similar businesses (including with respect to size and
scope) or as required under Laws. All such policies are in full force and effect, there has not been
any material default or denial of any claims or coverage thereunder and no written notice of
cancellation or termination has been received by any Seller or Target Entity or, to the Knowledge
of Sellers, any of their Affiliates with respect to any such policy. Premiums in respect of each
such insurance policy still in effect are or will be fully paid prior to the Closing Date.

        Section 3.21 Related-Party Transactions.           Section 3.21 of the Seller Disclosure
Schedules sets forth a true, correct and complete list as of the date hereof of (a) all Contracts
between the Target Entities, on the one hand, and a Business Affiliated Person (other than
employment or consulting agreements entered into with any director, manager, officer or employee
of any Target Entity in the ordinary course of business or any Benefit Plans), on the other hand,
(b) a description of any other material business arrangement or relationship between any Target
Entity and any Business Affiliated Person (other than in the case of any director, manager, officer
or employee of any Target Entity, employment or consultancy relationships in the ordinary course
of business) and (c) any Contract or other arrangement pursuant to which a Business Affiliated
Person has any interest in any material asset, real or personal, tangible or intangible used by the
Business (clauses (a) through (c), each, an “Affiliate Transaction”). To the Knowledge of Sellers,
no Business Affiliated Person conducts any portion of the business of the Business (other than in
a capacity as a director, manager, officer or employee of a Target Entity or Seller) or has any
interest in any of the assets used in, or necessary to, the business of the Business (other than in its
capacity as a direct or indirect equity holder of a Target Entity).




                                                 -68-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 102 of 177




       Section 3.22 Lock Box. From the Measurement Time through the Closing, except for
Permitted Leakage:

                (a)     none of the Sellers or any of their Affiliates has, directly or indirectly,
through equity repurchases or redemptions or otherwise, received any interest payments,
dividends, distributions or other returns of capital from any of the Target Entities, nor is any Seller
or any of its Affiliates entitled to, directly or indirectly, receive any of the foregoing, nor has any
Seller or any of its Affiliates directed or caused the Target Entities to pay or commit to pay any of
the foregoing to any Person on its behalf in satisfaction of any liability, commitment or obligation
on the part of any Seller or any of its Affiliates, nor has any of the Target Entities made or
committed to make any such payment;

                 (b)     none of the Sellers or any of their Affiliates has, directly or indirectly,
received any consulting, advisory, management, service, directors, monitoring fee, bonus or
payment of any kind from any of the Target Entities, nor is any Seller or any of its Affiliates
entitled to, directly or indirectly, receive any of the foregoing, nor has any Seller or any of its
Affiliates directed or caused any of the Target Entities to make or pay, or commit to make or
pay, any of the foregoing to any Person on its behalf in satisfaction of any liability, commitment
or obligation on the part of any Seller or any of its Affiliates, nor has any of the Target Entities
made or committed to make any such payment;

                (c)     none of the Sellers or any of their Affiliates has, directly or indirectly,
received a loan, guarantee, indemnity or security or similar right (including options and similar
rights), is owed any Indebtedness or other similar Liability, commitment or obligation, or
received payments in respect of any of the foregoing from the Target Entities, nor is any Seller or
any of its Affiliates entitled to, directly or indirectly, receive any of the foregoing, nor has any
Seller or any of its Affiliates directed or caused any of the Target Entities to make or pay, or
commit to make or pay, any of the foregoing to any Person on its behalf in satisfaction of any
liability, commitment or obligation on the part of any Seller or any of its Affiliates, nor has any
of the Target Entities made or committed to make any such payment;

                 (d)    except as expressly contemplated by the Pre-Closing Reorganization or
otherwise expressly permitted by this Agreement, none of the Target Entities has, other than in
the ordinary course of business pursuant to intercompany arrangements that are consistent with
the costs and charges reflected in the 2019 Audited Additional Financial Statements, made any
purchase of goods or services from, or transferred any assets to, any Seller or any of its
Affiliates, nor is any Seller or any of its Affiliates entitled to make any such purchase or receive
any such transfer, nor has any Seller or any of its Affiliates, other than in the ordinary course of
business pursuant to intercompany arrangements that are consistent with the costs and charges
reflected in the 2019 Audited Additional Financial Statements, directed or caused any of the
Target Entities to make any purchase of goods or services, or transfer any assets, in respect of
any agreement, arrangement or understanding with or otherwise against a Person in satisfaction
of any liability, commitment or obligation on the part of any Seller or any of its Affiliates, nor
has any of the Target Entities made any such purchase or transfer or committed to make any such
purchase or transfer;




                                                 -69-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 103 of 177




                (e)     none of the Target Entities has advanced expenses to or increased the
compensation paid or other compensatory or health and welfare benefits provided by the Target
Entities to any Seller or any of its Affiliates, nor is any Seller or any of its Affiliates entitled to
have any such advance or increase, nor has any Seller or any of its Affiliates directed or caused
any of the Target Entities to advance expenses or increase such compensation or benefits in
respect of any agreement, arrangement or understanding with or otherwise against a Person in
satisfaction of any liability, commitment or obligation on the part of any Seller or any of its
Affiliates, nor has any of the Target Entities advanced such expenses or increased such
compensation or benefits or committed to advance such expenses or increase such compensation
or benefits; and

                (f)    none of the Target Entities has made, or committed to make, any gift or
charitable payment to or on behalf of any Seller or its Affiliate (the aggregate amount of all
distributions or payments of cash or other property described in clauses (a) through (f) and made
by the Target Entities and actually received by or benefitted to such Seller or its Affiliates, in each
case, after the Measurement Time and prior to the Closing, “Leakage”); provided that any Leakage
included in the calculation of Estimated Leakage shall not be deemed a breach of the
representations made in this Section 3.22.

                                  ARTICLE IV
                 REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Except as set forth in the Purchaser Disclosure Schedules (it being agreed that the
disclosure of any matter in any section or subsection in the Purchaser Disclosure
Schedules relating to this Article IV shall be deemed to be disclosed for all purposes of this
Article IV as long as the relevance of such disclosure to the other Sections or sub-Sections of this
Agreement is reasonably apparent on the face of such disclosure that it applies to such Sections or
sub-Sections), Purchaser hereby represents and warrants to Sellers as follows:

        Section 4.1 Organization, Standing and Power. Purchaser is duly organized, validly
existing and in good standing under the Laws of the jurisdiction (where applicable) in which it is
organized and has all necessary organizational power and authority to carry on its business as
presently conducted, except as would not, or would not reasonably be expected to, materially
impair or materially delay the ability of Purchaser to (a) perform its obligations under this
Agreement and the other Transaction Documents or (b) consummate the Transaction and the other
transactions contemplated hereby and thereby (any such impairment or material delay, a
“Purchaser Material Adverse Effect”).

        Section 4.2 Authority; Execution and Delivery; Enforceability. Subject to the
Bankruptcy Court’s entry of the Bidding Procedures Order, the Sale Order, the Confirmation Order
(unless the Transaction has been consummated following Purchaser’s exercise of the 363 Sale
Option) and any other order necessary to consummate the Transaction, Purchaser has all necessary
power and authority to execute this Agreement and the other Transaction Documents to which it
will be a party and, subject to entry of the Sale Order or the Confirmation Order (as applicable) by
the Bankruptcy Court, to consummate the Transaction and the other transactions contemplated
hereby and thereby. The execution and delivery by Purchaser of this Agreement and the other
Transaction Documents to which it will be a party and the consummation by Purchaser of the



                                                 -70-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 104 of 177




Transaction and the other transactions contemplated hereby and thereby have been, or in the case
of the Transaction Documents to be executed at the Closing, will be, duly authorized by all
necessary corporate or other action of Purchaser (subject to the entry of the Bidding Procedures
Order and the Sale Order and, in the case of the obligation to consummate the Transaction, to the
entry of the Confirmation Order (unless the Transaction has been consummated following
Purchaser’s exercise of the 363 Sale Option)). Purchaser has duly executed and delivered this
Agreement, and the Transaction Documents to be executed by Purchaser at the Closing will be
duly executed and delivered by Purchaser, and assuming due authorization, execution and delivery
by such other party thereto, this Agreement constitutes, and when executed by Purchaser and the
other parties thereto, the Transaction Documents will constitute, its valid and binding obligations
of Purchaser, enforceable against it in accordance with their terms, subject to the effect of any
Laws relating to bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general principles of equity (regardless of whether
such enforceability is considered in a Proceeding in equity or at law).

         Section 4.3 No Conflicts; Consents. The execution and delivery by Purchaser of this
Agreement does not, and the consummation by Purchaser of the Transaction and the other
transactions contemplated hereby, and the compliance by Purchaser with the terms hereof will not,
conflict with, or result in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or acceleration of any obligation, or
result in the creation of any Lien (other than Permitted Liens) upon any of the properties or assets
of Purchaser or any of its Subsidiaries under, any provision of (a) the Organizational Documents
of Purchaser or any of its Subsidiaries, (b) any Judgment or Law applicable to Purchaser or its
Subsidiaries, or to which properties or assets of Purchaser or one of its Subsidiaries, or (c) any
material Contract to which Purchaser or one of its Subsidiaries is a party, or by which the properties
or assets of Purchaser or its Subsidiaries are bound, except, in the case of clauses (b) and (c), for
any such items that would not reasonably be expected to have a Purchaser Material Adverse Effect.
No Approval of or notification to any Governmental Entity is required to be obtained or made by
or with respect to Purchaser or its Subsidiaries in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transaction and the other transactions
contemplated hereby and thereby, other than in respect of (i) any applicable Antitrust Laws and
(ii) notices, filings, consents and orders required in connection with the Chapter 11 Cases
(including the entry of the Sale Order or the Confirmation Order (as applicable) by the Bankruptcy
Court).

         Section 4.4 Financial Ability to Perform. Upon consummation of the Debt Financing
in accordance with the terms of the Debt Commitment Letters and the Equity Financing in
accordance with the terms of the Equity Commitment Letters, Purchaser will have immediately
prior to and at the Closing, available, unrestricted funds sufficient to enable Purchaser to perform
all of its obligations hereunder, including delivering the Closing Purchase Price and the Purchase
Price to Sellers, as and when contemplated by this Agreement and to pay or otherwise perform all
of the obligations of Purchaser under the other Transaction Documents. Without limiting
Section 9.7 or the provisions of Section 2.4 relating to the commencement and ending of the
Marketing Period, in no event shall the receipt or availability of any funds or financing (including,
for the avoidance of doubt, the Debt Financing and the Equity Financing) by or to Purchaser or




                                                 -71-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 105 of 177




any of its Affiliates or any Fund Affiliates or any other financing transaction be a condition to any
of the obligations of Purchaser hereunder.

       Section 4.5 Proceedings. There are no Proceedings or claims pending, or, to the
Knowledge of Purchaser, threatened, against Purchaser or any of its Affiliates that would
reasonably be expected to have a Purchaser Material Adverse Effect.

        Section 4.6 Financing. Purchaser has provided to Sellers true, correct and complete
copies of (i) executed and binding commitment letters dated as of the date hereof (as the same may
be amended or replaced in accordance with Section 5.20(a) and including any executed
commitment letter or similar agreement for alternate financing, in each case, in accordance with
Section 5.20(a), including all exhibits, schedules and annexes thereto, collectively, the “Debt
Commitment Letters”) from the Debt Financing Sources, relating to the commitment of the Debt
Financing Sources to provide, or cause to be provided, and subject to the terms and conditions
thereof, the amount of the debt financing stated therein for the purpose of funding the transactions
contemplated by this Agreement (collectively, the “Debt Financing”), (ii) executed fee letters (with
fee amounts, pricing caps and other “market flex” terms redacted, so long as such redaction does
not cover terms that would reasonably be expected to affect the conditionality, amount, timing,
availability or termination of the Debt Financing in connection with the Debt Commitment Letters
(such fee letters, the “Fee Letters”), and (iii) executed and binding commitment letters dated as of
the date hereof, together with all exhibits, schedules and annexes thereto (collectively, the “Equity
Commitment Letters” and, together with the Debt Commitment Letters, the “Commitment
Letters”) from each of Haldia Petrochemicals Limited, Rhône Partners V L.P. and Rhône Offshore
Partners V L.P. (the “Equity Investors”), pursuant to which the Equity Investors have committed
to provide Purchaser with cash equity financing up to an amount stated in each such Equity
Commitment Letter (collectively, the “Equity Financing” and, together with the Debt Financing,
the “Financing”), to which Sellers are express third-party beneficiaries pursuant to the terms and
subject to the conditions and limitations thereof. The Commitment Letters and the Fee Letters are
valid, binding and enforceable against Purchaser and, to the knowledge of Purchaser, each of the
other parties thereto, in accordance with their respective terms, except as such enforceability may
be (1) limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws of general application relating to or affecting creditors’ rights generally and
(2) subject to general equitable principles (whether considered in a proceeding in equity or at law).
None of the Commitment Letters or the Fee Letters has been amended or modified prior to the
date of this Agreement, and as of the date hereof, the respective commitments contained in the
Commitment Letters have not been withdrawn or rescinded in any respect and no such withdrawal,
rescission, amendment or modification is contemplated by Purchaser (other than potential
modifications in accordance with the “market flex” provisions in the Fee Letters as in effect on the
date hereof). There are no conditions precedent related to the funding of the full amount of Debt
Financing by the Debt Financing Sources or the Equity Financing by the Equity Investors, other
than as set forth in or contemplated by the Commitment Letters. As of the date of this Agreement,
subject to the satisfaction of the conditions contained in Section 7.1 and Section 7.2, no event has
occurred which, with or without notice, lapse of time or both, would reasonably be expected to
constitute a default or breach on the part of Purchaser, and to the Knowledge of Purchaser, any
other parties thereto, under the Commitment Letters. Purchaser will provide to Sellers any
amendments to the Commitment Letters or the Fee Letters (redacted in the same manner as the
Fee Letters delivered to the Sellers on or prior to the date hereof) as promptly as possible after


                                                -72-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 106 of 177




execution and delivery thereof. Other than as expressly set forth in the Commitment Letters, there
are (i) no agreements, side letters, arrangements or understandings that would, or would reasonably
be expected to, (A) impair the enforceability of the Commitment Letters, (B) reduce the aggregate
amount of the Financing required to fund the Required Payment Amount, (C) impose new or
additional conditions precedent to the Financing, or (D) otherwise adversely expand, amend or
modify any of the conditions precedent to the Financing, or otherwise expand, amend or modify
any other provision of the Commitment Letters, in the case of clauses (C) and (D), in a manner
that would reasonably be expected to prevent or materially delay the ability of Purchaser to
consummate the Closing. As of the date of this Agreement, subject to the satisfaction of the
conditions contained in Section 7.1 and Section 7.2, to the Knowledge of Purchaser, no fact or
occurrence exists that, with or without notice, lapse of time or both, would reasonably be expected
to (x) result in any of the conditions precedent to the Financing set forth in the Commitment Letters
not being satisfied on the Closing Date, (y) cause any of the Commitment Letters to become
ineffective or (z) result in the aggregate proceeds from the Financing, together with any available
cash and cash equivalents of the Purchased Entities, not constituting all the funds necessary for the
satisfaction of all of Purchaser’s obligations under this Agreement and the payment of the Closing
Purchase Price to Sellers (the “Required Payment Amount”) on the Closing Date (provided that
Purchaser makes no representation regarding the satisfaction of conditions to the extent relating to
Sellers, any Target Entity or the Business). Purchaser has fully paid or caused to be fully paid all
commitment fees or other fees that are required pursuant to the Commitment Letters or the related
Fee Letters to be paid prior to the date of this Agreement.

        Section 4.7 Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the Transaction and the other transactions contemplated by this Agreement based
upon arrangements made by or on behalf of Purchaser or any of its Affiliates for which Sellers or
any of their respective Affiliates would have any Liability.

        Section 4.8 Investigation; Acquisition of Shares for Investment. Purchaser has such
knowledge and experience in financial and business matters, and is capable of evaluating the merits
and risks of the Transaction and the other transactions contemplated by this Agreement. Purchaser
confirms that Sellers have made available to Purchaser and its Affiliates and Representatives the
opportunity to ask questions of the officers and management of Sellers and the Business, as well
as access to the documents, information and records of or with respect to the Purchased Assets,
the Assumed Liabilities, the Business and the Target Entities and to acquire additional information
about the business and financial condition of the Business, and Purchaser confirms that it has made
an independent investigation, analysis and evaluation of the Purchased Assets, the Assumed
Liabilities, the Business and the Target Entities. Purchaser is acquiring the Purchased Entity
Shares and Purchased Venture Equity Interests for investment purposes and not with a view toward
or for offer or sale in connection with any distribution thereof, or with any present intention of
offering, distributing or selling any of the Purchased Entity Shares or Purchased Venture Equity
Interests. Purchaser acknowledges that the Purchased Entity Shares and the Purchased Venture
Equity Interests have not been registered under the securities Laws of any jurisdiction, including
the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder
(the “Securities Act”), or any state securities Laws, and agrees that the Purchased Entity Shares
and Purchased Venture Equity Interests may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under any such applicable Laws, except


                                                -73-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 107 of 177




pursuant to an exemption from such registration available, or in a transaction not subject to
registration, under such Laws and without compliance with any other Laws, in each case, to the
extent applicable. Purchaser is an “accredited investor” within the meaning of Rule 501 under the
Securities Act, and any Purchased Entity Shares and Purchased Venture Equity Interests that
Purchaser receives, directly or indirectly, hereunder will be received only on its own behalf and its
Affiliate assignees and not for the account or benefit of any other person or entity. Purchaser is
able to bear the economic risk of holding the Purchased Entity Shares and Purchased Venture
Equity Interests for an indefinite period (including total loss of its investment).

        Section 4.9 Solvency. Immediately after giving effect to the consummation of the
transactions contemplated by the Transaction Documents (including the payment of the Purchase
Price), Purchaser and each of its Subsidiaries (including each of the Target Entities) will be
Solvent.

        Section 4.10 Adequate Assurance Regarding Executory Contracts. Purchaser (or its
Affiliates that will be assuming any Assumed Contract in connection with the Transaction) is and
will be capable of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f) of the
Bankruptcy Code with respect to the Assumed Contracts.

                                            ARTICLE V
                                           COVENANTS

       Section 5.1     Covenants Relating to Conduct of Business.

               (a)     Except (i) as set forth in Section 5.1 of the Seller Disclosure Schedules, (ii)
as required by applicable Law, (iii) as expressly contemplated by the terms of this Agreement or
the Pre-Closing Reorganization Plan, or (iv) as may be required by order of the Bankruptcy Court,
from the date of this Agreement to the Closing, and except as Purchaser may otherwise consent to
in writing (such consent not to be unreasonably withheld, conditioned or delayed), Sellers shall
(and shall cause their respective Subsidiaries to) use commercially reasonable efforts to (x)
conduct the Business in all material respects in the ordinary course and consistent with past
practice and (y) preserve substantially intact its goodwill and relationships with the Significant
Customers and the Significant Suppliers.

                (b)    Except (w) as set forth in Section 5.1 of the Seller Disclosure Schedules, (x)
as required by applicable Law, (y) as expressly contemplated by this Agreement or the Pre-Closing
Reorganization Plan, or (z) as may be contemplated or required by order of the Bankruptcy Court,
and solely with respect to the Business, Sellers shall not, and shall cause each Seller and each
Target Entity not to, do any of the following (by merger, operation of law, or otherwise) without
the prior written consent of Purchaser (such consent not to be unreasonably withheld, conditioned
or delayed):

                    (i)     authorize, consent to or effect any amendment or change to the
Organizational Documents of any Target Entity;

                       (ii)   issue, deliver or authorize the issuance of any Capital Stock or grant
any options, warrants, or other rights to purchase or obtain any Capital Stock of any Target Entity



                                                -74-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 108 of 177




or issue, sell or otherwise dispose of any of its Capital Stock or redeem, repurchase or otherwise
acquire any securities of any Target Entity;

                       (iii) (A) adjust, split, combine or reclassify any equity interests of any
Target Entity; (B) declare, set aside, issue, make or pay any dividends, distribution or other similar
payment, other than any such dividend, distribution or other similar payment that constitutes
Leakage or Permitted Leakage and, if constituting Leakage, results in a dollar-for-dollar
adjustment to the Final Purchase Price in accordance with this Agreement, all of which are, subject
to Sellers’ compliance with the limitations set forth in clauses (x) and (y) of Section 5.1(a),
permitted under this Agreement at any time on or after the date hereof and at or prior to the Closing
notwithstanding anything to the contrary in this Agreement (including Section 5.1(b)(iii) or
Section 3.22); (C) directly or indirectly redeem, repurchase, retire or otherwise acquire any equity
interests of any Target Entity; (D) effect any recapitalization, reclassification, stock dividend,
stock split or like change in the capitalization of any Target Entity; or (E) acquire or agree to
acquire by merging or consolidating with, or by purchasing any assets or equity securities of, or
by any other manner, any business or any corporation, partnership, association or other business
organization or division thereof;

                       (iv)     (A) incur any Indebtedness that would be an Assumed Liability
other than in the ordinary course of business or for amounts not exceeding $5,000,000 in the
aggregate, (B) make any acquisition of any assets or businesses that would be Purchased Assets in
excess of $1,000,000 individually or $5,000,000 in the aggregate or that consist of an interest in
real property, other than acquisitions of businesses, assets already contracted for by Sellers, any
Target Entity or their respective Affiliates set forth on Section 5.1(b)(iv) of the Seller Disclosure
Schedules or capital expenditures related to research and development activities in the ordinary
course of business consistent with past practice, (C) sell, lease, license, transfer, pledge, dispose
of, abandon, allow to lapse or encumber any material assets or businesses that would be Purchased
Assets (including any Owned Real Property or Leased Real Property), other than the sale of
Inventory and dispositions of obsolete or worthless equipment in the ordinary course of business
consistent with past practice, or sales or dispositions of businesses or assets already contracted for
by Sellers, any Target Entity or their respective Affiliates set forth on Section 5.1(b)(iv) of the
Seller Disclosure Schedules or (D) acquire an interest in material real property;

                      (v)    other than in the ordinary course of business, omit to take any action
necessary to maintain or renew any Registered IP;

                       (vi)    waive, release, assign, compromise or settle any Proceeding related
to the Business, the Target Entities, the Purchased Assets or the Assumed Liabilities, other than
(w) the Chapter 11 Cases, (x) involving solely money damages not in excess of $1,000,000
individually or $5,000,000 in the aggregate or (y) involving solely an agreement by the Business
to provide services with a value not in excess of $1,000,000;

                       (vii) make any change in any method of financial accounting or financial
accounting practice, policy or procedure applicable to the Business, other than such changes as are
required by GAAP or applicable Law, after the date of this Agreement;




                                                -75-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 109 of 177




                        (viii) fail to timely file any material Tax Return required to be filed (after
taking into account any extensions) by the applicable entity, prepare any material Tax Return on a
basis inconsistent with past practice, fail to timely pay any material Tax that is due and payable by
the applicable entity, settle or compromise any material Tax Proceeding, make, revoke or change
any material Tax election, file any material amended Tax Return, surrender any claim for a refund
of a material amount of Taxes, consent to any extension or waiver of any limitation period with
respect to any material claim or assessment for Taxes, enter into any “closing agreement” within
the meaning of Section 7121 of the Code (or any similar provision of state, local, or non-U.S. law)
with respect to a material amount of Taxes, or adopt or change any material Tax accounting
principle, method, period or practice;

                           (ix)     (A) modify, amend or waive any material right or obtain a
modification, amendment or waiver of any material obligation under, or fail to timely exercise any
reserved right under, any Material Contract or Real Property Lease, (B) enter into (x) a new
Contract that would be a Material Contract of the types referenced in Sections 3.11(a)(i), (ii), (vi),
(vii), (viii), (x) or (xi), or (y) any Real Property Lease, except, in the case of this clause (B), in the
ordinary course of business consistent with past practice, or (C) renew or terminate any Material
Contract or Real Property Lease, other than any renewal or termination in accordance with the
terms of such Material Contract or Real Property Lease, as applicable;

                     (x)     materially change or fail to keep in full force and effect any material
insurance coverage provided by existing insurance policies of the Business;

                      (xi)     grant any material waiver under or materially amend or modify, or
surrender, revoke, permit to lapse or otherwise terminate any material Business Permits, other than
waivers, amendments or modifications in the ordinary course of business consistent with past
practice;

                        (xii) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization, other than in connection with the Chapter
11 Cases; provided that any such plan proposed in the Chapter 11 Cases shall be consistent with
the terms of this Agreement and the Sale Order;

                       (xiii) make or commit to make any capital expenditures or capital
additions or improvements involving more than $5,000,000 in the aggregate, except for (A) any
capital expenditures as may be required to redress an ongoing or imminent Emergency or (B) any
capital expenditures set forth on Section 5.1 of the Seller Disclosure Schedules;

                      (xiv) enter into, or renew, any Contract relating to the Business and
containing (A) covenants that would restrict or limit in any material respect the ability of the
Business or any Target Entity after the Closing to compete in any business or with any Person or
in any geographic area or (B) any exclusive right or right of first refusal in favor of the counterparty
thereto;

                      (xv) make any loans to any third party (other than loans or advances to
employees for travel and business expenses in the ordinary course of business consistent with past




                                                  -76-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 110 of 177




practice) or purchase debt securities of a third party or amend the terms of any outstanding loan
agreement for Funded Debt that constitutes an Assumed Liability;

                       (xvi) other than as required by applicable Law, enter into or amend in any
material respect any material collective bargaining agreement with any labor organization or other
representative of any Business Employees;

                        (xvii) except (x) as required by any Benefit Plan or other Contract in
existence as of the date hereof or (y) as set forth in Section 5.1(b) of the Seller Disclosure
Schedules, (A) adopt, enter into, terminate, modify, amend or grant any waiver or consent (or
communicate any intention to take such action) in respect of any Transferred Benefit Plan,
(B) increase the compensation or benefits of any Business Employee or individual independent
contractor or consultant of a Target Entity (except in the ordinary course of business with respect
to employees who are not members of the board of directors or executive officers, including
pursuant to Sellers’ regular merit review process, that do not exceed three percent (3%) in the
aggregate), or result from increases in benefits under a Seller Benefit Plan that are not targeted
solely or primarily at Business Employees and apply uniformly to Business Employees and other
affected employees Sellers or their Subsidiaries that do not materially increase the Assumed
Liabilities, (C) enter into any new or enhanced severance or termination pay arrangements with
any Business Employee, Former Business Employee or current or former individual independent
contractor or consultant of a Target Entity, (D) pay any material amount or benefit to any Business
Employee or Former Business Employee not required by any Benefit Plan as in effect as of the
date of this Agreement or, in the case of any performance-based payment or benefit, in excess of
the amount earned based on actual performance, (E) grant any retention, stay, transaction or similar
bonuses, payments or rights to any Business Employee that would be an obligation of any Target
Entity or that would increase any Business Employee’s entitlements under any Transferred Benefit
Plan, (F) change any assumptions used to calculate funding or contribution obligations under any
Transferred Benefit Plan, other than as required by GAAP, (G) hire any individual who would,
upon hiring, be a Business Employee who is at the level of vice president or above or whose total
annual base salary exceeds $220,000, (H) transfer any employee of Sellers or any of their
Subsidiaries (other than any Business Employee) to any Target Entity, (I) transfer any employee
of any Target Entity out of such Target Entity to Sellers or any of their Subsidiaries, (J) terminate
the employment of any Business Employee who is at the level of vice president or above or whose
total annual base salary exceeds $200,000, other than for cause, or (K) permit any Affiliate of any
Seller (other than a Target Entity) to hire or solicit any Business Employee who is at the level of
vice president or above or whose total annual base salary exceeds $220,000; or

                      (xviii) authorize any of, or commit or agree to take, whether in writing or
otherwise, or do any of, the foregoing actions.

               (c)     Anything in this Section 5.1 to the contrary notwithstanding, the Parties
acknowledge and agree that this Section 5.1 shall not prohibit, limit or restrict (i) the transfer of
Excluded Assets or Retained Liabilities prior to, at or after the Closing, in accordance with this
Agreement, (ii) the transfer (by distribution or otherwise) of any cash or cash equivalents
immediately prior to the Closing or the operation of the cash management system of Sellers or any
of their respective Affiliates in the ordinary course of business consistent with past practice
(provided that any such cash or cash equivalents shall not be included in the Closing Cash



                                                -77-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 111 of 177




Amount), (iii) the operation of the businesses of Sellers or any of their respective Affiliates, except
with respect to the conduct of the Business by Sellers, the Target Entities and their respective
Affiliates, (iv) transactions and activities solely by or among any Seller and the Target Entities that
do not have the effect of creating any Lien on a Purchased Asset or result in an Assumed Liability
or (v) any action taken or to be taken as contemplated by the Pre-Closing Reorganization Plan.

               (d)    Sellers shall not, and shall cause their respective Subsidiaries and
Representatives not to, consent to any action by a Purchased Venture that would require the
consent of Purchaser pursuant to Section 5.1(b) if taken by a Subsidiary of any Seller, without the
prior written consent of Purchaser, which shall not be unreasonably withheld, conditioned or
delayed.

       Section 5.2     Efforts.

                 (a)     From and after the date hereof, each of Purchaser and Sellers shall, and each
shall cause their respective Affiliates (other than Fund Affiliates) to, use reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable in compliance with applicable Law to cause all conditions precedent to this
Agreement to be satisfied and to consummate and make effective in the most expeditious manner
possible (and in any event prior to the Outside Date) the Transaction and the other transactions
contemplated by this Agreement, including (i) the preparation and filing of all forms, registrations
and notices (including, with respect to the CFIUS Approval, a joint voluntary notice to CFIUS
under Section 721 of the Defense Production Act (the “CFIUS Notice”)) required or otherwise
agreed by the Parties to be filed to consummate the Transaction and the other transactions
contemplated by this Agreement (including, where applicable, the commencement of any pre-
notification periods) as soon as practicable after the date of this Agreement, which shall include a
request for early termination of the applicable waiting period under the HSR Act or any other
Antitrust Law, (ii) the execution and delivery of any additional instruments necessary to
consummate the Transaction and the other transactions contemplated by this Agreement and to
fully carry out the purposes of this Agreement, (iii) obtaining promptly (and in any event no later
than the Outside Date) all Regulatory Approvals and (iv) defending any lawsuits or other legal
proceedings, whether judicial or administrative, challenging this Agreement or the consummation
of the Transaction or the other transactions contemplated by this Agreement. Without limiting the
foregoing, Purchaser and Sellers shall, and each shall cause their respective Affiliates (other than
Fund Affiliates) to, take all actions necessary to obtain (and shall cooperate with each other in
obtaining) any Regulatory Approvals (which actions shall include furnishing all information
required in connection with such Approvals) required to be obtained or made by Purchaser, Sellers
or the Target Entities in connection with the Transaction or the other transactions contemplated by
this Agreement. Additionally, each of Purchaser and Sellers shall use reasonable best efforts to
fulfill all conditions precedent to this Agreement (including those set forth in Section 7.1) and shall
not take, and shall not permit any of its Affiliates (other than Fund Affiliates) to take, any action
after the date of this Agreement that would reasonably be expected to impair or delay the obtaining
of any Regulatory Approval necessary to be obtained prior to the Closing. To the extent that
transfers of any Permits are required as a result of the execution of this Agreement or the
consummation of the Transaction or the other transactions contemplated by this Agreement, the
Parties shall use reasonable best efforts to effect such transfers, to the extent any such Permits are
transferable in accordance with their respective terms (but subject to Section 2.13).



                                                 -78-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 112 of 177




                 (b)     Prior to the Closing, Purchaser and Sellers shall each keep the other apprised
of the status of matters relating to the completion of the Transaction and the other transactions
contemplated by this Agreement and work cooperatively in connection with obtaining all required
Regulatory Approvals. In that regard, prior to the Closing, subject to the Confidentiality
Agreement and Section 5.3, each Party shall promptly consult with the other Party to provide any
necessary information with respect to (and, in the case of correspondence, provide the other Party
(or its counsel) copies of) all submissions or filings made by such Party with any Governmental
Entity (other than, with respect to Sellers, any forms, statements or other documents filed with the
Bankruptcy Court in connection with the Chapter 11 Cases) or any other information supplied by
such Party to, or substantive correspondence with, a Governmental Entity in connection with this
Agreement, the Transaction and the other transactions contemplated by this Agreement. Subject
to the Confidentiality Agreement and Section 5.3, each Party shall promptly inform the other Party,
and if in writing, furnish the other Party with copies of (or, in the case of oral communications,
advise the other Party orally of) any substantive communication from any Governmental Entity
regarding the Transaction and the other transactions contemplated by this Agreement, and permit
the other Party to review and discuss in advance, and consider in good faith the views of the other
Party in connection with, any proposed written (or any proposed oral) substantive communication
with any such Governmental Entity. If either Party or any Representative of such Party receives a
request for additional information or documentary material from any Governmental Entity with
respect to the Transaction or the other transactions contemplated by this Agreement, then such
Party will use reasonable best efforts to make, or cause to be made, promptly and after consultation
with the other Party, an appropriate response in compliance with such request. Neither Party shall
participate, or permit its Representatives to participate, in any meeting or communication (whether
in person, via video or telephone conference or via email) with any Governmental Entity in
connection with this Agreement and the Transaction or the other transactions contemplated by this
Agreement (or make oral or written submissions at meetings or in telephone or other
conversations) unless it consults with the other Party in advance and, to the extent not prohibited
by such Governmental Entity, gives such other Party and its Representatives the opportunity to
attend and participate thereat. To the extent permitted by applicable Law, each Party shall furnish
the other Party with copies of all substantive correspondence, filings and communications (and
memoranda setting forth the substance thereof) between it and any such Governmental Entity with
respect to this Agreement and the Transaction or the other transactions contemplated by this
Agreement, and furnish the other Party with such necessary information and reasonable assistance
as the other Party may reasonably request in connection with its preparation of filings or
submissions of information to any such Governmental Entity. Purchaser and Sellers may, as they
deem advisable and necessary, reasonably designate any competitively sensitive material provided
to the other under this Section 5.2(b) as “outside counsel only.” Such materials and the information
contained therein shall be given only to the outside legal counsel and will not be disclosed by such
outside counsel to employees, officers, or directors of the recipient unless express permission is
obtained in advance from the source of the materials (Purchaser or Sellers, as the case may be) or
its legal counsel; provided, however, that materials provided pursuant to this Section 5.2(b) may
be redacted (i) to remove references concerning the valuation of or future plans for the Business,
(ii) as necessary to comply with contractual obligations and (iii) as necessary to address reasonable
privilege concerns.

             (c)    Notwithstanding anything to the contrary set forth elsewhere in this
Agreement, each of Purchaser and Sellers shall, and each shall cause their respective Affiliates


                                                 -79-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 113 of 177




(other than Fund Affiliates) to, take, or cause to be taken, any and all steps and to make, or cause
to be made, any and all undertakings necessary to resolve such objections, if any, as any
Governmental Entity or any other Person may assert under any Antitrust Law with respect to the
transactions contemplated hereby, and to avoid or eliminate each and every impediment under any
Antitrust Law that may be asserted by any Governmental Entity or any other Person with respect
to the transactions contemplated hereby, in each case, so as to enable the Closing to occur as soon
as reasonably possible (and in any event no later than the Outside Date), including without
limitation, (x) proposing, negotiating, committing to and effecting, by consent decree, hold
separate order, or otherwise, the sale, divestiture, lease, license, transfer or disposition, before or
after the Closing, of any assets, licenses, operations, rights, product lines, businesses or interests
therein of the Business or of Purchaser or its Affiliates (other than Fund Affiliates) (and consenting
to any such sale, divestiture, lease, license, transfer, disposition or other encumbering by the Sellers
of any of the assets, licenses, operations, rights, product lines, businesses or interests therein of the
Business or to any agreement by any of the Sellers to take any of the foregoing actions), (y)
creating, terminating, or divesting relationships, ventures, contractual rights or obligations of the
Business or of Purchaser or its Affiliates (other than Fund Affiliates) (or consenting to any such
creation, termination, or divestiture of relationships, ventures, contractual rights or obligations by
Sellers), or (z) otherwise taking or committing to take any action that would limit Purchaser’s and
its Affiliates’ (other than Fund Affiliates) freedom of action with respect to, or their ability to retain
or hold, directly or indirectly, any businesses, assets, equity interests, rights, product lines or
properties of the Business or of Purchaser or its Affiliates (other than Fund Affiliates), in each case
as may be required in order to obtain all Regulatory Approvals necessary to be obtained prior to
the Closing or to avoid the commencement of any action to prohibit the transactions contemplated
hereby under any Antitrust Law, or, in the alternative, to avoid the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order in any action or
proceeding seeking to prohibit the transactions contemplated hereby or delay the Closing beyond
the Outside Date; provided that (i) none of the Parties or any of their respective Affiliates shall
become subject to, or consent or agree to or otherwise take any action with respect to, any
requirement, condition, understanding, agreement or order of a Governmental Entity to sell, divest,
lease, license, transfer, dispose of or otherwise encumber, or agree to make any changes, restriction
or impairment, unless such requirement, condition, understanding, agreement, order,
encumbrance, agreement, change, restriction or impairment is binding on such Party and its
Affiliates only in the event that the Closing occurs and that (ii) neither (A) Purchaser nor any of
its respective Affiliates nor (B) Sellers nor any of their respective Affiliates shall, in either case,
be required to become subject to, or consent or agree to or otherwise take any action with respect
to, any asset, licenses, operation, right, product line, business or interest therein that does not
constitute a Purchased Asset.

                (d)      In furtherance and not in limitation of the covenants of the Parties contained
in this Section 5.2, if any administrative or judicial action or proceeding is instituted (or threatened
to be instituted) challenging any transaction contemplated by this Agreement as violative of any
Antitrust Law, each of Purchaser and Sellers shall use reasonable best efforts to contest and resist
any such action or proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents or restricts consummation of the Transaction or the other transactions
contemplated by this Agreement.



                                                  -80-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 114 of 177




               (e)      Whether or not the Transaction is consummated, Purchaser shall be
responsible for all of the filing fees to any Governmental Entity pursuant to this Section 5.2.

               (f)    Sellers and the Target Entities shall use their reasonable best efforts to
obtain the Other Lien Release Letters on or prior to the Closing.

        Section 5.3     Confidentiality.

                 (a)     Purchaser acknowledges that the information being provided to it in
connection with the Transaction and the other transactions contemplated hereby is subject to the
terms of that certain confidentiality agreement between Purchaser and MII, dated as of September
24, 2019 (the “Confidentiality Agreement”), the terms of which are incorporated into this
Agreement by reference in their entirety; provided that actions taken by the Parties to the extent
necessary in order to comply with their respective obligations under Section 5.2, Section 5.19 or
Section 5.20 hereunder shall not be deemed to be in violation of this Section 5.3 or the
Confidentiality Agreement. Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall terminate; provided that Purchaser acknowledges that its obligations of
confidentiality and non-disclosure with respect to any and all other information provided to it by
or on behalf of Sellers, the Target Entities or any of their respective Affiliates or Representatives,
concerning Sellers or any of their respective Affiliates (other than information exclusively related
to the Business and the Target Entities) shall continue to remain subject to the terms and conditions
of the Confidentiality Agreement until two (2) years from the Closing. Notwithstanding anything
in the Confidentiality Agreement or this Agreement to the contrary, Purchaser may disclose any
information concerning the transactions contemplated by this Agreement (i) to any potential
financing source and their respective Representatives, provided that such information is reasonably
required in connection with any equity or debt financing arrangements in connection with the
Transaction and any such recipients are subject to customary confidentiality obligations to
Purchaser or its Affiliates; (ii) which is or becomes generally available to the public other than as
a result of disclosure in violation of this Section 5.3 or the Confidentiality Agreement, (iii) is
required to be disclosed by applicable Law, to a Governmental Entity or otherwise in connection
with compliance or regulatory activity, in which case, if legally permitted, Purchaser shall use
reasonable best efforts to provide Sellers with prompt notice of such required disclosure so that
Sellers may seek, at Sellers’ sole expense, to obtain a protective order, injunctive relief or other
reasonable assurance that such disclosure shall be treated confidentially (which shall not be a
condition to any disclosure by Purchaser or any of its Affiliates) or (iv) that Purchaser or any of
its Affiliates receive from a third party after the Closing from a source that is not, to the Knowledge
of Purchaser, under any obligation of confidentiality with respect to such information. For
purposes of this Section 5.3, the term “Confidential Information” shall have the meaning ascribed
to it in the Confidentiality Agreement.

                (b)      From the Closing and until the three (3) -year anniversary of the Closing,
unless Purchaser has otherwise expressly consented in writing, Sellers shall, and shall cause their
respective Subsidiaries to, use commercially reasonable efforts to safeguard Confidential
Information and to protect it against disclosure, theft and loss, retain in confidence and not use,
directly or indirectly, for the benefit of itself or its Affiliates, any and all Confidential Information
to the extent exclusively relating to the Business and the Target Entities, and shall not disclose
such Confidential Information to any other Person; provided that the foregoing restrictions shall



                                                  -81-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 115 of 177




not apply to any information (i) which is or becomes generally available to the public other than
as a result of disclosure in violation of this Section 5.3(b), (ii) is required to be disclosed by
applicable Law, to a Governmental Entity or otherwise in connection with compliance or
regulatory activity, in which case, if legally permitted, Sellers shall use reasonable best efforts to
provide Purchaser with prompt notice of such required disclosure so that Purchaser may seek, at
Purchaser’s sole expense, to obtain a protective order, injunctive relief or other reasonable
assurance that such disclosure shall be treated confidentially (which shall not be a condition to any
disclosure by Sellers or any of their Affiliates), (iii) that Sellers or any of their respective Affiliates
receive from a third party after the Closing from a source that is not, to the Knowledge of Sellers,
under any obligation of confidentiality with respect to such information or (iv) that is
independently developed by or on behalf of Sellers or any of their respective Affiliates without
reference to or use of such Confidential Information. Subject to Section 5.14, the Parties
acknowledge and agree that (x) Sellers and their respective Affiliates may currently, and may
continue following the Closing, to maintain and expand business and commercial relationships
(whether as a customer, supplier or otherwise) with the same Persons, and engage in commercial
relationships with such Persons and with Purchaser and the other Target Entities, and may employ,
or continue to employ, individuals who previously worked in or with the Business and possess
knowledge and Know-How in their unaided memory used in, relating to, or arising from the
Business and (y) nothing in this Section 5.3(b) shall prohibit or restrict the maintenance or
expansion of any such relationships or employment of any such individuals (provided that all
express obligations of this Section 5.3(b) are otherwise observed). In addition, the foregoing shall
not prohibit Sellers from using such Confidential Information solely for the purpose of complying
with the terms of any of the Transaction Documents or any Contracts entered into prior to the
Closing that have not been assigned or transferred to Purchaser pursuant to Section 2.12, to the
limited extent reasonably necessary in connection with such Contracts (provided that all express
obligation of this Agreement are otherwise observed). Furthermore, the provisions of this Section
5.3(b) will not prohibit any retention of copies of records or any disclosure in connection with the
preparation and filing of financial statements with a Governmental Entity (including the U.S.
Securities Exchange Commission (the “SEC”)) or Tax Returns of any Seller or its Affiliates or in
connection with the enforcement of any right or remedy relating to this Agreement, the other
Transaction Documents or the transactions contemplated hereby and thereby.

        Section 5.4     Access to Information.

                 (a)    From the date of this Agreement through the Closing Date, Sellers shall,
and shall cause their respective Affiliates to, afford to Purchaser, its Affiliates and its
Representatives reasonable access, upon reasonable notice during normal business hours,
consistent with applicable Law, during the period prior to the Closing, to their respective
Representatives, properties and the books, documents, Contracts and records (including, for the
avoidance of doubt, any Tax Returns and Tax books and records, together with any note papers or
work papers related thereto, in each case, to the extent related to the Business), and personnel of
Sellers and their respective Subsidiaries to the extent related to the Business, the Assumed
Liabilities, the Purchased Assets and the Target Entities; provided that no Seller or any Affiliates
of such Seller shall be required to violate any obligation of confidentiality to which it or any of its
Affiliates may be subject in discharging their obligations pursuant to this Section 5.4(a); provided,
further, that such Seller shall, and shall cause its Affiliates to, use commercially reasonable efforts
to enter into back-to-back confidentiality agreements in order to permit Purchaser, its Affiliates


                                                   -82-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 116 of 177




and its Representatives to have reasonable access to Sellers’ and their Affiliates’ respective
Representatives, properties and the books, documents, Contracts and records (including, for the
avoidance of doubt, any Tax Returns and Tax books and records, together with any note papers or
work papers related thereto, in each case, to the extent related to the Business), and personnel of
Sellers and their respective Subsidiaries to the extent related to the Business, the Assumed
Liabilities, the Purchased Assets and the Target Entities. Sellers shall, and shall cause their
respective Affiliates to, furnish promptly to Purchaser and its Representatives, such information
concerning the Business as Purchaser and its Representatives may reasonably request; provided
that, prior to the Closing Date, Purchaser, its Affiliates and its Representatives shall not conduct
any Phase II environmental site assessment or conduct any invasive testing or any sampling of
soil, sediment, surface water, ground water or building material located at, on, under, about or
within any facility on the Owned Real Property or the Transferred Leased Real Property, or any
other property of Sellers, the Target Entities or any of their respective Affiliates; provided, further,
that nothing in this Agreement shall limit any of the Parties’ or any of their respective Affiliates’
rights of discovery.

                (b)     Purchaser agrees that any investigation undertaken pursuant to the access
granted under Section 5.4(a) shall be conducted in such a manner as not to unreasonably interfere
with the operation of the Business. All requests for access or information pursuant to
Section 5.4(a) shall be submitted to such persons as Seller Representative may designate in
writing, and none of Purchaser or any of its Affiliates or Representatives shall communicate with
any other employees of the Business (or Sellers or their respective Affiliates) without the prior
written consent of Seller Representative (such consent not to be unreasonably withheld,
conditioned or delayed). Anything to the contrary in this Agreement notwithstanding, no Seller
nor any Affiliate of such Seller shall be required to provide access to or disclose information where,
upon the written advice of counsel, such access or disclosure would jeopardize attorney-client
privilege, contravene any applicable Laws or violate any obligation of confidentiality to which
Sellers or any of their respective Affiliates may be subject; provided that each Seller and its
Affiliates shall use commercially reasonable efforts to provide such access or information to
Purchaser, its Affiliates and its Representatives in a manner not inconsistent with the foregoing.

                (c)    At the Closing and until the fifth (5th) anniversary of the Closing, Purchaser
shall, and shall cause the Target Entities to, afford Sellers, their respective Affiliates and their
respective Representatives, during normal business hours, upon reasonable notice, access only to
the books, Contracts and records that are Transferred Books and Records to the extent that such
documents relate to the Business and the Purchased Assets and only senior employees of the
Business and the Target Entities to the extent such access may be reasonably requested by Sellers,
solely in connection with Sellers’ financial statements, taxes, reporting obligations and
compliance with applicable Laws; provided that neither Purchaser nor any of its Affiliates shall be
required to violate any Law or obligation of confidentiality to which it or any of its Affiliates may
be subject in discharging their obligations pursuant to this Section 5.4(c); provided, further, that
nothing in this Agreement shall limit any of the Parties’ or any of their respective Affiliates’ rights
of discovery.

               (d)      Sellers agree that any investigation undertaken pursuant to the access
granted under Section 5.4(c) shall be conducted in such a manner as not to unreasonably interfere
with the operation of the Business. All requests for access or information pursuant to Section 5.4(c)



                                                 -83-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 117 of 177




shall be submitted to an executive officer of Purchaser or such other persons as Purchaser may
designate in writing, and none of Sellers or any of their respective Affiliates or Representatives
shall communicate with any other employees of the Business (or Purchaser or its Affiliates)
without the prior written consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed). Anything to the contrary in this Agreement notwithstanding, neither
Purchaser nor any of its Affiliates shall be required to provide access to or disclose information
where, upon the advice of counsel, such access or disclosure would jeopardize attorney-client
privilege, contravene any applicable Laws or violate any obligation of confidentiality to which
Purchaser or any of its Affiliates may be subject. Purchaser agrees to use commercially reasonable
efforts provide such access or information in a manner not inconsistent with the foregoing.

              (e)     Except as otherwise provided in Section 6.8, the Parties agree to use
commercially reasonable efforts to hold all the books and records of the Business existing on the
Closing Date and not to destroy or dispose of any thereof for a period of five (5) years from the
Closing Date or such longer time as may be required by Law.

         Section 5.5 Publicity. The initial press release with respect to the entry into this
Agreement shall be agreed upon in writing by Seller Representative and Purchaser. Other than
this initial press release, no Party nor any Subsidiary or Representative of such Party shall issue or
cause the publication of any press release or public announcement in respect of this Agreement,
the Transaction or the other transactions contemplated by this Agreement, without the prior written
consent of the other Party to this Agreement (which consent shall not be unreasonably withheld,
conditioned or delayed), except as may be required by Law, the Bankruptcy Court or stock
exchange rules (in which event such Party shall provide the other Party a meaningful opportunity
to review and comment (and will consider in good faith all reasonable comments) upon such press
release or public announcement in advance, to the extent reasonable under the circumstances);
provided that (a) each Party may make press releases or public announcements concerning this
Agreement, the Transaction or the other transactions contemplated by this Agreement that consist
solely of information previously disclosed in previous press releases or public announcements
made by either Party in compliance with this Section 5.5, (b) Sellers may disclose any information
concerning the transactions contemplated by this Agreement which is reasonably required in order
to comply with its obligations under the documents set forth on Section 5.5 of the Seller Disclosure
Schedules (in which event such Party shall provide the other Party with a meaningful opportunity
to review and comment (and will consider in good faith all reasonable comments) upon such press
release or public announcement in advance) and (c) Purchaser and its Affiliates, without consulting
with Sellers, may provide ordinary course communications regarding this Agreement and the
Transaction to existing or prospective general and limited partners, equity holders, members,
managers and investors of any Affiliates of such Person, in each case, who are subject to customary
confidentiality restrictions.

       Section 5.6     Intercompany Accounts and Intercompany Arrangements.

                (a)   Immediately prior to the Closing, all intercompany balances and accounts
(other than intercompany balances and accounts set forth in Section 5.6(a) of the Seller Disclosure
Schedules) between Sellers and any of their respective Affiliates (other than the Target Entities),
on the one hand, and the Target Entities, on the other hand, shall be cancelled, repaid or otherwise
eliminated in such a manner as Sellers shall determine after consultation with Purchaser, in each



                                                -84-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 118 of 177




case, without any Liability (including for Taxes) to Purchaser or any of its Affiliates from or after
the Closing Date without Leakage (other than Permitted Leakage or Leakage that reduces the Final
Purchase Price). Intercompany balances and accounts solely among any of the Target Entities
shall not be affected by this provision.

                 (b)    Immediately prior to the Closing, all arrangements, understandings or
Contracts, including all obligations to provide goods, services or other benefits, between Sellers
or any of their respective Affiliates (other than the Target Entities), on the one hand, and the Target
Entities, on the other hand, to the extent set forth in Section 5.6(b) of the Seller Disclosure
Schedules, shall automatically be terminated without further payment or performance and cease to
have any continuing or further force and effect, such that no Party thereto shall have any further
obligations therefor or thereunder and without any new or surviving Liability to Purchaser or any
of its Affiliates from or after the Closing Date.

                (c)    Sellers and their respective Subsidiaries may not enter into amendments to
any or all of the Surviving Intercompany Arrangements, except as set forth on Section 5.6(c) of
the Seller Disclosure Schedules, without the prior written consent of Purchaser.

        Section 5.7 Tax Matters. Within one week from the date of this Agreement, MDRT
shall send a draft to Purchaser of the request to approve that the Existing CIT Fiscal Unity will not
terminate in respect of the Relevant Target Entities as a result of the entry into this Agreement and
the covenants included herein, in accordance with paragraph 3.3 of the decree of 14 December
2010 (DGB2010/4620M), as most recently amended by the decree of 20 August 2018
(2018/121069). Purchaser shall provide its comment on the draft request to MDRT within 3 days
after receipt thereof and Sellers shall accept all reasonable comments of Purchaser. MDRT shall
ensure that the request is filed with the competent tax inspector of the Dutch Tax Authority
(Belastingdienst) within two weeks from the date of this Agreement.

       Section 5.8     Employee Matters.

                 (a)     Pre-Closing Transfers of Employment. On or prior to the Closing Date,
Sellers shall, or shall cause one of their respective Affiliates to take commercially reasonable steps
to transfer the employment of (i) each Target Dedicated Employee to the applicable Target Entity
or such other Entity as designated by Purchaser in writing and (ii) each employee of Sellers and
their respective Affiliates who is not a Business Employee and who is employed by a Target Entity
to Sellers or any of their respective Affiliates (other than any Target Entity), in each case, as
designated by Seller Representative. No later than fourteen (14) days following the date of this
Agreement, Sellers shall update the list of material Transferred Benefit Plans and material Seller
Benefit Plans set forth on Section 3.15(a) of the Seller Disclosure Schedules to reflect any update
with respect to Benefit Plans excluded due to Sellers not being able to make the relevant employees
of Sellers in non-U.S. jurisdictions aware of the Transaction so as to be provided with the necessary
information to populate Section 3.15(a) of the Seller Disclosure Schedules as of the date of this
Agreement. To the extent any shared services employees of Sellers are designated as Business
Employees, Sellers shall be permitted, subject to Purchaser’s prior written consent, to update
Section 3.15(a) of the Seller Disclosure Schedules to reflect additional Transferred Benefit Plans.

               (b)     Continuation of Employment.



                                                 -85-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 119 of 177




                        (i)     Purchaser shall, or shall cause one of its Affiliates to, no later than
twenty-five (25) Business Days prior to Closing, make offers of employment to all Business
Employees (other than the Target Entity Employees, Target Dedicated Employees whose
employment is transferred or is contemplated to be transferred as provided under Section 5.8(a),
and Business Employees whose employment transfers to Purchaser or any of its Affiliates by
operation of Law), in each case, (i) in a position in the Business that is comparable to such Business
Employee’s position in the Business on the offer date, (ii) at the same work location as such
Business Employee’s work location on the offer date, (iii) with terms and conditions regarding
annual base salary, or weekly or hourly rate of pay, annual short-term incentive target, commission
incentive target, annual long-term incentive target opportunities, and employee benefits that meet
the standards set forth in this Section 5.8, and (iv) effective subject to and upon the occurrence of
the Closing. Each Target Entity Employee (including each Target Dedicated Employee whose
employment is transferred as provided under Section 5.8(a)), each Business Employee whose
employment transfers to Purchaser or any of its Affiliates by operation of law, and each other
Business Employee who accepts Purchaser’s offer of employment pursuant to this Section 5.8(b),
shall be referred to in this Agreement as a “Transferred Business Employee.” Purchaser shall
comply with all Laws applicable to the hiring or non-hiring of all Transferred Business Employees.

                       (ii)   The Parties agree that, with respect to Business Employees who
primarily provide services in a jurisdiction with Transfer Regulations, the transactions
contemplated by this Agreement will constitute the automatic transfer of such Business
Employees, their contracts of employment and all rights and obligations associated with such
contracts of employment to Purchaser or one of its Affiliates. If it is found that any such Business
Employee does not automatically transfer to Purchaser or one of its Affiliates pursuant to the
Transfer Regulations, Purchaser shall make an offer of employment to such Business Employee
on the terms set forth in Section 5.8(b)(i); provided that offers of employment to such Business
Employees shall be on terms that would have applied had such employee transferred by operation
of law pursuant to the Transfer Regulations.

                        (iii) Upon request by Seller Representative, Purchaser shall use
commercially reasonable efforts to cooperate with Sellers to enter into and ensure the termination
or resignation or assignment of the employment relationship of International Business Employees.
Effective as of the Closing, each Seller hereby waives and releases (and shall have caused each of
its Subsidiaries other than the Target Entities to waive and release) each of the Transferred
Business Employees from any preexisting contractual noncompetition or nonsolicitation
obligations to which such Transferred Business Employees may have been party with any Seller
or any of its Subsidiaries that relate to the Business or the operation thereof. For the avoidance of
doubt, such waiver applies only as applicable to the Business and shall not include any restrictive
covenants governing non-Business activities or protecting Sellers’ confidential information,
proprietary information, and Trade Secrets that are not Purchased Assets.

               (c)     Terms and Conditions of Employment. With respect to each Transferred
Business Employee, Purchaser shall maintain, for a period of at least twelve (12) months following
the Closing Date, for so long as such Transferred Business Employee is employed by Purchaser
or one of its Affiliates, (i) at least the same wage rate or base salary level in effect for such
Transferred Business Employee immediately prior to the Closing, (ii) cash incentive compensation
opportunities for such Transferred Business Employee that are no less favorable than those in



                                                 -86-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 120 of 177




effect immediately prior to the Closing (less any amounts paid to such Transferred Business
Employee by any Seller pursuant to Section 5.8(i) for the year of the Closing) and (iii) employee
benefits that are no less favorable, in the aggregate, than those in effect for such Transferred
Business Employees immediately prior to the Closing; provided that for purposes of determining
whether such pay, opportunities and benefits are no less favorable in the aggregate, equity
compensation, defined benefit pension plan benefits, severance (beyond what is required by
Section 5.8(e)) retiree medical, nonqualified deferred compensation and retention, sale, stay, and
change in control payments and awards shall not be taken into account. The compensation,
benefits and terms and conditions of employment of Transferred Business Employees who are
covered by a collective bargaining, works council or other labor Contract shall be provided in
accordance with the applicable Contract. As of and after the Closing, Purchaser shall provide to
each Transferred Business Employee full credit for all purposes under any Transferred Benefit
Plan and each employee benefit plan, policy or arrangement sponsored by Purchaser or any of its
Affiliates for such Transferred Business Employee’s service prior to the Closing with Sellers or
any of their respective Affiliates, to the same extent such service is recognized by Sellers and their
respective Affiliates immediately prior to the Closing; provided that such service shall not be
credited for purposes of benefit accrual under the defined benefit pension plans of Purchaser and
its Affiliates covering the Transferred Business Employees or to the extent that such credit would
result in any duplication of compensation or benefits.

                (d)    Health Coverages. Purchaser shall cause each Transferred Business
Employee and his or her eligible dependents to be covered on and after the Closing by a group
health plan or plans maintained by Purchaser or any of its Affiliates that (i) comply with the
provisions of Section 5.8(b), (ii) do not limit or exclude coverage on the basis of any preexisting
condition of such Transferred Business Employee or dependent (other than any limitation already
in effect under the applicable group health Benefit Plan) or on the basis of any other exclusion or
waiting period not in effect under the applicable group health Benefit Plan and (iii) provide each
Transferred Business Employee full credit under Purchaser’s or such Affiliate’s group health
plans, for the year in which the Closing Date occurs, for any deductible or co-payment already
incurred by the Transferred Business Employee under the applicable group health Benefit Plan
and for any other out-of-pocket expenses that count against any maximum out-of-pocket expense
provision of the applicable group health Benefit Plan or Purchaser’s or such Affiliate’s group
health plans. As of and following the Closing Date, Purchaser or one of its Affiliates shall assume
and have the sole responsibility for providing and administering COBRA benefits or any required
continuation coverage for any Transferred Business Employee and all “qualified beneficiaries” of
such individuals for whom a “qualifying event” occurs on or following the Closing Date (including
all qualifying events that occur in connection with the transactions contemplated by this
Agreement). The terms “continuation coverage”, “qualified beneficiaries” and “qualifying event”
shall have the meanings ascribed to them under Section 4980B of the Code and Sections 601-608
of ERISA.

               (e)     Severance. With respect to each Transferred Business Employee whose
employment is terminated without cause during the twelve (12)-month period immediately
following the Closing Date, Purchaser shall provide such Transferred Business Employee with
severance benefits equal in value to the severance benefits that such Transferred Business
Employee would receive solely to the extent required under (i) applicable Laws, (ii) the terms of
the applicable Benefit Plan set forth on Section 3.15(a) of the Seller Disclosure Schedules, or (iii)


                                                -87-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 121 of 177




collective bargaining agreements or works council agreements, in each case, taking into account
such Transferred Business Employee’s service with Sellers and their respective Affiliates prior to
the Closing and with Purchaser and its Affiliates on and after the Closing.

                (f)    Accrued Vacation, Sick Leave and Personal Time. Sellers shall pay each
Transferred Business Employee, solely to the extent required by applicable Law, all accrued but
unused vacation, sick leave, paid time off and personal time for periods prior to the Closing Date
as set forth on Section 5.8(f) of the Seller Disclosure Schedules as soon as administratively
practicable following the Closing Date or as required by applicable Law, but in no event later than
forty-five (45) Business Days following the Closing Date; provided that, no later than forty-five
(45) days following the date of this Agreement, Sellers shall update Section 5.8(f) of the Seller
Disclosure Schedules to reflect any updates with respect to accrued but unused vacation, sick leave,
paid time off and personal time, and such schedule shall be updated no later than five (5) days after
the Closing. Purchaser shall promptly (and, in any event, within ten (10) Business Days following
the later of the Closing Date and the date of the applicable payment) reimburse Sellers for any
payments made by Sellers or their respective Affiliates to any Transferred Business Employees in
respect of earned but unused vacation, sick leave, paid time off and personal time paid to
Transferred Business Employees in accordance with the immediately preceding sentence of this
Section 5.8(f), except that such reimbursement shall not be $500,000 more than the aggregate
amounts set forth on Section 5.8(f) of the Seller Disclosure Schedules as of the date of this
Agreement. To the extent that accrued but unused vacation, sick leave, paid time off and personal
time is not paid to Transferred Business Employees in accordance with this Section 5.8(f),
Purchaser will recognize and assume all Liabilities with respect to such Transferred Business
Employee’s accrued but unused vacation, sick leave and personal time.

                (g)     Disability Benefits. If any Business Employee who is receiving long-term
disability benefits as of the Closing Date is, within six (6) months following the Closing Date (or
such longer period as required by applicable Law), able to return to work, Purchaser shall offer
employment to such employee on terms consistent with those applicable to Transferred Business
Employees generally under this Section 5.8. To the extent provided by a collective bargaining,
works council or other labor Contract, Purchaser shall return to work any inactive employee of the
Business who is subject to a collective bargaining, works council or other labor Contract and who
is receiving short- or long-term disability benefits as of the Closing Date, but who subsequently
becomes able to return to work within the period provided in the collective bargaining, works
council or other labor Contract that applied to him or her immediately prior to the Closing Date.
For the avoidance of doubt, if any Business Employee who is receiving long-term disability
benefits as of the Closing Date remains, after six (6) months following the Closing Date (or such
longer period as required by applicable Law or under the terms of the applicable collective
bargaining, works council or other labor Contract), unable to return to work, then such Business
Employee shall not be treated as Transferred Business Employee and shall have no rights to
employment with Purchaser and its Affiliates.

                (h)     401(k) Plan. Effective as of the Closing, Purchaser shall establish
participation by the Transferred Business Employees in Purchaser’s tax-qualified defined
contribution plan or plans with a cash or deferred feature (the “Purchaser 401(k) Plan”) for the
benefit of each Transferred Business Employee who, as of immediately prior to the Closing, was
eligible to participate in a tax-qualified defined contribution plan maintained by Sellers or their



                                                -88-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 122 of 177




respective Affiliates (collectively, the “Seller 401(k) Plans”). As soon as practicable after the
Closing Date, the Seller 401(k) Plans shall, to the extent permitted by Section 401(k)(10) of the
Code, make distributions available to Transferred Business Employees, and the Purchaser 401(k)
Plan shall accept any such distribution (including loans) as a rollover contribution if so directed
by the Transferred Business Employee.

                (i)    Annual or Quarterly Bonuses. Each Transferred Business Employee who
is eligible for an annual or quarterly bonus under any Benefit Plan for the year or quarter, as
applicable, in which the Closing occurs shall be paid a prorated portion of such annual or quarterly
bonus by the Sellers (or their applicable designees), to the extent earned under the terms of the
applicable Benefit Plan (without regard to any requirement of service through the end of that year
or quarter, as applicable), with such proration to reflect service and performance (if applicable)
through the Closing Date. Such payment shall be made no later than sixty (60) days following the
Closing Date. Following the Closing Date, the Transferred Business Employees shall participate
in annual incentive or short-term bonus plans sponsored or maintained by Purchaser in accordance
with Section 5.8(b).

                (j)    Flexible Spending Accounts. Sellers and Purchaser shall take all actions
necessary or appropriate so that, effective as of the Closing Date (a) the account balances (whether
positive or negative) (the “Transferred FSA Balances”) under the applicable flexible spending
accounts of Sellers or their respective Affiliates (collectively, the “Seller FSA Plans”) of the
Transferred Business Employees who are participants in the Seller FSA Plans shall be transferred
to one or more comparable plans of Purchaser (collectively, the “Purchaser FSA Plans”); (b) the
elections, contribution levels and coverage levels of such Transferred Business Employees shall
apply under the Purchaser FSA Plans in the same manner as under the Seller FSA Plans; and (c)
such Transferred Business Employees shall be reimbursed from the Purchaser FSA Plans for
claims incurred at any time during the plan year of the Seller FSA Plans in which the Closing Date
occurs that are submitted to the Purchaser FSA Plans from and after the Closing Date on the same
basis and the same terms and conditions as under the Seller FSA Plans. As soon as practicable
after the Closing Date, and in any event within ten (10) Business Days after the amount of the
Transferred FSA Balances is determined, Sellers shall pay Purchaser the net aggregate amount of
the Transferred FSA Balances, if such amount is positive, and Purchaser shall pay Sellers the net
aggregate amount of the Transferred FSA Balances, if such amount is negative.

                (k)    Transferred Benefit Plans; Seller Benefit Plans. (i) From and after the
Closing, Purchaser shall, or shall cause its designated Affiliate to, assume and honor all
Transferred Benefit Plans in accordance with their terms and shall satisfy any and all liability
related to the Transferred Benefit Plans. As of the Closing Date, the Transferred Business
Employees and their eligible dependents will cease any participation in each of the Seller Benefit
Plans; provided that Transferred Business Employees and their eligible dependents may continue
to participate in such Seller Benefit Plans as terminated but vested employees (or eligible
dependents thereof) in accordance with, and subject to their eligibility under, the terms of such
Seller Benefit Plans; (ii) Sellers shall retain each Seller Benefit Plan, unless applicable Law
requires a Seller Benefit Plan that is an International Benefit Plan (or a portion thereof) to transfer
to or be assumed by Purchaser, a Target Entity or one of their respective Subsidiaries, in which
case such plan (or portion thereof) shall be considered a Transferred Benefit Plan under this
Agreement; and (iii) with respect to the Lummus Technology Heat Transfer B.V. Pension Plan



                                                 -89-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 123 of 177




(the “Dutch Pension Plan”), any funding buffers available on or after January 1, 2021 arising from
the expiration of the combined Dutch Pension Plan not specifically allocated pursuant to the
termination conditions of the Dutch Pension Plan Contract with Aegon will be allocated to each
of Sellers and Lummus Technology Heat Transfer B.V., the amount of which shall be equal to
each entity’s percentage of the total net premium reserve of the combined Dutch Pension Plan.
Additionally, the Parties agree that following the end of the current Dutch Pension Plan Contract
period (December 31, 2020), Purchaser shall solely be responsible for entering into any
administrative Contracts or other third party agreements related to or with respect to, and paying
any and all costs or other Liabilities arising under, related to or associated with, the portion of the
Dutch Pension Plan that is a Transferred Benefit Plan, including the establishment of any
administrative Contract to be effective on or after January 1, 2021.

               (l)     Collective Bargaining Agreements; Works Councils. Purchaser agrees that
as of and following the Closing Date, Purchaser shall recognize as the representatives of the
Transferred Business Employees the unions and works councils that are signatories to the
collective bargaining, works council or other labor Contracts or otherwise represent Business
Employees immediately prior to the Closing. Without limiting the generality of this Section 5.8
or Purchaser’s obligations hereunder, with respect to Transferred Business Employees represented
by works councils or covered by collective bargaining, works council or other labor Contracts,
effective from and after the Closing, Purchaser or one of its Affiliates shall comply with applicable
Law concerning the works councils and collective bargaining, works council and other labor
Contracts in the context of this Agreement.

               (m)     Treatment of International Business Employees. The following terms and
conditions shall, in addition to the applicable terms and conditions of this Section 5.8, apply to
International Business Employees. International Business Employees who become Transferred
Business Employees are referred to herein as “Transferred International Business Employees.”

                         (i)     In the case of International Business Employees, Purchaser and its
Affiliates shall, in addition to meeting the applicable requirements of this Section 5.8, comply with
the Transfer Regulations and any additional requirements under applicable Laws governing the
terms and conditions of their employment or severance of employment in connection with the
Transaction or otherwise.

                         (ii)    In the event that Purchaser and its Affiliates, with respect to any
International Business Employee, either (A) do not comply with the Transfer Regulations or any
additional obligations or standards or other requirements under applicable Laws governing the
terms and conditions of the employment of International Business Employees or severance of
employment of Transferred International Business Employees, (B) do not provide a mirror benefit
plan that is identical to the provisions that are in effect as of immediately prior to the Closing under
each International Benefit Plan in which such International Business Employee was covered or
eligible for coverage immediately prior to the Closing, or (C) amend or otherwise modify at or
after the Closing any such mirror benefit plan or other term or condition of employment applicable
to such Transferred International Business Employee immediately prior to the Closing, which, in
either case of (A), (B), or (C), such failure results in any obligation, contingent or otherwise, of
Sellers or their respective Affiliates to pay any severance or other benefits (including such benefits
required under applicable Laws) to any International Business Employee or any additional



                                                 -90-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 124 of 177




Liability incurred by Sellers and their respective Affiliates in connection therewith, Purchaser
shall, and shall cause its Affiliates to, reimburse and otherwise indemnify and hold harmless
Sellers and their respective Affiliates or all such severance and other benefits and any such
additional Liabilities.

                (n)     Immigration Compliance. Purchaser agrees that, from and after the date
hereof, it will, or will cause its applicable Affiliate to, use commercially reasonable efforts to
cooperate with Sellers and their respective Affiliates to process and support green card applications
and other visa or similar applications of Business Employees.

               (o)     Retention Program Clawback Repayment. In the event that any Transferred
Business Employee actually pays Purchaser or its Affiliates any amounts pursuant to the clawback
repayment provision of the Project Union Recognition and Retention Program Award Agreements
(a “Repaid Clawback Amount”), then Purchaser shall within thirty (30) days following the receipt
thereof pay to Sellers an amount equal to the Repaid Clawback Amount.

                 (p)    No Third-Party Beneficiaries.          Without limiting the generality of
Section 9.5, the provisions of this Section 5.8 are solely for the benefit of the Parties and no current
or former employee, director or independent contractor or any other individual associated
therewith shall be regarded for any purpose as a third-party beneficiary of this Agreement, and
nothing in this Agreement shall be construed as an amendment to any Benefit Plan or other
employee benefit plan for any purpose. Nothing in this Section 5.8, express or implied, (i) shall
establish, or constitute an amendment, termination or modification of, or an understanding to
amend, establish, terminate or modify, any benefit plan, program, agreement or arrangement or
(ii) shall create any obligation on the part of Sellers, Purchaser or any of their respective Affiliates
to employ any Business Employee (including any Transferred Business Employee) for any period
following the Closing Date.

         Section 5.9 Financial Obligations. Purchaser shall use commercially reasonable efforts
to, at or prior to the Closing or, solely to the extent not effected at or prior to the Closing, following
the Closing, at Purchaser’s election, either (a) arrange for substitute letters of credit, surety bonds,
Purchaser guarantees and other similar credit support to replace any outstanding letters of credit,
surety bonds, guarantees and other similar contractual obligations entered into by or on behalf of
Sellers or any of their respective Affiliates (other than the Target Entities) in connection with or
relating to the Business, the Purchased Assets or the Assumed Liabilities that are set forth on
Section 5.9 of the Seller Disclosure Schedules (together, the “Guarantees”); provided that, for the
avoidance of doubt, nothing herein shall require Purchaser to replace any Guarantee set forth in
clause (i) of Section 5.9 the Seller Disclosure Schedules with cash collateral, letter of credit or
other similar obligation; or (b) assume all obligations under each Guarantee, obtaining from the
creditor or other counterparty a full and irrevocable release of Sellers and their respective Affiliates
that are liable, directly or indirectly, for reimbursement to the creditor or fulfillment of other
Liabilities to a counterparty in connection with the Guarantees. Sellers shall, and shall cause their
Affiliates to, cooperate with Purchaser as Purchaser reasonably requests in the replacement or
assumption of the Guarantees. To the extent the beneficiary or counterparty under the Guarantee
does not accept any substitute guarantee or replacement guarantee offered by Purchaser, effective
from and after the Closing, Purchaser agrees that to the extent Sellers or any of their respective
Affiliates incur any cost or expense, or is required to make any payment, in connection with such



                                                  -91-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 125 of 177




Guarantees that are not replaced or assumed by Purchaser, on or after the Closing, Purchaser shall
reimburse Sellers and their respective Affiliates for any and all amounts paid following the
Closing, including costs or expenses in connection with maintaining such Guarantees, whether or
not any such Guarantee is drawn upon or required to be performed, and shall in any event promptly
and in no event later than ten (10) Business Days after written demand therefor from Seller
Representative, reimburse Sellers and any of their respective Affiliates to the extent that any
Guarantee is called upon and Sellers or any of their respective Affiliates makes any cash payment
or incurs any Liability in respect of any such Guarantee. With respect to any Guarantees that
remain outstanding after the Closing and are not otherwise replaced or substituted by Purchaser,
Purchaser shall not permit any of the Purchased Entities or Purchased Ventures to (x) renew or
extend the term of, (y) increase its obligations under or otherwise amend in any manner adverse to
Sellers or any of their respective Affiliates or (z) transfer to any third party other than Purchaser
or its Affiliates any loan, Contract or other obligation for which Sellers or any of their respective
Subsidiaries would reasonably be expected to be liable under such Guarantee. To the extent that
Sellers or their respective Subsidiaries have performance obligations under any Guarantee
following the Closing, Purchaser will take such actions as reasonably requested by Seller
Representative to assist Sellers and their Subsidiaries in such obligations. To the extent
Reorganized McDermott shall have liability for any Guarantees referenced in this Section 5.9, it
is intended to be a third-party beneficiary of this Section 5.9 and shall have the right to enforce the
benefits intended to be conferred upon it under this Section 5.9 as though it were party to this
Agreement.

       Section 5.10 Names Following Closing.

               (a)    Except as set forth in Section 5.10, neither Purchaser nor any of its Affiliates
(including the Target Entities) shall use, or have the right to use, any of the Seller Marks. Within
ninety (90) days following the Closing, Purchaser shall cause each of the Target Entities whose
names include any of the Seller Marks to change its name to remove the Seller Marks from such
name. Each Seller shall, and shall cause any of its applicable Affiliates to, (i) within ninety (90)
days following the Closing, discontinue the use of the name “Lummus” (and any other Marks
included in the Owned Intellectual Property) and (ii) from and after the Closing, not subsequently
change its name to otherwise use or employ any name or Mark that includes, or is likely to cause
confusion with, the word “Lummus” or any other Marks included in the Owned Intellectual
Property without the prior written consent of Purchaser.

                (b)     Effective upon the Closing and until the expiration of the applicable time
period set forth in this Section 5.10(b), Seller shall, and shall cause its Affiliates to, grant to
Purchaser, its Affiliates and the Fund Affiliates, including the Target Entities, a limited, non-
exclusive, non-transferable, non-sublicenseable, fully paid-up, royalty-free, world-wide right and
license to use the Seller Marks for a period of six (6) months following the Closing Date (the
“Transition Period”) solely in connection with any Inventory, existing packaging, labeling,
container, stationery, business form, supplies, advertising or promotional material and any similar
material that, as of the Closing Date, bears or incorporates the Seller Marks, until such time as
usable Inventory existing as of the Closing Date has been exhausted; provided, however, that
during the Transition Period, (x) none of Purchaser, the Target Entities, Purchaser’s other
Affiliates or any Fund Affiliate shall take any action that would reasonably be expected to impair
the value of the Seller Marks, (y) when using the items listed in this Section 5.10(b) in the context



                                                 -92-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 126 of 177




of entering into or conducting contractual relationships, Purchaser shall clearly inform all other
applicable parties that Purchaser, rather than Seller, is the party (or the direct or indirect parent of
the party) entering into or conducting the contractual relationship, and (z) the personnel of
Purchaser, the Target Entities, Purchaser’s other Affiliates or any Fund Affiliates using the above
items shall not, and shall have no authority to, hold themselves out as officers, employees or agents
of any of the Sellers.

               (c)      Purchaser shall use commercially reasonable efforts to minimize the use of
the Seller Marks by Purchaser and its Affiliates on fixed assets as soon as practicable and in any
event before the expiration of the Transition Period or the period provided in Sections 5.10(a) and
5.10(b), as applicable.

        Section 5.11 Insurance/Directors and Officers of the Target Entities.

                (a)    Following the Closing, Sellers shall and shall cause their respective
Affiliates to (i) reasonably cooperate with Purchaser (upon Purchaser’s reasonable request) in
Purchaser making claims with respect to the Business with respect to Purchased Insurance
Proceeds, and (iii) promptly pay over to Purchaser any insurance proceeds that are Purchased
Insurance Proceeds and are received by Sellers or any of their respective Affiliates from and after
the Closing.

                (b)     Except as set forth in Section 5.11(b) of the Seller Disclosure Schedules,
from and after the Closing Date, the Business, the Target Entities, the Purchased Assets, the
Assumed Liabilities, and the operations and assets and Liabilities in respect thereof, shall cease to
be insured by Sellers’ or their respective Affiliates’ insurance policies or by any of their self-
insured programs, and, subject to Section 5.11(a), neither Purchaser nor its Affiliates (including
the Business and the Target Entities) shall have any access, right, title or interest to or in any such
insurance policies (including to all claims and rights to make claims and all rights to proceeds) to
cover the Business, the Target Entities, the Purchased Assets, the Assumed Liabilities, or the
operations or assets or Liabilities in respect thereof. Prior to, on or after the Closing, Sellers or
their respective Affiliates may amend any insurance policies in the manner it deems appropriate
to give effect to this Section 5.11. From and after the Closing, Purchaser shall be responsible for
securing all insurance it considers appropriate for the Business, the Target Entities, the Purchased
Assets, the Assumed Liabilities, and the operations and assets and Liabilities in respect thereof.

                 (c)     Purchaser agrees that, for a period of six (6) years after the Closing, it shall
cause the Target Entities and their successors not to repeal or modify any provision in their
Organizational Documents in a manner that would adversely affect the rights and/or exculpation
or indemnification of present or former directors, officers, employees or agents of the Target
Entities, it being the intent of the Parties that the directors, officers, employees and agents of the
Target Entities prior to the Closing shall continue thereafter to be entitled to such rights of
exculpation and indemnification to the fullest extent permitted under applicable Laws until at least
the sixth anniversary of the Closing Date.

       Section 5.12 Litigation Support. For a period of three (3) years after the Closing, in the
event that and for so long as any Party or any of its Affiliates is prosecuting, contesting or
defending any third-party Proceeding, or is involved in an investigation by a third party, in



                                                  -93-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 127 of 177




connection with any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction relating to, in connection with or
arising from the Business, the Target Entities, the Purchased Assets or the Assumed Liabilities, at
the reasonable request of such Party, the other Party shall, and shall cause its Affiliates (including,
in the case of Purchaser, the Target Entities but excluding Fund Affiliates) (and its and their
officers and employees) to reasonably cooperate with such Party and its counsel in such
prosecution, contest or defenses, including making its personnel reasonably available (including
reasonably available to provide testimony to the extent reasonably necessary) and providing
reasonable access to its books and records as shall be reasonably necessary in connection with
such prosecution, contest or defense, at the sole cost and expense of the prosecuting, contesting or
defending Party, and entry into a joint defense agreement as may be agreed between the Parties.
Notwithstanding anything to the contrary in this Section 5.12, Purchaser and Sellers acknowledge
and agree that this Section 5.12 shall not apply with respect to any Proceeding with respect to
which Purchaser and/or its Affiliates are adverse to Seller and/or its Affiliates.

       Section 5.13 Payments.

               (a)     Sellers shall, or shall cause their respective Affiliates to, promptly pay or
deliver to Purchaser (or its designated Affiliates) any monies or checks to the extent related to the
Business, the Purchased Assets, the Assumed Liabilities or the Target Entities that have been sent
to Sellers or any of their applicable Affiliates after the Closing Date by customers, suppliers or
other contracting parties of the Business or the Target Entities to the extent that they are in respect
of the Business, a Purchased Asset or Assumed Liability hereunder.

                (b)     Purchaser shall, or shall cause its applicable Affiliate to, promptly pay or
deliver to Sellers (or their designated Affiliates) any monies or checks that have been sent to
Purchaser or any of its applicable Affiliates (including the Target Entities) after the Closing Date
to the extent that they are in respect of an Excluded Asset or Retained Liability hereunder.

       Section 5.14 Non-Solicitation of Employees; Non-Competition.

                (a)      For a period of two (2) years from the Closing Date, Sellers agree that,
without the prior written consent of Purchaser, none of Sellers or any of their respective
Subsidiaries will, directly or indirectly, retain, employ or solicit for employment any individual
who was a Business Employee immediately prior to the Closing and became employed by
Purchaser or Purchaser’s Subsidiaries (including any Target Entity) as of immediately following
the Closing (each, a “Business Covered Person”) as an employee or a consultant; provided that
Sellers and their respective Subsidiaries shall not be precluded from soliciting or hiring or taking
any other action with respect to any Business Covered Person whose employment ceased at least
six months prior to commencement of employment discussions between the applicable Seller or
its Subsidiaries and such individual; provided, further, that Sellers and their respective Subsidiaries
shall not be restricted from engaging in general solicitations or advertising not targeted at any such
Persons described above. In addition to the foregoing, for a period of three (3) years from the
Closing Date, Sellers agree that, without the prior written consent of Purchaser, no Seller or any
of their respective Subsidiaries will retain, employ or solicit for employment any Key Employee
as an employee or consultant; provided, that Sellers and their respective Subsidiaries shall not be




                                                 -94-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 128 of 177




restricted from engaging in solicitations or advertising not targeted at any such Key Employee.
“Key Employee” means the individuals set forth on Section 5.14(a) of the Disclosure Schedules.

                (b)     For a period of two (2) years from the Closing Date, Purchaser agrees that,
without the prior written consent of Seller Representative, none of Purchaser or any of its
Subsidiaries will, directly or indirectly, retain, employ or solicit for employment any individual
who is an employee of any Seller or any of its Affiliates after the Closing (each, a “Seller Covered
Person”) as an employee or a consultant; provided that Purchaser and its Subsidiaries shall not be
precluded from soliciting or hiring or taking any other action with respect to any Seller Covered
Person whose employment ceased at least six months prior to commencement of employment
discussions between Purchaser or its Subsidiaries and such individual; and provided, further, that
Purchaser and its Subsidiaries shall not be restricted from engaging in solicitations or advertising
not targeted at any Seller Covered Persons. Sellers agree that if Purchaser requests that Sellers
waive the restrictions set forth in this Section 5.14(b) with respect to a Seller Covered Person,
Sellers shall consider such request in good faith.

                 (c)     For a period of three (3) years from the Closing Date, without the prior
written consent of Purchaser, Sellers agree that they shall not, and shall cause each of their
Affiliates not to, directly or indirectly, whether alone or jointly with another Person, whether under
an agency, employment, consulting or similar arrangement, license, contract manufacturing
arrangement or any other form of business association, carry on in any manner, or have an interest
in any Person engaged in any business or activities that compete with the Business as conducted
as of the Closing Date (the “Restricted Activities”); provided that the provisions of this Section
5.14(c) shall not be applicable to the acquiring or the surviving Entity (or any of its Affiliates,
other than Sellers and their Affiliates as of immediately prior to a bona fide third party transaction
hereinafter described) of a bona fide third party transaction to a non-Affiliate in the event that any
Seller or any of its Affiliates is acquired, directly or indirectly, by any Person engaged, directly or
indirectly, prior to the date of such transaction in operations the conduct of which would otherwise
violate this Section 5.14(c) but shall in any event restrict Sellers and their Subsidiaries and
provided, further, that nothing herein shall preclude any Seller from:

                       (i)    acquiring (or entering into an agreement to acquire) and, after such
acquisition, owning an interest in any Person (or its successor) that is engaged in a business or
activity that would otherwise violate this Section 5.14(c) (a “Competing Business”) if such
Competing Business generated less than ten percent (10%) of such Person’s consolidated annual
revenues in the last completed fiscal year of such Person prior to such acquisition;

                        (ii)    owning ten percent (10%) or less of the outstanding publicly traded
equity securities of any Person who may be engaged in a Competing Business and whose equity
securities are listed on a recognized public stock exchange or trading platform;

                       (iii)   owning any interest in NET Power, LLC;

                       (iv)   acquiring (or entering an agreement to acquire) and, after such
acquisition, owning an interest in any Person (or its successor) that is engaged in a Competing
Business if (A) such Competing Business generated ten percent (10%) or more (but in no event
greater than twenty-five percent (25%)) of such Person’s consolidated annual revenues in the last



                                                 -95-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 129 of 177




completed fiscal year of such Person and (B) such Seller, within six (6) months after the
consummation of such acquisition, discontinues, or enters into a definitive agreement to cause the
divestiture of, a sufficient portion of the Competing Business of such Person such that the
restrictions set forth in this Section 5.14(c) would not operate to restrict such ownership and has
completed such disposition within twelve (12) months of the date of such definitive agreement;

                       (v)    exercising its rights or performing or complying with its obligations
(including through such Seller’s direct or indirect ownership of Purchaser and its subsidiaries after
the Closing and the Shareholders Agreement) under or as contemplated by this Agreement or any
of the other Transaction Documents;

                         (vi)    subject to Section 5.3, entering into or participating in a joint
venture, partnership or other strategic business relationship (including a subcontracting
relationship) with any Person engaged in a Competing Business, including, for the avoidance of
doubt, in any activities in respect of Opportunities (as defined in the Strategic Agreement) for
which the Joint Steering Committee (as defined in the Strategic Agreement) has not agreed to
pursue in accordance with the terms of the Strategic Agreement; provided that such joint venture,
partnership or other strategic business relationship does not engage in the Competing Business (it
being acknowledged that, subject to the compliance with the Strategic Agreement, business
relationships relating to pursuing Opportunities (as defined in the Strategic Agreement) or similar
engagements with customers, where a third-party provider of services similar to those provided by
the Business provides those services and Sellers or their Affiliates provide EPC or other services
shall not in and of itself be restricted by this Section 5.14(c)); or

                    (vii) performing any obligations or receiving any benefits under the
Surviving Intercompany Arrangements or the Strategic Agreement.

                (d)     The Parties acknowledge that the restrictions contained in this Section 5.14
are reasonable in scope and duration in the light of the nature, size and location of the Business.
The Parties further acknowledge that the restrictions contained in this Section 5.14 are necessary
to protect Purchaser’s significant investment in the Business, including its goodwill. It is the desire
and intent of the Parties that the provisions of this Section 5.14 be enforced to the fullest extent
permissible under applicable Law. If any provision of this Section 5.14 is held to be excessively
broad as to duration, scope, activity or subject, such provision will be construed by limiting and
reducing it so as to be enforceable to the maximum extent permissible under applicable Law.

        Section 5.15 Misallocated Assets. If, following the Closing, Purchaser or its Affiliates
(including the Target Entities) own any Excluded Asset (including by having an Excluded Asset
located at a facility that will be owned or leased by Purchaser or Affiliates (including the Target
Entities)), Purchaser shall transfer, or shall cause its Affiliates (including the Target Entities) to
transfer, at no cost to Purchaser, such Excluded Asset as soon as practicable to the Seller indicated
by Seller Representative. If, following the Closing, Sellers or any of their respective Affiliates
owns any Purchased Asset, subject to Section 2.13, Sellers shall transfer, or shall cause their
respective Affiliates to transfer, at no cost to Purchaser or any of its Affiliates, such Purchased
Asset as soon as practicable to Purchaser or an Affiliate (including a Target Entity) indicated by
Purchaser. Sellers shall be responsible for reasonable out-of-pocket fees, expenses or costs,




                                                 -96-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 130 of 177




including any Tax costs, incurred by the Parties in connection with the transfers described in this
Section 5.15.

        Section 5.16 Further Assurances. From time to time following the Closing, the Parties
shall, and shall cause their respective Affiliates to, execute, acknowledge and deliver all reasonable
further conveyances, notices, assumptions, releases, acquittances and instruments, and take such
other reasonable actions, in each case as may be necessary or appropriate to make effective the
Transaction and the other transactions contemplated hereby if reasonably requested by any other
Party to this Agreement.

        Section 5.17 Pre-Closing Reorganization. Prior to the Closing, Sellers shall cause the
Pre-Closing Reorganization to be consummated; provided that, notwithstanding anything to the
contrary contained in any of the Transaction Documents, any documents, Contracts or other
arrangements implementing the Pre-Closing Reorganization shall be reasonably acceptable to both
the Sellers and Purchaser.

       Section 5.18 Additional Financial Statements.

                 (a)   Sellers shall prepare and deliver to Purchaser (A) audited balance sheets of
the Business as of December 31, 2018 and December 31, 2017 and the related audited statements
of operations, statements of cash flows and statements of changes in net investment of the Business
for the years ended December 31, 2018 and December 31, 2017, together with the auditor’s reports
thereon, an unqualified opinion of the auditor, and all related notes and schedules thereto, which
shall be provided by Sellers to Purchaser as soon as practicable following the date hereof (but
which shall be provided no later than the later of (x) February 10, 2020 and (y) the date that is
three (3) Business Days following the date on which Ernst & Young LLP is appointed as the
auditor by the Bankruptcy Court in the Chapter 11 Cases, or if another auditor is appointed, thirty
(30) days following the date on which such other auditor is appointed) (the “2017–2018 Audited
Additional Financial Statements”), (B) audited balance sheets of the Business as of December 31,
2019 and the related audited statements of operations, statements of cash flows and statements of
changes in net investment of the Business for the year ended December 31, 2019, together with
the auditor’s reports thereon, an unqualified opinion of the auditor and all related notes and
schedules thereto, which shall be provided by Sellers to Purchaser as soon as practicable (but which
shall be provided no later than the later of (x) March 31, 2020 and (y) the date that is three (3)
Business Days following the date on which Ernst & Young LLP is appointed as the auditor by the
Bankruptcy Court in the Chapter 11 Cases or if another auditor is appointed, thirty (30) days
following the date on which such other auditor is appointed) (the “2019 Audited Additional
Financial Statements”, collectively with the 2017–2018 Audited Additional Financial Statements,
the “Additional Audited Financial Statements”), (C) unaudited balance sheet and related statement
of operations of the Business as of and for the nine-month period ended September 30, 2019, which
shall be provided by Sellers to Purchaser as soon as practicable (but which shall be provided no
later than February 10, 2020), and (D) unaudited monthly financial statements of the Business in
the form customarily prepared by Sellers (which shall not include footnote disclosures), to the
extent available to Sellers, as of and for each monthly period ended after December 31, 2019 and
at least thirty (30) Business Days prior to the Closing, in each case prepared on an as-managed
basis.




                                                -97-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 131 of 177




       Section 5.19 Bankruptcy Court Filings; Milestones.

               (a)     No later than:

                      (i)     January 22, 2020, Sellers shall file the Chapter 11 Cases with the
Bankruptcy Court. Sellers and Purchaser acknowledge that this Agreement and the transactions
contemplated herein are subject to entry of the Bidding Procedures Order, the Sale Order and the
Confirmation Order (unless the Transaction has been consummated following Purchaser’s exercise
of the 363 Sale Option). In the event of any discrepancy between this Agreement and the Bidding
Procedures Order, the Bidding Procedures Order shall govern; in the event of any discrepancy
between this Agreement and the Sale Order, the Sale Order shall govern; and in the event of any
discrepancy between this Agreement and the Confirmation Order, the Confirmation Order shall
govern, unless the Transaction has been consummated following Purchaser’s exercise of the 363
Sale Option, in which case this Agreement shall govern.

                       (ii)    The Petition Date, Sellers shall file with the Bankruptcy Court the
Bidding Procedures Motion seeking entry of the Bidding Procedures Order and the Sale Order.
Except as otherwise provided herein, the Bidding Procedures Motion, the Sale Order, the Bidding
Procedures Order, and any other filings, pleadings, documents, or agreements related to or
describing the transactions contemplated herein or Purchaser (including, if applicable, any “first
day declaration” or other “first day papers,” disclosure statement or chapter 11 plan of
reorganization or liquidation) shall be reasonably acceptable to Purchaser.

                      (iii) forty (40) calendar days following the Petition Date, the Bankruptcy
Court shall have entered the Bidding Procedures Order.

                      (iv)   fifty-five (55) calendar days following the Petition Date, Sellers
shall have completed the Auction (if any) on the terms set forth in the Bidding Procedures Order.

                        (v)    seventy (70) calendar days following the Petition Date, the
Bankruptcy Court shall have entered the Sale Order; provided that, if (A) on the Petition Date,
Sellers fail to file a chapter 11 plan, disclosure statement, and RSA executed by the Required
Supporting Stakeholders, in each case consistent with the Transaction, (B) at any time following
the Petition Date, any statutory committee is appointed in the Chapter 11 Cases, or (C) at any time
after the Petition Date, the parties to the RSA do not constitute the Required Supporting
Stakeholders, then the Bankruptcy Court shall have sixty (60) calendar days following the Petition
Date to enter the Sale Order.

                (b)    Sellers shall give customary notice under the Bankruptcy Code for the relief
specified in the Bidding Procedures Motion to known creditors and parties in interest entitled to
notice thereof pursuant to the proposed Bidding Procedures Order and any other applicable orders
or rules of the Bankruptcy Court.

                (c)    From and after the date hereof, Sellers will, and will cause their Affiliates
to, provide reasonable prior notice before filing any materials with the Bankruptcy Court that relate
in any material respect to this Agreement, the transactions contemplated herein, Purchaser or its
Affiliates, the Bidding Procedures Order, the Sale Order, or the Confirmation Order, and shall
consult in good faith with Purchaser regarding the content of such materials to the extent relating


                                                -98-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 132 of 177




to Purchaser or its Affiliates, this Agreement or the transactions contemplated herein (including,
but not limited to, whether portions of such materials should be redacted prior to any such filing).

       Section 5.20 Alternative Transactions.

                (a)    In accordance with the Bidding Procedures Order, Sellers may, and may
cause their respective Affiliates and Representatives to, initiate contact with, solicit or encourage
submission of any inquiries, proposals or offers by, respond to any unsolicited inquiries, proposals
or offers submitted by, and enter into any discussions or negotiations regarding any of the
foregoing with, any Person (in addition to Purchaser and its Affiliates and Representatives) in
connection with or for purposes of pursuing any Alternative Transaction only in accordance with
the Bidding Procedures Order; provided that Sellers may only furnish information with respect to
any of the Purchased Assets to any such Person (and simultaneously provide such information to
Purchaser) pursuant to an Acceptable Confidentiality Agreement. Subject to the Bidding
Procedures Order, Sellers shall as promptly as reasonably practicable (and in any event within
twenty (24) hours after receipt) notify Purchaser in writing of (i) receipt by Sellers or any of their
respective Affiliates or Representatives of any such inquiries, proposals or offer and (ii) any
decision by Sellers as to whether to enter into any such discussions or negotiations. Subject to the
Bidding Procedures Order, Sellers shall (x) promptly provide Purchaser with (1) written notice
indicating the identity of the Person making any such inquiry, proposal or offer and the material
terms and condition of any such proposal or offer and (2) such other information as is reasonably
necessary to keep Purchaser informed in all material respects of the status and material terms of
any such inquiry, proposal, offer, discussions or negotiations and (y) keep Purchaser informed as
promptly as practicable with respect to any changes in the material terms of any such inquiry,
proposal, offer, discussions or negotiations.

                (b)     If an Auction is conducted, and Purchaser is not the Successful Bidder, then
if and only if Purchaser submits the second-highest or second-best bid at the Auction for the
Purchased Assets or the terms of this Agreement constitute the second-highest or second-best bid
for the Purchased Assets at the Auction, and Sellers provide notice thereof to Purchaser within
three (3) days of the Auction, then Purchaser shall, in accordance with and subject to the Bidding
Procedures Order, be required to serve as the back-up bidder if Purchaser is the next highest or
otherwise best bidder at the Auction (such party that is the next highest or otherwise best bidder at
the Auction, the “Back-Up Bidder”) and, if Purchaser is the Back-Up Bidder, Purchaser shall,
notwithstanding Section 8.1(i), be required to keep its bid to consummate the Transaction on the
terms and conditions set forth in this Agreement (as the same may be improved upon by Purchaser
in the Auction) open and irrevocable until the Back-Up Termination Date. Following the Auction,
if the Successful Bidder fails to consummate the applicable Alternative Transaction as a result of
a breach or failure to perform on the part of such Successful Bidder, then Purchaser, if Purchaser
is the Back-Up Bidder, will be deemed to have the new prevailing bid and be the Successful Bidder
(including for purposes of the 363 Sale Option), and Sellers may seek authority to consummate
the Transaction on the terms and conditions set forth in this Agreement (as the same may be
improved upon by Purchaser in the Auction) with the Back-Up Bidder. For the avoidance of doubt,
Purchaser shall not be required to serve as the Back-Up Bidder beyond the Back-Up Termination
Date as such date may be extended pursuant to the terms of this Agreement.




                                                -99-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 133 of 177




        Section 5.21 Cure Costs. Sellers shall transfer and assign, or shall cause to be transferred
or assigned, the Assumed Business Contracts and Real Property Leases (collectively, the
“Assumed Contracts”) to Purchaser or an Affiliate of Purchaser designated by Purchaser, and
Purchaser or such designated Affiliate of Purchaser shall assume all Assumed Contracts, as of the
Closing Date pursuant to section 365 of the Bankruptcy Code and the Sale Order or the
Confirmation Order (as applicable). As promptly as practicable following the date hereof,
Purchaser and Sellers shall use commercially reasonable efforts to cooperate and determine the
Cure Costs under each Assumed Contract, if any, so as to permit the assumption and assignment
of each such Assumed Contract pursuant to section 365 of the Bankruptcy Code in connection
with the Transaction. In connection with the assignment and assumption of the Assumed
Contracts, Sellers shall cure any defaults under the Assumed Contracts by payment of any Cure
Costs (or create reserves therefor) as ordered by the Bankruptcy Court. Sellers or their designated
Affiliate shall be responsible for demonstrating and establishing adequate assurance of future
performance before the Bankruptcy Court with respect to the Assumed Contracts.

       Section 5.22 Financing.

                (a)     Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or advisable to consummate
the Financing on the terms and conditions described in the Commitment Letters, including using
reasonable best efforts to (i) maintain in effect and comply with the Commitment Letters in
accordance with the terms and subject to the conditions thereof, (ii) negotiate and enter into
definitive agreements (which, with respect to the bridge facility documentation, shall not be
required until reasonably necessary in connection with the funding of the Debt Financing) with
respect thereto on the terms and conditions contained therein or on other terms no less favorable
in any material respect to Purchaser than the terms provided in the Commitment Letters, (iii) to
satisfy on a timely basis (taking into account the expected timing of the Marketing Period) all
conditions, and otherwise comply with all terms, applicable to Purchaser in the Commitment
Letters that are within its control (or, if deemed advisable by Purchaser, seek the waiver of
conditions applicable to Purchaser contained in such Commitment Letters) and (iv) upon the
satisfaction or waiver of the conditions precedent set forth in the Commitment Letters,
consummate the financing contemplated by the Commitment Letters, subject to the terms and
conditions set forth therein (taking into account the implementation of any “market flex”
provisions). If the commitments with respect to all or any portion of the Financing expire,
terminate or otherwise become unavailable for any reason on the terms and conditions
contemplated in the Commitment Letters, Purchaser shall promptly notify Sellers in writing and
Purchaser shall use its reasonable best efforts to arrange and obtain any such portion from
alternative sources on terms and conditions no less favorable to Purchaser as those contained in
the Commitment Letters as in effect on the date hereof as promptly as practicable following the
occurrence of such event. Purchaser shall deliver to Sellers true and complete copies of all
agreements pursuant to which any such alternative source shall have committed to provide
Purchaser with any portion of the Financing and promptly provide Sellers with such information
it may reasonably request regarding any alternative financing arrangements or plans. Purchaser
shall give Sellers prompt notice in writing of any material breach by any party to the Commitment
Letters of which Purchaser has become aware or any termination of the Commitment Letters.
Purchaser shall keep Sellers informed on a reasonably current basis of material developments
relating to the Financing. Purchaser may agree to or permit any amendment, supplement or other


                                                -100-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 134 of 177




modification to be made to, or any waiver of any provision or remedy under, the Commitment
Letters or the definitive agreements relating to the Financing and may obtain financing in
substitution of all or a portion of the Financing so long as (x) Purchaser promptly provides Sellers
with such information as they may reasonably request in connection with any alternative financing
arrangements or plans or (y) such amendment, supplement, modification or waiver (i) does not
reduce the aggregate amount, together with any available cash and cash equivalents of the
Purchased Entities, of the Financing below an amount required to pay the Required Payment
Amount (including by increasing the amount of fees to be paid or original issue discount as
compared to such fees and original issue discount contemplated by the Debt Commitment Letter
and related Fee Letters in effect on the date hereof unless the Debt Financing or the Equity
Financing is increased by a corresponding amount); (ii) does not (A) impose new or additional
conditions precedent to the Financing, or (B) otherwise adversely expand, amend or modify any
of the conditions precedent to the Financing, or otherwise expand, amend or modify any other
provision of the Commitment Letters, in the case of clauses (A) and (B), in a manner that would
reasonably be expected to prevent or materially delay the ability of Purchaser to consummate the
Closing; (iii) would reasonably be expected to prevent, or materially delay, impede or impair the
Closing; or (iv) would not materially adversely impact the ability of Purchaser to enforce its rights
against other parties to the Commitment Letters or otherwise to timely consummate the
transactions contemplated by this Agreement (it being understood that Purchaser may amend any
Debt Commitment Letters to add lenders, lead arrangers, bookrunners, syndication agents or other
similar entities who had not executed such Debt Commitment Letters as of the date of this
Agreement). Prior to the Closing, Purchaser shall not, without the prior written consent of the
Sellers, agree to, or permit, any amendment, restatement, amendment and restatement,
replacement, supplement, or other modification of, or waiver or consent under, the Commitment
Letters, Fee Letters, or other documentation relating to the Financing which would reasonably be
expected to prevent, or materially delay, impede or impair the Closing. For purposes of this
Agreement, references to “Financing” or “Debt Financing,” as applicable, shall include the
financing contemplated by the Commitment Letters as permitted to be amended, modified, waived
or replaced by this Section 5.22(a) and references to “Debt Commitment Letters” and “Fee Letters”
shall include such documents as permitted to be amended, modified, waived or replaced by this
Section 5.22(a).

Notwithstanding anything to the contrary in this Agreement, nothing contained in this Section 5.22
shall require, and in no event shall the reasonable best efforts of Purchaser be deemed or construed
to require, Purchaser or any Affiliate thereof to (i) seek the Equity Financing from any source other
than those counterparty to, or in any amount in excess of that contemplated by, the Equity
Commitment Letter, or (ii) pay any material fees in excess of those contemplated by the Equity
Commitment Letter, the Debt Commitment Letters or the Fee Letters.

For the avoidance of doubt, and notwithstanding anything to the contrary contained in this
Agreement, the Financing is not a condition to Purchaser’s obligation to consummate the Closing;
accordingly, if the Financing (or any alternative) has not been obtained, Purchaser shall continue
to be obligated to consummate the Closing on the terms of this Agreement and subject only to the
satisfaction or waiver of the conditions set forth in Article VII and to Purchaser’s rights under
Section 8.1.




                                               -101-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 135 of 177




                (b)   Prior to the Closing, Sellers shall use their reasonable best efforts to provide,
and shall use reasonable best efforts to cause their respective Subsidiaries to provide, and shall use
reasonable best efforts to cause their and their respective Representatives to provide, upon
reasonable advance notice and at mutually agreed times, to Purchaser such cooperation as is
reasonably requested by Purchaser that is customary in connection with arranging and syndicating
the Debt Financing in connection with the Debt Financing, including such cooperation in
connection with:

                      (i)    assisting in preparation for and participation in a reasonable number
of bank meetings, drafting sessions, rating agency presentations, road shows and due diligence
sessions (including accounting due diligence sessions) with prospective lenders, investors and
ratings agencies and assisting Purchaser in obtaining ratings as contemplated by the Debt
Financing;

                      (ii)  assisting Purchaser and the Debt Financing Sources in the
preparation of (A) offering documents, private placement memorandum, bank information
memorandum, prospectuses and similar marketing documents for any of the Debt Financing,
including the execution and delivery of customary authorization and representation letters in
connection with bank information memoranda and (B) materials for rating agency presentations;

                       (iii) as promptly as reasonably practicable (A) furnishing Purchaser and
the Debt Financing Sources with (x) the Required Financial Information and (y) such pertinent
and customary information, to the extent reasonably available to Sellers or any of their respective
Subsidiaries, regarding the Business as may be reasonably requested by Purchaser in order to
consummate the arrangement and borrowings of the credit facilities and loans, the bridge loan
facility and loans and offerings of debt securities contemplated by the Debt Financing and
(B) informing Purchaser if any Seller or any of its respective Subsidiaries shall have knowledge
of any facts that would likely require the restatement of such financial statements for such financial
statements to comply with GAAP;

                      (iv)    both before the Closing and, to the extent reasonably necessary to
allow Purchaser or any of its Affiliates to consummate a securities offering, for up to twelve (12)
months after the Closing, providing appropriate representations in connection with the preparation
of financial statements and other financial data of the Business and requesting accountants’
consents in connection with the use of the financial statements of the Business in offering
documents;

                       (v)     delivering information reasonably requested by Purchaser to assist
with Purchaser’s preparation of pro forma financial information and financial statements to the
extent necessary or reasonably required by Purchaser’s financing sources (including the Debt
Financing Sources) to be included in any offering documents; provided that none of Sellers nor
any of their Subsidiaries or Representatives shall be responsible in any manner for information
relating to the proposed debt and equity capitalization that is required for such pro forma financial
information;

                      (vi)   providing the financial statements contemplated by and in
accordance with the terms of Section 5.18;



                                                -102-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 136 of 177




                        (vii) executing and delivering as of (but not before) the Closing any
pledge and security documents (by the Target Entities), other definitive financing documents (by
the Target Entities), or other certificates, customary (e.g., local counsel) legal opinions or
documents as may be reasonably requested by Purchaser (including a certificate of the chief
financial officer of the Business with respect to solvency matters in the form set forth as an annex
to the Debt Commitment Letters) and otherwise facilitating the pledging of collateral by the Target
Entities (including (x) cooperation in connection with the pay-off of existing Indebtedness of the
Target Entities that does not constitute Assumed Liabilities and obtaining for delivery concurrently
with the Closing customary instruments or notices of termination and discharge (executed as
necessary) in appropriate form for filing, registration, recordation or delivery, as applicable, in
respect of the Liens on the Purchased Assets other than Permitted Liens (and the Liens terminated
under the Lien Release Letters) and (y) cooperation in connection with Purchaser’s efforts to
obtain environmental assessments and title insurance);

                      (viii) assisting Purchaser to obtain waivers, consents, estoppels and
approvals from other parties to material licenses, leases, encumbrances and Contracts relating to
the Business and to arrange discussions among Purchaser, the providers of the Equity Financing
and the Debt Financing and their respective Representatives with other parties to material licenses,
leases, encumbrances and Contracts of the Business as of the Closing;

                       (ix)    taking all reasonable actions necessary to permit Purchaser’s
financing sources (including the Debt Financing Sources) to evaluate the Business’s current assets,
cash management and accounting systems, policies and procedures relating thereto for the
purposes of establishing collateral arrangements as of the Closing and to assist with other collateral
audits and due diligence examinations;

                        (x)    taking all corporate actions, subject to the occurrence of the Closing,
reasonably requested by Purchaser that are necessary or customary to permit the consummation of
the Debt Financing, including any high yield financing, and to permit the proceeds thereof,
together with the cash at the Purchased Entities, if any (not needed for other purposes including,
and without limiting Sellers’ rights under this Agreement, to distribute any such cash or otherwise
engage in any transaction that results in Leakage or Permitted Leakage prior to the Closing, subject
to all other relevant provisions of this Agreement regarding adjustment to the Purchase Price as a
result of Leakage), to be made available on the Closing Date to consummate the transactions
contemplated by this Agreement; and

                      (xi)    providing at least five Business Days prior the Closing Date all
documentation and other information about the Business as is required by applicable “know your
customer” and anti-money laundering rules and regulations including the USA PATRIOT Act and
the beneficial ownership regulations set forth in 31 C.F.R. § 1010.230 and requested at least nine
(9) Business Days prior to the Closing Date;

                 provided that (x) all such requested cooperation provided in accordance with this
Section 5.22 shall not unreasonably interfere with the normal business or operations of Sellers, the
Target Entities or the Business, (y) no obligation of Sellers or the Target Entities under an
certificate, document, agreement or instrument (other than the authorization and representation
letters referred to above) will be effective until consummation of the Closing and (z) neither Sellers



                                                -103-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 137 of 177




nor any of their respective Affiliates shall be required to pay any commitment or other similar fee
or incur any other Liability, in each case, in connection with the Financing (in the case of the
Target Entities, prior to the Closing), or make any other payment or agree to provide any indemnity
(other than in connection with authorization and representation letters referred to above) in
connection with the Financing (in the case of the Target Entities, prior to the Closing); provided,
further, that the effectiveness of any documentation executed by any Target Entity with respect
thereto, and the attachment of any Lien, shall be subject to the consummation of the Closing;
provided, further, no director or officer of any Seller or any Subsidiary of any Seller shall be
required to execute any agreement, certificate, document or instrument with respect to the
Financing that would be effective prior to the Closing (other than the authorization and
representation letters referred to above). In addition, nothing in this Section 5.22 shall require any
action that would conflict with or violate the Organizational Documents of any Seller or Target
Entity, as applicable, or any Law.

Purchaser shall promptly, upon request by Sellers, reimburse Sellers for all reasonable and
documented out-of-pocket costs or expenses incurred by Sellers, any of their Affiliates,
Subsidiaries and their respective Representatives in complying with their respective covenants
pursuant to this Section 5.22. Further, Purchaser shall indemnify and hold harmless Sellers, their
Subsidiaries and their respective Representatives from and against any and all losses, damages,
claims, costs or expenses suffered or incurred by any of them in connection with the Financing or
any alternative financing and any information utilized in connection therewith (other than any
information provided in writing by or on behalf of Seller or any of its Subsidiaries specifically for
use in connection with the Financing), in each case other than to the extent any of the foregoing
arises from the bad faith, gross negligence or willful misconduct of, or breach of this Agreement
by, Seller or any of its Subsidiaries or their respective Affiliates and Representatives.

               (c)    Seller hereby consents to the use of the logos of the Business solely in
connection with the Financing; provided, that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage Sellers or any of their respective Affiliates
or Sellers’ or any of their respective Affiliates’ reputation or goodwill and will comply with
Sellers’ usage requirements to the extent made available to Purchaser prior to the date of this
Agreement.

                (d)     Sellers shall, and shall cause their Subsidiaries to, use reasonable best
efforts to periodically update any Required Financial Information provided to Purchaser as may
be necessary so that such Required Financial Information is (i) Compliant, (ii) meets the applicable
requirements set forth in the definition of “Required Financial Information” and (iii) would not,
after giving effect to such update(s), result in the Marketing Period to cease to be deemed to have
commenced. For the avoidance of doubt, Purchaser may, to most effectively access the financing
markets, require the cooperation of Seller and its Subsidiaries under this Section 5.22 at any time,
and from time to time and on multiple occasions, between the date hereof and the Closing;
provided that, for the avoidance of doubt, the Marketing Period shall not be applicable as to each
attempt to access the markets. Sellers shall timely file SEC documents and other materials with
the SEC to the extent required by the SEC, in each case in accordance with Law, to the extent such
documents and other materials relate specifically to the Business. In addition, if, in connection
with a marketing effort contemplated by the Debt Commitment Letters, Purchaser reasonably
requests Sellers to file a Current Report on Form 8-K pursuant to the Exchange Act or similar



                                                -104-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 138 of 177




report under applicable Laws that contains material non-public information with respect to Sellers
or the Business, which Purchaser reasonably determines to include in a customary offering
memorandum for the Debt Financing, then Sellers shall file a Current Report on Form 8-K
containing such material non-public information.

               (e)     Prior to the Closing, Sellers shall, and shall cause their Subsidiaries to, use
their reasonable best efforts to cause their independent auditors to provide, consistent with
customary practice, (i) consent to offering memoranda that include or incorporate consolidated
financial information of the Business and their reports thereon, in each case, to the extent such
consent is required, customary auditors reports and customary comfort letters (including “negative
assurance” comfort) with respect to financial information relating to the Business, (ii) delivering
information reasonably requested by Purchaser to assist Purchaser in its preparation of pro forma
financial statements and (iii) reasonable assistance and cooperation to Purchaser, including
attending accounting due diligence sessions.

       Section 5.23 R&W Insurance Policy.

               (a)     As of the date of this Agreement, Purchaser has entered into a binder
agreement (the “Binder Agreement”) with a representation and warranty insurer (or agent thereto)
providing for a summary of conditional coverage of a buyer-side representation and warranty
insurance policy (the “R&W Insurance Policy”) a copy of which is attached hereto as Exhibit L.
Purchaser shall use commercially reasonable efforts to satisfy the conditions set forth in the Binder
Agreement to ensure that the R&W Insurance Policy is fully bound and in full force and effect at
the Closing. Purchaser shall not amend, modify or otherwise change, terminate or waive all or any
portion of the Binder Agreement or the R&W Insurance Policy in any manner that is materially
adverse to Sellers without the prior written consent of the Seller Representative.

               (b)    The cost of obtaining the R&W Insurance Policy, including all premiums
and any related brokers fees, shall be paid by Purchaser.

               (c)     The Parties agree that none of Sellers, their respective Affiliates or their
respective Representatives shall be liable to the insurer under the R&W Insurance Policy for
subrogation claims pursuant to the R&W Insurance Policy, and Purchaser covenants and agrees
that the R&W Insurance Policy will include a waiver of any right of subrogation against each
Seller, and each Affiliate or Representative of such Seller in connection with this Agreement and
the transactions contemplated hereby, except in the case of Fraud by such Seller, or such Affiliate
or Representative of such Seller in connection with this Agreement and the transactions
contemplated hereby.

               (d)     From and after the date hereof, each of Purchaser and Sellers shall, and each
shall cause their respective Affiliates to, use reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things necessary to cause the removal of any
exclusions under the R&W Insurance Policy relating to the Unaudited Statements and the
Additional Audited Financial Statements; provided that, notwithstanding anything to the contrary
contained in this Section 5.23(d), the obligations of the Parties under this Section 5.23(d) shall not
unreasonably delay the consummation of the Transaction in accordance with this Agremeent.




                                                -105-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 139 of 177




         Section 5.24 Dutch 403 Statement. Comet II B.V. has withdrawn its declaration of joint
and several liability (the “403 Statement”) in respect of Lummus Technology Heat Transfer B.V.
and Lummus Technology B.V., and shall take the required steps to terminate the remaining
liability thereunder in accordance with Article 2:404 of the Dutch Civil Code. Following the
Closing, to the extent any creditor of Lummus Technology Heat Transfer B.V. or Lummus
Technology B.V. objects to the termination of the remaining liability under the 403 Statement,
Purchaser shall, or shall cause the Target Entities to, provide such objecting creditor with sufficient
security as requested by such creditor, or as may otherwise be determined by a court having
competent jurisdiction over the matter. Purchaser shall indemnify Sellers and their respective
Affiliates (including, for the avoidance of doubt, Comet II B.V.) for any liability in relation to
Lummus Technology Heat Transfer B.V. or Lummus Technology B.V. arising from or in
connection with the 403 Statement or otherwise resulting from Purchaser and the Target Entities
not having provided sufficient security as contemplated by this Section 5.24.

        Section 5.25 Title Affidavits and Releases of Deeds of Trust . Prior to the Closing, (i)
upon reasonable notice to Sellers, Sellers shall use commercially reasonable efforts to deliver, or
cause to be delivered, such title affidavits and other documents as Purchaser may reasonably
request in connection with obtaining, as of the Closing, title insurance policies insuring fee title to
the Owned Real Property, subject only to Permitted Liens and (ii) Sellers shall use reasonable best
efforts to release from the Owned Real Property (a) the Deed of Trust, dated December 20, 2019,
recorded December 26, 2019 in County Clerk’s File No. RP-2019-570318, of the Official Public
records, of Harris County, Texas, granted by Chemical Research & Licensing, LLC, with Peter S.
Graf as trustee and Credit Agricole Corporate and Investment Bank as beneficiary, and (b) the
Deed of Trust, dated March 11, 2019, recorded March 26, 2019 in County Clerk’s File No. 2019-
117278, of the Official Public records, of Harris County, Texas, granted by Chemical Research &
Licensing, LLC, with Peter S. Graf as trustee and Credit Agricole Corporate and Investment Bank
as beneficiary.

        Section 5.26 Master Service Agreements. Prior to the Closing, Sellers and Purchaser
shall discuss in good faith one or more master service agreements (collectively, the “Master
Service Agreement”) that may be entered, as of the Closing, between or among certain of Sellers,
on the one hand, and certain of the Target Entities, on the other hand, for the supply of goods and
services, including engineering services, to or from the other party or parties thereto (as
applicable). The Parties acknowledge and agree that the Master Service Agreement shall not
obligate any applicable party thereto to provide or receive any goods or services thereunder, and
the terms thereof shall be limited only to those terms (including with respect to pricing) that will
be applicable should any such goods or services be provided in accordance with the terms thereof.

       Section 5.27 Intellectual Property Cross-Licenses.

                 (a)    IP License from the Purchaser and Target Entities. Effective as of the
Closing Date, the Purchaser hereby grants, and shall cause the Target Entities to grant, to the
Sellers a perpetual, irrevocable, non-exclusive, royalty-free, worldwide, fully paid-up, non-
terminable right and license to store, copy, run, display, load, modify, access, make, have made,
sell, offer for sale, import, create derivative works of and otherwise use all Owned Intellectual
Property (excluding Marks) that was used by the Sellers and their Affiliates at any time during the
twelve (12) months prior to the Closing Date in the operation of their retained businesses (for



                                                -106-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 140 of 177




clarity, other than the Business), for use in connection with the businesses of the Sellers and their
Affiliates. The foregoing license shall be (i) non-sublicensable, except (a) to the Sellers’ Affiliates
and (b) to service providers, consultants, or independent contractors in connection with the
performance of services for the Sellers and their Affiliates in the ordinary course of business, and
(ii) non-transferable, except to an acquirer of all or substantially all of the assets of the Sellers.

                (b)     IP License to the Purchaser and Target Entities. Effective as of the Closing
Date, the Sellers hereby grant, and shall cause their Affiliates to grant, to the Purchaser and the
Target Entities a perpetual, irrevocable, non-exclusive, royalty-free, worldwide, fully paid-up,
non-terminable right and license to store, copy, run, display, load, modify, access, make, have
made, sell, offer for sale, import, create derivative works of and otherwise use all Business
Intellectual Property (excluding Marks) owned by the Sellers and their Affiliates following the
Closing Date that was used in connection with the operation of the Business at any time during the
twelve (12) months prior to the Closing Date, for use in connection with the Business. The
foregoing license shall be (i) non-sublicensable, except (a) to Purchaser’s and the Target Entities’
respective Affiliates and (b) to service providers, consultants, or independent contractors in
connection with the performance of services for the Purchaser, the Target Entities or their
respective Affiliates in the ordinary course of business, and (ii) non-transferable, except to an
acquirer of all or substantially all of the assets of the Purchaser and the Target Entities. Within ten
(10) days of the Closing Date, the Sellers shall deliver a copy of the iDocs source code to Purchaser
in the same format as maintained by the Sellers or its Affiliates as of the Closing Date, for no
additional consideration. The Purchaser and the Sellers shall not, and shall each cause their
Affiliates not to, disclose or transfer the iDocs source code or derivative works or improvements
thereof to any Person other than to (i) service providers, consultants, or independent contractors in
connection with the performance of services for the disclosing Party, or (ii) an acquirer of all or
substantially all of the assets of the disclosing Party, in each case which recipient is subject to
written confidentiality obligations with respect to any such source code (including the source code
of any such derivative works or improvements). For the avoidance of doubt, the Sellers’
obligations with respect to the maintenance of such software are set forth solely in the Transition
Services Agreement.

           (c)  EACH PARTY ACKNOWLEDGES AND AGREES THAT THE
INTELLECTUAL PROPERTY LICENSED PURSUANT TO THIS SECTION 5.27 IS
LICENSED SOLELY ON AN “AS IS, WHERE IS” BASIS. THE INTELLECTUAL
PROPERTY LICENSED PURSUANT TO THIS SECTION 5.27 IS PROVIDED BY THE
APPLICABLE LICENSOR WITH ALL FAULTS, AND THE ENTIRE RISK AS TO
SATISFACTORY QUALITY, PERFORMANCE, ACCURACY, AND EFFORT IS WITH THE
APPLICABLE LICENSEE. EACH LICENSOR PARTY AND ITS AFFILIATES DISCLAIM
ALL IMPLIED WARRANTIES WITH RESPECT TO THE INTELLECTUAL PROPERTY
LICENSED PURSUANT TO THIS SECTION 5.27 AND ANY SOFTWARE INCLUDED
THEREIN, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF TITLE, NON-
INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY OR ITS AFFILIATES SHALL BE RESPONSIBLE OR LIABLE FOR ANY
LOSS OR DAMAGE RESULTING FROM ANY USE OF THE INTELLECTUAL PROPERTY
LICENSED PURSUANT TO THIS SECTION 5.27 BY THE OTHER PARTY, ANY OF ITS
SUBLICENSEES OR ANY OTHER PERSON.




                                                -107-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 141 of 177




                (d)     Notwithstanding any other provision of this Agreement, the license grants
set forth in this Section 5.27 shall survive the Closing and any expiration of this agreement in
perpetuity.

         Section 5.28 Shared Services Agreements. Sellers shall, and shall cause their Affiliates
to, deliver to Purchaser as soon as practicable after the date hereof (but in any event no later than
thirty (30) days after the date hereof) a true, correct and complete list of any Contract (a) with third
parties with respect to the provision of shared services between any of the Sellers and their
Affiliates (other than a Target Entity), on the one hand, and any Target Entity, on the other hand
or (b) pursuant to which any of the Sellers or their Affiliates provides services to any of the Target
Entities, in each case of the foregoing clauses (a) and (b) that are required for the continued conduct
of the Business following the Closing in substantially the manner currently conducted by Sellers
and their Subsidiaries.

                                         ARTICLE VI
                                    CERTAIN TAX MATTERS

        Section 6.1 Survival of Tax Representations and Warranties. Notwithstanding any
other provision of this Agreement, the covenants in this Article VI and the representations and
warranties of Sellers and the Target Entities contained in Section 3.14 (Taxes) of this Agreement
shall survive the Closing and remain in full force and effect with respect to any claim based on
such covenants or representations and warranties until the date which is 60 days after the date upon
which the Liability to which any such claim may relate is barred by all applicable statutes of
limitations (including all periods of extension, whether automatic or permissive).

       Section 6.2 Tax Indemnification. From and after the Closing Date, Sellers shall
indemnify Purchaser, the Target Entities and their respective Affiliates (each a “Tax Indemnified
Purchaser Party” and collectively, the “Tax Indemnified Purchaser Parties”) against and hold them
harmless from any and all Losses suffered or incurred arising out of, without duplication:

                (a)    (i) Pass-Through Income Taxes of the Target Entities attributable to taxable
periods ending on or before the Closing Date (and the portion of a Straddle Period ending on the
Closing Date) and (ii) Tax liabilities of or with respect to the assets or operations of the Target
Entities (including Income Taxes that are not Pass-Through Income Taxes)) attributable to taxable
periods ending at or before the Measurement Time (and the portion of a Straddle Period ending at
the Measurement Time) in excess of the amount of Income Taxes which are included as Funded
Debt and the amount of Taxes treated as current liabilities in the final calculation of Working
Capital;

              (b)     Taxes of any member of an affiliated, consolidated, combined, unitary or
aggregate group or fiscal unity or similar arrangement of which any Target Entity is or was a
member on or prior to the Closing Date by reason of liability under Treasury Regulation Section
1.1502-6 or comparable provision of U.S. federal, state, or local or non-U.S. Tax law;

               (c)     Taxes imposed on a Tax Indemnified Purchaser Party as a result of (x) a
breach of a representation or warranty set forth in Section 3.14 (Taxes) of this Agreement or (y) a
breach of a covenant or agreement set forth in Section 5.1(b)(viii) of this Agreement; provided



                                                 -108-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 142 of 177




that, for purposes of this Section 6.2(c) only, any breach of a representation, warranty, covenant
or agreement shall be determined without any qualification as to “materiality”, “material adverse
effect”, “Material Adverse Effect”, or any other materiality qualifications;

                 (d)   Taxes arising out of the Pre-Closing Reorganization or the Pre-Closing
Restructuring;

                 (e)   Excluded Business Taxes;

                (f)     Taxes of any Target Entity that arise as a direct result of a Benefit Plan and
that are triggered as a result of an event occurring on or before the Measurement Time (including
Taxes arising at or after the Measurement Time as a direct result of such event);

                (g)    Taxes in respect of any period or part of a period ending on or before
Measurement Time that arises as a result of any Target Entity not recovering underpaid wage
Taxes from any individual who for Tax purposes is considered an (former) employee or deemed
(former) employee of any Target Entity (including for the avoidance of doubt any statutory
directors or supervisory board members) in accordance with Section 6.4;

                 (h)     Taxes assessed on any Target Entity pursuant to section 39 of the TCA that
would not have been assessed on such Target Entity but for its inclusion in the Existing CIT Fiscal
Unity or any other CIT Fiscal Unity within the Seller's group, except to the extent it concerns
Taxes that are allocable to such Target Entity and that are included as Funded Debt or treated as
current liabilities in the final calculation of Working Capital;

                 (i)     Taxes assessed on any Target Entity pursuant to section 43 of the TCA that
would not have been assessed on such Target Entity but for its inclusion in the Existing VAT Fiscal
Unity or any other VAT Fiscal Unity within the Seller's group, except to the extent it concerns
Taxes that are allocable to such Target Entity and that are included as Funded Debt or treated as
current liabilities in the final calculation of Working Capital;

                (j)      The set-off pursuant to section 24 of the TCA by the Dutch Tax Authority
(Belastingdienst) of any Taxes for which any member of the Existing CIT Fiscal Unity or any
other CIT Fiscal Unity within the Seller's group, in each case other than a Target Entity, is liable,
against any receivable that such Target Entity has on the Dutch Tax Authority (Belastingdienst),
except to the extent it concerns Taxes that are allocable to such Target Entity and that are included
as included as Funded Debt or treated as current liabilities in the final calculation of Working
Capital; and

                 (k)   Transfer Taxes payable by Sellers pursuant to Section 6.12.

provided, that for purposes of Losses described under the foregoing clause (c), Sellers shall only
be obligated to indemnify the Tax Indemnified Purchaser Parties for such Losses, in the
aggregate, in excess of $13,625,000.

        Section 6.3 No Recourse. Notwithstanding any provision of the Agreement or this
Article VI to the contrary, if a Tax Claim (including interest and penalties) is made against any
Target Entity for the underpayment of Tax in respect of any payment in cash or in kind (including


                                                -109-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 143 of 177




but not limited to equity incentives) made to current or former (deemed) employees of any Target
Entity which qualifies as taxable wages for purposes of the levy of wage Tax, the Target Entities
shall use commercially reasonable efforts to recover such Tax from the relevant current or former
(deemed) employees.

       Section 6.4     Tax Indemnification Procedures.

               (a)      After the Closing, the Tax Indemnified Purchaser Parties shall promptly
notify Seller Representative in writing of any demand, claim or notice of the commencement of
any Tax Proceeding received by such party from any Governmental Entity or any other Person
with respect to Taxes for which Sellers are liable pursuant to Section 6.2 of this Agreement;
provided, however, that a failure to give such notice will not affect the Tax Indemnified Purchaser
Parties’ rights to indemnification under this Article VI, except to the extent that Sellers are
prejudiced thereby. Such notice shall contain factual information (to the extent known) describing
the asserted Tax liability and shall include copies of the relevant portion of any notice or other
document received from any Governmental Entity or any other Person in respect of any such
asserted Tax liability.

                (b)     Except with respect to Taxes shown due on Tax Returns prepared pursuant
to Section 6.6, payment by Sellers of any amount due to a Tax Indemnified Purchaser Party under
this Article VI shall be made within ten (10) days following written notice by the Tax Indemnified
Purchaser Party that payment of such amounts to the appropriate Governmental Entity or other
applicable third party that is due by the Tax Indemnified Purchaser Party, provided that Sellers
shall not be required to make any payment earlier than five (5) Business Days before it is due to
the appropriate Governmental Entity or applicable third party.

              (c)    All amounts required to be paid pursuant to Section 6.4(b) shall be paid
promptly in immediately available funds by wire transfer to a bank account designated by the
applicable Tax Indemnified Purchaser Party.

               (d)     Any payments required pursuant to this Article VI that are not made within
the time period specified in this Section 6.4 shall bear interest at a rate and in the manner provided
in the Code for interest on underpayments of federal income Tax.

              (e)      Purchaser and Sellers may, if agreed to in writing by both Purchaser and
such relevant Seller, set off any amounts owed pursuant to this Section 6.4 by a Seller against
amounts owed by Purchaser to such Seller pursuant to Section 6.7.

       Section 6.5     Tax Proceedings; Cooperation.

               (a)     After the Closing Date, except as provided in Section 6.5(b), Purchaser shall
control the conduct, through counsel of its own choosing, of any Tax Proceedings with respect to
the Target Entities (subject to the relevant governance provisions with respect to all Purchased
Ventures). Sellers shall control the conduct of any Tax Proceedings with respect to Excluded
Business Taxes.

               (b)    In the case of a Tax Proceeding with respect to the Target Entities (subject
to the relevant governance provisions with respect to all Purchased Ventures) after the Closing


                                                -110-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 144 of 177




Date for which Purchaser is indemnified under Section 6.2(a) and with respect to Pass-Through
Income Taxes of the Target Entities, Sellers shall control the conduct of such Tax Proceeding, but
Purchaser shall have the right to participate in such Tax Proceeding at its own expense, and Sellers
shall not be able to settle, compromise and/or concede any portion of such Tax Proceeding without
the consent of Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned; provided that Sellers shall make, or cause to be made, the “push-out election” under
Section 6226 of the Code with respect to any such Tax Proceeding to which such election applies;
provided, further, that if Sellers fail to assume control of the conduct of any such Tax Proceeding
within a reasonable period following the receipt by Sellers of notice of such Tax Proceeding and
such failure is reasonably expected to materially prejudice the Tax Proceeding, Purchaser shall
have the right to assume control of such Tax Proceeding and shall be able to settle, compromise
and/or concede such Tax Proceeding in its sole discretion. In the case of a Tax Proceeding with
respect to the Target Entities after the Closing Date that relates both to Taxes for which Purchaser
is indemnified under Section 6.2(a) and Taxes for which Purchaser is not indemnified under
Section 6.2(a), Purchaser shall control the conduct of such Tax Proceeding (subject to the relevant
governance provisions with respect to all Purchased Ventures), but Seller Representative shall
have the right to participate in such Tax Proceeding at its own expense, and Purchaser shall not
settle, compromise and/or concede such Tax Proceeding without the consent of Seller
Representative, which consent shall not be unreasonably withheld, delayed or conditioned.

       Section 6.6     Preparation of Tax Returns and Payment of Taxes.

                (a)     Purchaser shall prepare (or cause to be prepared), and timely file (or cause
to be timely filed) all Tax Returns (other than Pass-Through Tax Returns) of the Target Entities
(subject to the relevant governance provisions with respect to all Purchased Ventures) required to
be filed with any Governmental Entity after the Closing Date. Sellers shall be responsible to pay
all Taxes shown due on such Tax Returns for which a Purchaser would be indemnified pursuant
to Section 6.2(a). Purchaser shall notify Seller Representative of any amounts due from Sellers in
respect of any such Tax Return no later than thirty (30) days prior to the date on which such Tax
Return is due, and Sellers shall remit such payment to Purchaser no later than ten (10) days prior
to the date such Tax Return is due. In the case of Tax Returns that are filed with respect to a
taxable period that ends on or prior to the Closing Date, Purchaser shall prepare each such Tax
Return in a manner consistent with past practice, except as otherwise required by applicable Law,
and shall deliver any such Tax Return to Seller Representative for its review, in the case of income
Tax Returns, at least thirty (30) days prior to the date such Tax Return is required to be filed, and
in the case of non-income Tax Returns, at least ten (10) days prior to the date such non-income
Tax Return is required to be filed. Purchaser shall consider in good faith any comments on such
Tax Return provided by Seller Representative. If Purchaser and Seller Representative are unable
to reach agreement on any such Tax Returns they shall promptly thereafter cause the Independent
Accounting Firm to resolve any remaining disputes, which decision shall be rendered, in the case
of income Tax Returns, within fifteen (15) days) after such firm is retained, and in the case of non-
income Tax Returns, within five (5) days after such firm is retained (and, in any case, before such
Tax Return is due) and shall be final, conclusive and binding on the Parties. One-half of the fees
and expenses of the Independent Accounting Firm shall be paid by Purchaser, and one-half of such
fees and expenses shall be paid by Sellers.




                                               -111-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 145 of 177




                (b)    Seller Representative shall prepare, or cause to be prepared, all Pass-
Through Tax Returns of the Target Entities (subject to the relevant governance provisions with
respect to all Purchased Ventures). Seller Representative shall prepare each such Tax Return in a
manner consistent with past practice, except as otherwise required by applicable Law, and shall
deliver any such Tax Return to Purchaser for its review at least thirty (30) days prior to the date
such Tax Return is required to be filed. Seller Representative shall consider in good faith any
comments on such Tax Return provided by Purchaser. If Purchaser and Seller Representative are
unable to reach agreement on any such Tax Returns they shall promptly thereafter cause the
Independent Accounting Firm to resolve any remaining disputes, which decision shall be rendered
within fifteen (15) days after such firm is retained (and, in any case, before such Tax Return is
due) and shall be final, conclusive and binding on the Parties. One-half of the fees and expenses
of the Independent Accounting Firm shall be paid by Purchaser, and one-half of such fees and
expenses shall be paid by Sellers.

                (c)     Notwithstanding anything to the contrary in this Section 6.6, MDRT shall
have the sole conduct of preparing (or causing to be prepared) and filing (or causing to be filed)
all Tax Returns of Existing CIT Fiscal Unity and VAT Fiscal Unity. In the case of Tax Returns of
the Existing VAT Fiscal Unity that are filed with respect to a taxable period (or portion thereof)
that starts on or after the Measurement Time, MDRT shall prepare each such Tax Return in a
manner consistent with past practice, except as otherwise required by applicable Law.

       Section 6.7     Refunds and Tax Reimbursement.

               (a)     Sellers will be entitled to any credits and refunds (including interest
received thereon) in respect of any Taxes for which Sellers have agreed to indemnify Purchaser
pursuant to Section 6.2, net of (i) any expenses, costs and Taxes incurred in connection with
obtaining any such credits or refunds and (ii) any unpaid Losses for which an indemnification
payment is due pursuant to this Article VI.

               (b)     Sellers will be entitled to reimbursement from Purchaser with respect to
payments of Taxes by Sellers and its Subsidiaries with respect to taxable periods (or the portions
thereof) beginning after the Measurement Time for which Sellers are not responsible pursuant to
Section 6.2(a), and which were not treated as current assets in Working Capital or as an offset to
Funded Debt. Purchaser shall pay to Sellers, within ten (10) days after notification by Sellers that
any such Taxes in the foregoing sentence have been paid, all Taxes that Sellers identify as having
been paid by providing to Purchaser copies of any applicable documentation with the applicable
Governmental Entity and any other supporting documentation reasonably satisfactory to
Purchaser. If Purchaser disputes the Tax reimbursements claimed by Sellers, they shall promptly
thereafter cause the Independent Accounting Firm to resolve any remaining disputes, which
decision shall be rendered within five (5) days after such firm is retained and shall be final,
conclusive and binding on the Parties. One-half of the fees and expenses of the Independent
Accounting Firm shall be paid by Purchaser, and one-half of such fees and expenses shall be paid
by Sellers.

       Section 6.8     Cooperation, Tax Returns and Exchange of Information.




                                               -112-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 146 of 177




                (a)      Each Party shall, and shall cause its Affiliates to, provide to the other Party
to this Agreement such cooperation, documentation and information relating to the Target Entities
or the Purchased Assets as either Party may reasonably request and that is reasonably necessary in
(i) filing any Tax Return, amended Tax Return or claim for refund, (ii) determining a liability for
Taxes or a right to refund of Taxes, or (iii) conducting any Tax Proceeding. Such cooperation and
information shall include providing necessary powers of attorney, promptly forwarding copies of
appropriate notices and forms or other communications received from or sent to any Taxing
Authority, and providing copies of all relevant portions of relevant Tax Returns, together with all
relevant portions of relevant accompanying schedules and relevant work papers, relevant
documents relating to rulings or other determinations by Taxing Authorities and relevant records
concerning the ownership and Tax basis of property and other information, which any such Party
may possess. Each Party shall make its employees reasonably available on a mutually convenient
basis at the cost of the requesting Party to provide an explanation of any documents or information
so provided.

                (b)     Each Party to this Agreement shall retain all Tax Returns, schedules and
work papers, and all material records and other documents relating to Tax matters, of the Target
Entities for their respective Tax periods ending on or prior to the Closing Date until the later of
(x) the expiration of the statute of limitations for the Tax periods to which the Tax Returns and
other documents relate, or (y) seven (7) years following the due date (without extension) for such
Tax Returns. Thereafter, the Party holding such Tax Returns or other documents may dispose of
them after offering the other Party reasonable notice and opportunity to take possession of such
Tax Returns and other documents at such other Party’s own expense.

       Section 6.9     Tax Sharing Agreements.

                (a)     To the extent relating to the Purchased Entities, Sellers shall terminate or
cause to be terminated, on or before the Closing Date, all Tax sharing agreements or arrangements
(other than this Agreement), if any, to which any of the Target Entities are parties, such that none
of Sellers, Purchaser, the Target Entities nor any of their respective Affiliates shall have any rights
or obligations thereunder after the Closing.

       Section 6.10 Termination of Existing CIT Fiscal Unity.

                (a)      The Relevant Target Entities shall be separated from the Existing CIT Fiscal
Unity as per the Existing CIT Fiscal Unity Termination Date. MDRT and Purchaser agree that it
is their intention that the Existing CIT Fiscal Unity Termination Date is the Closing Date for
purposes of this Section 6.10(a), and MDRT and Purchaser shall use commercially reasonable
efforts to sustain that position to the Dutch Tax Authority (Belastingdienst).

              (b)    MDRT shall prepare the opening balance sheets for tax purposes of each
Relevant Target Entity as per the Existing CIT Fiscal Unity Termination Date (the “Opening
Balance Sheet”).

               (c)    MDRT shall deliver a draft of each Opening Balance Sheet to Purchaser
within forty (40) Business Days after the Closing Date.




                                                 -113-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 147 of 177




              (d)    Purchaser is entitled to object to the draft of each Opening Balance Sheet in
accordance with the procedure set forth in Section 6.14. If Purchaser does not object to the draft
of an Opening Balance Sheet, it is deemed to be approved and becomes final.

              (e)      Purchaser shall (i) act in full accordance with each final Opening Balance
Sheet and (ii) not take or cause to be taken any position toward the Dutch Tax Authority
(Belastingdienst) that deviates from any Opening Balance Sheet, unless required by applicable
Law.

                (f)     From and after the Closing Date, Purchaser shall indemnify MDRT against
and hold it harmless from any and all Losses suffered or incurred arising out of the set-off pursuant
to section 24 of the TCA by the Dutch Tax Authority (Belastingdienst) of (i) any Taxes for which
any Target Entity is liable and that are included as Funded Debt or treated as current liabilities in
the final calculation of Working Capital, against any receivable that any member of the Existing
CIT Fiscal Unity or any other CIT Fiscal Unity within the Seller's group, in each case other than a
Target Entity, has on the Dutch Tax Authority (Belastingdienst) and (ii), to the extent not covered
by limb (i), any Taxes other than Pass-Through Income Taxes for which any Target Entity is liable,
against any receivable that any member of the Existing CIT Fiscal Unity, other than a Target
Entity, has on the Dutch Tax Authority (Belastingdienst).

        Section 6.11 Tax Treatment of Payments. Except to the extent otherwise required
pursuant to a Final Determination, Sellers, Purchaser, the Target Entities and their respective
Subsidiaries and their respective Affiliates shall treat any and all payments under Section 2.11 and
this Article VI and Section 9.1 as an adjustment to the purchase price for Tax purposes.

        Section 6.12 Transfer Taxes. Purchaser, on the one hand, and Sellers, on the other hand,
shall each pay, when due, and be responsible for, fifty percent (50%) of any sales, use, transfer
(including real estate transfer), documentary, stamp, non-recoverable VAT (irrespective of the
cause of the non-recoverability of the VAT and, for the avoidance of doubt, Purchaser, on the one
hand, and Sellers, on the other hand, shall each pay, when due, and be responsible for, fifty percent
(50%) of any liability for any VAT regarding the Break-Up Fee), goods and services or similar
Taxes and related fees imposed on or payable as a direct result of the transactions contemplated
by this Agreement (“Transfer Taxes”), which, for the avoidance of doubt, shall not include (a) fees
and Taxes solely payable in connection with the Pre-Closing Restructuring or the Pre-Closing
Reorganization, which shall be borne solely by Sellers or (b) advisory fees of Purchaser or Sellers
and their respective Affiliates, which shall be solely borne by Purchaser or Sellers, as applicable.
The Party responsible under applicable Law for filing the Tax Returns with respect to such
Transfer Taxes shall prepare and timely file such Tax Returns and promptly provide a copy of such
Tax Return to the other Party, which shall pay its allocable share within ten (10) Business Days
from its receipt of such Tax Return. Sellers and Purchaser shall, and shall cause their respective
Affiliates to, cooperate to timely prepare and file any Tax Returns or other filings or documents
relating to such Transfer Taxes, including any claim for exemption or exclusion from the
application or imposition of any Transfer Taxes.

        Section 6.13 Straddle Period Allocation. In the case of any Straddle Period, (i) the
amount of any Income Taxes of the Target Entities that are not Pass-Through Income Taxes shall
be allocated between the portion of such Straddle Period ending on and including the Measurement



                                               -114-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 148 of 177




Time and the portion of such Straddle Period beginning after the Measurement Time based on an
interim closing of the books as of the end of day on the Measurement Time (and assuming for this
purpose that the taxable period of any Entity in which any Purchased Entity owns an equity interest
will end on and include the Measurement Time) and (ii) the amount of Taxes (other than those
described in clause (i) above) that (A) are imposed on a periodic basis with respect to the business
or assets of the Target Entities or otherwise measured by the level of any item, allocated to the
portion of such Straddle Period ending on and including the Measurement Time shall be deemed
to be the amount of such Taxes for the entire Straddle Period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately preceding taxable
period) multiplied by a fraction the numerator of which is the number of calendar days in the
portion of the Straddle Period ending on the Measurement Time and the denominator of which is
the number of calendar days in the entire Straddle Period or (B) are imposed in connection with
any sale, transfer or assignment or any deemed sale, transfer or assignment of property (real or
personal, tangible or intangible), shall be allocated between the portion of such Straddle Period
ending on and including the Measurement Time and the portion of such Straddle Period beginning
after the Measurement Time based on an interim closing of the books as of the end of day on the
Measurement Time; provided, however, that for purposes of clause (i) of the preceding sentence,
exemptions, allowances or deductions that are calculated on an annual basis (including
depreciation and amortization deductions) shall be allocated between the portion ending on the
Measurement Time and the portion after the Measurement Time in proportion to the number of
days in each such period.

       Section 6.14 Dispute Resolution with Respect to the CIT Fiscal Unity.

               (a)     Purchaser is entitled to object to the draft of the Opening Balance Sheet of
a Relevant Target Entity within twenty (20) Business Days after delivery thereof by MDRT (the
“Notice of Objection”). The Notice of Objection shall include an explanation of the objections as
well as the Purchaser's calculation or determination of the Opening Balance Sheet.

                (b)    If MDRT and Purchaser subsequently fail to resolve the objections
amicably within twenty (20) Business Days after delivery of the Notice of Objection, all objections
shall be referred to an Independent Tax Advisor, appointed by MDRT and Purchaser jointly. In
the event MDRT and Purchaser do not reach agreement as to the choice of such an Independent
Tax Advisor within five (5) Business Days after expiration of the foregoing twenty (20) Business
Days period in this Section 6.14(b), the Independent Tax Advisor shall be appointed by the
President (voorzitter) of the Dutch Association of Tax Advisors (Nederlandse Orde van
Belastingadviseurs), upon request of either MDRT or Purchaser.

              (c)     The Independent Tax Advisor shall be instructed to determine the Opening
Balance Sheet within forty (40) Business Days after acceptance of the appointment and to inform
MDRT and Purchaser thereof in writing, which determination shall be binding upon the Parties
(binded advies).

               (d)      The Independent Tax Advisor shall give each Party a reasonable
opportunity to (i) submit written explanations of its position and views and (ii) attend a hearing to
further explain its position and views.




                                               -115-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 149 of 177




              (e)     The Parties shall promptly provide the Independent Tax Advisor with all
information and assistance that the Independent Tax Advisor may reasonably require.

               (f)     The fees and expenses invoiced by the Independent Tax Advisor regarding
the determination of the Opening Balance Sheet shall be for the account of Purchaser and MDRT,
whereby Purchaser and MDRT shall equally split the relevant invoice(s).

       Section 6.15 Existing VAT Fiscal Unity.

             (a)     Lummus Technology Heat Transfer B.V. shall be separated from the
Existing VAT Fiscal Unity as per the Existing VAT Fiscal Unity Termination Date.

              (b)     Purchaser shall cause Lummus Technology Heat Transfer B.V. to not use
the VAT registration number of the Existing VAT Fiscal Unity after Closing.

                (c)    Sellers shall ensure that the request referred to in section 43 paragraph 1 of
the TCA for the termination of the Existing VAT Fiscal Unity in respect of the Relevant Group
Companies is submitted to the competent Taxing Authority on or as soon as reasonably practicable
after the Closing Date.

        Section 6.16 Check-the-Box Elections. If requested by Purchaser no later than sixty (60)
days after the Closing, each of the Target Entities set forth on Section 6.16 of the Seller Disclosure
Schedules (and, if applicable, Lummus Consultants International LLC and Lummus Consultants
International Ltd.), will make, at Purchaser’s expense, a valid election under Treasury Regulations
Section 301.7701-3(c) to be treated as entity disregarded from its owner or as a partnership for
U.S. federal income tax purposes effective no later than the day before the Closing Date.

                                        ARTICLE VII
                                   CONDITIONS PRECEDENT

        Section 7.1 Conditions to Each Party’s Obligations to Close. The respective obligations
of Sellers and Purchaser to effect the Closing are subject to the satisfaction or waiver at or prior to
the Closing of the following conditions:

               (a)     Regulatory Approvals. (i) Any waiting period applicable to the Transaction
under the HSR Act shall have expired or been terminated; and (ii) all other Regulatory Approvals
specified in Section 7.1(a) of the Seller Disclosure Schedules required or otherwise identified on
Section 7.1(a) of the Seller Disclosure Schedules as a condition to the Closing in order to
consummate the Transaction shall have been obtained or any applicable waiting period shall have
expired or been terminated.

                (b)     No Injunctions or Restraints. No injunction or other Judgment issued by
any court of competent jurisdiction shall have been entered and remain in effect that prohibits or
materially restrains the consummation of the Transaction, and no Proceeding by a Governmental
Entity seeking any such injunction or Judgment shall be pending.

               (c)    Bankruptcy Court Order. After notice and a hearing, the Bankruptcy Court
shall have entered the Sale Order and, unless the Transaction has been consummated following



                                                -116-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 150 of 177




Purchaser’s exercise of the 363 Sale Option, the Confirmation Order, and no order staying,
reversing, or modifying the Sale Order or the Confirmation Order (as applicable) shall be in effect;
provided, however, that even if an appeal, notice of appeal, motion to amend or make additional
findings of fact or motion for a new trial is timely filed, or the Sale Order or the Confirmation
Order (as applicable) is otherwise challenged in any respect, such Sale Order or Confirmation
Order will be deemed a final order if it provides that it is effective immediately upon entry on the
Bankruptcy Court’s docket and not subject to any stay notwithstanding Rules 6004(h), 6006(d), or
7062 of the Federal Rules of Bankruptcy Procedure or Rule 62 of the Federal Rules of Civil
Procedure.

              (d)      No Violations. No Law shall have been enacted, promulgated, enforced or
entered by any Governmental Entity after the date of this Agreement that makes illegal or
otherwise prohibits the consummation of the Transaction.

        Section 7.2 Conditions to Obligations of Purchaser to Close. The obligation of
Purchaser to effect the Closing is subject to the satisfaction (or waiver in writing by Purchaser) at
or prior to the Closing of the following additional conditions:

                 (a)    Representations and Warranties.             (i) The Sellers Fundamental
Representations shall be true and correct in all respects (other than de minimis inaccuracies) as of
the date of this Agreement and the Closing Date as if made on and as of the Closing Date (or, if
made as of a specific date, on and as of such specific date); (ii) the representations and warranties
of Sellers contained in Section 3.8(c) (the “Sellers Sufficiency Representations”) shall be true and
correct in all respects as of the date of this Agreement and as of the Closing Date (or, if made as
of a specific date, on and as of such specific date), except for such failures to be so true and correct
as would be and would not, individually or in the aggregate, reasonably be expected to be material
to the Business, the Purchased Assets and the Target Entities, taken as a whole; (iii) the
representations and warranties of Sellers contained in Article III (other than the Sellers
Fundamental Representations, the Sellers Sufficiency Representations and the representations and
warranties contained in Section 3.7(b)) shall be true and correct in all respects as of the date of this
Agreement and as of the Closing Date (or, if made as of a specific date, on and as of such specific
date), except for such failures to be so true and correct as would be and would not reasonably be
expected to have, individually or in the aggregate, a Business Material Adverse Effect; and (iv)
the representations and warranties contained in Section 3.7(b) shall be true and correct in all
respects as of the date of this Agreement and as of Closing Date.

               (b)    Performance of Obligations of Sellers. The covenants and agreements of
Sellers to be performed or complied with on or before the Closing Date in accordance with this
Agreement shall have been performed or complied with in all material respects.

                (c)     Officer’s Certificate. Purchaser shall have received a certificate, dated as
of the Closing Date and executed by an executive officer authorized to sign on behalf of Sellers,
stating that the conditions specified in Sections 7.2(a) and 7.2(b) have been satisfied.

              (d)    Purchased Entities. Any Target Entity that is a debtor in the Chapter 11
Cases shall have been dismissed as a debtor in such Chapter 11 Cases by a final order of the
Bankruptcy Court.



                                                 -117-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 151 of 177




              (e)     Additional Financial Statements. The 2019 Audited Additional Financial
Statements shall have been delivered to Purchaser.

                (f)    Closing Deliveries. Seller Representative shall have delivered, or caused to
be delivered, the deliveries set forth in Section 2.10(b)(x).

               (g)     Sale Order. The Sale Order and the provisions of the Confirmation Order
relating to the terms of this Agreement and the authorization of the consummation of the
Transaction shall be in form and substance acceptable to Purchaser and consistent with the terms
of this Agreement.

                  (h)      Seller Guarantee and Joinders. Purchaser shall have received (i) a guarantee
and joinder agreement in form and substance reasonably acceptable to Purchaser, signed by
Reorganized McDermott and, if Reorganized McDermott is not the borrower, the Affiliate of
Reorganized McDermott that is the borrower under Reorganized McDermott’s senior credit
facility that is in effect upon the consummation of the conclusion of the Chapter 11 Cases, pursuant
to which Reorganized McDermott and such Affiliate thereof (including their respective successors
and assigns) have agreed to jointly and severally guarantee the obligations of and agree to be bound
by the same obligations as Sellers under this Agreement (including any payments pursuant to
Section 9.1) and (ii) evidence in form and substance acceptable to Purchaser that any chapter 11
plan and the Sale Order or the Confirmation Order (as applicable) provide for assumption and
survival of such guarantee until the later to occur of (i) six (6) years following the Closing and (ii)
the final resolution of any claims under Section 9.1.

               (i)    Check-the-Box Elections. On or prior to the Closing Date, Sellers will
execute (or cause to be executed) two (2) copies of Internal Revenue Service Form 8832 (or
successor form) with respect to each of the Target Entities set forth on Section 6.16 of the Seller
Disclosure Schedules (and, if applicable, Lummus Consultants International LLC and Lummus
Consultants International Ltd.) and deliver such executed forms to Purchaser.

        Section 7.3 Conditions to Obligations of Sellers to Close. The obligation of Sellers to
effect the Closing is subject to the satisfaction (or waiver in writing by Sellers) at or prior to the
Closing of the following additional conditions:

                (a)    Representations and Warranties.            (i) The Purchaser Fundamental
Representations shall be true and correct in all respects (other than de minimis inaccuracies) as of
the date of this Agreement and the Closing Date as if made on and as of the Closing Date (or, if
made as of a specific date, on and as of such specific date) and (ii) the representations and
warranties of Purchaser contained in Article IV (other than the Purchaser Fundamental
Representations) of this Agreement shall be true and correct in all respects as of the Closing Date
as if made on and as of the Closing Date, except for such failures to be true and correct as would
not reasonably be excepted to have, individually or in the aggregate, a Purchaser Material Adverse
Effect.

               (b)    Performance of Obligations of Purchaser. The covenants and agreements
of Purchaser to be performed or complied with on or before the Closing Date in accordance with
this Agreement shall have been performed or complied with in all material respects.



                                                -118-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 152 of 177




                (c)    Officer’s Certificate. Sellers shall have received a certificate, dated as of
the Closing Date and signed on behalf of Purchaser by an executive officer of Purchaser, stating
that the conditions specified in Sections 7.3(a) and 7.3(b) have been satisfied.

       Section 7.4 Frustration of Closing Conditions. Neither Purchaser nor Sellers may rely
on the failure of any condition set forth in this Article VII to be satisfied if such failure was
primarily caused by such Party’s failure to act in good faith or to use the efforts to cause the Closing
to occur as required by this Agreement, including Section 5.2.

                                    ARTICLE VIII
                         TERMINATION; EFFECT OF TERMINATION

        Section 8.1 Termination. Notwithstanding anything to the contrary herein, this
Agreement may be terminated and the Transaction and the other transactions contemplated by this
Agreement and the other Transaction Documents abandoned at any time prior to the Closing only
as follows:

               (a)     by mutual written consent of Seller Representative and Purchaser;

                 (b)     by Seller Representative, if any of Purchaser’s representations and
warranties contained in Article IV shall fail to be true and correct or Purchaser shall have breached
or failed to perform in any material respect any of its covenants or other agreements contained in
this Agreement, and, in each case, such failure or breach would prevent the satisfaction of a
condition set forth in Section 7.3(a) or Section 7.3(b) at the Closing and has not been cured by the
earlier of (i) the date that is forty (40) days after the date that Seller Representative has notified
Purchaser in writing of such failure or breach and (ii) the Outside Date; provided that, the failure
of Purchaser to consummate the Closing as and when required pursuant to Section 8.2(b)(ii) shall
be deemed to be for all purposes hereunder a material breach of a covenant of this Agreement by
Purchaser that permits Seller Representative to terminate this Agreement immediately upon such
breach pursuant to this Section 8.1(b) (notwithstanding any notice or cure period in favor of
Purchaser otherwise set forth in this Section 8.1(b)); provided further that no Seller is then in
material breach of any of its representations, warranties, covenants or agreements contained in this
Agreement such that such failure or breach would prevent the satisfaction of a condition set forth
in Section 7.2(a) or 7.2(b) at the Closing;

                 (c)      by Purchaser, if any of the representations and warranties of Sellers
contained in Article III shall fail to be true and correct or any Seller shall have breached or failed
to perform in any material respect any of its covenants or other agreements contained in this
Agreement, and, in each case, such failure or breach would prevent the satisfaction of a condition
set forth in Section 7.2(a) or Section 7.2(b) at the Closing and has not been cured by the earlier of
(i) the date that is forty (40) days after the date that Purchaser has notified Seller Representative in
writing of such failure or breach and (ii) the Outside Date; provided that Purchaser is not then in
material breach of any of its representations, warranties, covenants or agreements contained in this
Agreement such that such failure or breach would prevent the satisfaction of a condition set forth
in Section 7.3(a) or Section 7.3(b) at the Closing;




                                                 -119-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 153 of 177




                (d)     by Purchaser, if Sellers (i) fail to meet any of the milestones set forth in any
of Sections 5.19(a)(i), 5.19(a)(ii), 5.19(a)(iii) or 5.19(a)(v) and fail to cure all such failures or
breaches (by satisfying such milestones within: (A) five (5) calendar days following the date of
this Agreement, in the case of clauses (i) and (ii); (B) ten (10) Business Days following forty (40)
calendar days following the Petition Date, in the case of clause (iii); and (C) ten (10) Business
Days following seventy (70) calendar days following the Petition Date, in the case of clause (v);
provided that, if (1) on the Petition Date, Sellers fail to file a chapter 11 plan, disclosure statement,
and RSA executed by the Required Supporting Stakeholders, in each case consistent with the
Transaction, (2) at any time following the Petition Date, any statutory committee is appointed in
the Chapter 11 Cases, or (3) at any time on or after the Petition Date, the parties to the RSA do not
constitute the Required Supporting Stakeholders, then the Sellers shall instead have within ten (10)
Business Days following sixty (60) calendar days following the Petition Date, in the case of clause
(v)); provided that Purchaser is not then in material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement such that such failure or breach would
prevent the satisfaction of a condition set forth in Section 7.3(a) or 7.3(b) at the Closing;

               (e)     by Purchaser, if (i) (A) Sellers do not hold an Auction as provided in the
Bidding Procedures Order in accordance with the milestone set forth in Section 5.19(a)(iv) (unless
(x) the Auction is cancelled because Purchaser is the Successful Bidder or no competing bid has
been submitted or (y) the Auction is adjourned or postponed in accordance with the Bidding
Procedures Order); (B) the designation of Purchaser as Stalking Horse Bidder pursuant to the terms
of this Agreement and the Stalking Horse Protections contemplated in this Agreement have not
been approved by the Bankruptcy Court within ten (10) Business Days after forty (40) days after
the Petition Date; or (C) Sellers withdraw or seek to withdraw a notice or motion to approve the
Stalking Horse Protections and does not cure within two (2) Business Days; or (ii) Sellers
announce or files a chapter 11 plan: (A) exclusively contemplating the reorganization or sale of all
or any part of Sellers or their Affiliates inconsistent with this Agreement or the transactions
contemplated hereby or (B) that does not transfer to Purchaser the Purchased Assets free and clear
of Liens, other than Permitted Equity Liens (in the case of the Purchased Entity Shares and the
Purchased Venture Equity Interests) and Permitted Liens (in the case of all other Purchased Assets)
provide an estate release for Purchaser, its Affiliates and Representatives and the Fund Affiliates;

               (f)     by Seller Representative or by Purchaser, if, unless the Transaction has been
consummated following Purchaser’s exercise of the 363 Sale Option, (i) the Confirmation Order
is not entered on or prior to the 185th day following the Petition Date or (ii) following its entry,
the Confirmation Order shall fail to be in full force and effect or shall have been stayed, reversed,
modified or amended in any material respect in a manner adverse to Purchaser without the prior
written consent of Purchaser;

               (g)     by Seller Representative or by Purchaser, if the Closing shall not have
occurred on or prior to the date that is six (6) months following the date of this Agreement (as may
be extended pursuant to this clause (g), the “Outside Date”); provided that (x) if on such date the
Marketing Period shall have commenced but shall not have ended, the Outside Date shall be
extended at the written election of Purchaser or Seller Representative until four (4) Business Days
following expiration of the Marketing Period but in any event not later than seven (7) months
following the date of this Agreement and (y) if on such date the conditions to Closing set forth in
Section 7.1(a) shall not have been satisfied but all other conditions to Closing shall have been



                                                 -120-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 154 of 177




satisfied or waived (or in the case of conditions which, by their terms, are to be satisfied at the
Closing, shall be capable of being satisfied by all parties entitled to the benefit of such conditions),
such date may be extended until the date that is nine (9) months following the date of this
Agreement (in which case such date as extended shall be the Outside Date) except that if on such
date the Marketing Period shall have commenced but shall not have ended by such date, such date
shall be further extended at the written election of Purchaser until the earlier to occur of (A) four
(4) Business Days following expiration of the Marketing Period, and (B) twenty (20) Business
Days following the Outside Date (as such date may be extended pursuant to the first proviso of
this Section 8.1(g)); provided, further, that the right to terminate this Agreement under this
Section 8.1(g) shall not be available to any Party whose failure to perform any covenant or
obligation required to be performed by such Party has been the primary cause of, or resulted in,
the failure of the Closing to occur on or before such date;

               (h)     by Seller Representative or by Purchaser:

                      (1)    (A) if a permanent injunction or other permanent Judgment issued
by a court of competent jurisdiction shall have become final and nonappealable, preventing or
restraining the consummation of the Transaction; provided that the right to terminate this
Agreement under this Section 8.1(h)(1) shall not be available to any Party whose failure to perform
any covenant or obligation under this Agreement has been the primary cause of, or resulted in, the
entry of such permanent injunction or other permanent Judgment, as applicable; or (B) the
Bankruptcy Court shall not have entered the Confirmation Order by the Outside Date;

                       (2)    if (A) the Bankruptcy Court shall not have entered the Bidding
Procedures Order within ten (10) Business Days following forty (40) calendar days following the
Petition Date, as such date may be extended by mutual written agreement of Seller Representative
and Purchaser; or (B) an order of any court in any jurisdiction shall be entered relating to the
Chapter 11 Cases, and that remains in effect for thirty (30) days, (x) staying for a period in excess
of fourteen (14) days, vacating or reversing the Bidding Procedures Order or (y) amending,
supplementing or otherwise modifying the Bidding Procedures Order in a manner that results in
the Bidding Procedures Order no longer being substantially in the form set forth in Exhibit B
hereto; provided that Seller Representative shall not be permitted to terminate this Agreement
pursuant to clause (y) if Purchaser approves of any such amendment, supplement or other
modification to the Bidding Procedures Order; or

                     (3)     if any of the Chapter 11 Cases are converted to a case under Chapter
7 of the Bankruptcy Code; or

               (i)    by Seller Representative or by Purchaser, if (x) (A) Purchaser is not the
Successful Bidder at the Auction and (B) the Bankruptcy Court enters an order approving an
Alternative Transaction with that Successful Bidder, or (y) an Alternative Transaction is approved
by the Bankruptcy Court other than in connection with the Auction or pursuant to a plan of
reorganization that is in form and substance reasonably acceptable to Purchaser in writing;
provided that, notwithstanding anything in this Agreement to the contrary, if Purchaser is not the
Successful Bidder at the Auction but is the Back-Up Bidder at the Auction, the right to terminate
this Agreement under this Section 8.1(i) shall not be available to Purchaser until the Back-Up
Termination Date.



                                                 -121-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 155 of 177




        Notwithstanding anything to the contrary herein, before exercising any of the termination
rights set forth in this Section 8.1, the Seller Representative shall consult in good faith with the
Consultation Parties.

        Section 8.2     Effect of Termination.

               (a)      General. If this Agreement is terminated and the Transaction is abandoned
as described in Section 8.1, (i) this Agreement shall become null and void and of no further force
and effect, except for the provisions of Section 5.3, Section 5.5, Section 5.22(b), Section 8.1, this
Section 8.2, Section 8.3, and Article IX, and (ii) no Party shall thereafter have any Liability
hereunder, except nothing in this Section 8.2 shall be deemed to release Sellers from any Liability
for Willful Breach by Sellers of the terms and provisions of this Agreement or Fraud.

                (b)     Deposit Escrow Amount.

                        (i)    If this Agreement is terminated by Seller Representative pursuant to
Section 8.1(b) (or by any Party in accordance with any other provision of Section 8.1 if at the time
of such termination Seller Representative could have terminated this Agreement in accordance
with Section 8.1(b)), then Purchaser and Seller Representative shall, within two (2) Business Days
after such termination of this Agreement, deliver Joint Written Instructions to each of the Escrow
Agents, as applicable, directing the Escrow Agents to distribute the entire Deposit Escrow Amount
to Sellers.

                         (ii)    If (i) all of the conditions to the obligations of Sellers and Purchaser
to consummate the Transaction set forth in Article VII (other than those conditions that are to be
satisfied by action taken at the Closing, but subject to the satisfaction or waiver of such conditions
at the Closing) have been satisfied (or, to the extent permitted, waived by the Party entitled to the
benefits thereof), (ii) the Seller Representative has irrevocably confirmed in writing to Purchaser
that Sellers are ready, willing and able to consummate the Closing and the Transaction and (iii)
Purchaser does not consummate the Closing within three (3) Business Days following the date and
time provided in Section 2.4 and Seller Representative terminates this Agreement pursuant to
Section 8.1(b), then Purchaser and Seller Representative shall, within two (2) Business Days after
such termination of this Agreement, deliver Joint Written Instructions to each of the Escrow
Agents directing the Escrow Agents, as applicable, to distribute the entire Deposit Escrow Amount
to Sellers.

                       (iii) If this Agreement is terminated for any reason (other than in the
circumstances described in Section 8.2(b)(i) or Section 8.2(b)(ii)), then Purchaser and the Seller
Representative shall, within two (2) Business Days after such termination of this Agreement,
deliver Joint Written Instructions to each of the Escrow Agents directing the Escrow Agents, as
applicable, to distribute the entire Deposit Escrow Amount to Purchaser. For the avoidance of
doubt, in no event shall Sellers be entitled to the Deposit Escrow Amount on more than one
occasion.

                        (iv)    The Parties acknowledge and agree that (A) the Parties have
expressly negotiated the provisions of this Section 8.2(b), (B) in light of the circumstances existing
at the time of the execution of this Agreement (including the inability of the Parties to quantify the



                                                 -122-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 156 of 177




damages that may be suffered by Sellers, Purchaser and their respective Affiliates) the provisions
of this Section 8.2(b) are reasonable, (C) the Deposit Escrow Amount represents a good faith, fair
estimate of the damages that Sellers, would suffer in the event of termination of this Agreement
and (D) the Deposit Escrow Amount shall be payable as liquidated damages (and not as a penalty)
without requiring Sellers or any other Person to prove actual damages.

                         (v)     Subject to Section 8.2(a), Section 8.2(c) and the rights of the Parties
pursuant to Section 9.7 and notwithstanding anything to the contrary contained in this Agreement,
the right of Sellers to receive the Deposit Escrow Amount pursuant this Section 8.2(b) shall be the
sole and exclusive remedy of Sellers for any damages suffered by Sellers in connection with a
termination of this Agreement and, in the event the Deposit Escrow Amount is distributed to
Sellers, Sellers and their respective Affiliates and Representatives shall be deemed to have fully
released and discharged Purchaser and the Purchaser Related Parties from any Liability resulting
from the termination of this Agreement or breach hereof and none of Sellers nor any of their
respective Affiliates or Representatives shall have any other remedy or cause of action in
connection therewith under or relating to this Agreement or any applicable Law. Further, in the
event of any breach of this Agreement by Purchaser prior to Closing, subject to Section 8.2(a) and
the rights of Sellers pursuant to Section 9.7, the sole and exclusive remedy of Sellers and their
Affiliates shall be, if applicable, to (A) terminate this Agreement pursuant to and in accordance
with Section 8.1 and (B) receive, if applicable, the Deposit Escrow Amount pursuant to Sections
8.2(b)(i) or 8.2(b)(ii).

                        (vi)   The Parties acknowledge and agree that any Party may pursue both
a grant of specific performance under Section 9.7 and seek the Deposit Escrow Amount under this
Section 8.2(b); provided that under no circumstances shall any Party be permitted or entitled to
receive both a grant of specific performance and the Deposit Escrow Amount in connection with
the termination of this Agreement.

               (c)     Break-Up and Expense Reimbursement Amount.

                       (i)     If:

                                       (1)      this Agreement is terminated by Seller
Representative or Purchaser pursuant to any of (x) Sections 8.1(d), 8.1(e)(i)(A), 8.1(e)(ii),
8.1(h)(3) or 8.1(i), or (y) Section 8.1(g) if at the time of such termination Purchaser could have
terminated this Agreement in accordance with any of Sections 8.1(d), 8.1(e)(i)(A), 8.1(e)(ii),
8.1(h)(3) or 8.1(i), Sellers shall, within two (2) Business Days after such termination of this
Agreement and, subject to the approval of the Bidding Procedures Order by the Bankruptcy Court,
pay to Purchaser the Stalking Horse Protections, such payment to be made by wire transfer(s) in
immediately available Dollars to one or more bank accounts of Purchaser (or any of its Affiliates)
designated in writing by Purchaser to Seller Representative; and

                                       (2)     this Agreement is terminated by Purchaser pursuant
to Section 8.1(c), (x) Sellers shall, within two (2) Business Days after such termination of this
Agreement and, subject to the approval of the Bidding Procedures Order by the Bankruptcy Court,
pay to Purchaser the Expense Reimbursement, such payment to be made by wire transfer(s) in
immediately available Dollars to one or more bank accounts of Purchaser (or any of its Affiliates)



                                                 -123-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 157 of 177




designated in writing by Purchaser to Seller Representative, and (y) in the event Sellers enter into
a definitive agreement with respect to, or consummate, an Alternative Transaction that would
transfer or vest ownership of, economic rights to, or benefits in any material portion of the
Purchased Assets or the Business or the Target Entities to any Person other than Purchaser,
Reorganized McDermott, or their respective Affiliates on or before the one (1)-year anniversary
of the date of such termination, Sellers shall, within two (2) Business Days after the earlier of entry
into any such definitive agreement with respect to, or consummation, of any such Alternative
Transaction and, subject to the approval of the Bidding Procedures Order by the Bankruptcy Court,
pay to Purchaser the Break-Up Fee, such payment to be made by wire transfer(s) in immediately
available Dollars to one or more bank accounts of Purchaser (or any of its Affiliates) designated
in writing by Purchaser to Seller Representative.

                        (ii)    The Parties acknowledge and agree that (A) the Parties have
expressly negotiated the provisions of this Section 8.2(c) and the payment of the Stalking Horse
Protections are integral parts of the Transaction, (B) in the absence of Sellers’ obligations to make
these payments, Purchaser would not have entered into this Agreement, and (C) the Stalking Horse
Protections shall, (1) pursuant to the Bidding Procedures Order, constitute allowed superpriority
administrative expense claims pursuant to sections 105(a), 503(b), and 507(a)(2) of the Bankruptcy
Code with priority over all other administrative expenses of the kind specified in section 503(b) of
the Bankruptcy Code and (2) survive the termination of this Agreement. Except with respect to
any Willful Breach by Sellers of the terms and provisions of this Agreement or Fraud, to the extent
that all amounts due in respect of the Stalking Horse Protections pursuant to this Section 8.2(c)
have actually been paid by Sellers to Purchaser as required hereunder, subject to Section 8.2(a),
Purchaser and its Affiliates and Representatives shall be deemed to have fully released and
discharged Sellers and their respective Affiliates and Representatives from any Liability resulting
from the termination of this Agreement or breach hereof and none of Purchaser nor any of its
Affiliates or Representatives shall have any other remedy or cause of action under or relating to
this Agreement or any applicable Law. Further, in the event of any breach of this Agreement by
Sellers prior to Closing, except with respect to any Willful Breach by Sellers of the terms and
provisions of this Agreement or Fraud, subject to Section 8.2(a) and the rights of Purchaser
pursuant to Section 9.7, the sole and exclusive remedies of Purchaser and its Affiliates shall be, if
applicable, to (A) terminate this Agreement pursuant to and in accordance with Section 8.1 and
(B) receive, if applicable, any payments payable pursuant to Section 8.2(b)(ii) and
Section 8.2(c)(i). Subject to Section 8.2(a) and the rights of Purchaser pursuant to Section 9.7,
prior to the Closing, in no event will Sellers or any of their respective Affiliates or Representatives
be liable for any monetary damages for any breach of this Agreement, other than any payments, if
applicable, as described in the immediately preceding sentence.

                        (iii) The Parties acknowledge and agree that Purchaser may pursue both
a grant of specific performance under Section 9.7 and seek payment of the Stalking Horse
Protections under this Section 8.2(c) (and shall be entitled to return of the Deposit Escrow Amount
pursuant to Section 8.2(b)(iii)); provided that under no circumstances shall Purchaser be permitted
or entitled to receive both a grant of specific performance and payment of the Break-Up Fee and
the Expense Reimbursement in connection with the termination of this Agreement.

       Section 8.3 Notice of Termination. In the event of termination by Seller Representative
or Purchaser pursuant to Section 8.1, written notice of such termination shall be given by the



                                                -124-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 158 of 177




terminating Party to the other Party to this Agreement pursuant to the notice requirements
contained in Section 9.6.

                                        ARTICLE IX
                                    GENERAL PROVISIONS

       Section 9.1 Survival of Representations, Warranties and Agreements; Indemnification;
Release; Disclaimer.

               (a)     Survival.

                         (i)     The representations and warranties of the Parties contained in this
Agreement shall not survive the Closing; provided that (i) the Sellers Fundamental Representations
and the Purchaser Fundamental Representations shall survive until the date that is six (6) years
following the Closing Date, (ii) the Sellers Sufficiency Representations and Excluded Matters shall
survive until the later of (A) the date that is one (1) year following Closing and (B) June 30, 2021,
(iii) Retained Liabilities shall survive until the date that is three (3) years following the Closing
Date and (iv) the representations and warranties of Sellers under Section 3.6 shall survive until the
date that is twelve (12) months following the Closing Date unless the exclusions under the R&W
Insurance Policy relating to the Unaudited Statements and the Additional Audited Financial
Statements are removed prior to the Closing. The pre-Closing covenants and agreements of the
Parties shall survive until the date that is twelve (12) months following the Closing Date. All
covenants and agreements that by their terms are to be performed following the Closing shall
survive until the date on which such covenant or agreement is fully performed in accordance with
the terms hereof.

                        (ii)   Notwithstanding the foregoing, if an indemnification claim or
claims are asserted pursuant to this Section 9.1 prior to the expiration of the applicable survival
period as provided in this Section 9.1(a) of the representation, warranty or covenant that is the
basis for that claim or claims, then those claim(s) shall survive until their final resolution. The
Parties specifically and unambiguously intend that the survival periods that are set forth in this
Section 9.1(a) shall replace any statute of limitations that would otherwise be applicable.
Notwithstanding anything to the contrary herein, the limitations in this Section 9.1(a) shall not
apply in the case of a claim involving Fraud.

                (b)     Indemnification by Sellers. Subject to the terms, conditions and limitations
set forth in this Section 9.1, from and after the Closing, the Sellers shall, jointly and severally,
indemnify, defend, reimburse, protect and hold harmless Purchaser and its Affiliates and their
respective directors, officers, employees, managers, members, stockholders, Representatives,
agents and the successors and permitted assigns of each of the foregoing (each such person being
referred to hereinafter as a “Purchaser Indemnified Person”), from, for and against any and all
Losses (without duplication) that they suffer or incur, arising out of, based upon or resulting from
any: (i) inaccuracy in or breach of any Sellers Fundamental Representations, (ii) inaccuracy in or
breach of the Sellers Sufficiency Representations, (iii) Retained Liabilities, (iv) inaccuracy in or
breach of any of the representations and warranties of Sellers contained in Article III (other than
the Sellers Fundamental Representations and the Sellers Sufficiency Representations) solely to the
extent any such inaccuracy or breach relates to the operations of the Business located in Russia



                                               -125-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 159 of 177




and assuming, solely for purposes of applying this Section 9.1(b)(iv), such representations and
warranties of Sellers contained in Article III survived until the date that is three (3) years following
the Closing Date (the “Excluded Matters”) and (v) inaccuracy in or breach of any of the
representations and warranties of Sellers contained in Section 3.6 (only if such representations and
warranties survive the Closing pursuant to Section 9.1(a)(i); provided, that for purposes of Losses
described under clause (ii), notwithstanding anything herein to the contrary, Sellers shall, for a
period of forty (40) days after the date that Seller Representative has been notified of such Losses,
have the opportunity to cure the relevant breach in full satisfaction of Purchaser’s claim by
conveying to (or, in the case of intangible assets, granting a license or otherwise securing rights
to) Purchaser the Purchased Assets that were not delivered as of the Closing, and which failure
resulted in such Losses, free and clear and all Liens, other than Permitted Liens; provided further,
that with respect to the Excluded Matters, Sellers shall only be obligated to indemnify the
Purchaser Indemnified Persons for Losses in excess of $13,625,000.

               (c)    Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement,

                       (i)    The maximum amount of indemnifiable Losses which may be
recovered by the Purchaser Indemnified Persons from Sellers (x) under clauses (i), (ii) and (iii) of
Section 9.1(b) shall be an amount equal to the Closing Purchase Price, (y) clause (iv) of
Section 9.1(b) shall be $68,125,000 and (z) clause (v) of Section 9.1(b) shall be $150,000,000.

                       (ii)   For purposes of indemnification claims pursuant to this Section 9.1,
in determining whether there has been a breach of any representation or warranty made by the
Sellers in this Agreement or in any certificate related hereto and then calculating the amount of
Losses that are the subject matter of such claim for indemnification pursuant to this Section 9.1,
the representations and warranties made by the Sellers in this Agreement shall be deemed to have
been made without any qualification as to “materiality”, “material adverse effect”, “Material
Adverse Effect”, or any other materiality qualifications.

                       (iii) This Section 9.1 shall not be deemed to limit any rights of any
Purchaser Indemnified Person under the R&W Insurance Policy, and Purchaser and the Sellers
acknowledge and agree that the claims period and limitations under the R&W Insurance Policy
may differ from the terms in this Agreement, but shall have no effect on the indemnification
obligations of the Sellers under this Agreement (or absence thereof).

               (d)     Procedures for Indemnification.

                        (i)    The party making a claim under this Section 9.1 is referred to as the
“Indemnified Party” and the party against whom such claims are asserted under this Section 9.1 is
referred to as the “Indemnifying Party.” Any Indemnified Party seeking to make a claim for
indemnification pursuant to this Section 9.1 (including with respect to a claim by a third party)
shall, give to the Indemnifying Party a written notice (the “Claim Notice”) describing in reasonable
detail (to the extent known) the facts giving rise to the claim for indemnification hereunder that is
the subject of the Claim Notice. The Claim Notice shall include (if and to the extent then known)
the amount and basis of such claim. A Claim Notice shall be given promptly following the
claimant’s determination that facts or events give rise to a claim for indemnification hereunder;



                                                 -126-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 160 of 177




provided that the failure or delay to give such written notice shall not relieve the Indemnifying
Party of its obligations hereunder, except to the extent any defense or claim available to the
Indemnifying Party shall have been materially prejudiced by such failure.

                       (ii)   The Indemnifying Party shall have 30 days after the giving of any
proper Claim Notice pursuant hereto to (i) agree to the amount set forth in the Claim Notice and
to pay or cause to be paid such amount to such Indemnified Party in immediately available funds,
or (ii) provide such Indemnified Party with written notice that it disagrees with the amount set
forth in the Claim Notice (the “Dispute Notice”). For a period of 30 days after the giving of any
Dispute Notice, the Indemnifying Party and the Indemnified Party shall negotiate in good faith to
resolve the matter. In the event that the controversy is not resolved within 30 days after the date
the Dispute Notice is given, the Indemnifying Party and the Indemnified Party may thereupon
proceed to pursue any and all available remedies under this Agreement.

              (e)     Notwithstanding anything to the contrary contained in Article VI or this
Section 9.1, with respect to any amounts due by Sellers to the Purchaser Indemnified Parties,
Purchaser shall have the right, but not the obligation, to take any of the following actions: (1)
pursue monetary damages or other available remedies against the Sellers and (2) withhold and set
off the amount of any indemnification payments to Purchaser Indemnified Parties from any
amounts due and payable to Sellers and their Affiliates pursuant to the Strategic Agreement.

                 (f)     Effective as of the Closing, and without limiting the rights of Purchaser or
Sellers and their respective Subsidiaries and Affiliates under this Agreement, any Transaction
Document (including Article VI and Section 9.1) or any other agreements among the parties hereto
or their Affiliates specifically referencing this Agreement, Purchaser, on its own behalf and on
behalf of each of its Subsidiaries and Affiliates and their respective successors and assigns, hereby
unconditionally and irrevocably waives any and all rights, defenses, claims or causes of action
(including rights of contribution) known and unknown, foreseen and unforeseen, that each of
Purchaser or any of its Subsidiaries and Affiliates have or may in the future have against any Seller,
its Affiliates or any of its or its Affiliates’ respective directors, officers, employees, equityholders
or other securityholders, in each case arising by Law or by Contract or otherwise, arising out of,
resulting from or relating to the Business, the Purchased Assets or the Assumed Liabilities (except
with respect to rights, claims or defenses based on Fraud).

           (g) PURCHASER HAS CONDUCTED ITS OWN INDEPENDENT
REVIEW AND ANALYSIS OF THE TARGET ENTITIES AND THE BUSINESS,
INCLUDING THE OPERATIONS, ASSETS, LIABILITIES, RESULTS OF
OPERATIONS, FINANCIAL CONDITION, SOFTWARE, TECHNOLOGY AND
PROSPECTS OF THE TARGET ENTITIES AND THE BUSINESS, AND
ACKNOWLEDGES THAT IT HAS BEEN PROVIDED ACCESS TO THE PERSONNEL,
PROPERTIES, PREMISES AND RECORDS OF THE TARGET ENTITIES FOR SUCH
PURPOSE. IN ENTERING INTO THIS AGREEMENT, PURCHASER HAS RELIED
SOLELY UPON ITS OWN INVESTIGATION AND ANALYSIS, AND SELLERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND ANY
CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT (AT THE CLOSING)
AND: (A) ACKNOWLEDGES THAT NONE OF THE SELLERS OR ANY OF THEIR
RESPECTIVE AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES MAKES



                                                 -127-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 161 of 177




OR HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY OF THE
INFORMATION PROVIDED OR MADE AVAILABLE TO PURCHASER OR ITS
REPRESENTATIVES (INCLUDING ANY INFORMATION PROVIDED OR MADE
AVAILABLE TO PURCHASER IN ANY “DATA ROOM”, EXCEPT AS PROVIDED IN
ARTICLE III OR ANY CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT (AT THE CLOSING)). EXCEPT AS SPECIFICALLY SET FORTH IN
ARTICLE III OR ANY CERTIFICATE DELIVERED PURSUANT TO THIS
AGREEMENT (AT THE CLOSING), (I) SELLERS MAKE NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF OR
OTHERWISE IN ANY WAY RELATING TO SELLERS, THE TARGET ENTITIES OR
THEIR LIABILITIES OR OPERATIONS, OR THE BUSINESS, INCLUDING WITH
RESPECT TO VALUE, CONDITION (INCLUDING ENVIRONMENTAL CONDITION)
OR PERFORMANCE OR MERCHANTABILITY, NONINFRINGEMENT OR FITNESS
FOR ANY PURPOSE (BOTH GENERALLY OR FOR ANY PARTICULAR PURPOSE)
AND WITH RESPECT TO FUTURE REVENUE, PROFITABILITY OR THE SUCCESS
OF THE TARGET ENTITIES AND THE BUSINESS AND (II) ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
PURCHASER ACKNOWLEDGES THAT, SHOULD THE CLOSING OCCUR,
PURCHASER SHALL ACQUIRE THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES AND THE BUSINESS WITHOUT ANY WARRANTY AS TO
MERCHANTABILITY OR FITNESS THEREOF FOR ANY PARTICULAR PURPOSE, IN
AN “AS IS” CONDITION AND ON A “WHERE IS” BASIS. SELLERS HEREBY
ACKNOWLEDGE THAT, EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE IV, (I)
PURCHASER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF OR OTHERWISE IN ANY WAY
RELATING TO THE TRANSACTION AND SELLERS HAVE NOT RELIED ON ANY
OTHER REPRESENTATIONS OR WARRANTIES AND (II) ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED
BY SELLERS.

        Section 9.2 Entire Agreement. This Agreement and the other Transaction Documents,
and the Schedules and Exhibits hereto and thereto, and the Confidentiality Agreement, along with
the Seller Disclosure Schedules and the Purchaser Disclosure Schedules, constitute the entire
agreement and understanding between the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings relating to such subject matter.
Neither Party to this Agreement shall be liable or bound to the other Party in any manner by any
representations, warranties or covenants relating to such subject matter except as specifically set
forth herein and therein.

       Section 9.3 Assignment. Neither this Agreement nor any of the rights and obligations
hereunder may be assigned or transferred by any Party (whether by operation of law or otherwise)
without the prior written consent of the Seller Representative and Purchaser; provided that (a)
Purchaser may assign any or all of its rights and obligations hereunder (in whole or in part) to one
or more of its Affiliates (but such transfer will not relieve Purchaser of its obligations under this
Agreement), and (b) Purchaser may assign any or all of its rights and obligations to any Debt
Financing Source as collateral in connection with the Debt Financing, without prior written


                                               -128-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 162 of 177




consent of Sellers. Any attempted assignment in violation of this Section 9.3 shall be void. Subject
to the two (2) preceding sentences, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.

        Section 9.4 Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed by each of Purchaser and Seller Representative (and, as set forth
in Section 9.5 with respect to the provisions referenced therein, the Debt Financing Sources). By
an instrument in writing, Purchaser, on the one hand, or Seller Representative, on the other hand,
may waive compliance by the other with any term or provision of this Agreement that the other
Party was or is obligated to comply with or perform. Such waiver or failure to insist on strict
compliance with such term or provision shall not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure of compliance.

        Section 9.5 No Third-Party Beneficiaries. Except as provided in Section 5.9,
Section 5.10(b), Section 8.1 (solely with respect to the Consultation Parties), Section 9.14 and
Section 9.16, this Agreement, together with the other Transaction Documents and the Exhibits and
Schedules hereto and thereto are not intended to confer in or on behalf of any Person not a party
to this Agreement (and their successors and assigns) any rights, benefits, causes of action or
remedies with respect to the subject matter or any provision hereof; provided that
Section 8.2(b)(v), Section 8.2(c), Section 9.3, Section 9.4, this Section 9.5, Section 9.8,
Section 9.9 and Section 9.16 shall also be for the benefit of the Debt Financing Sources (it being
understood that, notwithstanding anything in this Agreement to the contrary, such provisions and
any related definitions may not be amended or waived in a manner adverse in any material respect
to the Debt Financing Sources without the prior written consent of the Debt Financing Sources
party to the Debt Commitment Letters); provided, further that this Section 9.5 shall also be for the
benefit of the Consultation Parties (it being understood that, notwithstanding anything in this
Agreement to the contrary, the last paragraph of Section 8.1 may not be amended or waived
without the prior written consent of the Consultation Parties; provided, further, that in no event
shall Purchaser or any of its Affiliates have any liability to or with respect to the Consultation
Parties or for any action taken by Sellers with respect to the Consultation Parties under this
Agreement or otherwise and Purchaser shall be entitled to rely on Sellers’ instructions with respect
thereto.

        Section 9.6 Notices. All notices and other communications to be given to any Party
hereunder shall be sufficiently given for all purposes hereunder if in writing and delivered by hand,
courier or overnight delivery service, or five (5) days after being mailed by certified or registered
mail, return receipt requested, with appropriate postage prepaid, or when received in the form of
an email transmission (receipt confirmation requested), and shall be directed to the address set
forth below (or at such other address or email address as such Party shall designate by like notice):




                                               -129-
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 163 of 177




       (i)    if to Purchaser, to

              Illuminate Buyer, LLC
              c/o The Chatterjee Group
              888 Seventh Avenue, 37th Floor
              New York, New York 10106
              Attention: Purnendu Chatterjee
              Email:     purnendu.chatterjee@tcgny.com

              and to

              Illuminate Buyer, LLC
              c/o Rhône Capital L.L.C.
              12 E. 49th Street, 20th Floor
              New York, New York 10017
              Attention: M. Allison Steiner
              Email:     steiner@rhonegroup.com

              with a copy (which shall not constitute notice) to:

              Paul, Weiss, Rifkind, Wharton & Garrison LLP
              1285 Avenue of the Americas
              New York, NY 10019-6064
              Attention: Robert B. Schumer
                         Brian C. Lavin
              Email:     rschumer@paulweiss.com
                         blavin@paulweiss.com

       (ii)   if to Sellers, to

              McDermott International, Inc.
              757 N. Eldridge Parkway
              Houston, Texas 77079
              Attention:    John M. Freeman
              Email:        jfreeman@mcdermott.com

              with a copy (which shall not constitute notice) to:

              Kirkland & Ellis LLP
              609 Main Street
              Houston, Texas 77007
              Attention: Andrew Calder, P.C.
                         Adam Larson, P.C.
                         Ahmed Sidik
              Email:     andrew.calder@kirkland.com
                         adam.larson@kirkland.com
                         ahmed.sidik@kirkland.com



                                      -130-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 164 of 177




       Section 9.7     Specific Performance.

                (a)     The Parties agree that irreparable damage, for which monetary damages
(even if available) would not be an adequate remedy, would occur in the event that the Parties do
not perform any provision of this Agreement in accordance with its specified terms or otherwise
breach such provisions. Accordingly, the Parties acknowledge and agree that the Parties shall be
entitled to seek an injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they are entitled in Law or in equity. Subject to Section 8.2, each of the
Parties agrees that it will not oppose the granting of an injunction, specific performance and other
equitable relief on the basis that the other Party has an adequate remedy at Law or that any award
of specific performance is not an appropriate remedy for any reason at Law or in equity. Any
Party seeking an injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement shall not be required to provide any bond
or other security in connection with such order or injunction.

                (b)    Notwithstanding anything in this Agreement to the contrary, it is
acknowledged and agreed that Sellers and their Affiliates shall be entitled to specific performance
of Purchaser’s obligations to cause the Equity Financing to be funded pursuant to the Equity
Commitment Letters and to consummate the Closing only in the event that each of the following
conditions has been satisfied: (i) all of the conditions set forth in Section 7.1 and Section 7.2 have
been satisfied or waived (in each case, other than those conditions contemplated to be satisfied at
the Closing itself, which conditions are capable of being satisfied at Closing), (ii) the proceeds of
the Debt Financing have been funded on the terms set forth in the Debt Commitment Letters (or
the Debt Financing will be funded at the Closing in accordance with the terms set forth in the Debt
Commitment Letters if the Equity Financing is funded at the Closing), (iii) Sellers have
irrevocably confirmed in a written notice delivered to Purchaser that if specific performance is
granted and the Equity Financing and Debt Financing are funded, Sellers are ready, willing and
able for the Closing to occur and to consummate the Transaction and (iv) Purchaser does not
consummate the Closing within two (2) Business Days following the date the Closing is required
to have occurred pursuant to Section 2.4. In the event that Sellers or their Affiliates seek specific
performance of Purchaser’s obligation to cause the Equity Financing to be funded pursuant to the
Equity Commitment Letters, Sellers agree that they shall seek specific performance under all of
the Equity Commitment Letters collectively and shall not be entitled to specific performance under
fewer than all of the Equity Commitment Letters.

       Section 9.8     Governing Law and Jurisdiction.

                (a)    This Agreement is for the benefit of the Parties, and shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware, without regard
to any choice or conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction other than the State of
Delaware.

               (b)     Except as otherwise set forth in the Equity Commitment Letters and subject
to Section 9.8(a), without limiting any Party’s right to appeal any order of the Bankruptcy Court,
(i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this Agreement



                                                -131-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 165 of 177




and to decide any claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the Transaction, and (ii) any and all Proceedings
related to the foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties
hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court.

                (c)     Notwithstanding anything herein to the contrary, in the event the Chapter
11 Cases are closed or dismissed, each of the Parties irrevocably and unconditionally (a) submits
to the exclusive personal jurisdiction of the Bankruptcy Court (and, in the case of appeals,
appropriate appellate courts therefrom), in the event that any dispute (whether in contract, tort or
otherwise) arises out of this Agreement or the Transaction or the other transactions contemplated
hereby; (b) agrees that it will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agrees that it will not bring any Proceeding relating
to this Agreement or the Transaction or the other transactions contemplated hereby in any court
other than the above-named courts; and (d) agrees that it will not seek to assert by way of motion,
as a defense or otherwise, that any such Proceeding (i) is brought in an inconvenient forum,
(ii) should be transferred or removed to any court other than one of the above-named courts,
(iii) should be stayed by reason of the pendency of some other proceeding in any court other than
one of the above-named court, or (iv) relating to this Agreement or the subject matter hereof may
not be enforced in or by the above-named courts. Each Party agrees that service of process upon
such Party in any such Proceeding shall be effective if notice is given in accordance with
Section 9.6. Without limiting the foregoing, but subject to the Bankruptcy Rules, each of the
parties agrees that it will not bring or support any Proceeding of any kind or description, whether
in law or in equity, whether in contract or in tort or otherwise, against the Debt Financing Sources
in any way relating to this Agreement or any of the transactions contemplated by this Agreement,
including any dispute arising out of or relating in any way to the Commitment Letters, the Debt
Financing or the performance thereof, in any forum other than the Supreme Court of the State of
New York, County of New York, or, if under applicable law exclusive jurisdiction vested in the
federal courts, the United States District Court for the Southern District of New York (and
appellate courts thereof) and any Proceeding of any kind or description, whether in law or in equity,
shall be governed by, and construed and enforced in accordance with, the laws of the State of New
York, without regard to any choice or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York, and makes the agreements, waivers and consents set forth in
clauses (a), (b) and (d) above mutatis mutandis but with respect to the courts specified in this
sentence.

     Section 9.9 Waiver of Jury Trial. EACH PARTY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN CONNECTION
HEREWITH OR THE ADMINISTRATION THEREOF OR THE TRANSACTION OR ANY OF
THE OTHER TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING
ANY ACTION, PROCEEDING OR COUNTERCLAIM RELATING TO THE DEBT
FINANCING OR THE PERFORMANCE THEREOF OR INVOLVING ANY DEBT
FINANCING SOURCE. NO PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY RELATED INSTRUMENTS,


                                                -132-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 166 of 177




OR THE DEBT COMMITMENT LETTERS OR THE DEBT FINANCING OR INVOLVING
ANY DEBT FINANCING SOURCE. NO PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH
PARTY TO THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH ABOVE IN THIS SECTION 9.9. NO PARTY HAS IN ANY
WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE
PROVISIONS OF THIS SECTION 9.9 WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

        Section 9.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. Upon such a determination, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of the Parties as closely
as possible in a mutually acceptable manner in order that the Transaction and the other transactions
contemplated hereby be consummated as originally contemplated to the fullest extent possible.

        Section 9.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective when one (1) or
more such counterparts have been signed by each Party and delivered (by facsimile, e-mail, or
otherwise) to the other Party. Signatures to this Agreement transmitted by facsimile, by electronic
mail in “portable document format” form, or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signatures. This Agreement has been executed
in the English language. If this Agreement is translated into another language, the English
language text shall in any event prevail.

        Section 9.12 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the Closing takes place, each Party will bear its own costs and expenses incurred
in connection with this Agreement and the transactions contemplated by this Agreement, including
all fees of law firms, commercial banks, investment banks, accountants, public relations firms,
experts and consultants.

        Section 9.13 Interpretation; Absence of Presumption. It is understood and agreed that
the specification of any dollar amount in the representations and warranties or covenants contained
in this Agreement or the inclusion of any specific item in the Seller Disclosure Schedules or the
Purchaser Disclosure Schedules is not intended to imply that such amounts or higher or lower
amounts, or the items so included or other items, are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such item in the Seller
Disclosure Schedules or the Purchaser Disclosure Schedules in any dispute or controversy between
Sellers and Purchaser as to whether any obligation, item or matter not described in this Agreement
or included in the Seller Disclosure Schedules or the Purchaser Disclosure Schedules is or is not



                                               -133-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 167 of 177




material for purposes of this Agreement. Nothing in this Agreement (including the Seller
Disclosure Schedules or the Purchaser Disclosure Schedules) shall be deemed an admission by
either Party or any of its Affiliates, in any Proceeding, that such Party or any such Affiliate, or any
third party, is or is not in breach or violation of, or in default in, the performance or observance of
any term or provisions of any Contract or Law. For the purposes of this Agreement, (a) words in
the singular shall be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the terms Article, Section,
paragraph, Exhibit and Schedule are references to the Articles, Sections, paragraphs, Exhibits and
Schedules to this Agreement unless otherwise specified; (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire Agreement, including the
Schedules and Exhibits to this Agreement; (d) references to “Dollars” or “$” shall mean U.S.
dollars; (e) the word “including” and words of similar import when used in this Agreement and
the Transaction Documents shall mean “including without limitation,” unless otherwise specified;
(f) the word “or” shall not be exclusive; (g) references to “written” or “in writing” include in
electronic form; (h) the word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase does not mean simply “if”; (i) the headings
contained in this Agreement and the other Transaction Documents are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement and the other
Transaction Documents; (j) Sellers and Purchaser have each participated in the negotiation and
drafting of this Agreement and the other Transaction Documents and if an ambiguity or question
of interpretation should arise, this Agreement and the other Transaction Documents shall be
construed as if drafted jointly by Sellers and Purchaser or the parties thereto, as applicable, and no
presumption or burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any of the provisions in this Agreement or the other Transaction Documents; (k) a
reference to any Person includes such Person’s successors and permitted assigns; (l) any reference
to “days” means calendar days unless Business Days are expressly specified; and (m) when
calculating the period of time before which, within which or following which any act is to be done
or step taken pursuant to this Agreement, the date that is the reference date in calculating such
period shall be excluded and if the last day of such period is not a Business Day, the period shall
end on the next succeeding Business Day. Each obligation of Sellers under this Agreement to
cause any Purchased Venture to take, or refrain from taking, any action shall be limited to, but
exercised to the fullest extent of the direct or indirect rights of the applicable Target Entity as a
member of such Purchased Venture (or its parent) or rights with respect to the Representatives
appointed by Sellers or their respective Affiliates to the board of directors, board of managers or
similar governing body of such Purchased Venture to cause such Purchased Venture to take, or
refrain from taking, any applicable action, subject in all cases to any duties or other obligations set
forth in (and solely to the extent the exercise of such rights would not reasonably be expected to
result in a breach of) the applicable operating agreement or other governing document of such
Purchased Venture or applicable Laws.

       Section 9.14 Transaction Privilege.

              (a)     The Parties hereby acknowledge and agree that each of Baker Botts L.L.P.
(“Baker Botts”) and Kirkland & Ellis LLP (“Kirkland”) has represented the Target Entities, Sellers
and one or more of their Affiliates, in each case prior to the date of this Agreement, including in
connection with the negotiation, documentation and consummation of this Agreement, the other
Transaction Documents, and the transactions contemplated by this Agreement, and that Sellers


                                                -134-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 168 of 177




have a reasonable expectation that, after the Closing, each of Baker Botts and Kirkland will, if
Sellers so wish, represent them in connection with any pending or possible or threatened
Proceeding related to this Agreement, the other Transaction Documents or the transactions
contemplated hereby and thereby.

               (b)     Purchaser, on its own behalf and on behalf of its Affiliates, hereby agrees
to all of the matters and consents to the potential future representations described in this
Section 9.14 and specifically expressly waives and agrees not to assert any conflict of interest that
may arise or be deemed to arise under applicable Laws or standard of professional responsibility
if, after the Closing, Baker Botts or Kirkland represents any Seller in connection with any
Proceeding arising under or relating to this Agreement, the Transaction Documents, or the
transactions contemplated by this Agreement or the Transaction Documents whether or not such
matter is one in which Baker Botts or Kirkland, as applicable, may have previously advised the
Sellers.

                (c)     Each Target Entity, on its own behalf and on behalf of the other Target
Entities (which includes those Persons that are or after Closing will be Affiliates of such Target
Entity), hereby consents to the disclosure by each of Baker Botts and Kirkland to Sellers or any of
their respective Affiliates, directors, members, partners, officers or employees of any information
learned by Baker Botts or Kirkland, as applicable, in the course of its representation of Sellers or
their respective Affiliates, whether or not such information is subject to attorney client privilege
or Baker Botts’ or Kirkland’s, as applicable, duty of confidentiality.

                (d)     In addition, each of the Parties irrevocably acknowledges and agrees that,
from and after the Closing, the attorney-client privilege arising from communications prior to the
Closing between any one or more of the Sellers and the Target Entities (which, for the avoidance
of doubt, includes for purposes hereof any Representatives of Sellers and the Target Entities), on
the one hand, and Baker Botts or Kirkland, as applicable, on the other hand, to the extent related
to this Agreement or the transactions contemplated by this Agreement, shall be excluded from the
assets or any other property, rights, privileges, powers, franchises and other interests held by the
Target Entities, that such attorney-client privilege shall be deemed held solely by Sellers, and that
no Target Entity shall have any right to assert, waive or otherwise alter any such attorney-client
privilege at any time after the Closing. All communications between Sellers or the Target Entities,
on the one hand, and Baker Botts or Kirkland, as applicable, on the other hand, relating to the
negotiation, documentation and consummation of the Agreement and the transactions
contemplated by the Agreement shall be deemed to be privileged and to belong solely to Sellers
(and not the Target Entities). The Target Entities, to the fullest extent allowed by Law, agree (i)
that no waiver of any privilege or right of the Sellers is intended or will be claimed by any Target
Entity as a result of any communications, files, records or other documents being maintained
within the records or files, of any Target Entity or otherwise in its possession or control and (ii) no
Target Entity will offer into evidence or otherwise attempt to use any such communications, files,
records or documents (whether or not so maintained) in any Proceeding arising under or relating
to this Agreement and the transactions contemplated hereby and involving Sellers.

               (e)    Purchaser and its Affiliates (including the Target Entities after the Closing)
further covenant and agree that, from and after the Closing, each shall not assert any claim against
Baker Botts or Kirkland in respect of legal services provided to the Target Entities, Sellers or their



                                                -135-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 169 of 177




respective Affiliates by Baker Botts or Kirkland in connection with this Agreement or the
transactions contemplated hereby.

                (f)     Purchaser hereby agrees that it shall cause any Person that is or after the
Closing an Affiliate of Purchaser to execute any document or instrument reasonably requested
from time to time by Seller Representative in order to evidence or effectuate the intentions of the
Parties reflected in this Section 9.14.

              (g)    This Section 9.14 shall be irrevocable, and no term of this Section 9.14 may
be amended, waived or modified, without the prior written consent of, respectively, Baker Botts,
Kirkland and Seller Representative and the Affiliates of Sellers affected thereby. Each of Baker
Botts and Kirkland is specifically made a third-party beneficiary of the provisions of this
Section 9.14.

       Section 9.15 Disclosure Schedules.

                (a)     The representations and warranties of Sellers set forth in this Agreement are
made and given subject to the disclosures in the Seller Disclosure Schedules. Where a reference
is made only to a particular disclosed document, the full contents of the document are deemed to
be disclosed. Inclusion of information in the Seller Disclosure Schedules will not be construed as
an admission that such information is material to the business, operations of condition (financial
or otherwise) of the Business or the Target Entities, in whole or in part, or as an admission of
Liability or obligation of Sellers to any third Person. The specific disclosures set forth in the Seller
Disclosure Schedules have been organized to correspond to section references in this Agreement
to which the disclosure is most likely to relate, together with appropriate cross-references when
disclosure is applicable to other sections of this Agreement; provided, however, that any disclosure
in any section of the Seller Disclosure Schedules will apply to and will be deemed to be disclosed
in any other section of the Seller Disclosure Schedules, so long as the applicability of such
disclosure is reasonably apparent on its face.

                (b)     The representations and warranties of Purchaser set forth in this Agreement
are made and given subject to the disclosures in the Purchaser Disclosure Schedules. Where a
reference is made only to a particular disclosed document, the full contents of the document are
deemed to be disclosed. Inclusion of information in the Purchaser Disclosure Schedules will not
be construed as an admission that such information is material, or as an admission of Liability or
obligation of Purchaser to any third Person. The specific disclosures set forth in the Purchaser
Disclosure Schedules have been organized to correspond to section references in this Agreement
to which the disclosure is most likely to relate, together with appropriate cross-references when
disclosure is applicable to other sections of this Agreement; provided, however, that any disclosure
in any section of the Purchaser Disclosure Schedules will apply to and will be deemed to be
disclosed in any other section of the Purchaser Disclosure Schedules, so long as the applicability
of such disclosure is reasonably apparent on its face.

        Section 9.16 Non-Recourse. No Party shall, and no Party shall cause any other Person to,
or permit any of its Representatives to (except in the case of Fraud), (a) assert any claim of any
nature whatsoever arising under, or relating to, this Agreement, the negotiation hereof or its subject
matter, or the transactions contemplated hereby, against any Person other than a party to this



                                                 -136-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 170 of 177




Agreement or any Transaction Document (and against such Persons only pursuant to the terms and
conditions hereof and thereof), including against any past, present or future Affiliate or
Representative of the Target Entities or the heirs, executors, administrators, estates, successors or
assigns of any of the foregoing (each, a “Nonparty Affiliate”) or (b) without limiting the generality
of clause (a), hold or attempt to hold any Nonparty Affiliate liable for any actual or alleged
inaccuracy in, or misstatement or omission with respect to, any information or materials of any
kind furnished by any Seller or the Target Entities or any Nonparty Affiliate, or their respective
Representatives, concerning the Business, the Target Entities, this Agreement or the transactions
contemplated hereby. Notwithstanding any provision of this Agreement to the contrary, (i) each
Seller acknowledges and agrees that none of the Sellers or any of their respective Subsidiaries or
Affiliates shall have any rights or claims of any kind or description, whether in law, equity,
contract, tort or otherwise, against any Debt Financing Source (in its capacity as same) arising out
of, relating to or in connection with this Agreement, the Debt Commitment Letters or the
transactions contemplated hereby or thereby, and agree that in no event shall any Debt Financing
Source (in its capacity as same) have any liability or obligations to any Seller or any of their
respective Subsidiaries or Affiliates and their respective Representatives, in each case relating to,
arising out of or in connection with this Agreement, the Debt Commitment Letters or the
transactions contemplated hereby or thereby and (ii) Purchaser hereby acknowledges and agrees
that, except as set forth in the Debt Commitment Letters and the related fee letters and definitive
documentation in respect of the Debt Financing and any other express written agreement between
Purchaser and/or its Affiliates and any Debt Financing Source relating to the Debt Financing, no
Person shall have any rights or claims of any kind or description, whether in law, equity, contract,
tort or otherwise, against any Debt Financing Source (in its capacity as same) arising out of,
relating to or in connection with this Agreement or the transactions contemplated hereby, and
agrees that, except as set forth in the Debt Commitment Letters and the related fee letters and
definitive documentation in respect of the Debt Financing and any other express written agreement
between Purchaser and/or its Affiliates and any Debt Financing Source relating to the Debt
Financing, in no event shall any Debt Financing Source (in its capacity as same) have any liability
or obligations to any Person arising out of or in connection with this Agreement or the transactions
contemplated hereby. This Section 9.16 shall be for the benefit of, and shall be enforceable by,
each Nonparty Affiliate and their respective successors, assigns, heirs, executors, administrators
and estates and each Debt Financing Source.

       Section 9.17 Seller Representative.

                (a)    By execution hereof, each Seller irrevocably constitutes and appoints
McDermott Technology (Americas), Inc. to act as agent and attorney-in-fact for and on its behalf
(“Seller Representative”) regarding any matter under this Agreement or otherwise relating to the
Transaction, including: (i) delivering and receiving notices, including service of process, with
respect to any matter under this Agreement; (ii) executing and delivering any and all documents
and taking any and all such actions as shall be required or permitted of Sellers Representative
pursuant to this Agreement, including any and all such documents and actions with respect to the
final determination of any adjustment of the Closing Purchase Price pursuant to Section 2.11; (iii)
providing notice of, demanding, pursuing or enforcing, in its discretion, any claim, including
specific performance in accordance with Section 9.7, against Purchaser for a breach of this
Agreement; (iv) executing and delivering, on behalf of Sellers, any Contract, agreement,
amendment or other document or certificate, including any settlement agreement or release of


                                               -137-
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 171 of 177




claims, to effectuate any of the foregoing or as may otherwise be specifically permitted by this
Agreement, any such Contract, agreement, amendment or other document or certificate to have
the effect of binding Sellers as if each Seller, as applicable, had personally entered into such
agreement; (v) taking all such other actions as Seller Representative shall deem necessary or
appropriate, in its discretion, for the accomplishment of the foregoing; and (vi) engaging such
attorneys, accountants, consultants and other Persons as Seller Representative, in its discretion,
deems necessary or appropriate to accomplish any action required or permitted of it hereunder.

                (b)     Seller Representative will not be liable for any act taken or omitted to be
taken as Seller Representative, while acting in good faith, and any act taken or omitted to be taken
pursuant to the advice of counsel will be conclusive evidence of such good faith. Seller
Representative shall be entitled to rely, and shall be fully protected in relying, upon any statements
furnished to Seller Representative by Sellers, Purchaser or any third party or any other evidence
deemed by Seller Representative to be reliable, and Seller Representative shall be entitled to act
on the advice of its selected counsel. Seller Representative shall be fully justified in failing or
refusing to take any action under this Agreement or any related document or agreement if Seller
Representative shall have received such advice or concurrence as it deems appropriate with respect
to such inaction, or if Seller Representative shall not have been expressly indemnified to its
satisfaction against any and all liability and expense that Seller Representative may incur by reason
of taking or continuing to take any such action; provided that any such failure or refusal to act shall
not relieve Sellers or any of their respective Affiliates from their obligations under this Agreement.
Sellers hereby agree, severally and not jointly, to indemnify Seller Representative from any
Covered Losses arising out of service in its capacity as Seller Representative hereunder.

                (c)     Subject to the last sentence of this Section 9.17, from and after the Closing,
Purchaser is entitled to deal exclusively with Seller Representative on all matters relating to this
Agreement and any related agreements. Sellers shall not have any rights to participate in the
resolution of such matters in any manner. A decision, act, consent or instruction of Seller
Representative constitutes a decision of Sellers. Such decision, act, consent or instruction is final,
binding and conclusive upon each Seller and Purchaser may rely upon any decision, act, consent
or instruction of Seller Representative. The appointment and power of attorney made in this
Section 9.17 shall to the fullest extent permitted by applicable Law be deemed an agency coupled
with an interest and all authority conferred hereby shall to the fullest extent permitted by applicable
Law be irrevocable and not be subject to termination by operation of applicable Law, whether by
the liquidation or dissolution of any Seller or the occurrence of any other event or events. Notices
or communications to or from Seller Representative will constitute notice to or from Sellers.

                (d)     In the event of the incapacity of Seller Representative or its refusal or failure
to act, Seller Representative or his trustee, receiver or personal representative, as applicable, shall
promptly designate a substitute and provide its written notice to Sellers of such substitute, which
substitute shall from the time of such designation have all the rights and responsibilities of Sellers
Representative hereunder, as applicable.

     Section 9.18 NO SPECIAL DAMAGES. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE
LIABLE UNDER THIS AGREEMENT OR OTHERWISE FOR EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, SPECULATIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING



                                                 -138-
   Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 172 of 177




FOR LOST PROFITS, OR DIMINUTION OF VALUE), WHETHER IN TORT (INCLUDING
NEGLIGENCE OR GROSS NEGLIGENCE), STRICT LIABILITY, BY CONTRACT OR
STATUTE; PROVIDED, HOWEVER, THAT, DAMAGES THAT (X) ARE REASONABLY
FORESEEABLE CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS OR
DIMINUTION OF VALUE, BUT NOT, FOR THE AVOIDANCE OF DOUBT, SPECIAL,
PUNITIVE, INDIRECT OR SPECULATIVE DAMAGES) OR (Y) ARE PAYABLE TO A
THIRD-PARTY SHALL NOT BE WAIVED.


                   [Remainder of page intentionally left blank]




                                      -139-
Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 173 of 177




                            EXHIBIT A-3

                            Cure Notice
        Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 174 of 177




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )
                                                                    )   Re: Docket No. __

                         NOTICE TO CONTRACT PARTIES
               TO POTENTIALLY ASSUMED OR ASSUMED AND ASSIGNED
              LUMMUS EXECUTORY CONTRACTS AND UNEXPIRED LEASES

              YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
       OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO A LUMMUS
     EXECUTORY CONTRACT OR LUMMUS UNEXPIRED LEASE WITH ONE OR
    MORE OF THE DEBTORS AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

        PLEASE TAKE NOTICE that on [●], 2020, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered the Order (I) Approving the Stalking Horse
Protections, (II) Approving Bidding Procedures for the Sale of the Lummus Assets and Interests,
and (III) Approving Contract Assumption and Assignment Procedure [Docket No. [●]] (the
“Bidding Procedures Order”),2 authorizing the Debtors to conduct an auction (the “Auction”) to
select the party to purchase the Lummus Assets and Interests. The Auction will be governed by
the bidding procedures approved pursuant to the Bidding Procedures Order (attached to
the Bidding Procedures Order as Exhibit A-1, the “Bidding Procedures”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures and the
terms of any Successful Bid, the Debtors may assume or assume and assign to the Successful
Bidder certain Lummus Executory Contracts and Unexpired Leases, listed on the Assigned
Contracts Schedule, attached hereto as Exhibit A, to which you are a counterparty, upon approval
of the Sale. The Lummus Executory Contracts and Unexpired Leases Schedule can also be viewed
on the Debtors’ case website (https://cases.primeclerk.com/McDermott). The Debtors have
conducted a review of their books and records and have determined that the cure amount for unpaid


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
2
      All capitalized terms used but not otherwise defined herein shall have the meaning given to them in the Bidding
      Procedures Order.
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 175 of 177




monetary obligations under such Lummus Executory Contracts and Unexpired Leases is as set
forth on Exhibit A attached hereto (the “Cure Amounts”).

        PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure
Amounts, object to a proposed assignment to the Successful Bidder of any Lummus Executory
Contract or Lummus Unexpired Lease, or object to the ability of the Successful Bidder to provide
adequate assurance of future performance with respect to any Lummus Executory Contract or
Lummus Unexpired Lease, your objection must: (i) be in writing; (ii) comply with the applicable
provisions of the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing the
administration of these chapter 11 cases; (iii) state with specificity the nature of the objection and,
if the objection pertains to the proposed Cure Amounts, state the correct cure amount alleged to be
owed to the objecting Contract Party, together with any applicable and appropriate documentation
in support thereof; and (iv) if you object to proposed Cure Amounts or a proposed assignment to
the Successful Bidder of any Lummus Executory Contract or Lummus Unexpired Lease, be filed
with the Court and served and actually received no later than [●], at 4:00 p.m. (prevailing
Central Time) (the “Cure Objection Deadline”) and if you object to the ability of the Successful
Bidder to provide adequate assurance of future performance with respect to any Lummus
Executory Contract or Lummus Unexpired Lease, be filed with the Court and actually received
no later than the Cure Objection Deadline, by the following parties: (a) counsel for the Debtors,
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn.: Joshua A.
Sussberg, P.C., Christopher T. Greco, P.C., Anthony R. Grossi, and John R. Luze; and (c) Office
of the United States Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516,
Houston, Texas 77002, Attn.: Hector Duren (Hector.Duran.Jr@usdoj.gov), and Stephen Statham
(Stephen.statham@usdoj.gov).

        PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Amounts,
(b) the proposed assignment or assumption and assumption of any Lummus Executory Contract
or Lummus Unexpired Lease, or (c) adequate assurance of the Successful Bidder’s ability to
perform is filed by the Cure Objection Deadline, then (i) you will be deemed to have stipulated
that the Cure Amounts as determined by the Debtors are correct, (ii) you will be forever barred,
estopped, and enjoined from asserting any additional cure amount under the proposed assumed or
assumed and assigned Lummus Executory Contracts and Unexpired Leases, and (iii) you will be
forever barred, estopped, and enjoined from objecting to such proposed assignment to the
Successful Bidder on the grounds that the Successful Bidder has not provided adequate assurance
of future performance as of the closing date of the Sale.

        PLEASE TAKE FURTHER NOTICE that any objection to the proposed assumption or
assumption and assignment of a Lummus Executory Contract or a Lummus Unexpired Lease or
related Cure Amounts in connection with the Successful Bid that otherwise complies with these
procedures yet remains unresolved, shall be heard at a later date as may be fixed by the Court.

        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the mere
listing of any Lummus Executory Contract or Lummus Unexpired Lease on the Cure Notice does
not require or guarantee that such Lummus Executory Contract or Lummus Unexpired Lease will
be assumed or assumed by the Debtors at any time or assumed or assumed and assigned, and all
rights of the Debtors and the Successful Bidder with respect to such Lummus Executory Contract
and/or Lummus Unexpired Lease are reserved. Moreover, the Debtors explicitly reserve their


                                                  2
     Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 176 of 177




rights, in their reasonable discretion, to seek to reject or assume each Lummus Executory Contract
or Lummus Unexpired Lease pursuant to section 365(a) of the Bankruptcy Code and in accordance
with the procedures allowing the Debtors and/or the Successful Bidder, as applicable, to designate
any Lummus Executory Contract or Lummus Unexpired Lease as either rejected or assumed on a
post-closing basis.

        PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
prepetition nature of the Lummus Executory Contracts and Unexpired Leases or the validity,
priority, or amount of any claims of a counterparty to any Lummus Executory Contract or Lummus
Unexpired Lease against the Debtors that may arise under such Lummus Executory Contract or
Lummus Unexpired Lease, (ii) creates a postpetition contract or agreement, or (iii) elevates to
administrative expense priority any claims of a counterparty to any Lummus Executory Contract
or Lummus Unexpired Lease against the Debtors that may arise under such Lummus Executory
Contract or Lummus Unexpired Lease.

      ANY COUNTERPARTY TO ANY LUMMUS EXECUTORY CONTRACT OR
LUMMUS UNEXPIRED LEASE WHO FAILS TO TIMELY OBJECT TO THE
PROPOSED ASSUMPTION OR ASSUMPTION AND ASSIGNMENT OF SUCH
LUMMUS EXECUTORY CONTRACT OR A LUMMUS UNEXPIRED LEASE OR THE
RELATED CURE AMOUNTS IN CONNECTION WITH THE SUCCESSFUL BID
SHALL BE DEEMED TO HAVE CONSENTED TO SUCH ASSUMPTION OR
ASSUMPTION AND ASSIGNMENT AND THE CURE AMOUNTS SET FORTH ON
EXHIBIT A ATTACHED HERETO AND FOREVER BARRED FROM ASSERTING ANY
OBJECTION OR CLAIMS AGAINST THE DEBTORS, THE SUCCESSFUL BIDDER(S),
OR THE PROPERTY OF ANY SUCH PARTIES, RELATING TO THE ASSUMPTION
OR ASSUMPTION AND ASSIGNMENT OF SUCH LUMMUS EXECUTORY
CONTRACT OR A LUMMUS UNEXPIRED LEASE, INCLUDING ASSERTING
ADDITIONAL CURE AMOUNTS WITH RESPECT TO SUCH LUMMUS EXECUTORY
CONTRACT OR A LUMMUS UNEXPIRED LEASE.           NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN SUCH LUMMUS EXECUTORY CONTRACT OR
A LUMMUS UNEXPIRED LEASE, OR ANY OTHER DOCUMENT, THE CURE
AMOUNTS SET FORTH IN EXHIBIT A ATTACHED HERETO SHALL BE
CONTROLLING AND WILL BE THE ONLY AMOUNT NECESSARY TO CURE
OUTSTANDING DEFAULTS UNDER THE APPLICABLE ASSUMED LUMMUS
EXECUTORY CONTRACT OR A LUMMUS UNEXPIRED LEASE UNDER SECTION
365(B) OF THE BANKRUPTCY CODE ARISING OUT OF OR RELATED TO ANY
EVENTS OCCURRING PRIOR TO THE CLOSING OF THE SALE, WHETHER
KNOWN OR UNKNOWN, WHETHER DUE OR TO BECOME DUE, WHETHER
ACCRUED, ABSOLUTE, CONTINGENT, OR OTHERWISE.




                                                3
   Case 20-30336 Document 476 Filed in TXSB on 02/24/20 Page 177 of 177




Houston, Texas
[●], 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Christopher T. Greco, P.C.(admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Anthony R. Grossi (admitted pro hac vice)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone:      (713) 752-4200               Telephone:      (212) 446-4800
Facsimile:      (713) 752-4221               Facsimile:      (212) 446-4900
Email:          mcavenaugh@jw.com            Email:       joshua.sussberg@kirkland.com
                jwertz@jw.com                             christopher.greco@kirkland.com
                kpeguero@jw.com                           anthony.grossi@kirkland.com
                vpolnick@jw.com
                                             -and-
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    James H.M. Sprayregen, P.C.
                                             John R. Luze (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile:    (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           john.luze@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
